UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (12.3%) * Amazon.com Inc. 6,042,747 5,357,137 Home Depot Inc. 18,585,664 2,728,933 Comcast Corp. Class A 72,204,605 2,714,171 Walt Disney Co. 22,193,918 2,516,568 McDonald's Corp. 12,495,725 1,619,571 * Priceline Group Inc. 750,275 1,335,467 Starbucks Corp. 22,237,299 1,298,436 Time Warner Inc. 11,814,255 1,154,371 NIKE Inc. Class B 20,222,417 1,126,995 Lowe's Cos. Inc. 13,213,526 1,086,284 * Charter Communications Inc. Class A 3,281,372 1,074,059 * Netflix Inc. 6,567,793 970,785 TJX Cos. Inc. 9,947,504 786,649 General Motors Co. 20,791,953 735,203 Ford Motor Co. 59,571,591 693,413 Twenty-First Century Fox Inc. Class A 16,084,439 520,975 Target Corp. 8,491,645 468,654 Marriott International Inc. Class A 4,797,587 451,837 Ross Stores Inc. 6,011,434 395,973 CBS Corp. Class B 5,671,889 393,402 * O'Reilly Automotive Inc. 1,397,768 377,174 Carnival Corp. 6,378,570 375,762 Newell Brands Inc. 7,358,236 347,088 Delphi Automotive plc 4,111,552 330,939 Yum! Brands Inc. 5,125,924 327,547 * AutoZone Inc. 434,237 313,975 Omnicom Group Inc. 3,575,743 308,265 * Dollar Tree Inc. 3,600,745 282,514 VF Corp. 5,052,660 277,745 Dollar General Corp. 3,876,873 270,334 * Ulta Beauty Inc. 892,424 254,546 Royal Caribbean Cruises Ltd. 2,555,872 250,757 Viacom Inc. Class B 5,299,541 247,065 Twenty-First Century Fox Inc. 7,424,488 235,950 Expedia Inc. 1,839,139 232,044 * Mohawk Industries Inc. 961,965 220,761 * DISH Network Corp. Class A 3,448,070 218,918 Genuine Parts Co. 2,262,952 209,119 Best Buy Co. Inc. 4,132,268 203,101 * Chipotle Mexican Grill Inc. Class A 439,002 195,584 Whirlpool Corp. 1,136,554 194,726 Coach Inc. 4,281,373 176,949 DR Horton Inc. 5,184,835 172,707 L Brands Inc. 3,663,155 172,535 Hasbro Inc. 1,709,342 170,627 *,^ CarMax Inc. 2,854,919 169,068 Advance Auto Parts Inc. 1,125,295 166,836 Harley-Davidson Inc. 2,693,775 162,973 Lennar Corp. Class A 3,100,056 158,692 Darden Restaurants Inc. 1,895,291 158,579 Tiffany & Co. 1,632,253 155,554 Foot Locker Inc. 2,019,953 151,113 Interpublic Group of Cos. Inc. 5,990,316 147,182 Wynn Resorts Ltd. 1,212,678 138,985 Goodyear Tire & Rubber Co. 3,837,689 138,157 Tractor Supply Co. 1,998,278 137,821 * LKQ Corp. 4,699,940 137,567 Macy's Inc. 4,637,881 137,467 Wyndham Worldwide Corp. 1,600,669 134,920 Mattel Inc. 5,220,691 133,702 BorgWarner Inc. 3,052,993 127,585 PVH Corp. 1,208,550 125,049 ^ Hanesbrands Inc. 5,774,973 119,888 Scripps Networks Interactive Inc. Class A 1,456,135 114,117 Kohl's Corp. 2,691,145 107,134 PulteGroup Inc. 4,360,234 102,683 Leggett & Platt Inc. 2,038,826 102,594 News Corp. Class A 7,695,745 100,045 * Discovery Communications Inc. 3,349,730 94,831 * Michael Kors Holdings Ltd. 2,476,930 94,396 Bed Bath & Beyond Inc. 2,290,689 90,391 ^ Garmin Ltd. 1,754,231 89,659 Staples Inc. 9,919,136 86,991 TEGNA Inc. 3,272,352 83,838 Gap Inc. 3,346,643 81,290 ^ Nordstrom Inc. 1,736,791 80,882 * TripAdvisor Inc. 1,722,130 74,327 Signet Jewelers Ltd. 1,063,832 73,692 H&R Block Inc. 3,158,444 73,434 Ralph Lauren Corp. Class A 858,503 70,071 *,^ Discovery Communications Inc. Class A 2,321,011 67,518 *,^ Under Armour Inc. Class A 2,799,047 55,365 *,^ Under Armour Inc. 2,831,429 51,815 * AutoNation Inc. 1,006,228 42,553 * Urban Outfitters Inc. 984 23 Consumer Staples (9.3%) Procter & Gamble Co. 39,002,685 3,504,391 Philip Morris International Inc. 23,668,956 2,672,225 Coca-Cola Co. 58,956,575 2,502,117 PepsiCo Inc. 21,772,766 2,435,502 Altria Group Inc. 29,591,271 2,113,409 Wal-Mart Stores Inc. 22,976,161 1,656,122 CVS Health Corp. 15,650,383 1,228,555 Costco Wholesale Corp. 6,695,973 1,122,848 Walgreens Boots Alliance Inc. 13,011,862 1,080,635 Mondelez International Inc. Class A 23,294,749 1,003,538 Colgate-Palmolive Co. 13,467,457 985,683 Kraft Heinz Co. 9,101,384 826,497 Reynolds American Inc. 12,616,689 795,104 Kimberly-Clark Corp. 5,426,765 714,325 General Mills Inc. 8,852,556 522,389 Constellation Brands Inc. Class A 2,634,288 426,939 Kroger Co. 14,094,634 415,651 Archer-Daniels-Midland Co. 8,711,457 401,075 Sysco Corp. 7,581,020 393,606 Estee Lauder Cos. Inc. Class A 3,394,528 287,822 * Monster Beverage Corp. 6,136,771 283,335 Kellogg Co. 3,856,465 280,018 Dr Pepper Snapple Group Inc. 2,792,773 273,468 Tyson Foods Inc. Class A 4,376,746 270,089 Molson Coors Brewing Co. Class B 2,812,322 269,167 Clorox Co. 1,956,540 263,800 Conagra Brands Inc. 6,306,815 254,417 Mead Johnson Nutrition Co. 2,798,028 249,248 JM Smucker Co. 1,775,967 232,794 Hershey Co. 2,130,537 232,761 Church & Dwight Co. Inc. 3,885,701 193,780 McCormick & Co. Inc. 1,733,604 169,113 Campbell Soup Co. 2,950,573 168,891 Whole Foods Market Inc. 4,858,681 144,400 Hormel Foods Corp. 4,113,998 142,468 Coty Inc. Class A 7,179,424 130,163 Brown-Forman Corp. Class B 2,697,905 124,589 Energy (6.6%) Exxon Mobil Corp. 63,268,810 5,188,675 Chevron Corp. 28,885,927 3,101,482 Schlumberger Ltd. 21,274,592 1,661,546 ConocoPhillips 18,859,047 940,501 EOG Resources Inc. 8,799,055 858,348 Occidental Petroleum Corp. 11,664,893 739,088 Halliburton Co. 13,224,210 650,763 Kinder Morgan Inc. 29,286,055 636,679 Phillips 66 6,733,246 533,408 Anadarko Petroleum Corp. 8,526,490 528,642 Pioneer Natural Resources Co. 2,590,096 482,354 Valero Energy Corp. 6,880,448 456,105 Marathon Petroleum Corp. 8,050,808 406,888 Baker Hughes Inc. 6,488,222 388,125 Williams Cos. Inc. 12,597,342 372,755 Devon Energy Corp. 8,001,821 333,836 Apache Corp. 5,791,468 297,624 * Concho Resources Inc. 2,259,795 290,022 National Oilwell Varco Inc. 5,778,195 231,648 * TechnipFMC plc 7,118,563 231,353 Noble Energy Inc. 6,643,698 228,145 Marathon Oil Corp. 12,927,432 204,253 Hess Corp. 4,105,169 197,910 ONEOK Inc. 3,216,930 178,347 Cimarex Energy Co. 1,451,674 173,460 Cabot Oil & Gas Corp. 7,252,564 173,409 EQT Corp. 2,645,883 161,663 Tesoro Corp. 1,784,280 144,634 * Newfield Exploration Co. 3,032,924 111,945 ^ Helmerich & Payne Inc. 1,655,625 110,215 Range Resources Corp. 2,868,803 83,482 *,^ Transocean Ltd. 5,940,596 73,960 Murphy Oil Corp. 2,470,978 70,645 *,^ Chesapeake Energy Corp. 11,617,788 69,010 * Southwestern Energy Co. 7,594,003 62,043 Financials (14.3%) JPMorgan Chase & Co. 54,501,875 4,787,445 * Berkshire Hathaway Inc. Class B 27,452,060 4,575,709 Wells Fargo & Co. 68,708,330 3,824,306 Bank of America Corp. 152,965,758 3,608,462 Citigroup Inc. 42,280,065 2,529,194 Goldman Sachs Group Inc. 5,651,623 1,298,291 US Bancorp 24,301,206 1,251,512 Chubb Ltd. 7,107,773 968,434 Morgan Stanley 21,919,771 939,043 American Express Co. 11,548,726 913,620 PNC Financial Services Group Inc. 7,419,595 892,132 American International Group Inc. 14,200,213 886,519 MetLife Inc. 16,591,320 876,354 Charles Schwab Corp. 18,531,505 756,271 Bank of New York Mellon Corp. 15,832,157 747,753 BlackRock Inc. 1,856,314 711,915 Prudential Financial Inc. 6,559,426 699,760 Capital One Financial Corp. 7,336,919 635,817 CME Group Inc. 5,181,249 615,532 Marsh & McLennan Cos. Inc. 7,856,433 580,512 BB&T Corp. 12,342,226 551,698 Intercontinental Exchange Inc. 9,086,788 544,026 S&P Global Inc. 3,941,718 515,340 Travelers Cos. Inc. 4,268,838 514,566 Aon plc 4,005,819 475,451 Allstate Corp. 5,570,086 453,906 Aflac Inc. 6,123,492 443,463 State Street Corp. 5,476,435 435,979 SunTrust Banks Inc. 7,496,316 414,546 Synchrony Financial 11,748,784 402,983 Discover Financial Services 5,880,626 402,176 M&T Bank Corp. 2,351,914 363,912 Progressive Corp. 8,859,708 347,123 Ameriprise Financial Inc. 2,349,887 304,733 KeyCorp 16,357,969 290,845 Fifth Third Bancorp 11,447,280 290,761 Northern Trust Corp. 3,280,542 284,029 Moody's Corp. 2,531,892 283,673 Hartford Financial Services Group Inc. 5,702,802 274,134 Citizens Financial Group Inc. 7,765,586 268,301 Regions Financial Corp. 18,384,832 267,132 Principal Financial Group Inc. 4,078,522 257,396 * Berkshire Hathaway Inc. Class A 1,022 255,347 Willis Towers Watson plc 1,943,278 254,356 T. Rowe Price Group Inc. 3,712,713 253,021 Lincoln National Corp. 3,435,844 224,876 Huntington Bancshares Inc. 16,565,818 221,816 Franklin Resources Inc. 5,259,852 221,650 Loews Corp. 4,210,526 196,926 Invesco Ltd. 6,156,164 188,563 Comerica Inc. 2,682,326 183,954 Cincinnati Financial Corp. 2,287,411 165,311 Unum Group 3,498,749 164,056 XL Group Ltd. 4,044,160 161,200 Arthur J Gallagher & Co. 2,723,927 154,011 Raymond James Financial Inc. 1,950,697 148,760 * E*TRADE Financial Corp. 4,189,198 146,161 Affiliated Managers Group Inc. 865,505 141,891 Zions Bancorporation 3,086,960 129,652 Torchmark Corp. 1,670,727 128,713 Leucadia National Corp. 4,937,959 128,387 Nasdaq Inc. 1,754,711 121,865 CBOE Holdings Inc. 1,399,113 113,426 People's United Financial Inc. 5,057,750 92,051 Assurant Inc. 848,369 81,163 Navient Corp. 4,436,507 65,483 Suffolk Bancorp 82,157 3,320 Health Care (13.8%) Johnson & Johnson 41,400,451 5,156,426 Pfizer Inc. 90,816,373 3,106,828 Merck & Co. Inc. 41,892,934 2,661,877 UnitedHealth Group Inc. 14,678,230 2,407,377 Amgen Inc. 11,237,159 1,843,681 Medtronic plc 20,889,217 1,682,835 AbbVie Inc. 24,320,754 1,584,740 * Celgene Corp. 11,870,672 1,477,068 Bristol-Myers Squibb Co. 25,523,892 1,387,989 Gilead Sciences Inc. 19,944,310 1,354,618 Eli Lilly & Co. 14,815,822 1,246,159 Allergan plc 5,115,193 1,222,122 Abbott Laboratories 26,369,472 1,171,068 Thermo Fisher Scientific Inc. 5,955,188 914,717 * Biogen Inc. 3,294,599 900,809 Danaher Corp. 9,310,522 796,329 Aetna Inc. 5,364,799 684,280 Anthem Inc. 4,032,842 666,951 Stryker Corp. 4,721,304 621,560 * Express Scripts Holding Co. 9,239,586 608,981 Becton Dickinson and Co. 3,246,582 595,553 Cigna Corp. 3,921,139 574,408 * Boston Scientific Corp. 20,799,554 517,285 McKesson Corp. 3,234,606 479,563 Humana Inc. 2,277,863 469,559 * Regeneron Pharmaceuticals Inc. 1,160,045 449,529 * Intuitive Surgical Inc. 560,219 429,391 * Alexion Pharmaceuticals Inc. 3,426,389 415,415 * Vertex Pharmaceuticals Inc. 3,789,745 414,409 Zoetis Inc. 7,504,684 400,525 Cardinal Health Inc. 4,811,778 392,400 * HCA Holdings Inc. 4,403,576 391,874 Baxter International Inc. 7,420,903 384,848 * Illumina Inc. 2,231,704 380,818 Zimmer Biomet Holdings Inc. 3,067,532 374,576 * Incyte Corp. 2,687,093 359,184 * Edwards Lifesciences Corp. 3,241,349 304,914 * Mylan NV 7,024,744 273,895 CR Bard Inc. 1,098,791 273,094 * Cerner Corp. 4,476,616 263,449 Agilent Technologies Inc. 4,912,909 259,745 * Laboratory Corp. of America Holdings 1,560,623 223,903 AmerisourceBergen Corp. Class A 2,519,463 222,972 Dentsply Sirona Inc. 3,504,344 218,811 * IDEXX Laboratories Inc. 1,342,351 207,541 Quest Diagnostics Inc. 2,097,655 205,969 * Henry Schein Inc. 1,208,361 205,385 * Waters Corp. 1,222,150 191,034 * Mettler-Toledo International Inc. 395,818 189,561 * Centene Corp. 2,623,993 186,986 * Hologic Inc. 4,259,913 181,259 Universal Health Services Inc. Class B 1,364,363 169,795 * DaVita Inc. 2,374,221 161,376 Cooper Cos. Inc. 746,366 149,191 Perrigo Co. plc 2,186,948 145,191 * Varian Medical Systems Inc. 1,425,566 129,912 * Envision Healthcare Corp. 1,791,500 109,855 PerkinElmer Inc. 1,674,344 97,212 * Mallinckrodt plc 1,598,010 71,223 ^ Patterson Cos. Inc. 1,253,738 56,707 Industrials (10.0%) General Electric Co. 133,130,467 3,967,288 3M Co. 9,097,408 1,740,607 Boeing Co. 8,690,875 1,537,068 Honeywell International Inc. 11,615,971 1,450,486 Union Pacific Corp. 12,417,795 1,315,293 United Technologies Corp. 11,435,140 1,283,137 United Parcel Service Inc. Class B 10,517,155 1,128,491 Lockheed Martin Corp. 3,808,608 1,019,183 Caterpillar Inc. 8,950,872 830,283 General Dynamics Corp. 4,341,159 812,665 FedEx Corp. 3,740,169 729,894 Raytheon Co. 4,467,693 681,323 CSX Corp. 14,131,945 657,842 Northrop Grumman Corp. 2,663,343 633,449 Illinois Tool Works Inc. 4,761,801 630,796 Johnson Controls International plc 14,318,569 603,098 Emerson Electric Co. 9,840,041 589,025 Delta Air Lines Inc. 11,156,039 512,732 Eaton Corp. plc 6,859,685 508,646 Southwest Airlines Co. 9,385,799 504,581 Norfolk Southern Corp. 4,432,029 496,254 Deere & Co. 4,470,551 486,664 Waste Management Inc. 6,170,273 449,936 PACCAR Inc. 5,352,264 359,672 Cummins Inc. 2,359,830 356,806 Parker-Hannifin Corp. 2,033,129 325,951 American Airlines Group Inc. 7,688,850 325,238 Ingersoll-Rand plc 3,963,164 322,284 Roper Technologies Inc. 1,553,899 320,865 Stanley Black & Decker Inc. 2,330,464 309,649 * United Continental Holdings Inc. 4,367,377 308,512 Rockwell Automation Inc. 1,961,588 305,439 Fortive Corp. 4,591,882 276,523 Equifax Inc. 1,828,922 250,087 Fastenal Co. 4,413,009 227,270 Republic Services Inc. Class A 3,520,658 221,133 Nielsen Holdings plc 5,126,668 211,783 L3 Technologies Inc. 1,187,058 196,209 Textron Inc. 4,120,965 196,117 Rockwell Collins Inc. 1,995,999 193,931 WW Grainger Inc. 825,859 192,227 * Verisk Analytics Inc. Class A 2,360,042 191,494 Dover Corp. 2,372,675 190,644 AMETEK Inc. 3,501,156 189,343 Arconic Inc. 6,723,128 177,087 Alaska Air Group Inc. 1,883,455 173,692 TransDigm Group Inc. 758,078 166,898 CH Robinson Worldwide Inc. 2,156,022 166,639 Cintas Corp. 1,314,124 166,289 Masco Corp. 4,887,019 166,110 * United Rentals Inc. 1,285,922 160,805 Pentair plc 2,549,914 160,084 Expeditors International of Washington Inc. 2,748,315 155,252 Snap-on Inc. 884,328 149,160 Fortune Brands Home & Security Inc. 2,332,816 141,952 Kansas City Southern 1,626,416 139,481 Xylem Inc. 2,736,817 137,443 Acuity Brands Inc. 672,502 137,190 JB Hunt Transport Services Inc. 1,323,955 121,460 Fluor Corp. 2,124,915 111,813 Allegion plc 1,460,442 110,555 * Stericycle Inc. 1,297,426 107,544 Jacobs Engineering Group Inc. 1,846,500 102,075 Flowserve Corp. 1,990,212 96,366 Robert Half International Inc. 1,948,657 95,153 * Quanta Services Inc. 2,306,418 85,591 Ryder System Inc. 818,710 61,763 Dun & Bradstreet Corp. 561,813 60,642 Information Technology (22.0%) Apple Inc. 80,050,315 11,500,028 Microsoft Corp. 117,905,478 7,765,255 * Facebook Inc. Class A 35,933,667 5,104,377 * Alphabet Inc. Class A 4,529,087 3,839,760 * Alphabet Inc. Class C 4,512,882 3,743,706 Intel Corp. 72,148,051 2,602,380 Cisco Systems Inc. 76,415,783 2,582,854 Visa Inc. Class A 28,348,643 2,519,344 International Business Machines Corp. 13,095,856 2,280,512 Oracle Corp. 45,731,345 2,040,075 Mastercard Inc. Class A 14,374,929 1,616,748 Broadcom Ltd. 6,119,430 1,339,910 QUALCOMM Inc. 22,539,224 1,292,399 Texas Instruments Inc. 15,257,203 1,229,120 Accenture plc Class A 9,500,507 1,138,921 * Adobe Systems Inc. 7,561,291 983,951 NVIDIA Corp. 8,985,055 978,742 * salesforce.com Inc. 9,990,034 824,078 * PayPal Holdings Inc. 17,138,391 737,294 Automatic Data Processing Inc. 6,850,611 701,434 Applied Materials Inc. 16,472,245 640,770 * Yahoo! Inc. 13,390,129 621,436 Hewlett Packard Enterprise Co. 25,395,398 601,871 * Cognizant Technology Solutions Corp. Class A 9,284,131 552,592 Activision Blizzard Inc. 10,551,324 526,089 * eBay Inc. 15,421,155 517,688 HP Inc. 25,830,567 461,851 * Micron Technology Inc. 15,812,376 456,978 Analog Devices Inc. 5,555,830 455,300 Intuit Inc. 3,706,763 429,948 * Electronic Arts Inc. 4,702,405 420,959 TE Connectivity Ltd. 5,419,531 404,026 Fidelity National Information Services Inc. 5,014,798 399,278 Corning Inc. 14,156,735 382,232 * Fiserv Inc. 3,272,305 377,330 Western Digital Corp. 4,394,261 362,658 Amphenol Corp. Class A 4,693,112 334,009 Lam Research Corp. 2,486,525 319,170 Symantec Corp. 9,439,643 289,608 Paychex Inc. 4,871,415 286,926 Skyworks Solutions Inc. 2,820,771 276,379 * Autodesk Inc. 2,987,648 258,342 Microchip Technology Inc. 3,301,407 243,578 * Red Hat Inc. 2,719,796 235,262 KLA-Tencor Corp. 2,391,075 227,320 Xilinx Inc. 3,797,821 219,856 Motorola Solutions Inc. 2,513,110 216,680 Alliance Data Systems Corp. 853,129 212,429 Harris Corp. 1,898,914 211,292 Seagate Technology plc 4,503,985 206,868 * Citrix Systems Inc. 2,385,658 198,940 Global Payments Inc. 2,323,462 187,457 NetApp Inc. 4,135,647 173,077 *,^ Advanced Micro Devices Inc. 11,767,186 171,213 * Synopsys Inc. 2,295,450 165,571 Juniper Networks Inc. 5,825,550 162,125 * Akamai Technologies Inc. 2,643,215 157,800 CA Inc. 4,780,843 151,648 Western Union Co. 7,333,424 149,235 * F5 Networks Inc. 988,198 140,887 Total System Services Inc. 2,522,775 134,868 * Qorvo Inc. 1,928,744 132,235 *,^ VeriSign Inc. 1,357,450 118,248 Xerox Corp. 13,020,598 95,571 FLIR Systems Inc. 2,079,247 75,435 CSRA Inc. 2,219,553 65,011 * Teradata Corp. 1,995,566 62,102 Computer Sciences Corp. 376,495 25,982 * First Solar Inc. 861 23 * Conduent Inc. 4 — Materials (2.8%) Dow Chemical Co. 17,033,564 1,082,313 EI du Pont de Nemours & Co. 13,192,632 1,059,764 Monsanto Co. 6,691,601 757,489 Praxair Inc. 4,351,076 516,038 Ecolab Inc. 4,007,302 502,275 LyondellBasell Industries NV Class A 5,034,915 459,134 Air Products & Chemicals Inc. 3,321,503 449,366 PPG Industries Inc. 3,921,425 412,063 Sherwin-Williams Co. 1,238,192 384,075 International Paper Co. 6,272,789 318,532 Nucor Corp. 4,863,667 290,458 * Freeport-McMoRan Inc. 20,284,938 271,007 Newmont Mining Corp. 8,107,681 267,229 Vulcan Materials Co. 2,019,240 243,278 Martin Marietta Materials Inc. 962,351 210,033 WestRock Co. 3,823,007 198,911 Ball Corp. 2,670,598 198,319 Albemarle Corp. 1,717,973 181,487 Eastman Chemical Co. 2,236,442 180,705 International Flavors & Fragrances Inc. 1,205,528 159,769 Mosaic Co. 5,341,476 155,864 FMC Corp. 2,038,999 141,894 Sealed Air Corp. 2,950,440 128,580 Avery Dennison Corp. 1,363,799 109,922 CF Industries Holdings Inc. 3,555,502 104,354 Real Estate (2.9%) Simon Property Group Inc. 4,878,666 839,277 American Tower Corporation 6,516,794 792,051 Crown Castle International Corp. 5,499,902 519,466 Public Storage 2,278,063 498,691 Equinix Inc. 1,185,433 474,612 Prologis Inc. 8,074,849 418,923 Welltower Inc. 5,530,431 391,665 Weyerhaeuser Co. 11,425,371 388,234 AvalonBay Communities Inc. 2,094,880 384,620 Ventas Inc. 5,409,369 351,825 Equity Residential 5,599,875 348,424 Boston Properties Inc. 2,346,498 310,700 Vornado Realty Trust 2,625,958 263,410 Digital Realty Trust Inc. 2,429,708 258,497 Realty Income Corp. 4,135,616 246,193 Essex Property Trust Inc. 1,000,141 231,563 HCP Inc. 7,143,341 223,444 Host Hotels & Resorts Inc. 11,280,391 210,492 * GGP Inc. 8,911,757 206,574 Mid-America Apartment Communities Inc. 1,731,909 176,204 SL Green Realty Corp. 1,534,092 163,565 * CBRE Group Inc. Class A 4,585,456 159,528 Alexandria Real Estate Equities Inc. 1,435,992 158,706 Regency Centers Corp. 2,226,916 147,845 UDR Inc. 4,076,162 147,802 Federal Realty Investment Trust 1,100,717 146,946 Kimco Realty Corp. 6,490,386 143,372 Extra Space Storage Inc. 1,920,366 142,856 Iron Mountain Inc. 3,740,929 133,439 Macerich Co. 1,843,322 118,710 Apartment Investment & Management Co. 2,394,629 106,202 Telecommunication Services (2.4%) AT&T Inc. 93,701,429 3,893,294 Verizon Communications Inc. 62,263,546 3,035,348 * Level 3 Communications Inc. 4,456,401 254,995 CenturyLink Inc. 8,339,326 196,558 Frontier Communications Corp. 658,698 1,410 Utilities (3.2%) NextEra Energy Inc. 7,133,188 915,687 Duke Energy Corp. 10,672,729 875,270 Southern Co. 15,118,677 752,608 Dominion Resources Inc. 9,581,848 743,264 PG&E Corp. 7,733,193 513,175 Exelon Corp. 14,134,376 508,555 American Electric Power Co. Inc. 7,500,948 503,539 Sempra Energy 3,821,991 422,330 Edison International 4,970,426 395,696 PPL Corp. 10,368,427 387,675 Consolidated Edison Inc. 4,653,608 361,399 Xcel Energy Inc. 7,737,142 343,916 Public Service Enterprise Group Inc. 7,721,821 342,463 WEC Energy Group Inc. 4,813,509 291,843 Eversource Energy 4,834,015 284,143 DTE Energy Co. 2,737,318 279,508 FirstEnergy Corp. 6,751,064 214,819 American Water Works Co. Inc. 2,719,568 211,501 Entergy Corp. 2,737,154 207,914 Ameren Corp. 3,702,532 202,121 CMS Energy Corp. 4,270,883 191,079 CenterPoint Energy Inc. 6,569,738 181,128 SCANA Corp. 2,179,485 142,429 Pinnacle West Capital Corp. 1,698,134 141,590 Alliant Energy Corp. 3,472,357 137,540 NiSource Inc. 4,931,326 117,316 AES Corp. 10,051,321 112,374 NRG Energy Inc. 4,818,709 90,110 Total Common Stocks (Cost $196,743,031) Coupon Temporary Cash Investments (0.4%)1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.965% 12,858,185 1,286,076 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) United States Treasury Bill 0.574% 5/11/17 5,000 4,996 United States Treasury Bill 0.561% 5/18/17 1,000 999 4 United States Treasury Bill 0.557% 5/25/17 15,000 14,985 4 United States Treasury Bill 0.551% 6/8/17 7,000 6,991 4 United States Treasury Bill 0.592% 7/13/17 34,000 33,927 Total Temporary Cash Investments (Cost $1,347,822) Total Investments (100.0%) (Cost $198,090,853) Other Assets and Liabilities-Net (0.0%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $190,176,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $197,182,000 of collateral received for securities on loan. 4 Securities with a value of $55,503,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 309,401,039 — — Temporary Cash Investments 1,286,076 61,898 — Futures Contracts—Liabilities 1 (3,076) — — Total 310,684,039 61,898 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered 500 Index Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 10,585 1,248,607 (4,964) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $198,090,853,000. Net unrealized appreciation of investment securities for tax purposes was $112,658,160,000, consisting of unrealized gains of $115,856,992,000 on securities that had risen in value since their purchase and $3,198,832,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.5%)1 Consumer Discretionary (14.2%) ^,* Tesla Inc. 1,544,161 429,740 * Liberty Global plc 9,112,363 319,297 Las Vegas Sands Corp. 4,550,782 259,713 MGM Resorts International 5,982,484 163,920 Hilton Worldwide Holdings Inc. 2,377,720 139,001 Lear Corp. 864,694 122,423 Aramark 3,049,661 112,441 ^ Autoliv Inc. 1,098,725 112,356 * Liberty Interactive Corp. QVC Group Class A 5,489,557 109,901 Domino's Pizza Inc. 595,598 109,769 ^ Sirius XM Holdings Inc. 21,038,992 108,351 * Norwegian Cruise Line Holdings Ltd. 2,030,446 103,005 Vail Resorts Inc. 495,035 94,997 * NVR Inc. 42,649 89,856 * Burlington Stores Inc. 875,482 85,176 Adient plc 1,165,204 84,675 * Liberty Media Corp-Liberty SiriusXM Class C Shares 2,170,566 84,175 Gentex Corp. 3,534,826 75,398 * Liberty Global plc Class A 2,057,608 73,806 Service Corp. International 2,358,375 72,827 ^,* Panera Bread Co. Class A 268,906 70,418 * ServiceMaster Global Holdings Inc. 1,679,451 70,117 * Lululemon Athletica Inc. 1,322,819 68,615 Brunswick Corp. 1,103,499 67,534 * Toll Brothers Inc. 1,834,717 66,252 * Liberty Broadband Corp. 753,779 65,126 Six Flags Entertainment Corp. 1,062,391 63,202 ^ Polaris Industries Inc. 740,106 62,021 Dunkin' Brands Group Inc. 1,132,197 61,909 Pool Corp. 506,117 60,395 Cinemark Holdings Inc. 1,311,187 58,138 Thor Industries Inc. 592,634 56,970 Carter's Inc. 610,793 54,849 Williams-Sonoma Inc. 1,010,018 54,157 Dick's Sporting Goods Inc. 1,090,777 53,077 * Live Nation Entertainment Inc. 1,640,805 49,831 ^ Cracker Barrel Old Country Store Inc. 296,141 47,160 * Skechers U.S.A. Inc. Class A 1,661,923 45,620 * Liberty Ventures Class A 1,009,125 44,886 CST Brands Inc. 926,471 44,554 * Liberty Media Corp-Liberty SiriusXM Class A Shares 1,106,893 43,080 * Grand Canyon Education Inc. 593,639 42,510 Tenneco Inc. 670,486 41,852 Jack in the Box Inc. 398,383 40,523 * AMC Networks Inc. Class A 679,759 39,888 * Bright Horizons Family Solutions Inc. 547,158 39,663 Tupperware Brands Corp. 628,716 39,433 * Visteon Corp. 401,094 39,287 Nexstar Media Group Inc. Class A 538,151 37,751 * Kate Spade & Co. 1,589,926 36,934 Cable One Inc. 58,709 36,662 * Sally Beauty Holdings Inc. 1,788,504 36,557 Sinclair Broadcast Group Inc. Class A 901,329 36,504 * Madison Square Garden Co. Class A 179,747 35,897 Texas Roadhouse Inc. Class A 792,261 35,279 Graham Holdings Co. Class B 58,375 34,999 * Lions Gate Entertainment Corp. Class B 1,433,138 34,940 * Liberty Broadband Corp. Class A 408,224 34,736 Cheesecake Factory Inc. 544,271 34,485 * Buffalo Wild Wings Inc. 224,895 34,353 Dana Inc. 1,771,845 34,214 Tribune Media Co. Class A 910,778 33,945 * Cabela's Inc. 638,773 33,925 CalAtlantic Group Inc. 903,888 33,851 Wendy's Co. 2,465,003 33,549 * Murphy USA Inc. 451,535 33,152 * Liberty Global PLC LiLAC 1,434,087 33,041 * Helen of Troy Ltd. 348,698 32,847 * Dorman Products Inc. 380,604 31,259 John Wiley & Sons Inc. Class A 574,008 30,882 * Liberty Expedia Holdings Inc. Class A 674,014 30,654 Wolverine World Wide Inc. 1,225,145 30,592 LCI Industries 306,215 30,560 Office Depot Inc. 6,549,151 30,552 Marriott Vacations Worldwide Corp. 300,330 30,012 American Eagle Outfitters Inc. 2,121,440 29,764 * Five Below Inc. 681,306 29,507 * Michaels Cos. Inc. 1,314,767 29,438 Regal Entertainment Group Class A 1,298,129 29,312 Cooper Tire & Rubber Co. 660,657 29,300 Meredith Corp. 445,732 28,794 GameStop Corp. Class A 1,255,652 28,315 * Dave & Buster's Entertainment Inc. 462,917 28,280 Choice Hotels International Inc. 451,292 28,251 ILG Inc. 1,305,989 27,374 Brinker International Inc. 613,072 26,951 ^,* Tempur Sealy International Inc. 579,501 26,924 Children's Place Inc. 222,338 26,692 Big Lots Inc. 544,243 26,494 * Steven Madden Ltd. 684,720 26,396 Papa John's International Inc. 328,371 26,283 * Hyatt Hotels Corp. Class A 482,594 26,050 ^,* Sotheby's 570,778 25,959 Bloomin' Brands Inc. 1,296,103 25,572 Churchill Downs Inc. 157,391 25,002 DeVry Education Group Inc. 704,977 24,991 Lithia Motors Inc. Class A 290,789 24,906 * Cooper-Standard Holdings Inc. 219,914 24,395 * Urban Outfitters Inc. 1,024,400 24,340 * TRI Pointe Group Inc. 1,924,887 24,138 Extended Stay America Inc. 1,496,097 23,848 Time Inc. 1,229,965 23,800 Aaron's Inc. 792,992 23,584 * Deckers Outdoor Corp. 394,595 23,569 ^,* JC Penney Co. Inc. 3,807,157 23,452 Chico's FAS Inc. 1,590,838 22,590 * iRobot Corp. 339,527 22,456 * TopBuild Corp. 475,090 22,329 * Boyd Gaming Corp. 1,006,553 22,154 ^,* RH 474,217 21,937 Penske Automotive Group Inc. 465,652 21,797 New York Times Co. Class A 1,511,607 21,767 Monro Muffler Brake Inc. 406,504 21,179 AMC Entertainment Holdings Inc. Class A 666,901 20,974 Nutrisystem Inc. 370,824 20,581 * Hilton Grand Vacations Inc. 711,568 20,394 KB Home 1,017,718 20,232 * Shutterfly Inc. 418,967 20,232 ^,* Ollie's Bargain Outlet Holdings Inc. 592,964 19,864 Columbia Sportswear Co. 337,361 19,820 ^,* Lions Gate Entertainment Corp. Class A 744,396 19,771 ^,* Groupon Inc. Class A 4,960,805 19,496 * Penn National Gaming Inc. 1,011,289 18,638 * Liberty Media Corp-Liberty Formula One 534,488 18,253 Group 1 Automotive Inc. 244,301 18,098 * MSG Networks Inc. 772,931 18,048 Core-Mark Holding Co. Inc. 574,752 17,926 * Gentherm Inc. 455,559 17,881 * American Axle & Manufacturing Holdings Inc. 943,514 17,719 Planet Fitness Inc. Class A 894,126 17,230 * Meritage Homes Corp. 464,866 17,107 Dillard's Inc. Class A 321,119 16,775 La-Z-Boy Inc. 607,994 16,416 * EW Scripps Co. Class A 700,193 16,413 DSW Inc. Class A 779,330 16,117 Bob Evans Farms Inc. 244,825 15,882 * Liberty Global PLC LiLAC Class A 704,929 15,678 MDC Holdings Inc. 504,441 15,158 ^,* Wayfair Inc. 373,743 15,133 * Vista Outdoor Inc. 730,758 15,046 SeaWorld Entertainment Inc. 818,150 14,948 * Scientific Games Corp. Class A 629,432 14,886 * Pinnacle Entertainment Inc. 751,948 14,678 HSN Inc. 395,486 14,673 * Asbury Automotive Group Inc. 243,409 14,629 Caleres Inc. 545,109 14,402 Sonic Corp. 565,265 14,335 Scholastic Corp. 335,774 14,294 * Genesco Inc. 257,646 14,286 ^,* American Outdoor Brands Corp. 704,147 13,949 * Taylor Morrison Home Corp. Class A 646,243 13,778 * Select Comfort Corp. 555,724 13,776 * La Quinta Holdings Inc. 991,850 13,410 * Installed Building Products Inc. 248,846 13,127 * Belmond Ltd. Class A 1,076,637 13,027 ClubCorp Holdings Inc. 807,390 12,959 * Fox Factory Holding Corp. 450,429 12,927 * Houghton Mifflin Harcourt Co. 1,272,693 12,918 Callaway Golf Co. 1,161,386 12,857 Standard Motor Products Inc. 260,412 12,797 ^ Sturm Ruger & Co. Inc. 238,630 12,779 * Liberty TripAdvisor Holdings Inc. Class A 903,720 12,742 * Etsy Inc. 1,180,593 12,550 Capella Education Co. 147,562 12,546 * Universal Electronics Inc. 181,339 12,422 * Cavco Industries Inc. 106,333 12,377 * Gray Television Inc. 839,003 12,166 International Speedway Corp. Class A 325,841 12,040 Gannett Co. Inc. 1,434,910 12,025 * G-III Apparel Group Ltd. 543,531 11,898 * Denny's Corp. 941,991 11,652 DineEquity Inc. 210,576 11,460 Oxford Industries Inc. 187,303 10,725 ^,* GoPro Inc. Class A 1,226,453 10,670 ^ World Wrestling Entertainment Inc. Class A 479,649 10,658 Strayer Education Inc. 129,482 10,422 ^ Abercrombie & Fitch Co. 838,492 10,003 National CineMedia Inc. 791,545 9,997 Wingstop Inc. 353,200 9,988 * BJ's Restaurants Inc. 241,890 9,772 Ethan Allen Interiors Inc. 318,655 9,767 Winnebago Industries Inc. 326,534 9,551 New Media Investment Group Inc. 670,395 9,526 * Red Robin Gourmet Burgers Inc. 161,605 9,446 * Liberty Media Corp-Liberty Formula One Class A 281,002 9,189 Red Rock Resorts Inc. Class A 409,132 9,075 Tailored Brands Inc. 606,418 9,060 ^,* Ascena Retail Group Inc. 2,098,928 8,941 ^,* Fossil Group Inc. 510,130 8,902 * Express Inc. 974,824 8,881 * Liberty Media Corp-Liberty Braves Class A 372,529 8,810 Guess? Inc. 772,455 8,613 * K12 Inc. 436,781 8,364 * Isle of Capri Casinos Inc. 313,347 8,260 * Hibbett Sports Inc. 278,837 8,226 * Fiesta Restaurant Group Inc. 337,960 8,179 Marcus Corp. 253,916 8,151 Tile Shop Holdings Inc. 409,958 7,892 Ruth's Hospitality Group Inc. 380,222 7,623 * Modine Manufacturing Co. 611,815 7,464 * M/I Homes Inc. 303,472 7,435 * Francesca's Holdings Corp. 476,208 7,310 ^,* Shake Shack Inc. Class A 218,842 7,309 Superior Industries International Inc. 286,052 7,251 ^,* LGI Homes Inc. 212,880 7,219 ^,* Lumber Liquidators Holdings Inc. 342,637 7,192 * Motorcar Parts of America Inc. 233,334 7,170 * Nautilus Inc. 388,577 7,092 Tower International Inc. 261,403 7,084 Finish Line Inc. Class A 497,090 7,074 ^,* Sears Holdings Corp. 614,288 7,058 * Career Education Corp. 809,176 7,040 Pier 1 Imports Inc. 971,790 6,958 Cato Corp. Class A 316,479 6,950 * Caesars Entertainment Corp. 720,831 6,884 Sonic Automotive Inc. Class A 338,548 6,788 * MarineMax Inc. 310,792 6,729 * Chuy's Holdings Inc. 220,097 6,559 * Loral Space & Communications Inc. 165,672 6,527 ^ Buckle Inc. 348,282 6,478 * Crocs Inc. 913,488 6,458 Barnes & Noble Inc. 676,309 6,256 * Chegg Inc. 741,184 6,256 * Carrols Restaurant Group Inc. 441,401 6,246 ^ GNC Holdings Inc. Class A 848,558 6,245 * Stoneridge Inc. 334,632 6,070 * Laureate Education Inc. Class A 424,000 6,050 Haverty Furniture Cos. Inc. 244,553 5,955 * Vitamin Shoppe Inc. 295,491 5,954 ^,* William Lyon Homes Class A 288,340 5,946 ^ Rent-A-Center Inc. 666,037 5,908 * Biglari Holdings Inc. 13,595 5,873 ^ Fred's Inc. Class A 437,756 5,735 * Del Taco Restaurants Inc. 412,933 5,475 PetMed Express Inc. 269,441 5,427 * Unifi Inc. 190,623 5,412 * Del Frisco's Restaurant Group Inc. 299,318 5,403 ^,* Weight Watchers International Inc. 345,684 5,382 * Regis Corp. 456,155 5,346 * Century Communities Inc. 208,393 5,293 * Malibu Boats Inc. Class A 230,781 5,181 Entravision Communications Corp. Class A 833,456 5,167 * Iconix Brand Group Inc. 684,062 5,144 Camping World Holdings Inc. Class A 158,532 5,111 * Eldorado Resorts Inc. 267,373 5,060 Movado Group Inc. 202,272 5,047 Carriage Services Inc. Class A 183,439 4,975 * Monarch Casino & Resort Inc. 161,545 4,772 * Beazer Homes USA Inc. 389,850 4,729 Hooker Furniture Corp. 148,349 4,606 * American Public Education Inc. 200,899 4,601 * FTD Cos. Inc. 226,106 4,554 * Potbelly Corp. 327,426 4,551 Entercom Communications Corp. Class A 318,189 4,550 * Barnes & Noble Education Inc. 474,436 4,550 ^,* Zoe's Kitchen Inc. 241,589 4,469 * Bojangles' Inc. 210,302 4,311 Shoe Carnival Inc. 172,534 4,239 Acushnet Holdings Corp. 244,452 4,224 * tronc Inc. 303,298 4,222 ^,* Party City Holdco Inc. 300,446 4,221 NACCO Industries Inc. Class A 60,075 4,193 * Zumiez Inc. 227,991 4,172 Flexsteel Industries Inc. 82,643 4,165 Culp Inc. 132,073 4,121 * Intrawest Resorts Holdings Inc. 164,208 4,107 * 1-800-Flowers.com Inc. Class A 401,063 4,091 Libbey Inc. 280,348 4,087 * Overstock.com Inc. 223,846 3,850 * Horizon Global Corp. 274,595 3,811 ^,* Lands' End Inc. 175,825 3,771 * Habit Restaurants Inc. Class A 212,085 3,754 Metaldyne Performance Group Inc. 160,689 3,672 * America's Car-Mart Inc. 100,405 3,660 Bassett Furniture Industries Inc. 134,640 3,622 * Drive Shack Inc. 845,931 3,511 Spartan Motors Inc. 436,915 3,495 Big 5 Sporting Goods Corp. 229,057 3,459 * Hovnanian Enterprises Inc. Class A 1,511,171 3,430 Citi Trends Inc. 197,123 3,351 * Perry Ellis International Inc. 153,696 3,301 MCBC Holdings Inc. 203,904 3,297 * El Pollo Loco Holdings Inc. 270,883 3,237 Speedway Motorsports Inc. 162,182 3,055 Collectors Universe Inc. 117,036 3,055 Saga Communications Inc. Class A 59,836 3,055 ^,* Central European Media Enterprises Ltd. Class A 981,439 3,042 * Reading International Inc. Class A 193,525 3,007 CSS Industries Inc. 114,811 2,976 Lifetime Brands Inc. 147,397 2,963 Winmark Corp. 24,952 2,820 * Daily Journal Corp. 13,133 2,814 Johnson Outdoors Inc. Class A 73,383 2,678 * Green Brick Partners Inc. 267,713 2,664 * Nathan's Famous Inc. 41,777 2,617 Clear Channel Outdoor Holdings Inc. Class A 431,873 2,613 * AV Homes Inc. 157,355 2,588 ^,* Conn's Inc. 291,419 2,550 * Kirkland's Inc. 199,888 2,479 * ZAGG Inc. 342,820 2,468 * Vera Bradley Inc. 256,484 2,388 ^,* Duluth Holdings Inc. 111,676 2,378 * Bridgepoint Education Inc. 218,341 2,330 * Lindblad Expeditions Holdings Inc. 259,963 2,329 * West Marine Inc. 243,505 2,323 RCI Hospitality Holdings Inc. 133,486 2,312 * Ruby Tuesday Inc. 819,405 2,303 * Century Casinos Inc. 290,358 2,195 ^,* Sequential Brands Group Inc. 559,008 2,175 ^,* Global Eagle Entertainment Inc. 679,977 2,169 ^,* Jamba Inc. 238,032 2,154 * Tuesday Morning Corp. 561,463 2,105 * Ascent Capital Group Inc. Class A 148,654 2,100 * Gaia Inc. Class A 198,192 1,972 Weyco Group Inc. 66,532 1,868 * At Home Group Inc. 121,599 1,843 * New Home Co. Inc. 169,634 1,774 AH Belo Corp. Class A 282,493 1,737 * VOXX International Corp. Class A 330,718 1,720 * Black Diamond Inc. 315,458 1,719 * Lee Enterprises Inc. 657,290 1,709 ^,* Sportsman's Warehouse Holdings Inc. 349,766 1,672 Golden Entertainment Inc. 125,818 1,665 Escalade Inc. 128,377 1,656 ^,* Noodles & Co. Class A 286,252 1,646 * Build-A-Bear Workshop Inc. 185,761 1,644 Liberty Tax Inc. 111,302 1,586 Superior Uniform Group Inc. 85,231 1,585 * Boot Barn Holdings Inc. 154,990 1,533 * J Alexander's Holdings Inc. 149,546 1,503 ^,* Hemisphere Media Group Inc. Class A 120,636 1,417 * Townsquare Media Inc. Class A 115,335 1,405 * Red Lion Hotels Corp. 199,255 1,405 Strattec Security Corp. 50,484 1,403 * Fogo De Chao Inc. 85,420 1,388 ^,* JAKKS Pacific Inc. 251,214 1,382 * Delta Apparel Inc. 78,307 1,381 * Shiloh Industries Inc. 100,721 1,373 * Cherokee Inc. 159,048 1,368 Tilly's Inc. Class A 150,597 1,358 * Destination XL Group Inc. 476,198 1,357 Beasley Broadcast Group Inc. Class A 111,483 1,293 Marine Products Corp. 113,869 1,238 * Ballantyne Strong Inc. 205,135 1,231 ^,* Vuzix Corp. 196,920 1,221 Stein Mart Inc. 394,419 1,187 Rocky Brands Inc. 99,406 1,148 * Radio One Inc. 298,311 984 * Bravo Brio Restaurant Group Inc. 191,950 979 Ark Restaurants Corp. 38,576 976 * Universal Technical Institute Inc. 277,612 958 * Lakeland Industries Inc. 87,872 945 ^,* Empire Resorts Inc. 37,144 901 * Harte-Hanks Inc. 631,709 884 * Container Store Group Inc. 207,399 877 * Town Sports International Holdings Inc. 245,561 872 ^ Stage Stores Inc. 329,131 852 * Cambium Learning Group Inc. 170,671 836 * Skyline Corp. 87,500 824 * Liberty Media Corp-Liberty Braves Class B 33,781 809 ^,* Kona Grill Inc. 128,269 808 * UCP Inc. 79,041 802 * Lincoln Educational Services Corp. 281,289 790 ^,* Papa Murphy's Holdings Inc. 161,898 772 * Christopher & Banks Corp. 518,863 768 * Destination Maternity Corp. 171,292 730 * EVINE Live Inc. 564,596 723 ^,* Workhorse Group Inc. 265,277 698 * Tandy Leather Factory Inc. 82,054 673 * Full House Resorts Inc. 273,501 665 * New York & Co. Inc. 318,959 622 * McClatchy Co. Class A 64,295 622 * Sears Hometown and Outlet Stores Inc. 158,429 618 Salem Media Group Inc. Class A 82,930 618 * Luby's Inc. 194,885 606 Dover Motorsports Inc. 247,503 544 * Dixie Group Inc. 150,034 540 * US Auto Parts Network Inc. 153,430 514 ^,* Famous Dave's of America Inc. 112,054 431 Insignia Systems Inc. 286,292 424 ^,* Vince Holding Corp. 269,002 417 Crown Crafts Inc. 45,863 378 ^,* Nova Lifestyle Inc. 209,471 348 * Trans World Entertainment Corp. 197,775 336 ^,* Live Ventures Inc. 19,508 310 * Emerson Radio Corp. 222,590 303 Peak Resorts Inc. 52,332 296 Gaming Partners International Corp. 27,841 278 ^,* Good Times Restaurants Inc. 85,232 268 * Dover Downs Gaming & Entertainment Inc. 250,438 263 * Summer Infant Inc. 135,595 258 * Rave Restaurant Group Inc. 115,121 256 ^,* bebe stores inc 59,429 231 Emmis Communications Corp. Class A 89,460 219 ^,* Turtle Beach Corp. 233,848 212 ^,* Naked Brand Group Inc. 82,634 198 ^,* Forward Industries Inc. 160,441 189 * Charles & Colvard Ltd. 184,730 177 AMCON Distributing Co. 1,764 175 * UQM Technologies Inc. 353,941 170 ^,* Cinedigm Corp. Class A 104,947 163 * Clean Diesel Technologies Inc. 54,039 145 * Fenix Parts Inc. 88,131 137 Educational Development Corp. 19,541 132 * CafePress Inc. 40,283 122 ^,* Bon-Ton Stores Inc. 139,855 117 Stanley Furniture Co. Inc. 127,129 99 * Sypris Solutions Inc. 88,213 93 * Perfumania Holdings Inc. 66,167 86 * Cumulus Media Inc. Class A 260,357 84 * NTN Buzztime Inc. 9,687 83 ^,* Chanticleer Holdings Inc. 198,489 71 * Nevada Gold & Casinos Inc. 33,200 71 * RLJ Entertainment Inc. 21,254 53 Unique Fabricating Inc. 4,247 51 * Differential Brands Group Inc. 25,619 50 * ONE Group Hospitality Inc. 20,397 39 * Comstock Holding Cos. Inc. Class A 17,945 38 * SPAR Group Inc. 33,227 34 Flanigan's Enterprises Inc. 1,352 33 * Appliance Recycling Centers of America Inc. 24,098 26 * Diversified Restaurant Holdings Inc. 10,100 23 ^,* JRjr33 Inc. 50,630 23 * Entertainment Gaming Asia Inc. 5,940 10 * Koss Corp. 3,992 8 P&F Industries Inc. Class A 574 4 Canterbury Park Holding Corp. 209 2 * Xcel Brands Inc. 577 2 * Here Media Inc. 12,670 — Consumer Staples (3.5%) Bunge Ltd. 1,736,576 137,641 * WhiteWave Foods Co. Class A 2,174,896 122,120 Ingredion Inc. 898,754 108,237 Pinnacle Foods Inc. 1,461,421 84,572 Lamb Weston Holdings Inc. 1,720,957 72,383 * Post Holdings Inc. 803,553 70,327 * TreeHouse Foods Inc. 706,052 59,774 * Rite Aid Corp. 13,060,785 55,508 Casey's General Stores Inc. 484,414 54,375 * Edgewell Personal Care Co. 715,226 52,312 ^,* Herbalife Ltd. 861,636 50,096 * Hain Celestial Group Inc. 1,285,848 47,834 Flowers Foods Inc. 2,284,358 44,339 Energizer Holdings Inc. 772,673 43,077 Snyder's-Lance Inc. 1,060,498 42,749 Spectrum Brands Holdings Inc. 304,298 42,300 * Sprouts Farmers Market Inc. 1,657,129 38,313 Nu Skin Enterprises Inc. Class A 631,628 35,081 B&G Foods Inc. 824,398 33,182 * HRG Group Inc. 1,702,600 32,894 Lancaster Colony Corp. 244,186 31,461 * US Foods Holding Corp. 1,092,687 30,573 * Darling Ingredients Inc. 2,040,108 29,622 * Blue Buffalo Pet Products Inc. 1,180,039 27,141 * United Natural Foods Inc. 626,500 27,084 PriceSmart Inc. 286,791 26,442 Sanderson Farms Inc. 248,987 25,855 Vector Group Ltd. 1,230,759 25,600 J&J Snack Foods Corp. 186,106 25,229 Fresh Del Monte Produce Inc. 413,706 24,504 * Avon Products Inc. 5,443,536 23,952 Universal Corp. 315,501 22,322 Dean Foods Co. 1,123,527 22,089 * Performance Food Group Co. 873,028 20,778 WD-40 Co. 177,545 19,344 * Boston Beer Co. Inc. Class A 113,778 16,458 ^ Pilgrim's Pride Corp. 726,231 16,344 * Central Garden & Pet Co. Class A 465,955 16,178 SpartanNash Co. 460,305 16,106 AdvancePierre Foods Holdings Inc. 485,505 15,133 Seaboard Corp. 3,402 14,185 ^ Cal-Maine Foods Inc. 371,644 13,677 * SUPERVALU Inc. 3,293,906 12,714 National Beverage Corp. 149,892 12,670 Andersons Inc. 333,763 12,650 Weis Markets Inc. 207,457 12,375 Coca-Cola Bottling Co. Consolidated 58,092 11,968 Calavo Growers Inc. 191,288 11,592 ^ Tootsie Roll Industries Inc. 237,537 8,872 Inter Parfums Inc. 224,514 8,206 ^ MGP Ingredients Inc. 150,227 8,147 John B Sanfilippo & Son Inc. 105,928 7,753 Ingles Markets Inc. Class A 178,268 7,692 * USANA Health Sciences Inc. 130,787 7,533 ^,* Hostess Brands Inc. 469,641 7,453 Medifast Inc. 148,462 6,587 Omega Protein Corp. 285,634 5,727 * Revlon Inc. Class A 160,962 4,483 ^,* Smart & Final Stores Inc. 357,430 4,325 * Farmer Brothers Co. 122,171 4,319 * Primo Water Corp. 309,061 4,197 * Landec Corp. 347,854 4,174 ^,* elf Beauty Inc. 138,800 3,997 * Chefs' Warehouse Inc. 249,156 3,463 Nutraceutical International Corp. 108,281 3,373 * Seneca Foods Corp. Class A 90,696 3,274 ^,* Amplify Snack Brands Inc. 371,832 3,123 Limoneira Co. 147,634 3,087 Village Super Market Inc. Class A 112,896 2,992 ^ Orchids Paper Products Co. 121,562 2,917 ^,* Freshpet Inc. 255,330 2,809 Oil-Dri Corp. of America 64,849 2,417 ^,* Central Garden & Pet Co. 64,793 2,402 ^ Natural Health Trends Corp. 82,002 2,370 * Alliance One International Inc. 118,257 1,520 * Turning Point Brands Inc. 97,339 1,518 * Craft Brew Alliance Inc. 111,847 1,493 ^,* Natural Grocers by Vitamin Cottage Inc. 129,440 1,345 * Synutra International Inc. 221,114 1,316 Alico Inc. 43,210 1,141 Rocky Mountain Chocolate Factory Inc. 96,031 1,083 * Inventure Foods Inc. 241,001 1,065 ^,* 22nd Century Group Inc. 901,308 1,064 * S&W Seed Co. 206,696 1,023 * Castle Brands Inc. 622,493 965 * Lifeway Foods Inc. 87,705 941 * Lifevantage Corp. 164,135 881 Nature's Sunshine Products Inc. 86,229 862 United-Guardian Inc. 57,249 842 * Natural Alternatives International Inc. 71,191 626 * Female Health Co. 275,830 279 * Reed's Inc. 57,535 239 Mannatech Inc. 11,471 187 * Coffee Holding Co. Inc. 33,360 155 Reliv International Inc. 11,260 60 Ocean Bio-Chem Inc. 11,030 51 ^,* MYOS RENS Technology Inc. 16,315 47 * Crystal Rock Holdings Inc. 42,584 35 ^,* Long Island Iced Tea Corp. 5,954 23 * RiceBran Technologies 20,529 17 * Arcadia Biosciences Inc. 6,213 4 * Truett-Hurst Inc. 1,600 4 Energy (4.3%) Targa Resources Corp. 2,407,932 144,235 * Cheniere Energy Inc. 2,975,928 140,672 * Diamondback Energy Inc. 1,127,625 116,952 * Parsley Energy Inc. Class A 2,754,574 89,551 ^,* Weatherford International plc 12,244,391 81,425 * WPX Energy Inc. 4,936,249 66,096 * Energen Corp. 1,207,923 65,759 Core Laboratories NV 549,783 63,511 HollyFrontier Corp. 2,203,663 62,452 * RSP Permian Inc. 1,360,268 56,356 Patterson-UTI Energy Inc. 2,063,055 50,070 * Continental Resources Inc. 1,072,899 48,731 * Rice Energy Inc. 1,993,850 47,254 Nabors Industries Ltd. 3,536,769 46,226 * PDC Energy Inc. 695,813 43,384 US Silica Holdings Inc. 902,525 43,312 * Oasis Petroleum Inc. 2,946,743 42,021 * Antero Resources Corp. 1,803,223 41,132 * QEP Resources Inc. 2,981,634 37,897 * CONSOL Energy Inc. 2,201,340 36,938 Western Refining Inc. 987,094 34,617 * Gulfport Energy Corp. 1,965,577 33,788 Ensco plc Class A 3,750,202 33,564 * Whiting Petroleum Corp. 3,517,906 33,279 Oceaneering International Inc. 1,219,552 33,025 * Callon Petroleum Co. 2,495,158 32,836 World Fuel Services Corp. 873,721 31,672 ^ PBF Energy Inc. Class A 1,355,907 30,060 SM Energy Co. 1,217,188 29,237 * Matador Resources Co. 1,149,872 27,355 * Superior Energy Services Inc. 1,899,142 27,082 * Dril-Quip Inc. 469,129 25,591 * Laredo Petroleum Inc. 1,750,318 25,555 * Rowan Cos. plc Class A 1,553,665 24,206 SemGroup Corp. Class A 657,950 23,686 * Carrizo Oil & Gas Inc. 757,288 21,704 * Oil States International Inc. 639,339 21,194 * Arch Coal Inc. Class A 306,408 21,124 ^,* SRC Energy Inc. 2,501,343 21,111 * McDermott International Inc. 2,997,902 20,236 Noble Corp. plc 3,022,892 18,712 * Forum Energy Technologies Inc. 889,366 18,410 Delek US Holdings Inc. 682,781 16,571 * Kosmos Energy Ltd. 2,369,435 15,780 * Unit Corp. 642,921 15,533 * Fairmount Santrol Holdings Inc. 1,872,646 13,726 * SEACOR Holdings Inc. 198,374 13,726 ^ RPC Inc. 742,338 13,592 ^,* Diamond Offshore Drilling Inc. 803,876 13,433 * Helix Energy Solutions Group Inc. 1,713,101 13,311 ^,* Denbury Resources Inc. 4,931,315 12,723 ^,* Centennial Resource Development Inc. Class A 685,510 12,497 * Exterran Corp. 396,399 12,467 * Clayton Williams Energy Inc. 87,286 11,529 Green Plains Inc. 448,436 11,099 Archrock Inc. 880,132 10,914 ^,* Resolute Energy Corp. 245,166 9,905 ^,* Extraction Oil & Gas Inc. 498,829 9,253 * Atwood Oceanics Inc. 919,423 8,762 * Newpark Resources Inc. 1,065,537 8,631 ^,* Sanchez Energy Corp. 834,830 7,964 ^,* California Resources Corp. 510,912 7,684 * REX American Resources Corp. 76,375 6,911 ^,* Par Pacific Holdings Inc. 407,104 6,713 ^ Frank's International NV 616,668 6,518 * International Seaways Inc. 330,708 6,323 * TETRA Technologies Inc. 1,490,251 6,065 Bristow Group Inc. 393,626 5,987 * Ring Energy Inc. 538,481 5,826 ^,* Gener8 Maritime Inc. 1,018,684 5,776 * Matrix Service Co. 340,431 5,617 * Jagged Peak Energy Inc. 408,793 5,331 * SandRidge Energy Inc. 275,021 5,085 Alon USA Energy Inc. 416,975 5,083 * Tesco Corp. 610,843 4,917 ^,* Keane Group Inc. 328,168 4,693 * Renewable Energy Group Inc. 435,399 4,550 ^,* WildHorse Resource Development Corp. 348,707 4,338 * Cloud Peak Energy Inc. 936,450 4,289 * Bill Barrett Corp. 937,110 4,264 * Smart Sand Inc. 257,420 4,183 * Natural Gas Services Group Inc. 157,939 4,114 Panhandle Oil and Gas Inc. Class A 213,581 4,101 CVR Energy Inc. 194,774 3,911 * Pioneer Energy Services Corp. 957,909 3,832 ^,* Tellurian Inc. 324,884 3,808 * Abraxas Petroleum Corp. 1,816,309 3,669 * RigNet Inc. 166,634 3,574 ^,* CARBO Ceramics Inc. 264,643 3,451 * Clean Energy Fuels Corp. 1,300,977 3,317 * Era Group Inc. 243,497 3,229 * Pacific Ethanol Inc. 464,806 3,184 * Westmoreland Coal Co. 217,366 3,156 Evolution Petroleum Corp. 384,117 3,073 * Geospace Technologies Corp. 179,117 2,907 * Parker Drilling Co. 1,641,028 2,872 * Eclipse Resources Corp. 1,125,364 2,858 ^,* EP Energy Corp. Class A 547,051 2,598 ^,* Uranium Energy Corp. 1,690,439 2,400 * Mammoth Energy Services Inc. 109,308 2,351 Gulf Island Fabrication Inc. 200,924 2,321 * Gastar Exploration Inc. 1,453,821 2,239 ^,* Cobalt International Energy Inc. 4,182,788 2,231 Hallador Energy Co. 271,685 2,176 * Contango Oil & Gas Co. 292,113 2,138 * Independence Contract Drilling Inc. 361,439 1,992 ^,* Jones Energy Inc. Class A 743,030 1,895 Overseas Shipholding Group Inc. Class A 488,991 1,888 * Willbros Group Inc. 679,640 1,862 ^,* Halcon Resources Corp. 238,490 1,836 ^,* Hornbeck Offshore Services Inc. 399,679 1,771 ^,* Northern Oil and Gas Inc. 591,594 1,538 ^,* EXCO Resources Inc. 2,361,624 1,464 * Dawson Geophysical Co. 256,882 1,428 ^,* Earthstone Energy Inc. 109,174 1,393 * W&T Offshore Inc. 477,925 1,324 ^,* Comstock Resources Inc. 141,457 1,306 ^,* Approach Resources Inc. 480,146 1,205 * Isramco Inc. 7,789 912 Adams Resources & Energy Inc. 24,184 903 * PHI Inc. 75,566 877 ^ Harvest Natural Resources Inc. 129,344 859 * Lonestar Resources US Inc. Class A 145,564 737 * Mitcham Industries Inc. 148,174 726 * Penn Virginia Corp. 15,624 707 ^,* Tidewater Inc. 612,332 704 * VAALCO Energy Inc. 742,369 681 * Aspen Aerogels Inc. 156,163 648 ^,* ION Geophysical Corp. 131,297 637 ^,* Bonanza Creek Energy Inc. 542,901 630 * PHI Inc. 50,574 606 ^,* Amyris Inc. 1,094,030 580 * PetroQuest Energy Inc. 201,309 552 * Centrus Energy Corp. Class A 90,419 547 * Synthesis Energy Systems Inc. 639,776 545 ^,* Uranium Resources Inc. 250,370 471 ^,* Torchlight Energy Resources Inc. 324,319 454 ^,* Rex Energy Corp. 963,470 452 ^,* Erin Energy Corp. 166,908 401 * Zion Oil & Gas Inc. 240,958 289 ^,* Profire Energy Inc. 190,745 269 * TransAtlantic Petroleum Ltd. 175,749 246 ^,* Gevo Inc. 195,592 223 * PrimeEnergy Corp. 3,726 184 ^,* Vertex Energy Inc. 151,434 168 ^,* SAExploration Holdings Inc. 27,573 164 ^,* Eco-Stim Energy Solutions Inc. 99,290 116 * ENGlobal Corp. 60,513 112 ^,* Gulfmark Offshore Inc. 315,934 111 * Barnwell Industries Inc. 48,034 94 * Basic Energy Services Inc. 2,200 73 US Energy Corp. Wyoming 68,651 61 ^,* Camber Energy Inc. 73,984 44 ^,* New Concept Energy Inc. 21,532 39 * Aemetis Inc. 25,426 33 ^,* Tengasco Inc. 55,819 21 * Enservco Corp. 47,023 16 * FieldPoint Petroleum Corp. 35,776 15 ^,* Triangle Petroleum Corp. 155,198 14 ^,* Superior Drilling Products Inc. 9,078 8 ^,* Yuma Energy Inc. 2,896 7 ^,* PEDEVCO Corp. 40,105 4 ^,* EnerJex Resources Inc. 5,531 2 * FieldPoint Petroleum Corp. Warrants Exp. 12/31/2049 33,558 1 Financials (17.1%) First Republic Bank 1,902,861 178,507 * Markel Corp. 173,295 169,112 * Arch Capital Group Ltd. 1,524,103 144,439 Annaly Capital Management Inc. 12,642,965 140,463 FNF Group 3,386,039 131,852 * SVB Financial Group 646,541 120,315 Ally Financial Inc. 5,855,369 119,040 Everest Re Group Ltd. 507,789 118,726 * Alleghany Corp. 190,655 117,188 TD Ameritrade Holding Corp. 3,015,604 117,186 MSCI Inc. Class A 1,124,107 109,252 CIT Group Inc. 2,504,821 107,532 Reinsurance Group of America Inc. Class A 801,539 101,779 * Signature Bank 665,513 98,755 East West Bancorp Inc. 1,781,156 91,925 Voya Financial Inc. 2,345,776 89,046 MarketAxess Holdings Inc. 467,839 87,715 American Financial Group Inc. 904,519 86,309 New York Community Bancorp Inc. 6,057,986 84,630 WR Berkley Corp. 1,196,877 84,535 SEI Investments Co. 1,663,178 83,891 FactSet Research Systems Inc. 495,726 81,750 AGNC Investment Corp. 4,098,718 81,524 PacWest Bancorp 1,474,239 78,518 Lazard Ltd. Class A 1,614,384 74,246 RenaissanceRe Holdings Ltd. 508,409 73,541 Axis Capital Holdings Ltd. 1,092,443 73,226 Starwood Property Trust Inc. 3,204,855 72,366 New Residential Investment Corp. 3,835,479 65,126 Eaton Vance Corp. 1,412,796 63,519 Cullen/Frost Bankers Inc. 699,529 62,237 Old Republic International Corp. 3,026,447 61,982 * SLM Corp. 5,094,372 61,642 Commerce Bancshares Inc. 1,087,931 61,098 Synovus Financial Corp. 1,483,760 60,864 Assured Guaranty Ltd. 1,602,840 59,481 FNB Corp. 3,996,308 59,425 Brown & Brown Inc. 1,417,781 59,150 PrivateBancorp Inc. 992,849 58,945 Prosperity Bancshares Inc. 843,989 58,834 Bank of the Ozarks Inc. 1,121,789 58,344 Allied World Assurance Co. Holdings AG 1,079,032 57,297 * Western Alliance Bancorp 1,163,392 57,111 Webster Financial Corp. 1,135,476 56,819 Validus Holdings Ltd. 987,329 55,675 Investors Bancorp Inc. 3,835,204 55,150 First American Financial Corp. 1,363,968 53,577 First Horizon National Corp. 2,856,010 52,836 Popular Inc. 1,282,194 52,224 * Texas Capital Bancshares Inc. 606,964 50,651 White Mountains Insurance Group Ltd. 57,298 50,415 IBERIABANK Corp. 634,419 50,183 Umpqua Holdings Corp. 2,711,041 48,094 Radian Group Inc. 2,663,112 47,829 BankUnited Inc. 1,279,644 47,744 Hanover Insurance Group Inc. 528,702 47,615 Hancock Holding Co. 1,029,167 46,879 Primerica Inc. 562,993 46,278 Associated Banc-Corp 1,856,447 45,297 Chimera Investment Corp. 2,225,170 44,904 Chemical Financial Corp. 875,671 44,791 CNO Financial Group Inc. 2,157,149 44,222 Wintrust Financial Corp. 638,063 44,103 Bank of Hawaii Corp. 529,138 43,580 * MGIC Investment Corp. 4,217,096 42,719 Home BancShares Inc. 1,570,909 42,525 United Bankshares Inc. 996,765 42,113 * Stifel Financial Corp. 830,457 41,681 Two Harbors Investment Corp. 4,312,583 41,358 Sterling Bancorp 1,738,065 41,192 UMB Financial Corp. 544,061 40,973 ^,* Athene Holding Ltd. Class A 811,253 40,555 ProAssurance Corp. 664,484 40,035 Legg Mason Inc. 1,106,872 39,969 LPL Financial Holdings Inc. 982,527 39,134 Aspen Insurance Holdings Ltd. 742,561 38,650 Pinnacle Financial Partners Inc. 575,449 38,239 Valley National Bancorp 3,219,694 37,992 MB Financial Inc. 883,868 37,847 Fulton Financial Corp. 2,106,747 37,605 MFA Financial Inc. 4,611,212 37,259 Evercore Partners Inc. Class A 478,278 37,258 First Citizens BancShares Inc. Class A 110,168 36,947 Washington Federal Inc. 1,100,303 36,420 Blackstone Mortgage Trust Inc. Class A 1,159,710 35,905 TCF Financial Corp. 2,099,705 35,737 Cathay General Bancorp 911,998 34,364 Selective Insurance Group Inc. 710,872 33,518 * Essent Group Ltd. 920,665 33,300 ^ First Financial Bankshares Inc. 820,375 32,897 Glacier Bancorp Inc. 945,378 32,077 BancorpSouth Inc. 1,050,284 31,771 ^,* Credit Acceptance Corp. 156,703 31,248 BGC Partners Inc. Class A 2,699,380 30,665 Great Western Bancorp Inc. 722,548 30,643 Financial Engines Inc. 696,304 30,324 Hope Bancorp Inc. 1,576,663 30,225 Community Bank System Inc. 548,698 30,167 Federated Investors Inc. Class B 1,142,487 30,093 FirstCash Inc. 607,673 29,867 Old National Bancorp 1,673,958 29,043 Interactive Brokers Group Inc. 832,111 28,891 RLI Corp. 474,920 28,505 Erie Indemnity Co. Class A 231,106 28,357 Mercury General Corp. 458,945 27,991 Columbia Banking System Inc. 710,275 27,694 Hilltop Holdings Inc. 996,260 27,367 CVB Financial Corp. 1,236,028 27,304 South State Corp. 305,277 27,277 EverBank Financial Corp. 1,389,436 27,066 Trustmark Corp. 828,652 26,343 International Bancshares Corp. 730,854 25,872 American Equity Investment Life Holding Co. 1,086,146 25,666 * Genworth Financial Inc. Class A 6,215,836 25,609 * Enstar Group Ltd. 133,790 25,594 * FCB Financial Holdings Inc. Class A 513,524 25,445 Argo Group International Holdings Ltd. 374,395 25,384 AmTrust Financial Services Inc. 1,331,418 24,578 Kemper Corp. 606,838 24,213 United Community Banks Inc. 872,925 24,171 Towne Bank 732,311 23,727 First Midwest Bancorp Inc. 997,076 23,611 Janus Capital Group Inc. 1,768,655 23,346 Capitol Federal Financial Inc. 1,592,157 23,293 Astoria Financial Corp. 1,134,835 23,275 * Eagle Bancorp Inc. 374,051 22,331 Independent Bank Corp. 338,738 22,018 * LendingClub Corp. 3,972,212 21,807 ^ BOK Financial Corp. 276,694 21,657 Invesco Mortgage Capital Inc. 1,401,920 21,618 Renasant Corp. 543,410 21,568 BNC Bancorp 614,555 21,540 First Financial Bancorp 784,683 21,540 Northwest Bancshares Inc. 1,270,508 21,395 LegacyTexas Financial Group Inc. 527,475 21,046 Ameris Bancorp 456,102 21,026 First Merchants Corp. 529,180 20,807 NBT Bancorp Inc. 559,753 20,750 Simmons First National Corp. Class A 372,150 20,524 ServisFirst Bancshares Inc. 559,267 20,346 Horace Mann Educators Corp. 491,635 20,182 Union Bankshares Corp. 565,966 19,911 Provident Financial Services Inc. 767,078 19,829 WesBanco Inc. 515,582 19,649 * PRA Group Inc. 576,513 19,111 Banner Corp. 343,414 19,108 * Green Dot Corp. Class A 571,447 19,063 Morningstar Inc. 240,838 18,930 ^,* BofI Holding Inc. 712,539 18,619 * Santander Consumer USA Holdings Inc. 1,389,202 18,504 Apollo Commercial Real Estate Finance Inc. 976,424 18,367 Westamerica Bancorporation 328,043 18,315 First Hawaiian Inc. 611,767 18,304 National General Holdings Corp. 770,268 18,302 Park National Corp. 170,423 17,929 Kearny Financial Corp. 1,154,167 17,370 Waddell & Reed Financial Inc. Class A 1,018,448 17,314 Boston Private Financial Holdings Inc. 1,044,496 17,130 CenterState Banks Inc. 633,369 16,404 ^,* OneMain Holdings Inc. Class A 655,165 16,281 WSFS Financial Corp. 348,622 16,019 Artisan Partners Asset Management Inc. Class A 578,320 15,962 Beneficial Bancorp Inc. 996,711 15,947 Redwood Trust Inc. 945,830 15,710 AMERISAFE Inc. 241,066 15,645 S&T Bancorp Inc. 451,856 15,634 CNA Financial Corp. 353,722 15,624 Navigators Group Inc. 284,692 15,459 First Commonwealth Financial Corp. 1,152,976 15,288 CYS Investments Inc. 1,917,868 15,247 Capital Bank Financial Corp. 350,088 15,194 Employers Holdings Inc. 393,105 14,918 Berkshire Hills Bancorp Inc. 412,633 14,875 * KCG Holdings Inc. Class A 832,454 14,843 PennyMac Mortgage Investment Trust 829,143 14,717 Brookline Bancorp Inc. 936,058 14,649 * Walker & Dunlop Inc. 348,716 14,538 Lakeland Financial Corp. 326,017 14,058 Heartland Financial USA Inc. 278,600 13,916 TFS Financial Corp. 821,975 13,661 Sandy Spring Bancorp Inc. 329,238 13,495 Infinity Property & Casualty Corp. 140,250 13,394 * MBIA Inc. 1,579,025 13,374 Ladder Capital Corp. Class A 924,481 13,350 * Pacific Premier Bancorp Inc. 344,173 13,268 First Busey Corp. 447,619 13,160 Safety Insurance Group Inc. 184,545 12,937 Stewart Information Services Corp. 292,755 12,934 Cardinal Financial Corp. 430,610 12,892 Tompkins Financial Corp. 158,640 12,778 ^ WisdomTree Investments Inc. 1,406,530 12,771 Banc of California Inc. 614,807 12,727 Maiden Holdings Ltd. 908,098 12,713 Capstead Mortgage Corp. 1,203,037 12,680 American National Insurance Co. 106,684 12,592 Hanmi Financial Corp. 408,925 12,574 City Holding Co. 194,461 12,539 Central Pacific Financial Corp. 407,561 12,447 State Bank Financial Corp. 472,174 12,333 Meridian Bancorp Inc. 671,281 12,284 Hannon Armstrong Sustainable Infrastructure Capital Inc. 598,196 12,084 Enterprise Financial Services Corp. 280,585 11,897 United Financial Bancorp Inc. 689,108 11,722 United Fire Group Inc. 269,820 11,540 Stock Yards Bancorp Inc. 280,817 11,415 ^,* LendingTree Inc. 90,239 11,311 Southside Bancshares Inc. 335,227 11,254 National Bank Holdings Corp. Class A 344,960 11,211 * Seacoast Banking Corp. of Florida 464,947 11,149 Piper Jaffray Cos. 174,567 11,146 * FNFV Group 839,868 11,128 * Customers Bancorp Inc. 349,178 11,010 Northfield Bancorp Inc. 602,663 10,860 * First BanCorp 1,911,582 10,800 Nelnet Inc. Class A 243,510 10,680 Moelis & Co. Class A 276,867 10,659 ARMOUR Residential REIT Inc. 466,750 10,600 Cohen & Steers Inc. 261,677 10,459 OceanFirst Financial Corp. 369,601 10,414 Heritage Financial Corp. 416,122 10,299 TrustCo Bank Corp. NY 1,306,488 10,256 MainSource Financial Group Inc. 311,114 10,245 BancFirst Corp. 113,859 10,236 Lakeland Bancorp Inc. 517,581 10,145 Meta Financial Group Inc. 114,045 10,093 Altisource Residential Corp. 658,021 10,035 MTGE Investment Corp. 597,169 10,003 Community Trust Bancorp Inc. 216,702 9,914 Universal Insurance Holdings Inc. 404,430 9,909 TriCo Bancshares 278,005 9,878 First Interstate BancSystem Inc. Class A 248,857 9,867 Flushing Financial Corp. 365,098 9,810 Greenhill & Co. Inc. 334,803 9,810 Bryn Mawr Bank Corp. 245,708 9,705 Washington Trust Bancorp Inc. 195,285 9,628 Univest Corp. of Pennsylvania 365,908 9,477 German American Bancorp Inc. 197,278 9,339 James River Group Holdings Ltd. 216,722 9,289 Independent Bank Group Inc. 143,885 9,252 Camden National Corp. 206,893 9,112 National Western Life Group Inc. Class A 29,934 9,105 ^,* Encore Capital Group Inc. 295,204 9,092 Oritani Financial Corp. 531,485 9,035 Preferred Bank 167,415 8,983 ConnectOne Bancorp Inc. 368,941 8,947 Houlihan Lokey Inc. Class A 257,070 8,856 Bridge Bancorp Inc. 252,405 8,834 * HomeStreet Inc. 315,757 8,825 * Third Point Reinsurance Ltd. 728,952 8,820 Park Sterling Corp. 716,118 8,815 FBL Financial Group Inc. Class A 132,505 8,672 Dime Community Bancshares Inc. 425,120 8,630 1st Source Corp. 182,775 8,581 * PHH Corp. 672,983 8,567 CoBiz Financial Inc. 507,644 8,528 Virtus Investment Partners Inc. 79,354 8,404 ^ New York Mortgage Trust Inc. 1,357,455 8,376 * CU Bancorp 210,336 8,340 Virtu Financial Inc. Class A 487,748 8,292 * Greenlight Capital Re Ltd. Class A 372,347 8,229 Great Southern Bancorp Inc. 162,471 8,205 Stonegate Bank 172,853 8,140 First of Long Island Corp. 296,740 8,027 First Bancorp 273,271 8,004 * HarborOne Bancorp Inc. 419,108 7,959 Investment Technology Group Inc. 390,877 7,915 Diamond Hill Investment Group Inc. 40,640 7,907 * NMI Holdings Inc. Class A 685,526 7,815 * Flagstar Bancorp Inc. 272,005 7,668 Mercantile Bank Corp. 220,450 7,583 Peoples Bancorp Inc. 238,000 7,535 First Financial Corp. 158,479 7,528 * INTL. FCStone Inc. 195,599 7,425 QCR Holdings Inc. 174,523 7,391 PJT Partners Inc. 205,107 7,197 Anworth Mortgage Asset Corp. 1,294,494 7,184 ^,* Ocwen Financial Corp. 1,293,290 7,074 Waterstone Financial Inc. 387,182 7,066 Blue Hills Bancorp Inc. 391,727 6,992 Financial Institutions Inc. 210,835 6,947 Horizon Bancorp 263,855 6,918 * TriState Capital Holdings Inc. 295,368 6,897 OFG Bancorp 583,503 6,885 Federal Agricultural Mortgage Corp. 118,487 6,821 Independent Bank Corp. 329,223 6,815 Arrow Financial Corp. 198,080 6,715 AG Mortgage Investment Trust Inc. 364,435 6,578 Fidelity Southern Corp. 289,249 6,473 ^,* Nationstar Mortgage Holdings Inc. 409,836 6,459 * Donnelley Financial Solutions Inc. 329,899 6,364 ^ Live Oak Bancshares Inc. 291,840 6,318 State Auto Financial Corp. 221,009 6,067 Guaranty Bancorp 249,063 6,065 * HomeTrust Bancshares Inc. 256,023 6,017 Southwest Bancorp Inc. 228,601 5,978 First Defiance Financial Corp. 119,982 5,940 Heritage Commerce Corp. 417,518 5,887 * Franklin Financial Network Inc. 151,831 5,883 People's Utah Bancorp 221,690 5,864 Peapack Gladstone Financial Corp. 197,511 5,844 Pacific Continental Corp. 238,331 5,839 State National Cos. Inc. 402,979 5,803 Bar Harbor Bankshares 169,884 5,620 * Allegiance Bancshares Inc. 149,570 5,564 West Bancorporation Inc. 241,616 5,545 * First Foundation Inc. 357,166 5,540 Western Asset Mortgage Capital Corp. 565,780 5,528 * Triumph Bancorp Inc. 214,131 5,525 United Community Financial Corp. 653,992 5,454 Westwood Holdings Group Inc. 102,110 5,454 First Connecticut Bancorp Inc. 216,863 5,378 * Republic First Bancorp Inc. 640,292 5,314 OneBeacon Insurance Group Ltd. Class A 327,618 5,242 Ares Commercial Real Estate Corp. 391,471 5,238 * EZCORP Inc. Class A 641,299 5,227 Clifton Bancorp Inc. 321,035 5,198 First Community Bancshares Inc. 207,092 5,171 Arbor Realty Trust Inc. 598,314 5,014 Bank Mutual Corp. 531,797 4,999 * Ambac Financial Group Inc. 256,936 4,846 * Green Bancorp Inc. 271,792 4,838 * Global Indemnity Ltd. 125,676 4,837 * Veritex Holdings Inc. 171,924 4,835 HCI Group Inc. 104,553 4,766 * Enova International Inc. 318,515 4,730 ^,* Cowen Group Inc. Class A 315,534 4,717 Dynex Capital Inc. 656,355 4,654 Carolina Financial Corp. 154,564 4,637 Territorial Bancorp Inc. 148,588 4,631 Farmers National Banc Corp. 318,285 4,567 Opus Bank 225,541 4,545 Kinsale Capital Group Inc. 140,142 4,490 * National Commerce Corp. 122,665 4,490 Republic Bancorp Inc. Class A 128,849 4,431 * PennyMac Financial Services Inc. Class A 256,926 4,381 ^ Fidelity & Guaranty Life 156,838 4,360 * Nicolet Bankshares Inc. 91,669 4,340 Western New England Bancorp Inc. 404,352 4,246 * PICO Holdings Inc. 299,724 4,196 ^,* Citizens Inc. Class A 562,549 4,180 Heritage Insurance Holdings Inc. 326,666 4,172 Citizens & Northern Corp. 178,741 4,161 Macatawa Bank Corp. 409,983 4,051 Heritage Oaks Bancorp 302,047 4,032 ^ Arlington Asset Investment Corp. Class A 284,672 4,022 Sierra Bancorp 145,875 4,001 Sun Bancorp Inc. 162,500 3,965 BankFinancial Corp. 269,727 3,916 Farmers Capital Bank Corp. 96,679 3,906 * World Acceptance Corp. 75,039 3,886 Resource Capital Corp. 394,664 3,856 MBT Financial Corp. 337,208 3,827 * BSB Bancorp Inc. 134,622 3,803 * Ladenburg Thalmann Financial Services Inc. 1,519,768 3,769 Merchants Bancshares Inc. 77,384 3,769 * Cascade Bancorp 486,617 3,752 Baldwin & Lyons Inc. 153,156 3,745 * Safeguard Scientifics Inc. 294,093 3,735 * WMIH Corp. 2,541,611 3,685 CNB Financial Corp. 154,017 3,679 * Bancorp Inc. 715,349 3,648 * Atlantic Capital Bancshares Inc. 189,686 3,595 First Bancorp Inc. 130,792 3,564 United Insurance Holdings Corp. 221,475 3,533 Bank of Marin Bancorp 54,497 3,507 ^ Orchid Island Capital Inc. 350,647 3,503 American National Bankshares Inc. 94,030 3,503 EMC Insurance Group Inc. 123,916 3,477 MidWestOne Financial Group Inc. 98,678 3,384 WashingtonFirst Bankshares Inc. 117,861 3,300 Old Second Bancorp Inc. 287,577 3,235 First Mid-Illinois Bancshares Inc. 94,778 3,207 Old Line Bancshares Inc. 111,012 3,162 Marlin Business Services Corp. 122,039 3,143 Capital City Bank Group Inc. 146,472 3,133 * Xenith Bankshares Inc. 122,480 3,107 Charter Financial Corp. 154,623 3,041 SI Financial Group Inc. 214,752 3,017 NewStar Financial Inc. 282,681 2,991 Northrim BanCorp Inc. 99,165 2,980 Southern Missouri Bancorp Inc. 83,271 2,958 National Bankshares Inc. 76,949 2,889 Oppenheimer Holdings Inc. Class A 168,168 2,876 ^,* Trupanion Inc. 201,526 2,866 MutualFirst Financial Inc. 90,335 2,850 ^,* FB Financial Corp. 80,464 2,845 Enterprise Bancorp Inc. 81,197 2,822 Century Bancorp Inc. Class A 46,336 2,818 Southern National Bancorp of Virginia Inc. 163,432 2,767 Associated Capital Group Inc. Class A 75,796 2,740 Hingham Institution for Savings 15,441 2,731 ACNB Corp. 94,546 2,728 Great Ajax Corp. 205,786 2,686 Crawford & Co. Class B 266,781 2,676 Ames National Corp. 87,131 2,666 Orrstown Financial Services Inc. 117,749 2,632 * On Deck Capital Inc. 520,347 2,623 GAIN Capital Holdings Inc. 313,700 2,613 ^ Access National Corp. 86,564 2,599 * eHealth Inc. 211,502 2,546 Federated National Holding Co. 145,908 2,543 Bankwell Financial Group Inc. 72,498 2,493 * Carolina Bank Holdings Inc. 88,654 2,481 LCNB Corp. 103,869 2,477 First Internet Bancorp 83,169 2,453 * Regional Management Corp. 124,850 2,426 Peoples Financial Services Corp. 57,766 2,415 Middleburg Financial Corp. 59,282 2,374 * Centrue Financial Corp. 87,563 2,281 Donegal Group Inc. Class A 128,359 2,262 Owens Realty Mortgage Inc. 122,507 2,181 * First United Corp. 149,878 2,173 * First Community Financial Partners Inc. 169,794 2,165 First South Bancorp Inc. 178,412 2,164 Bank of Commerce Holdings 199,815 2,138 GAMCO Investors Inc. Class A 71,847 2,126 Pzena Investment Management Inc. Class A 211,596 2,082 Codorus Valley Bancorp Inc. 80,185 2,078 ^,* Impac Mortgage Holdings Inc. 166,585 2,076 County Bancorp Inc. 71,103 2,066 Provident Financial Holdings Inc. 110,786 2,066 Investors Title Co. 13,002 2,056 Peoples Bancorp of North Carolina Inc. 68,581 2,037 * Community Bankers Trust Corp. 252,397 2,019 Penns Woods Bancorp Inc. 46,342 2,014 Shore Bancshares Inc. 120,073 2,006 Tiptree Inc. 264,967 1,934 * Atlas Financial Holdings Inc. 141,630 1,933 ESSA Bancorp Inc. 132,134 1,927 * Pacific Mercantile Bancorp 251,882 1,902 Central Valley Community Bancorp 92,595 1,898 ^ Summit Financial Group Inc. 87,559 1,886 First Financial Northwest Inc. 102,064 1,803 First Community Corp. 81,398 1,791 Commerce Union Bancshares Inc. 79,451 1,728 Riverview Bancorp Inc. 237,490 1,698 Evans Bancorp Inc. 44,090 1,693 CIM Commercial Trust Corp. 104,681 1,685 FBR & Co. 91,443 1,651 * Security National Financial Corp. Class A 239,557 1,629 * Health Insurance Innovations Inc. Class A 98,043 1,569 Ellington Residential Mortgage REIT 106,887 1,567 Home Bancorp Inc. 46,428 1,567 * Stonegate Mortgage Corp. 192,878 1,535 Cherry Hill Mortgage Investment Corp. 89,582 1,531 * United Security Bancshares 209,208 1,527 B. Riley Financial Inc. 101,151 1,517 * Hallmark Financial Services Inc. 136,383 1,507 * First Northwest Bancorp 94,558 1,466 AmeriServ Financial Inc. 386,789 1,450 Northeast Bancorp 93,868 1,431 Sutherland Asset Management Corp. 97,552 1,410 Midland States Bancorp Inc. 38,735 1,332 First Business Financial Services Inc. 50,753 1,318 Independence Holding Co. 70,787 1,317 Civista Bancshares Inc. 57,297 1,270 Unity Bancorp Inc. 73,975 1,254 MidSouth Bancorp Inc. 81,470 1,246 Hawthorn Bancshares Inc. 59,552 1,233 Citizens Community Bancorp Inc. 86,830 1,200 * Consumer Portfolio Services Inc. 253,014 1,192 Timberland Bancorp Inc. 53,175 1,191 1st Constitution Bancorp 64,356 1,187 American River Bankshares 79,916 1,184 C&F Financial Corp. 25,212 1,167 * Nicholas Financial Inc. 107,396 1,142 * ASB Bancorp Inc. 33,339 1,134 * Atlantic Coast Financial Corp. 146,729 1,118 Chemung Financial Corp. 27,978 1,105 Colony Bankcorp Inc. 80,138 1,090 * Provident Bancorp Inc. 51,723 1,084 Manning & Napier Inc. 189,907 1,082 Hennessy Advisors Inc. 62,659 1,053 Prudential Bancorp Inc. 58,486 1,044 BCB Bancorp Inc. 62,278 1,037 Parke Bancorp Inc. 48,567 1,037 Blue Capital Reinsurance Holdings Ltd. 52,212 1,008 * Southern First Bancshares Inc. 30,523 997 Donegal Group Inc. Class B 63,194 980 Ohio Valley Banc Corp. 34,686 971 Premier Financial Bancorp Inc. 45,487 957 * Great Elm Capital Group Inc. 288,792 953 Five Oaks Investment Corp. 184,865 948 Oak Valley Bancorp 66,347 945 Eastern Virginia Bankshares Inc. 87,933 922 * Equity Bancshares Inc. Class A 28,515 906 * HMN Financial Inc. 47,639 853 ^,* First NBC Bank Holding Co. 208,438 834 * Howard Bancorp Inc. 43,274 809 Kingstone Cos. Inc. 49,794 794 * Entegra Financial Corp. 31,580 747 Guaranty Federal Bancshares Inc. 36,591 714 Federal Agricultural Mortgage Corp. Class A 12,586 706 Bear State Financial Inc. 75,023 705 Norwood Financial Corp. 16,771 690 * Ashford Inc. 11,847 665 Investar Holding Corp. 30,169 661 A-Mark Precious Metals Inc. 37,195 635 Crawford & Co. Class A 72,015 586 ^ Union Bankshares Inc. 13,177 566 SB Financial Group Inc. 33,086 555 Two River Bancorp 30,928 547 Citizens Holding Co. 22,634 545 Community Financial Corp. 14,853 535 ^ First Bancshares Inc. 18,553 529 ^,* Walter Investment Management Corp. 464,054 501 First Savings Financial Group Inc. 9,746 487 * Royal Bancshares of Pennsylvania Inc. 124,189 484 * Capstar Financial Holdings Inc. 24,956 476 Silvercrest Asset Management Group Inc. Class A 34,347 457 Manhattan Bridge Capital Inc. 70,837 418 * Anchor Bancorp Inc. 15,377 395 Old Point Financial Corp. 13,062 394 Georgetown Bancorp Inc. 15,051 389 Fifth Street Asset Management Inc. 83,256 383 ^,* Patriot National Inc. 132,749 374 * SmartFinancial Inc. 17,015 358 * Central Federal Corp. 155,702 333 US Global Investors Inc. Class A 210,856 329 Eagle Bancorp Montana Inc. 15,560 314 * Select Bancorp Inc. 28,302 311 Medley Management Inc. Class A 33,993 282 CB Financial Services Inc. 9,834 273 * Malvern Bancorp Inc. 11,898 252 Sussex Bancorp 9,987 245 * Atlanticus Holdings Corp. 92,614 242 United Bancshares Inc. 11,489 240 ^,* Global Brokerage Inc. 88,171 238 FS Bancorp Inc. 6,051 220 Raymond James Financial Inc. 2,872 219 * First Acceptance Corp. 155,452 210 Wolverine Bancorp Inc. 5,954 192 * TheStreet Inc. 248,073 189 ^ Greene County Bancorp Inc. 7,840 183 * Conifer Holdings Inc. 21,788 156 Southwest Georgia Financial Corp. 6,935 156 IF Bancorp Inc. 7,557 150 * Paragon Commercial Corp. 2,773 148 * Asta Funding Inc. 17,712 145 United Community Bancorp 8,074 142 ^,* ZAIS Group Holdings Inc. 52,476 142 * Severn Bancorp Inc. 19,055 135 * Magyar Bancorp Inc. 10,365 135 First Bank 10,287 123 Bank of South Carolina Corp. 5,642 117 United Bancorp Inc. 9,360 112 Glen Burnie Bancorp 9,147 109 * Hamilton Bancorp Inc. 7,058 108 * MSB Financial Corp. 6,276 104 * Sunshine Bancorp Inc. 4,540 95 * Peoples Financial Corp. 6,186 93 Plumas Bancorp 4,771 86 DNB Financial Corp. 2,513 85 Kentucky First Federal Bancorp 7,514 74 Salisbury Bancorp Inc. 1,844 71 * Porter Bancorp Inc. 7,410 70 HopFed Bancorp Inc. 4,622 66 * Coastway Bancorp Inc. 3,720 64 * Randolph Bancorp Inc. 3,912 61 Oconee Federal Financial Corp. 2,383 60 First Capital Inc. 1,612 54 PB Bancorp Inc. 5,201 53 Community West Bancshares 4,500 45 * 1347 Property Insurance Holdings Inc. 5,528 45 Mackinac Financial Corp. 3,236 44 Mid Penn Bancorp Inc. 1,384 37 Fauquier Bankshares Inc. 1,931 35 Bancorp of New Jersey Inc. 2,245 34 * National Holdings Corp. 7,908 22 * Patriot National Bancorp Inc. 1,479 22 First US Bancshares Inc. 1,792 22 Landmark Bancorp Inc. 741 22 Suffolk Bancorp 504 20 * Bay Bancorp Inc. 2,297 18 * Village Bank and Trust Financial Corp. 600 16 Sound Financial Bancorp Inc. 400 12 Auburn National Bancorporation Inc. 359 12 California First National Bancorp 703 11 Value Line Inc. 586 10 Elmira Savings Bank 431 9 Wellesley Bank 300 8 Siebert Financial Corp. 1,836 7 Summit State Bank 500 7 * National Holdings Corp. Warrants Exp. 12/31/2049 7,766 6 Atlantic American Corp. 1,084 4 Stewardship Financial Corp. 400 3 * Broadway Financial Corp. 1,800 3 Lake Shore Bancorp Inc. 200 3 Institutional Financial Markets Inc. 649 1 Health Care (10.8%) * BioMarin Pharmaceutical Inc. 2,140,098 187,858 * Quintiles IMS Holdings Inc. 1,616,492 130,176 ResMed Inc. 1,763,525 126,921 * Alkermes plc 1,899,766 111,136 Teleflex Inc. 562,923 109,055 * Jazz Pharmaceuticals plc 745,236 108,156 * Align Technology Inc. 938,751 107,684 * VCA Inc. 1,007,803 92,214 * DexCom Inc. 1,052,598 89,187 * MEDNAX Inc. 1,155,958 80,200 * WellCare Health Plans Inc. 550,271 77,153 * Seattle Genetics Inc. 1,209,028 75,999 * United Therapeutics Corp. 559,438 75,737 West Pharmaceutical Services Inc. 913,659 74,564 STERIS plc 1,056,376 73,376 * Bioverativ Inc. 1,345,265 73,263 ^,* TESARO Inc. 425,987 65,547 * Veeva Systems Inc. Class A 1,268,335 65,040 * ABIOMED Inc. 504,894 63,213 * Exelixis Inc. 2,815,260 61,007 ^,* Ionis Pharmaceuticals Inc. 1,507,213 60,590 ^,* athenahealth Inc. 490,777 55,306 Hill-Rom Holdings Inc. 743,986 52,525 * Charles River Laboratories International Inc. 583,105 52,450 * Masimo Corp. 551,882 51,469 * Bio-Rad Laboratories Inc. Class A 257,146 51,259 HealthSouth Corp. 1,117,804 47,853 ^,* Kite Pharma Inc. 608,855 47,789 Bio-Techne Corp. 461,720 46,934 * Neurocrine Biosciences Inc. 1,083,558 46,918 * NuVasive Inc. 624,672 46,650 * Bluebird Bio Inc. 507,832 46,162 * Alnylam Pharmaceuticals Inc. 888,166 45,518 * Nektar Therapeutics Class A 1,913,658 44,914 * Catalent Inc. 1,548,338 43,849 ^,* Medicines Co. 886,136 43,332 * Alere Inc. 1,085,740 43,136 ^,* Acadia Healthcare Co. Inc. 947,201 41,298 ^,* ACADIA Pharmaceuticals Inc. 1,175,183 40,403 * Wright Medical Group NV 1,286,106 40,024 * PAREXEL International Corp. 627,966 39,631 * Medidata Solutions Inc. 677,178 39,066 Chemed Corp. 201,880 36,881 * Prestige Brands Holdings Inc. 660,473 36,696 Cantel Medical Corp. 453,821 36,351 ^,* OPKO Health Inc. 4,522,742 36,182 * Clovis Oncology Inc. 555,880 35,393 * LifePoint Health Inc. 497,962 32,617 ^,* Exact Sciences Corp. 1,376,686 32,517 * Ultragenyx Pharmaceutical Inc. 474,616 32,169 * Integra LifeSciences Holdings Corp. 743,750 31,334 * PRA Health Sciences Inc. 478,103 31,187 * Neogen Corp. 474,558 31,107 * Brookdale Senior Living Inc. 2,310,868 31,035 Bruker Corp. 1,326,878 30,956 * Insulet Corp. 713,117 30,728 * INC Research Holdings Inc. Class A 664,448 30,465 * VWR Corp. 1,066,214 30,067 * Horizon Pharma plc 1,999,567 29,554 * Allscripts Healthcare Solutions Inc. 2,299,761 29,161 * ICU Medical Inc. 185,441 28,317 * Ironwood Pharmaceuticals Inc. Class A 1,626,448 27,747 * Sage Therapeutics Inc. 388,566 27,615 * Endo International plc 2,463,760 27,496 * Portola Pharmaceuticals Inc. 701,377 27,487 * LivaNova plc 545,235 26,722 ^,* Prothena Corp. plc 478,120 26,674 * Nevro Corp. 284,078 26,618 * Globus Medical Inc. 895,739 26,532 * Penumbra Inc. 317,727 26,514 Owens & Minor Inc. 762,059 26,367 * Akorn Inc. 1,093,940 26,342 * Haemonetics Corp. 646,733 26,238 ^,* Ligand Pharmaceuticals Inc. 235,829 24,960 * Zeltiq Aesthetics Inc. 448,290 24,929 ^,* Intercept Pharmaceuticals Inc. 218,730 24,738 * AMN Healthcare Services Inc. 596,722 24,227 * Molina Healthcare Inc. 528,393 24,095 ^,* Agios Pharmaceuticals Inc. 410,443 23,970 * HealthEquity Inc. 545,337 23,150 * Halyard Health Inc. 588,674 22,423 * Cambrex Corp. 400,883 22,069 * HMS Holdings Corp. 1,060,350 21,557 * Pacira Pharmaceuticals Inc. 465,414 21,223 ^,* Juno Therapeutics Inc. 945,299 20,976 * Premier Inc. Class A 636,112 20,247 * NxStage Medical Inc. 748,021 20,069 * Magellan Health Inc. 289,814 20,012 * Supernus Pharmaceuticals Inc. 625,160 19,567 * Aerie Pharmaceuticals Inc. 417,106 18,916 * Array BioPharma Inc. 2,103,450 18,805 * Sarepta Therapeutics Inc. 625,994 18,529 * Omnicell Inc. 452,415 18,391 ^,* Halozyme Therapeutics Inc. 1,400,945 18,156 * Radius Health Inc. 460,772 17,809 * Amedisys Inc. 348,234 17,791 * Select Medical Holdings Corp. 1,329,213 17,745 * Air Methods Corp. 411,206 17,682 * Merit Medical Systems Inc. 608,987 17,600 ^,* Tenet Healthcare Corp. 992,188 17,572 * Theravance Biopharma Inc. 474,541 17,473 ^,* Avexis Inc. 215,643 16,395 ^,* Myriad Genetics Inc. 852,735 16,373 * FibroGen Inc. 653,909 16,119 * Natus Medical Inc. 410,227 16,101 * Spectranetics Corp. 541,421 15,769 * Varex Imaging Corp. 463,075 15,559 * Inogen Inc. 198,054 15,361 ^,* Intrexon Corp. 751,500 14,895 * Repligen Corp. 422,611 14,876 * Global Blood Therapeutics Inc. 399,228 14,712 ^,* Spark Therapeutics Inc. 275,106 14,674 ^,* TherapeuticsMD Inc. 2,005,930 14,443 * Integer Holdings Corp. 342,888 13,784 Abaxis Inc. 282,563 13,704 CONMED Corp. 308,582 13,704 ^,* Innoviva Inc. 982,410 13,587 * Insmed Inc. 775,467 13,578 * Blueprint Medicines Corp. 339,514 13,577 * Puma Biotechnology Inc. 347,911 12,942 ^,* Synergy Pharmaceuticals Inc. 2,770,953 12,913 * Five Prime Therapeutics Inc. 355,461 12,850 ^,* Amicus Therapeutics Inc. 1,769,157 12,614 * Community Health Systems Inc. 1,415,384 12,554 * Dermira Inc. 367,818 12,546 * Emergent BioSolutions Inc. 428,267 12,437 * Cotiviti Holdings Inc. 293,122 12,203 Analogic Corp. 158,775 12,051 * Acorda Therapeutics Inc. 573,556 12,045 * Tivity Health Inc. 411,434 11,973 ^,* MiMedx Group Inc. 1,254,896 11,959 * Cardiovascular Systems Inc. 415,698 11,754 * Impax Laboratories Inc. 926,787 11,724 ^,* Teladoc Inc. 457,637 11,441 * Alder Biopharmaceuticals Inc. 548,573 11,410 Ensign Group Inc. 601,915 11,316 ^,* Corcept Therapeutics Inc. 1,023,459 11,217 * Xencor Inc. 462,084 11,053 * Momenta Pharmaceuticals Inc. 806,454 10,766 * Acceleron Pharma Inc. 394,425 10,440 US Physical Therapy Inc. 159,514 10,416 ^,* Inovalon Holdings Inc. Class A 812,463 10,237 * BioTelemetry Inc. 352,949 10,218 * LHC Group Inc. 187,803 10,123 * Depomed Inc. 771,002 9,676 * AMAG Pharmaceuticals Inc. 425,623 9,598 ^,* ZIOPHARM Oncology Inc. 1,495,577 9,482 National HealthCare Corp. 128,686 9,175 * K2M Group Holdings Inc. 441,714 9,060 * PharMerica Corp. 386,746 9,050 * OraSure Technologies Inc. 694,938 8,986 Luminex Corp. 484,613 8,902 * Quality Systems Inc. 577,480 8,801 Kindred Healthcare Inc. 1,052,618 8,789 * Orthofix International NV 228,693 8,725 * Epizyme Inc. 503,744 8,639 * Coherus Biosciences Inc. 408,117 8,632 * Loxo Oncology Inc. 203,402 8,559 ^,* Diplomat Pharmacy Inc. 533,253 8,505 Atrion Corp. 18,111 8,480 * Heska Corp. 80,340 8,434 ^,* Eagle Pharmaceuticals Inc. 101,450 8,414 ^,* Progenics Pharmaceuticals Inc. 881,646 8,323 * BioCryst Pharmaceuticals Inc. 981,861 8,248 * Quidel Corp. 364,182 8,245 ^,* Lannett Co. Inc. 367,944 8,224 ^,* Keryx Biopharmaceuticals Inc. 1,328,218 8,182 ^,* Lexicon Pharmaceuticals Inc. 569,843 8,172 ^,* Heron Therapeutics Inc. 540,205 8,103 ^,* Evolent Health Inc. Class A 361,710 8,066 * Vocera Communications Inc. 323,427 8,031 * Flexion Therapeutics Inc. 296,466 7,978 * Retrophin Inc. 431,849 7,972 * Anika Therapeutics Inc. 182,766 7,939 ^,* Immunomedics Inc. 1,225,727 7,930 * HealthStream Inc. 321,562 7,791 * Vanda Pharmaceuticals Inc. 555,784 7,781 * GenMark Diagnostics Inc. 605,641 7,764 ^,* Achaogen Inc. 307,362 7,755 * Genomic Health Inc. 242,899 7,649 ^,* Omeros Corp. 501,677 7,585 ^,* Endologix Inc. 1,036,426 7,504 Meridian Bioscience Inc. 543,148 7,495 * AtriCure Inc. 388,227 7,435 ^,* Esperion Therapeutics Inc. 209,049 7,382 * Glaukos Corp. 143,434 7,358 * MacroGenics Inc. 390,300 7,260 * AngioDynamics Inc. 415,835 7,215 ^,* Accelerate Diagnostics Inc. 297,904 7,209 * Almost Family Inc. 146,426 7,116 * Providence Service Corp. 155,798 6,924 * Intra-Cellular Therapies Inc. Class A 424,967 6,906 Phibro Animal Health Corp. Class A 236,149 6,636 * Universal American Corp. 663,719 6,617 ^,* NewLink Genetics Corp. 272,643 6,571 * Amphastar Pharmaceuticals Inc. 452,172 6,556 ^,* TG Therapeutics Inc. 548,492 6,390 * Versartis Inc. 298,231 6,367 * SciClone Pharmaceuticals Inc. 641,818 6,290 * Cytokinetics Inc. 486,435 6,251 * Achillion Pharmaceuticals Inc. 1,484,495 6,250 ^,* Aimmune Therapeutics Inc. 279,747 6,079 ^,* Editas Medicine Inc. 271,564 6,061 * Cross Country Healthcare Inc. 418,987 6,017 Landauer Inc. 121,405 5,918 * CryoLife Inc. 353,430 5,885 * CorVel Corp. 135,160 5,879 ^,* Cerus Corp. 1,308,688 5,824 Aceto Corp. 363,991 5,755 * Spectrum Pharmaceuticals Inc. 885,108 5,753 ^,* Inovio Pharmaceuticals Inc. 863,130 5,714 * Pacific Biosciences of California Inc. 1,077,938 5,573 ^,* La Jolla Pharmaceutical Co. 184,986 5,522 * Intersect ENT Inc. 320,388 5,495 ^,* Foundation Medicine Inc. 166,456 5,368 * Enanta Pharmaceuticals Inc. 172,913 5,326 * Triple-S Management Corp. Class B 302,934 5,323 ^,* Atara Biotherapeutics Inc. 256,759 5,276 * Revance Therapeutics Inc. 252,390 5,250 ^,* Cara Therapeutics Inc. 284,148 5,225 * REGENXBIO Inc. 269,653 5,204 * Antares Pharma Inc. 1,811,024 5,143 * Accuray Inc. 1,064,485 5,056 * NeoGenomics Inc. 638,756 5,040 * CytomX Therapeutics Inc. 288,543 4,983 * ANI Pharmaceuticals Inc. 99,350 4,919 * Aclaris Therapeutics Inc. 163,625 4,879 * Rigel Pharmaceuticals Inc. 1,458,004 4,826 * Capital Senior Living Corp. 342,019 4,809 Invacare Corp. 403,038 4,796 ^,* Sangamo Therapeutics Inc. 917,812 4,773 * Lion Biotechnologies Inc. 638,623 4,758 ^,* Merrimack Pharmaceuticals Inc. 1,523,045 4,691 PDL BioPharma Inc. 2,051,845 4,658 * Tetraphase Pharmaceuticals Inc. 500,997 4,604 ^,* Geron Corp. 2,024,869 4,596 ^,* Celldex Therapeutics Inc. 1,267,199 4,575 * Surgery Partners Inc. 231,805 4,520 * Enzo Biochem Inc. 539,031 4,512 * Arena Pharmaceuticals Inc. 3,086,004 4,506 ^,* Teligent Inc. 568,683 4,441 * Surmodics Inc. 181,248 4,359 * Paratek Pharmaceuticals Inc. 225,614 4,343 ^,* Novavax Inc. 3,378,103 4,324 ^,* ImmunoGen Inc. 1,114,945 4,315 * Invitae Corp. 387,922 4,290 * PTC Therapeutics Inc. 431,692 4,248 ^,* Aquinox Pharmaceuticals Inc. 253,928 4,238 * Curis Inc. 1,495,551 4,158 ^,* Aduro Biotech Inc. 383,318 4,121 * Otonomy Inc. 330,835 4,053 * Assembly Biosciences Inc. 157,503 4,015 LeMaitre Vascular Inc. 159,950 3,940 * Akebia Therapeutics Inc. 427,819 3,936 ^,* Idera Pharmaceuticals Inc. 1,558,374 3,849 ^,* Organovo Holdings Inc. 1,194,939 3,800 ^ Computer Programs & Systems Inc. 135,677 3,799 * Civitas Solutions Inc. 206,500 3,789 ^,* Albany Molecular Research Inc. 268,813 3,771 ^,* Rockwell Medical Inc. 601,328 3,764 ^,* iRhythm Technologies Inc. 99,409 3,738 * AxoGen Inc. 357,418 3,735 * Cutera Inc. 178,477 3,694 ^,* XBiotech Inc. 223,782 3,690 ^,* Advaxis Inc. 443,805 3,626 * Agenus Inc. 943,061 3,555 * Exactech Inc. 140,464 3,540 * STAAR Surgical Co. 359,872 3,527 * Ignyta Inc. 407,480 3,504 * Chimerix Inc. 546,787 3,488 * Lantheus Holdings Inc. 278,236 3,478 ^,* Adamas Pharmaceuticals Inc. 196,207 3,434 * Medpace Holdings Inc. 114,108 3,406 * Karyopharm Therapeutics Inc. 262,043 3,365 ^,* Sucampo Pharmaceuticals Inc. Class A 305,741 3,363 * Zogenix Inc. 308,952 3,352 * NanoString Technologies Inc. 167,933 3,337 * Concert Pharmaceuticals Inc. 192,300 3,281 ^,* Insys Therapeutics Inc. 307,571 3,233 ^,* BioTime Inc. 915,654 3,159 ^,* Dynavax Technologies Corp. 525,494 3,127 * BioSpecifics Technologies Corp. 57,022 3,125 ^,* WaVe Life Sciences Ltd. 112,150 3,084 * Addus HomeCare Corp. 93,611 2,996 * Bellicum Pharmaceuticals Inc. 237,263 2,928 * RTI Surgical Inc. 720,814 2,883 ^,* Corbus Pharmaceuticals Holdings Inc. 349,322 2,882 * Ardelyx Inc. 226,666 2,867 ^,* Seres Therapeutics Inc. 252,753 2,849 * Natera Inc. 318,116 2,822 * Calithera Biosciences Inc. 241,420 2,788 ^,* Anavex Life Sciences Corp. 466,738 2,679 ^,* OncoMed Pharmaceuticals Inc. 289,724 2,668 ^,* Zynerba Pharmaceuticals Inc. 132,537 2,664 * RadNet Inc. 450,522 2,658 * MyoKardia Inc. 201,459 2,649 Simulations Plus Inc. 220,216 2,588 ^,* BioScrip Inc. 1,477,129 2,511 * ConforMIS Inc. 479,289 2,502 * Edge Therapeutics Inc. 274,339 2,499 ^,* Ocular Therapeutix Inc. 265,129 2,460 ^,* American Renal Associates Holdings Inc. 144,530 2,440 ^,* MediciNova Inc. 401,228 2,403 * Cempra Inc. 619,221 2,322 ^,* Collegium Pharmaceutical Inc. 229,842 2,312 * Stemline Therapeutics Inc. 260,446 2,227 * Veracyte Inc. 239,523 2,199 * Fluidigm Corp. 370,338 2,107 * Castlight Health Inc. Class B 573,972 2,095 ^,* Aratana Therapeutics Inc. 392,099 2,078 * ChemoCentryx Inc. 283,318 2,063 ^,* Athersys Inc. 1,205,026 2,061 ^,* Reata Pharmaceuticals Inc. Class A 90,608 2,052 Utah Medical Products Inc. 32,543 2,027 * Infinity Pharmaceuticals Inc. 618,532 1,998 * Syndax Pharmaceuticals Inc. 143,228 1,965 * Quorum Health Corp. 360,825 1,963 Digirad Corp. 363,529 1,927 * Entellus Medical Inc. 135,633 1,872 ^,* Peregrine Pharmaceuticals Inc. 2,800,209 1,831 * Trevena Inc. 493,684 1,812 * Durect Corp. 1,721,439 1,807 ^,* Arrowhead Pharmaceuticals Inc. 971,611 1,797 National Research Corp. Class A 89,321 1,760 * Catalyst Pharmaceuticals Inc. 893,205 1,742 ^,* Genocea Biosciences Inc. 285,875 1,741 ^,* Minerva Neurosciences Inc. 202,548 1,641 * FONAR Corp. 91,223 1,601 * Recro Pharma Inc. 180,825 1,580 Psychemedics Corp. 78,603 1,576 * Corvus Pharmaceuticals Inc. 75,303 1,564 ^,* InVivo Therapeutics Holdings Corp. 380,541 1,541 ^,* Sorrento Therapeutics Inc. 382,837 1,512 ^,* Abeona Therapeutics Inc. 300,798 1,504 * VIVUS Inc. 1,339,193 1,500 * IRIDEX Corp. 125,462 1,489 * Fortress Biotech Inc. 402,296 1,488 ^,* Conatus Pharmaceuticals Inc. 257,773 1,487 ^,* Sientra Inc. 175,984 1,482 * Endocyte Inc. 572,910 1,472 * Harvard Bioscience Inc. 559,708 1,455 ^,* ViewRay Inc. 168,034 1,430 * Zafgen Inc. 301,603 1,405 * Cascadian Therapeutics Inc. 338,438 1,401 * Ophthotech Corp. 379,081 1,387 * Proteostasis Therapeutics Inc. 173,812 1,359 * Mirati Therapeutics Inc. 261,232 1,358 * Cymabay Therapeutics Inc. 314,637 1,353 * Pfenex Inc. 230,867 1,341 * Clearside Biomedical Inc. 167,996 1,334 ^,* Invuity Inc. 164,793 1,310 ^,* BioDelivery Sciences International Inc. 683,572 1,299 ^,* AcelRx Pharmaceuticals Inc. 411,679 1,297 ^,* T2 Biosystems Inc. 246,013 1,294 ^,* ContraVir Pharmaceuticals Inc. 727,033 1,287 ^,* Rexahn Pharmaceuticals Inc. 2,521,104 1,286 * Protagonist Therapeutics Inc. 99,968 1,281 * Vital Therapies Inc. 316,440 1,266 ^,* TransEnterix Inc. 1,044,734 1,264 ^,* Fate Therapeutics Inc. 269,951 1,228 * Alliance HealthCare Services Inc. 117,162 1,201 * Kindred Biosciences Inc. 169,768 1,197 * Immune Design Corp. 175,615 1,194 ^,* CTI BioPharma Corp. 279,117 1,172 * AAC Holdings Inc. 135,879 1,159 ^,* NantKwest Inc. 317,672 1,128 ^,* CytoSorbents Corp. 248,196 1,117 * Intellia Therapeutics Inc. 79,258 1,117 ^,* Vericel Corp. 390,204 1,093 * Ra Pharmaceuticals Inc. 50,430 1,074 * SeaSpine Holdings Corp. 136,184 1,069 ^,* Navidea Biopharmaceuticals Inc. 1,844,923 1,064 ^,* Neos Therapeutics Inc. 147,112 1,059 * Audentes Therapeutics Inc. 61,589 1,049 ^,* MannKind Corp. 697,598 1,032 ^,* Alimera Sciences Inc. 734,725 1,029 * Jounce Therapeutics Inc. 45,783 1,007 ^,* BrainStorm Cell Therapeutics Inc. 236,732 1,006 ^,* Cellular Biomedicine Group Inc. 84,368 996 ^,* Actinium Pharmaceuticals Inc. 658,148 994 ^,* Adamis Pharmaceuticals Corp. 229,611 976 * Applied Genetic Technologies Corp. 139,695 964 ^,* ChromaDex Corp. 351,731 946 ^,* Corindus Vascular Robotics Inc. 715,670 938 ^,* Tactile Systems Technology Inc. 49,455 937 * Voyager Therapeutics Inc. 70,223 930 * Verastem Inc. 437,390 905 * Selecta Biosciences Inc. 62,812 899 ^,* Asterias Biotherapeutics Inc. 262,770 893 * MEI Pharma Inc. 535,445 867 * Cidara Therapeutics Inc. 111,032 866 ^,* Corium International Inc. 203,573 851 * OvaScience Inc. 453,754 849 ^,* CorMedix Inc. 520,236 848 ^,* Lipocine Inc. 217,200 847 ^,* Egalet Corp. 159,653 814 * Nuvectra Corp. 117,748 804 ^,* SCYNEXIS Inc. 290,666 802 ^,* VolitionRX Ltd. 195,994 788 * Regulus Therapeutics Inc. 477,293 788 * Titan Pharmaceuticals Inc. 237,592 784 ^,* Senseonics Holdings Inc. 431,387 772 * Aevi Genomic Medicine Inc. 414,857 772 * Genesis Healthcare Inc. 289,345 764 ^,* Galectin Therapeutics Inc. 331,021 761 ^,* Kura Oncology Inc. 84,035 739 * Icad Inc. 153,110 736 * pSivida Corp. 427,925 736 * ContraFect Corp. 407,300 733 * Bovie Medical Corp. 273,980 732 ^,* Cancer Genetics Inc. 174,100 714 ^,* Synthetic Biologics Inc. 1,127,022 711 * Madrigal Pharmaceuticals Inc. 45,831 706 * Bio-Path Holdings Inc. 849,596 703 * aTyr Pharma Inc. 199,037 697 * Juniper Pharmaceuticals Inc. 145,813 693 ^,* Obalon Therapeutics Inc. 64,531 690 * Agile Therapeutics Inc. 213,695 685 * vTv Therapeutics Inc. Class A 104,300 683 * Sunesis Pharmaceuticals Inc. 166,073 681 * Dicerna Pharmaceuticals Inc. 198,677 675 * Albireo Pharma Inc. 28,139 675 * Adverum Biotechnologies Inc. 247,258 668 ^ PharmAthene Inc. 820,690 666 * Biolase Inc. 492,776 665 ^,* Ekso Bionics Holdings Inc. 158,645 650 * GlycoMimetics Inc. 117,784 640 ^,* iRadimed Corp. 70,128 624 ^,* CytRx Corp. 1,360,652 604 * Tabula Rasa HealthCare Inc. 44,426 599 ^,* Neuralstem Inc. 113,395 599 ^,* Pain Therapeutics Inc. 665,882 595 * Sharps Compliance Corp. 123,176 586 ^,* XOMA Corp. 82,339 585 * Cumberland Pharmaceuticals Inc. 83,070 576 ^,* Pulse Biosciences Inc. 27,878 569 * Flex Pharma Inc. 126,999 559 ^,* Palatin Technologies Inc. 1,699,932 557 * Nivalis Therapeutics Inc. 187,646 548 ^,* Ampio Pharmaceuticals Inc. 677,267 542 ^,* IsoRay Inc. 899,206 531 * Dimension Therapeutics Inc. 295,785 518 ^,* Orexigen Therapeutics Inc. 149,208 513 * NanoViricides Inc. 457,015 512 * Zosano Pharma Corp. 268,389 510 * AnaptysBio Inc. 18,224 506 * Threshold Pharmaceuticals Inc. 884,231 504 * Cogentix Medical Inc. 277,627 500 * Avinger Inc. 256,141 487 ^,* Evoke Pharma Inc. 149,360 463 * AVEO Pharmaceuticals Inc. 774,975 457 * KemPharm Inc. 92,827 455 * Cytori Therapeutics Inc. 276,618 443 * Aptevo Therapeutics Inc. 209,827 432 ^,* Trovagene Inc. 367,444 423 ^,* Pernix Therapeutics Holdings Inc. 112,669 417 ^,* Biocept Inc. 192,962 411 * Repros Therapeutics Inc. 332,390 399 ^,* Inotek Pharmaceuticals Corp. 195,814 392 ^,* Novan Inc. 60,870 388 * Sonoma Pharmaceuticals Inc. 54,013 387 ^,* Eiger BioPharmaceuticals Inc. 33,582 385 * Misonix Inc. 32,465 380 * Five Star Senior Living Inc. 173,028 372 ^,* Mast Therapeutics Inc. 2,948,442 364 * ArQule Inc. 340,401 361 * Electromed Inc. 71,985 355 ^,* Second Sight Medical Products Inc. 277,314 336 ^,* iBio Inc. 778,558 335 ^,* Adeptus Health Inc. Class A 182,748 329 * Ohr Pharmaceutical Inc. 394,114 327 ^,* Pulmatrix Inc. 91,967 321 ^,* Anthera Pharmaceuticals Inc. 752,014 320 ^,* Imprimis Pharmaceuticals Inc. 74,520 311 ^,* Chiasma Inc. 182,024 309 ^,* Unilife Corp. 174,362 298 * Chembio Diagnostics Inc. 55,638 295 ^,* HTG Molecular Diagnostics Inc. 42,600 295 * Tandem Diabetes Care Inc. 242,359 291 * Marinus Pharmaceuticals Inc. 164,030 290 ^,* Immune Pharmaceuticals Inc. 1,963,217 287 * Viveve Medical Inc. 45,116 286 * Caladrius Biosciences Inc. 55,377 279 ^,* Eleven Biotherapeutics Inc. 124,556 274 * Syros Pharmaceuticals Inc. 16,875 269 ^,* Heat Biologics Inc. 295,291 263 MGC Diagnostics Corp. 30,659 256 ^,* Cellectar Biosciences Inc. 111,596 253 * Tracon Pharmaceuticals Inc. 67,221 252 ^,* Microbot Medical Inc. 42,867 251 ^,* Galena Biopharma Inc. 402,020 245 * Vical Inc. 109,740 245 ^,* OncoSec Medical Inc. 186,890 239 * Aeglea BioTherapeutics Inc. 31,381 234 * Fibrocell Science Inc. 115,917 232 ^,* EnteroMedics Inc. 39,971 230 ^,* Tonix Pharmaceuticals Holding Corp. 48,693 227 ^,* Kadmon Holdings Inc. 61,928 224 ^,* Viking Therapeutics Inc. 149,989 219 ^,* Cerulean Pharma Inc. 266,849 217 * Axsome Therapeutics Inc. 54,485 212 ^,* Ocera Therapeutics Inc. 161,335 211 ^,* Cyclacel Pharmaceuticals Inc. 58,925 202 ^,* CEL-SCI Corp. 2,338,409 200 * AdCare Health Systems Inc. 154,765 198 ^,* Cesca Therapeutics Inc. 60,836 198 ^,* Catabasis Pharmaceuticals Inc. 122,413 196 * Champions Oncology Inc. 60,632 191 * Bioptix Inc. 47,392 190 ^,* Alphatec Holdings Inc. 81,292 189 * GTx Inc. 38,765 188 ^,* EyeGate Pharmaceuticals Inc. 71,961 183 * Aviragen Therapeutics Inc. 281,013 183 * Oncocyte Corp. 30,109 180 ^,* Skyline Medical Inc. 85,465 179 ^,* Apricus Biosciences Inc. 83,827 177 ^,* ImmunoCellular Therapeutics Ltd. 53,818 171 * CASI Pharmaceuticals Inc. 119,606 170 ^,* OncoGenex Pharmaceuticals Inc. 376,291 166 ^,* Tenax Therapeutics Inc. 295,570 166 * ProPhase Labs Inc. 72,896 165 ^,* Neothetics Inc. 103,007 165 * Onconova Therapeutics Inc. 53,477 162 ^,* Dextera Surgical Inc. 149,402 158 ^,* Amedica Corp. 381,939 157 ^,* Celsion Corp. 527,095 152 * GenVec Inc. 24,612 149 ^,* KalVista Pharmaceuticals Inc. 18,720 146 ^,* Dipexium Pharmaceuticals Inc. 111,369 145 ^,* AquaBounty Technologies Inc. 13,019 144 * Aldeyra Therapeutics Inc. 28,443 142 ^,* Biostage Inc. 385,770 141 * Bioanalytical Systems Inc. 99,096 138 * Retractable Technologies Inc. 122,537 136 * Mirna Therapeutics Inc. 61,916 136 * Histogenics Corp. 78,141 135 ^,* CombiMatrix Corp. 24,745 135 ^,* Hemispherx Biopharma Inc. 242,052 132 ^,* Argos Therapeutics Inc. 288,730 130 * Aradigm Corp. 81,743 128 * Proteon Therapeutics Inc. 72,584 127 * Miragen Therapeutics Inc. 10,118 126 * CAS Medical Systems Inc. 86,382 125 * Vermillion Inc. 59,493 124 ^,* Ritter Pharmaceuticals Inc. 87,077 124 ^,* Interpace Diagnostics Group Inc. 45,773 120 ^,* OpGen Inc. 103,863 119 * ADMA Biologics Inc. 24,289 119 ^,* BioPharmX Corp. 232,417 117 ^,* Jaguar Animal Health Inc. 115,722 116 ^,* SunLink Health Systems Inc. 67,827 106 ^,* Tokai Pharmaceuticals Inc. 125,110 105 * PhaseRx Inc. 69,204 104 ^ Catalyst Biosciences Inc. 10,970 103 ^,* Fulgent Genetics Inc. 9,417 103 * TearLab Corp. Class A 36,095 102 ^,* Aethlon Medical Inc. 31,051 101 ^,* BioLife Solutions Inc. 46,312 97 * Connecture Inc. 89,352 96 ^,* Windtree Therapeutics Inc. 83,632 95 ^,* NovaBay Pharmaceuticals Inc. 25,141 93 ^,* Moleculin Biotech Inc. 77,000 90 ^,* AmpliPhi Biosciences Corp. 204,057 88 ^,* Wright Medical Group Inc. CVR 52,493 82 * InfuSystem Holdings Inc. 35,033 81 * Oragenics Inc. 179,871 79 ^,* PhotoMedex Inc. 42,516 75 * Gemphire Therapeutics Inc. 7,106 75 ^,* Opexa Therapeutics Inc. 97,243 74 ^,* RXi Pharmaceuticals Corp. 90,785 73 * ARCA biopharma Inc. 28,967 72 ^,* Roka Bioscience Inc. 20,286 72 * Cleveland BioLabs Inc. 45,001 72 * Presbia plc 20,562 65 Daxor Corp. 8,705 63 Kewaunee Scientific Corp. 2,595 60 * Alliqua BioMedical Inc. 106,606 54 ^,* Atossa Genetics Inc. Class A 70,132 53 ^,* Hooper Holmes Inc. 57,400 48 National Research Corp. Class B 1,200 47 * Capnia Inc. 67,770 46 * Bellerophon Therapeutics Inc. 30,503 45 ^,* Medovex Corp. 26,905 41 * Capricor Therapeutics Inc. 10,411 35 ^,* Cerecor Inc. 49,125 33 * Strata Skin Sciences Inc. 54,307 33 ^,* Apollo Endosurgery Inc. 2,122 27 ^,* Xtant Medical Holdings Inc. 43,095 27 ^,* Rennova Health Inc. 13,258 24 * Pro-Dex Inc. 4,785 22 * Streamline Health Solutions Inc. 21,760 22 * Spring Bank Pharmaceuticals Inc. 2,408 21 ^,* DarioHealth Corp. 6,842 21 ^,* NeuroMetrix Inc. 31,687 20 ^,* InspireMD Inc. 18,801 19 Span-America Medical Systems Inc. 705 15 ^,* MabVax Therapeutics Holdings Inc. 6,261 14 ^,* Akers Biosciences Inc. 7,910 14 * CareDx Inc. 10,033 14 * VistaGen Therapeutics Inc. 6,972 14 ^,* TapImmune Inc. 2,806 13 ^,* Asterias Biotherapeutics Inc. Warrants Exp. 09/29/2017 28,992 12 * Allied Healthcare Products Inc. 5,860 11 ^,* Oncobiologics Inc. 3,992 11 Diversicare Healthcare Services Inc. 953 10 * American Shared Hospital Services 1,776 8 * Ligand Pharmaceuticals Beta Inc. Rights 395,811 7 * Ligand Pharmaceuticals Glucagon Inc. Rights 395,811 7 * Ligand Pharmaceuticals General Inc. Rights 395,811 5 * Micron Solutions Inc. 1,175 5 * Soligenix Inc. 1,500 4 * Joint Corp. 800 3 ^,* Osiris Therapeutics Inc. 532 3 * CryoPort Inc. 500 1 * Delcath Systems Inc. 12,900 1 * Ligand Pharmaceuticals Roche Inc. Rights 395,811 1 UnitedHealth Group Inc. 1 — Industrials (13.5%) * IHS Markit Ltd. 4,216,226 176,871 Huntington Ingalls Industries Inc. 574,401 115,018 * HD Supply Holdings Inc. 2,490,333 102,415 * Middleby Corp. 717,438 97,894 AO Smith Corp. 1,827,013 93,470 * Sensata Technologies Holding NV 2,123,037 92,713 IDEX Corp. 951,125 88,940 Spirit AeroSystems Holdings Inc. Class A 1,516,670 87,846 * JetBlue Airways Corp. 4,181,574 86,182 Owens Corning 1,394,941 85,608 ManpowerGroup Inc. 833,842 85,527 Carlisle Cos. Inc. 802,661 85,411 Toro Co. 1,355,350 84,655 Wabtec Corp. 1,072,210 83,632 Nordson Corp. 664,429 81,618 B/E Aerospace Inc. 1,260,425 80,806 Lennox International Inc. 480,872 80,450 * Copart Inc. 1,273,685 78,879 Hubbell Inc. Class B 642,255 77,103 Macquarie Infrastructure Corp. 941,916 75,900 * WABCO Holdings Inc. 643,713 75,585 Donaldson Co. Inc. 1,648,501 75,040 KAR Auction Services Inc. 1,716,206 74,947 Allison Transmission Holdings Inc. 2,054,428 74,083 Old Dominion Freight Line Inc. 857,345 73,363 Orbital ATK Inc. 726,027 71,151 * AECOM 1,916,640 68,213 Lincoln Electric Holdings Inc. 764,898 66,439 Graco Inc. 699,689 65,869 Oshkosh Corp. 923,350 63,333 Hexcel Corp. 1,144,928 62,456 BWX Technologies Inc. 1,232,518 58,668 MSC Industrial Direct Co. Inc. Class A 552,781 56,804 * Teledyne Technologies Inc. 437,017 55,265 Watsco Inc. 377,257 54,016 * Genesee & Wyoming Inc. Class A 756,255 51,319 Curtiss-Wright Corp. 549,282 50,127 * TransUnion 1,306,034 50,086 Trinity Industries Inc. 1,884,552 50,035 AGCO Corp. 830,904 50,004 * XPO Logistics Inc. 1,003,819 48,073 * Colfax Corp. 1,222,132 47,981 EMCOR Group Inc. 749,747 47,197 * Kirby Corp. 668,279 47,147 Woodward Inc. 691,058 46,937 Crane Co. 626,959 46,915 Air Lease Corp. Class A 1,189,210 46,082 * Spirit Airlines Inc. 865,722 45,944 ITT Inc. 1,093,398 44,851 Rollins Inc. 1,205,859 44,774 Landstar System Inc. 519,037 44,456 Valmont Industries Inc. 279,635 43,483 Deluxe Corp. 599,596 43,273 EnerSys 538,826 42,535 Regal Beloit Corp. 553,585 41,879 Terex Corp. 1,310,013 41,134 Healthcare Services Group Inc. 906,531 39,062 Timken Co. 861,239 38,928 Kennametal Inc. 991,224 38,886 * Univar Inc. 1,268,208 38,883 ^ Chicago Bridge & Iron Co. NV 1,241,240 38,168 * Beacon Roofing Supply Inc. 749,168 36,829 ^,* Dycom Industries Inc. 390,287 36,277 * Clean Harbors Inc. 645,726 35,915 * WESCO International Inc. 513,387 35,706 * USG Corp. 1,121,918 35,677 John Bean Technologies Corp. 390,694 34,362 * Welbilt Inc. 1,730,310 33,966 Joy Global Inc. 1,199,176 33,877 * WageWorks Inc. 460,452 33,291 * MasTec Inc. 819,526 32,822 HEICO Corp. Class A 432,158 32,412 * Avis Budget Group Inc. 1,091,590 32,289 Barnes Group Inc. 626,706 32,175 * Esterline Technologies Corp. 368,987 31,751 CEB Inc. 398,284 31,305 * Hawaiian Holdings Inc. 663,474 30,818 ABM Industries Inc. 696,024 30,347 Pitney Bowes Inc. 2,311,467 30,303 Applied Industrial Technologies Inc. 487,923 30,178 Brink's Co. 561,007 29,986 GATX Corp. 491,501 29,962 * Masonite International Corp. 373,383 29,591 * Generac Holdings Inc. 793,420 29,579 * Rexnord Corp. 1,269,651 29,304 * On Assignment Inc. 602,406 29,235 Tetra Tech Inc. 714,951 29,206 * RBC Bearings Inc. 298,499 28,981 * KLX Inc. 647,936 28,963 * Armstrong World Industries Inc. 617,096 28,417 Hillenbrand Inc. 789,567 28,306 MSA Safety Inc. 388,693 27,477 UniFirst Corp. 193,461 27,365 Matthews International Corp. Class A 400,596 27,100 * Moog Inc. Class A 399,416 26,901 KBR Inc. 1,765,718 26,539 AMERCO 68,843 26,242 Allegiant Travel Co. Class A 163,485 26,198 Knight Transportation Inc. 823,667 25,822 Covanta Holding Corp. 1,627,351 25,549 HNI Corp. 552,838 25,480 * DigitalGlobe Inc. 770,376 25,230 * Trex Co. Inc. 362,144 25,129 Universal Forest Products Inc. 253,420 24,972 Mueller Industries Inc. 716,369 24,521 Granite Construction Inc. 487,207 24,453 HEICO Corp. 280,390 24,450 Herman Miller Inc. 750,636 23,683 Mueller Water Products Inc. Class A 1,993,680 23,565 * Advisory Board Co. 497,839 23,299 * Mercury Systems Inc. 589,164 23,007 Brady Corp. Class A 594,326 22,971 * NOW Inc. 1,332,801 22,604 Korn/Ferry International 710,223 22,365 SkyWest Inc. 647,062 22,162 Watts Water Technologies Inc. Class A 355,300 22,153 * FTI Consulting Inc. 527,253 21,707 Simpson Manufacturing Co. Inc. 503,676 21,703 * MRC Global Inc. 1,176,173 21,559 Apogee Enterprises Inc. 357,266 21,297 * Swift Transportation Co. 1,030,710 21,171 Franklin Electric Co. Inc. 487,944 21,006 Insperity Inc. 235,156 20,847 * Aerojet Rocketdyne Holdings Inc. 924,501 20,062 * Navistar International Corp. 800,055 19,697 AZZ Inc. 326,492 19,426 * Hub Group Inc. Class A 416,230 19,313 EnPro Industries Inc. 269,947 19,209 Actuant Corp. Class A 726,449 19,142 Exponent Inc. 319,146 19,005 ESCO Technologies Inc. 326,160 18,950 * Meritor Inc. 1,089,834 18,669 Forward Air Corp. 386,724 18,396 Steelcase Inc. Class A 1,087,422 18,214 * SPX FLOW Inc. 521,925 18,116 * Builders FirstSource Inc. 1,193,722 17,786 * ACCO Brands Corp. 1,337,503 17,588 * Atlas Air Worldwide Holdings Inc. 314,369 17,432 AAON Inc. 491,833 17,386 Comfort Systems USA Inc. 466,930 17,113 Aircastle Ltd. 703,908 16,985 Albany International Corp. 367,353 16,917 Matson Inc. 532,475 16,911 Kaman Corp. 350,113 16,851 Mobile Mini Inc. 552,299 16,845 * BMC Stock Holdings Inc. 724,975 16,384 Cubic Corp. 310,043 16,370 Tennant Co. 224,742 16,328 * Gibraltar Industries Inc. 393,239 16,201 * American Woodmark Corp. 174,776 16,044 Standex International Corp. 159,809 16,005 ^,* Hertz Global Holdings Inc. 907,098 15,910 Triumph Group Inc. 615,084 15,838 Wabash National Corp. 765,065 15,829 Interface Inc. Class A 818,053 15,584 * Tutor Perini Corp. 486,780 15,480 * Proto Labs Inc. 302,376 15,451 Greenbrier Cos. Inc. 350,838 15,121 * Herc Holdings Inc. 303,478 14,837 ^,* TASER International Inc. 650,610 14,827 Astec Industries Inc. 239,263 14,713 Werner Enterprises Inc. 561,121 14,701 West Corp. 595,409 14,540 Knoll Inc. 609,893 14,522 * TrueBlue Inc. 526,886 14,410 * Patrick Industries Inc. 196,994 13,967 * Saia Inc. 314,600 13,937 Altra Industrial Motion Corp. 346,752 13,506 AAR Corp. 400,241 13,460 * Navigant Consulting Inc. 587,440 13,429 * SiteOne Landscape Supply Inc. 276,944 13,407 * Chart Industries Inc. 380,287 13,287 * Rush Enterprises Inc. Class A 398,427 13,180 Raven Industries Inc. 453,059 13,161 * SPX Corp. 526,559 12,769 US Ecology Inc. 272,148 12,750 * TriNet Group Inc. 437,574 12,646 * Continental Building Products Inc. 513,269 12,575 * Harsco Corp. 982,080 12,522 Briggs & Stratton Corp. 551,892 12,390 CIRCOR International Inc. 204,025 12,127 Encore Wire Corp. 260,535 11,985 Lindsay Corp. 134,696 11,869 * TriMas Corp. 568,115 11,788 Multi-Color Corp. 165,497 11,750 Primoris Services Corp. 502,870 11,677 Viad Corp. 257,985 11,661 * Lydall Inc. 216,173 11,587 Sun Hydraulics Corp. 318,081 11,486 * Huron Consulting Group Inc. 271,005 11,409 Argan Inc. 166,190 10,993 General Cable Corp. 612,229 10,990 Heartland Express Inc. 543,083 10,889 Federal Signal Corp. 769,192 10,623 Triton International Ltd. 406,962 10,496 ^ RR Donnelley & Sons Co. 864,651 10,471 McGrath RentCorp 304,271 10,214 * Aegion Corp. Class A 437,775 10,029 * ICF International Inc. 241,731 9,983 * Team Inc. 368,823 9,977 Advanced Drainage Systems Inc. 453,520 9,932 * Manitowoc Co. Inc. 1,715,079 9,776 * Air Transport Services Group Inc. 602,061 9,663 H&E Equipment Services Inc. 389,292 9,545 * CBIZ Inc. 691,032 9,363 Alamo Group Inc. 122,870 9,361 Griffon Corp. 378,885 9,340 Quad/Graphics Inc. 367,985 9,288 Global Brass & Copper Holdings Inc. 268,805 9,247 LSC Communications Inc. 363,264 9,140 * GMS Inc. 253,356 8,878 Kadant Inc. 147,998 8,784 Quanex Building Products Corp. 430,109 8,710 * Thermon Group Holdings Inc. 415,876 8,667 Douglas Dynamics Inc. 281,852 8,639 NN Inc. 337,416 8,503 Kelly Services Inc. Class A 388,585 8,494 * Wesco Aircraft Holdings Inc. 741,661 8,455 * MYR Group Inc. 203,751 8,354 * SP Plus Corp. 245,857 8,298 * NCI Building Systems Inc. 482,770 8,280 Kimball International Inc. Class B 476,083 7,855 Insteel Industries Inc. 214,863 7,765 ArcBest Corp. 297,355 7,731 * RPX Corp. 628,109 7,537 Kforce Inc. 314,002 7,458 * Aerovironment Inc. 262,480 7,357 * CSW Industrials Inc. 199,505 7,322 * DXP Enterprises Inc. 192,078 7,274 * Echo Global Logistics Inc. 336,704 7,189 Marten Transport Ltd. 305,543 7,165 Gorman-Rupp Co. 227,778 7,152 * Casella Waste Systems Inc. Class A 504,964 7,125 ^,* Nexeo Solutions Inc. 794,545 7,040 Resources Connection Inc. 419,660 7,029 * Veritiv Corp. 134,931 6,989 Essendant Inc. 459,898 6,967 National Presto Industries Inc. 68,141 6,964 Hyster-Yale Materials Handling Inc. 121,050 6,826 * Kratos Defense & Security Solutions Inc. 865,431 6,733 * PGT Innovations Inc. 623,417 6,702 * Astronics Corp. 210,993 6,695 * Atkore International Group Inc. 254,254 6,682 Columbus McKinnon Corp. 265,403 6,587 * JELD-WEN Holding Inc. 195,799 6,432 * Advanced Disposal Services Inc. 281,436 6,360 * Engility Holdings Inc. 218,665 6,328 Heidrick & Struggles International Inc. 239,225 6,304 * Milacron Holdings Corp. 337,575 6,282 * Armstrong Flooring Inc. 334,977 6,170 Ennis Inc. 349,381 5,939 Titan International Inc. 564,047 5,832 * Babcock & Wilcox Enterprises Inc. 610,218 5,699 * Ply Gem Holdings Inc. 280,293 5,522 * GP Strategies Corp. 212,839 5,385 * KeyW Holding Corp. 549,562 5,188 * InnerWorkings Inc. 515,852 5,138 Barrett Business Services Inc. 88,975 4,860 * Mistras Group Inc. 221,126 4,728 * REV Group Inc. 165,876 4,573 CRA International Inc. 126,984 4,486 * YRC Worldwide Inc. 406,360 4,474 VSE Corp. 107,846 4,400 ^,* Sunrun Inc. 784,213 4,235 * Vicor Corp. 260,525 4,194 * TRC Cos. Inc. 239,365 4,177 American Railcar Industries Inc. 96,727 3,975 Park-Ohio Holdings Corp. 109,826 3,948 Powell Industries Inc. 114,375 3,939 * Ducommun Inc. 130,750 3,764 * NV5 Global Inc. 98,313 3,697 * Acacia Research Corp. 637,259 3,664 * Titan Machinery Inc. 237,251 3,639 Miller Industries Inc. 137,845 3,632 * Franklin Covey Co. 174,450 3,524 ^,* Energous Corp. 222,332 3,468 CECO Environmental Corp. 327,938 3,447 ^,* Plug Power Inc. 2,425,518 3,347 LSI Industries Inc. 329,218 3,322 ^,* Energy Recovery Inc. 391,364 3,256 ^,* Aqua Metals Inc. 165,382 3,232 * Great Lakes Dredge & Dock Corp. 780,435 3,122 * CAI International Inc. 194,634 3,064 * Vectrus Inc. 134,424 3,004 * Sterling Construction Co. Inc. 316,527 2,928 * Foundation Building Materials Inc. 182,568 2,916 * Hudson Technologies Inc. 438,595 2,895 Graham Corp. 125,528 2,887 * Willdan Group Inc. 88,377 2,851 Supreme Industries Inc. Class A 140,209 2,841 * HC2 Holdings Inc. 453,222 2,810 * Covenant Transportation Group Inc. Class A 149,346 2,808 * Orion Group Holdings Inc. 362,492 2,708 * Sparton Corp. 122,219 2,565 Omega Flex Inc. 53,266 2,546 * Roadrunner Transportation Systems Inc. 370,408 2,545 * Heritage-Crystal Clean Inc. 180,325 2,470 * Layne Christensen Co. 266,396 2,355 * Commercial Vehicle Group Inc. 345,685 2,340 DMC Global Inc. 187,379 2,323 ^ Celadon Group Inc. 348,646 2,284 * Twin Disc Inc. 110,585 2,275 ^,* Cogint Inc. 482,012 2,241 * Neff Corp. Class A 114,098 2,219 * LMI Aerospace Inc. 157,265 2,167 * Northwest Pipe Co. 137,789 2,165 Hurco Cos. Inc. 67,868 2,111 * Hill International Inc. 504,697 2,094 * Astronics Corp. Class B 64,296 2,045 FreightCar America Inc. 161,206 2,020 Allied Motion Technologies Inc. 97,910 1,968 ^,* Blue Bird Corp. 113,767 1,951 * Radiant Logistics Inc. 378,082 1,890 * ARC Document Solutions Inc. 543,510 1,875 * IES Holdings Inc. 103,133 1,867 * Huttig Building Products Inc. 213,208 1,736 * Lawson Products Inc. 77,209 1,733 * CDI Corp. 199,837 1,709 * Gencor Industries Inc. 112,444 1,681 * TPI Composites Inc. 87,304 1,660 LB Foster Co. Class A 132,214 1,653 * Goldfield Corp. 285,494 1,642 * Willis Lease Finance Corp. 72,556 1,622 * Ameresco Inc. Class A 245,596 1,609 Houston Wire & Cable Co. 229,659 1,550 * Broadwind Energy Inc. 177,139 1,476 Preformed Line Products Co. 27,933 1,457 BG Staffing Inc. 99,296 1,421 Hardinge Inc. 124,158 1,396 ^,* ExOne Co. 133,638 1,362 * Rush Enterprises Inc. Class B 41,969 1,309 Universal Logistics Holdings Inc. 91,040 1,306 * Pendrell Corp. 195,769 1,272 * Manitex International Inc. 183,532 1,230 ^,* American Superconductor Corp. 172,696 1,185 * Performant Financial Corp. 382,636 1,121 * Xerium Technologies Inc. 159,527 1,021 * NL Industries Inc. 152,100 981 * Intersections Inc. 229,275 922 * CPI Aerostructures Inc. 131,544 888 ^,* Genco Shipping & Trading Ltd. 68,999 862 ^,* Enphase Energy Inc. 620,939 851 * USA Truck Inc. 115,713 850 * Arotech Corp. 280,563 828 Eastern Co. 37,157 795 ^,* Revolution Lighting Technologies Inc. 98,628 738 ^,* FuelCell Energy Inc. 463,591 637 ^,* Power Solutions International Inc. 61,416 620 * Volt Information Sciences Inc. 88,706 612 * Ultralife Corp. 111,665 603 * Cenveo Inc. 115,437 579 LS Starrett Co. Class A 53,715 564 * Key Technology Inc. 39,089 518 * Orion Energy Systems Inc. 260,056 515 * Perma-Pipe International Holdings Inc. 62,526 494 EnviroStar Inc. 25,459 482 * BlueLinx Holdings Inc. 52,594 479 * Alpha Pro Tech Ltd. 166,676 458 Ecology and Environment Inc. 42,341 423 ^,* Energy Focus Inc. 123,446 406 * Astrotech Corp. 304,120 398 * Innovative Solutions & Support Inc. 128,429 388 * Taylor Devices Inc. 27,595 379 * Transcat Inc. 26,809 340 ^,* Odyssey Marine Exploration Inc. 84,267 332 ^,* Capstone Turbine Corp. 420,632 322 * Patriot Transportation Holding Inc. 13,987 318 * Jewett-Cameron Trading Co. Ltd. 23,964 288 * RCM Technologies Inc. 59,789 285 * SIFCO Industries Inc. 33,067 271 Hudson Global Inc. 213,918 270 ^,* MagneGas Corp. 581,675 257 ^,* EnSync Inc. 409,415 249 Cemtrex Inc. 69,909 247 * ARC Group Worldwide Inc. 56,384 237 Servotronics Inc. 19,902 223 * Perma-Fix Environmental Services 64,750 204 * Mastech Digital Inc. 27,309 200 * General Finance Corp. 37,989 194 ^,* Ocean Power Technologies Inc. 78,849 174 * PAM Transportation Services Inc. 9,712 158 * Fuel Tech Inc. 154,534 158 * Rand Logistics Inc. 232,813 149 * AMREP Corp. 22,245 143 * Pioneer Power Solutions Inc. 17,581 131 * Air T Inc. 6,332 127 ^,* Real Goods Solar Inc. Class A 91,971 127 Chicago Rivet & Machine Co. 2,905 118 * Versar Inc. 68,621 115 * DLH Holdings Corp. 20,751 112 * Marathon Patent Group Inc. 106,784 109 ^,* Lightbridge Corp. 78,977 105 * Jason Industries Inc. 66,813 99 * American Electric Technologies Inc. 43,060 93 * Industrial Services of America Inc. 50,110 81 ^,* Spherix Inc. 52,691 65 * Pangaea Logistics Solutions Ltd. 16,910 58 ^,* Ideal Power Inc. 13,312 43 ^,* GEE Group Inc. 6,780 33 * Continental Materials Corp. 1,122 28 ^,* Staffing 360 Solutions Inc. 29,451 23 ^,* Digital Power Corp. 26,268 22 * Art's-Way Manufacturing Co. Inc. 5,943 21 * Tel-Instrument Electronics Corp. 3,304 17 Espey Manufacturing & Electronics Corp. 566 13 ^,* LiqTech International Inc. 32,928 13 Acme United Corp. 409 11 CompX International Inc. 679 10 * Air Industries Group 1,199 4 * Micronet Enertec Technologies Inc. 3,100 4 * WSI Industries Inc. 805 3 * Quest Resource Holding Corp. 978 2 * Tecogen Inc. 517 2 * root9B Holdings Inc. 200 1 * CTPartners Executive Search Inc. 83,162 — Information Technology (16.9%) * ServiceNow Inc. 2,045,531 178,923 * Dell Technologies Inc. Class V 2,768,711 177,419 * FleetCor Technologies Inc. 1,154,086 174,763 Maxim Integrated Products Inc. 3,520,057 158,262 * Palo Alto Networks Inc. 1,140,385 128,499 * Vantiv Inc. Class A 1,999,495 128,208 * Workday Inc. Class A 1,517,862 126,408 Computer Sciences Corp. 1,755,914 121,176 CDK Global Inc. 1,797,275 116,841 CDW Corp. 1,994,831 115,122 * ANSYS Inc. 1,064,976 113,814 ^,* Twitter Inc. 7,478,959 111,810 * Gartner Inc. 1,027,935 111,007 * Cadence Design Systems Inc. 3,461,027 108,676 * Splunk Inc. 1,683,155 104,844 * CommScope Holding Co. Inc. 2,408,217 100,447 Broadridge Financial Solutions Inc. 1,477,695 100,409 * Trimble Inc. 3,134,111 100,323 Leidos Holdings Inc. 1,775,039 90,776 Jack Henry & Associates Inc. 965,700 89,907 Cognex Corp. 1,068,120 89,669 Marvell Technology Group Ltd. 5,513,934 84,143 * CoStar Group Inc. 404,549 83,831 * Keysight Technologies Inc. 2,266,264 81,903 * Arrow Electronics Inc. 1,104,322 81,068 ^,* VMware Inc. Class A 876,657 80,775 * ON Semiconductor Corp. 5,168,322 80,057 Teradyne Inc. 2,484,503 77,268 SS&C Technologies Holdings Inc. 2,120,363 75,061 * PTC Inc. 1,425,642 74,917 * Take-Two Interactive Software Inc. 1,257,895 74,555 * Microsemi Corp. 1,433,030 73,844 Avnet Inc. 1,575,273 72,084 * Ultimate Software Group Inc. 368,352 71,906 * Fortinet Inc. 1,850,869 70,981 * NCR Corp. 1,545,624 70,604 * Arista Networks Inc. 521,168 68,935 * IAC/InterActiveCorp 913,381 67,334 Jabil Circuit Inc. 2,300,991 66,545 Booz Allen Hamilton Holding Corp. Class A 1,857,453 65,735 * Tyler Technologies Inc. 417,211 64,484 LogMeIn Inc. 653,641 63,730 * Coherent Inc. 305,271 62,776 Brocade Communications Systems Inc. 5,027,494 62,743 * ARRIS International plc 2,360,631 62,439 * Zebra Technologies Corp. 654,901 59,760 * Cavium Inc. 831,144 59,560 * IPG Photonics Corp. 467,609 56,440 * Aspen Technology Inc. 951,655 56,072 Cypress Semiconductor Corp. 4,051,477 55,748 * Euronet Worldwide Inc. 647,716 55,393 * Nuance Communications Inc. 3,199,049 55,376 Sabre Corp. 2,553,975 54,119 * Guidewire Software Inc. 913,665 51,467 j2 Global Inc. 598,584 50,227 MAXIMUS Inc. 805,723 50,116 Fair Isaac Corp. 383,290 49,425 * WEX Inc. 476,610 49,329 * Cirrus Logic Inc. 798,042 48,433 DST Systems Inc. 395,296 48,424 Universal Display Corp. 555,573 47,835 * Manhattan Associates Inc. 884,791 46,053 MKS Instruments Inc. 665,976 45,786 Blackbaud Inc. 589,011 45,159 Littelfuse Inc. 281,582 45,028 * CoreLogic Inc. 1,077,697 43,884 National Instruments Corp. 1,333,278 43,412 * NetScout Systems Inc. 1,143,302 43,388 Monolithic Power Systems Inc. 470,709 43,352 ^,* Zillow Group Inc. 1,286,170 43,305 * EPAM Systems Inc. 559,569 42,259 * Ellie Mae Inc. 419,976 42,111 Genpact Ltd. 1,698,428 42,053 * ViaSat Inc. 654,081 41,743 * Versum Materials Inc. 1,357,926 41,553 Science Applications International Corp. 556,011 41,367 * Entegris Inc. 1,756,092 41,093 * Ciena Corp. 1,737,985 41,034 SYNNEX Corp. 362,934 40,627 * Tech Data Corp. 429,550 40,335 * Proofpoint Inc. 536,387 39,886 * Integrated Device Technology Inc. 1,661,401 39,325 * Silicon Laboratories Inc. 518,342 38,124 Dolby Laboratories Inc. Class A 723,668 37,927 * Finisar Corp. 1,372,466 37,523 * Sanmina Corp. 923,472 37,493 * Lumentum Holdings Inc. 689,937 36,808 InterDigital Inc. 423,967 36,588 * First Data Corp. Class A 2,325,938 36,052 Belden Inc. 515,751 35,685 * CACI International Inc. Class A 303,622 35,615 * Conduent Inc. 2,117,958 35,539 * Tableau Software Inc. Class A 712,349 35,297 * GrubHub Inc. 1,058,153 34,803 * Verint Systems Inc. 792,241 34,363 * Pandora Media Inc. 2,902,248 34,276 * Advanced Energy Industries Inc. 489,288 33,546 * Cree Inc. 1,234,294 32,993 * EchoStar Corp. Class A 578,990 32,973 * ACI Worldwide Inc. 1,456,912 31,163 * Viavi Solutions Inc. 2,859,421 30,653 * Paycom Software Inc. 499,443 28,723 Diebold Nixdorf Inc. 932,497 28,628 * Electronics For Imaging Inc. 582,833 28,460 TiVo Corp. 1,504,364 28,207 * Anixter International Inc. 354,872 28,141 * Blackhawk Network Holdings Inc. 689,347 27,987 * Zynga Inc. Class A 9,691,379 27,620 * Semtech Corp. 815,607 27,568 * Acxiom Corp. 965,833 27,497 Vishay Intertechnology Inc. 1,657,184 27,261 * CommVault Systems Inc. 523,943 26,616 * Cardtronics plc Class A 565,732 26,448 ^,* First Solar Inc. 968,495 26,246 * VeriFone Systems Inc. 1,381,237 25,871 * Zendesk Inc. 922,533 25,868 * Itron Inc. 418,255 25,388 Convergys Corp. 1,190,024 25,169 * Yelp Inc. Class A 750,149 24,567 * II-VI Inc. 678,203 24,449 * Plexus Corp. 422,822 24,439 * WebMD Health Corp. 462,061 24,341 * Cornerstone OnDemand Inc. 625,005 24,306 Power Integrations Inc. 368,625 24,237 ^,* FireEye Inc. 1,885,322 23,774 Cabot Microelectronics Corp. 308,824 23,659 * GoDaddy Inc. Class A 623,483 23,630 * HubSpot Inc. 384,900 23,306 ^,* Stamps.com Inc. 196,667 23,276 * RealPage Inc. 662,163 23,109 * Inphi Corp. 466,023 22,751 * NeuStar Inc. Class A 677,021 22,443 Plantronics Inc. 410,616 22,218 * MicroStrategy Inc. Class A 117,686 22,101 * Synaptics Inc. 439,677 21,768 * RingCentral Inc. Class A 744,942 21,082 ^,* Knowles Corp. 1,106,888 20,976 Methode Electronics Inc. 459,487 20,953 * MACOM Technology Solutions Holdings Inc. 432,759 20,902 Xperi Corp. 613,479 20,828 * 2U Inc. 516,601 20,488 * NETGEAR Inc. 410,606 20,346 ^,* 3D Systems Corp. 1,331,146 19,914 ^,* Zillow Group Inc. Class A 588,029 19,881 * ExlService Holdings Inc. 419,653 19,875 * Benchmark Electronics Inc. 624,557 19,861 Pegasystems Inc. 448,825 19,681 * Fabrinet 460,893 19,371 Brooks Automation Inc. 864,479 19,364 * Rogers Corp. 225,363 19,352 * Infinera Corp. 1,812,904 18,546 * Amkor Technology Inc. 1,582,421 18,340 Travelport Worldwide Ltd. 1,540,767 18,135 * Insight Enterprises Inc. 440,922 18,117 * Kulicke & Soffa Industries Inc. 887,758 18,039 * MaxLinear Inc. 642,029 18,009 * Rambus Inc. 1,368,943 17,988 Progress Software Corp. 598,310 17,381 * Envestnet Inc. 535,254 17,289 * 8x8 Inc. 1,132,558 17,272 ^ Ebix Inc. 277,439 16,993 * TTM Technologies Inc. 1,047,554 16,897 * Callidus Software Inc. 787,986 16,824 * OSI Systems Inc. 225,264 16,442 ^,* Ubiquiti Networks Inc. 317,876 15,976 NIC Inc. 775,668 15,669 ^,* Oclaro Inc. 1,572,902 15,446 CSG Systems International Inc. 407,709 15,415 * Ixia 783,360 15,393 * Veeco Instruments Inc. 509,560 15,210 * BroadSoft Inc. 376,487 15,135 * Sykes Enterprises Inc. 502,309 14,768 * New Relic Inc. 395,648 14,667 * Imperva Inc. 356,320 14,627 * Qualys Inc. 365,612 13,857 * InvenSense Inc. 1,093,410 13,810 * Gigamon Inc. 381,001 13,545 Badger Meter Inc. 367,387 13,501 * Synchronoss Technologies Inc. 530,713 12,949 ADTRAN Inc. 608,020 12,616 * SPS Commerce Inc. 212,318 12,418 * Web.com Group Inc. 635,656 12,268 * ScanSource Inc. 312,502 12,266 EVERTEC Inc. 761,494 12,108 * Q2 Holdings Inc. 340,421 11,864 * Super Micro Computer Inc. 466,575 11,828 * Diodes Inc. 490,156 11,788 * Paylocity Holding Corp. 303,042 11,707 ^,* Box Inc. 715,801 11,675 ^,* Black Knight Financial Services Inc. Class A 301,876 11,562 MTS Systems Corp. 209,859 11,553 * Applied Optoelectronics Inc. 205,055 11,514 * ePlus Inc. 83,394 11,262 * Cray Inc. 510,513 11,180 ManTech International Corp. Class A 315,938 10,941 * Bottomline Technologies de Inc. 456,569 10,798 * Novanta Inc. 401,865 10,670 * Lattice Semiconductor Corp. 1,523,328 10,541 * Virtusa Corp. 346,085 10,459 Monotype Imaging Holdings Inc. 519,873 10,449 ^,* TrueCar Inc. 668,313 10,339 * FormFactor Inc. 869,304 10,301 ^,* Fitbit Inc. Class A 1,727,916 10,229 * Extreme Networks Inc. 1,344,400 10,096 ^,* Pure Storage Inc. Class A 1,022,737 10,054 ^,* Shutterstock Inc. 240,808 9,957 ^,* Acacia Communications Inc. 167,141 9,798 * CEVA Inc. 273,208 9,699 * Nanometrics Inc. 316,015 9,626 AVX Corp. 585,214 9,586 * Rudolph Technologies Inc. 413,187 9,255 * Nimble Storage Inc. 739,737 9,247 CTS Corp. 427,290 9,101 * Photronics Inc. 845,809 9,050 ^,* Match Group Inc. 553,376 9,037 * Ultratech Inc. 299,528 8,872 ^,* Unisys Corp. 620,835 8,661 * Blucora Inc. 486,857 8,423 * Quotient Technology Inc. 871,672 8,324 * Barracuda Networks Inc. 355,373 8,213 * PROS Holdings Inc. 332,074 8,033 * Five9 Inc. 486,255 8,004 * GTT Communications Inc. 322,527 7,854 * Perficient Inc. 446,313 7,748 ^,* Gogo Inc. 703,146 7,735 * CalAmp Corp. 458,797 7,703 ^,* Twilio Inc. Class A 266,155 7,684 * PDF Solutions Inc. 335,339 7,585 Cass Information Systems Inc. 113,522 7,504 * FARO Technologies Inc. 209,290 7,482 * Exar Corp. 554,802 7,218 * Ultra Clean Holdings Inc. 414,415 6,991 * Axcelis Technologies Inc. 368,870 6,935 TeleTech Holdings Inc. 233,553 6,913 * Actua Corp. 478,435 6,722 * Varonis Systems Inc. 210,201 6,684 * MINDBODY Inc. Class A 237,183 6,511 * Endurance International Group Holdings Inc. 813,875 6,389 Cohu Inc. 343,454 6,340 * Kemet Corp. 525,756 6,309 * Xcerra Corp. 694,094 6,171 * MoneyGram International Inc. 365,570 6,145 * Kimball Electronics Inc. 362,118 6,138 Hackett Group Inc. 310,948 6,060 * Harmonic Inc. 1,006,675 5,990 Syntel Inc. 351,041 5,908 * Silver Spring Networks Inc. 507,829 5,733 * XO Group Inc. 332,851 5,728 * Bankrate Inc. 588,827 5,682 ^,* SolarEdge Technologies Inc. 363,639 5,673 * Eastman Kodak Co. 483,287 5,558 IXYS Corp. 381,561 5,552 * ShoreTel Inc. 890,833 5,479 Mesa Laboratories Inc. 43,984 5,397 NVE Corp. 64,614 5,349 Forrester Research Inc. 134,082 5,330 * Square Inc. 305,323 5,276 * A10 Networks Inc. 567,297 5,191 ^,* Hortonworks Inc. 525,301 5,153 * VASCO Data Security International Inc. 377,128 5,091 * Alarm.com Holdings Inc. 164,654 5,061 ^,* Benefitfocus Inc. 180,782 5,053 Daktronics Inc. 524,557 4,957 Park Electrochemical Corp. 268,483 4,795 * LivePerson Inc. 696,900 4,774 PC Connection Inc. 160,037 4,768 * MeetMe Inc. 801,548 4,721 * Carbonite Inc. 228,633 4,641 * CommerceHub Inc. 293,339 4,556 Comtech Telecommunications Corp. 298,870 4,405 ^,* SunPower Corp. Class A 721,642 4,402 * Workiva Inc. 277,938 4,350 * Bazaarvoice Inc. 1,000,389 4,302 * Blackline Inc. 140,726 4,188 * Calix Inc. 576,945 4,183 * Sonus Networks Inc. 632,302 4,167 ^,* Nutanix Inc. 221,445 4,157 * DSP Group Inc. 339,111 4,069 * Alpha & Omega Semiconductor Ltd. 233,630 4,016 * Everi Holdings Inc. 835,180 4,001 * Trade Desk Inc. Class A 105,824 3,942 * Digi International Inc. 330,096 3,928 * Brightcove Inc. 438,220 3,900 * RetailMeNot Inc. 477,327 3,866 ^,* Digimarc Corp. 141,059 3,809 * ChannelAdvisor Corp. 331,723 3,699 American Software Inc. Class A 357,131 3,671 * Control4 Corp. 226,198 3,572 * Telenav Inc. 408,033 3,529 * Kopin Corp. 852,987 3,497 * Zix Corp. 720,079 3,464 * NeoPhotonics Corp. 382,109 3,443 * Intevac Inc. 267,261 3,341 QAD Inc. Class A 117,550 3,274 ^,* Impinj Inc. 106,842 3,234 * ServiceSource International Inc. 827,692 3,211 * Immersion Corp. 370,158 3,206 ^,* Glu Mobile Inc. 1,403,413 3,186 * Rapid7 Inc. 209,527 3,139 Bel Fuse Inc. Class B 122,105 3,120 * Sigma Designs Inc. 497,752 3,111 * Electro Scientific Industries Inc. 445,457 3,105 EMCORE Corp. 336,770 3,031 * Jive Software Inc. 700,055 3,010 * Quantum Corp. 3,386,350 2,946 * Model N Inc. 281,420 2,941 ^,* Coupa Software Inc. 112,284 2,852 * Vishay Precision Group Inc. 174,983 2,765 * AXT Inc. 469,525 2,723 * Rubicon Project Inc. 460,464 2,712 * Mitek Systems Inc. 405,194 2,695 * PCM Inc. 95,290 2,673 * Liquidity Services Inc. 330,675 2,645 * Maxwell Technologies Inc. 452,156 2,627 ^,* Internap Corp. 704,701 2,621 * GigPeak Inc. 842,977 2,596 * MobileIron Inc. 595,035 2,588 * DHI Group Inc. 649,200 2,564 * PRGX Global Inc. 397,029 2,541 * Xactly Corp. 212,957 2,534 * Appfolio Inc. 92,947 2,528 * Clearfield Inc. 152,684 2,512 * Angie's List Inc. 438,082 2,497 * Care.com Inc. 194,350 2,431 * TechTarget Inc. 264,856 2,392 * Upland Software Inc. 147,334 2,341 * Rosetta Stone Inc. 235,248 2,294 Reis Inc. 127,372 2,280 ^,* Park City Group Inc. 182,730 2,257 * CyberOptics Corp. 85,120 2,209 * USA Technologies Inc. 518,039 2,202 * EnerNOC Inc. 362,735 2,176 * Limelight Networks Inc. 834,843 2,154 * Planet Payment Inc. 539,312 2,146 ^,* Rocket Fuel Inc. 394,943 2,117 * QuinStreet Inc. 542,576 2,116 ^,* MicroVision Inc. 839,957 2,092 * Avid Technology Inc. 426,724 1,989 * Exa Corp. 156,159 1,983 * Agilysys Inc. 206,622 1,953 * Everbridge Inc. 92,243 1,894 * RealNetworks Inc. 382,623 1,852 Black Box Corp. 201,682 1,805 * Radisys Corp. 443,791 1,775 MOCON Inc. 79,538 1,730 * Instructure Inc. 72,937 1,707 * Quantenna Communications Inc. 81,202 1,691 ^,* Aerohive Networks Inc. 396,326 1,669 * KVH Industries Inc. 197,190 1,656 * Autobytel Inc. 124,642 1,562 * Amber Road Inc. 199,737 1,542 * Guidance Software Inc. 261,053 1,540 * GSI Technology Inc. 177,022 1,540 * Pixelworks Inc. 326,573 1,522 ^,* VirnetX Holding Corp. 645,419 1,484 * NCI Inc. Class A 95,684 1,440 ^,* QuickLogic Corp. 788,967 1,404 * Seachange International Inc. 557,572 1,383 * Rightside Group Ltd. 139,278 1,382 * SecureWorks Corp. Class A 143,075 1,359 * PFSweb Inc. 202,173 1,320 PC-Tel Inc. 183,131 1,304 * Information Services Group Inc. 412,634 1,300 * Leaf Group Ltd. 158,511 1,189 Systemax Inc. 104,218 1,156 * Marchex Inc. Class B 424,867 1,156 * Aware Inc. 244,539 1,149 ^,* CUI Global Inc. 239,958 1,137 * Covisint Corp. 552,843 1,133 * Key Tronic Corp. 153,965 1,130 * ModusLink Global Solutions Inc. 626,827 1,128 * Synacor Inc. 270,482 1,123 Computer Task Group Inc. 200,446 1,106 TransAct Technologies Inc. 136,353 1,104 * CommerceHub Inc. Class A 70,107 1,085 * Aviat Networks Inc. 73,377 1,079 ^,* Apptio Inc. Class A 90,523 1,062 * Tangoe Inc. 195,792 1,038 ^,* Inseego Corp. 490,155 1,024 * BSQUARE Corp. 188,386 1,017 * Travelzoo Inc. 105,145 1,015 AstroNova Inc. 66,574 1,002 TESSCO Technologies Inc. 63,519 997 * Frequency Electronics Inc. 90,444 995 ^ CPI Card Group Inc. 236,340 993 * YuMe Inc. 241,686 989 * Datawatch Corp. 115,855 973 * CardConnect Corp. 73,269 967 * Asure Software Inc. 93,375 960 * iPass Inc. 790,495 925 * ID Systems Inc. 139,003 880 * Napco Security Technologies Inc. 86,207 879 ^,* Neonode Inc. 545,082 872 * Data I/O Corp. 169,765 847 * Amtech Systems Inc. 152,838 841 * PAR Technology Corp. 116,189 833 * Identiv Inc. 111,717 789 ^,* Airgain Inc. 51,934 787 * Mattersight Corp. 214,997 752 * comScore Inc. 34,688 749 ^,* CVD Equipment Corp. 68,981 719 ^,* LightPath Technologies Inc. Class A 257,445 705 Richardson Electronics Ltd. 115,683 696 * Perceptron Inc. 83,135 693 * GSE Systems Inc. 200,594 682 * StarTek Inc. 77,086 670 * Support.com Inc. 302,891 665 CSP Inc. 63,690 657 * Iteris Inc. 120,367 655 Evolving Systems Inc. 134,286 651 ^,* SITO Mobile Ltd. 250,494 644 ^,* Snap Inc. 28,492 642 * Tremor Video Inc. 315,598 631 * Lantronix Inc. 162,597 631 * Numerex Corp. Class A 127,971 610 ^,* Digital Turbine Inc. 622,319 585 ^,* ClearSign Combustion Corp. 147,355 575 ^,* Uni-Pixel Inc. 675,245 574 * Innodata Inc. 244,930 539 ^,* Netlist Inc. 543,895 538 * Ichor Holdings Ltd. 27,075 537 ^,* FORM Holdings Corp. 245,700 533 * Marin Software Inc. 276,700 498 * Edgewater Technology Inc. 65,404 487 ^,* Onvia Inc. 108,561 472 LRAD Corp. 298,088 450 ^ PolarityTE Inc. 32,872 449 GlobalSCAPE Inc. 111,566 437 * NetSol Technologies Inc. 84,423 431 ClearOne Inc. 42,405 420 Communications Systems Inc. 95,107 418 ^,* ParkerVision Inc. 203,996 406 ^,* Ciber Inc. 965,464 386 * ALJ Regional Holdings Inc. 102,480 381 * IEC Electronics Corp. 98,878 380 Concurrent Computer Corp. 75,123 365 ^,* Sunworks Inc. 239,690 364 * Inuvo Inc. 280,910 362 * DASAN Zhone Solutions Inc. 56,881 353 * Wireless Telecom Group Inc. 233,098 345 ^,* Research Frontiers Inc. 243,678 341 * Optical Cable Corp. 111,356 340 QAD Inc. Class B 14,091 338 * WidePoint Corp. 750,211 338 ^,* Applied DNA Sciences Inc. 194,035 320 * Luna Innovations Inc. 184,086 318 ^,* Digital Ally Inc. 74,102 315 ^,* Aehr Test Systems 63,386 305 * Westell Technologies Inc. Class A 432,910 303 ^,* Resonant Inc. 51,705 279 * Zedge Inc. Class B 88,819 273 * Advanced Micro Devices Inc. 17,295 252 * Qumu Corp. 88,061 245 * eMagin Corp. 103,760 244 * LGL Group Inc. 48,029 243 Network-1 Technologies Inc. 47,915 232 * Rubicon Technology Inc. 268,819 224 * eGain Corp. 141,680 205 ^,* xG Technology Inc. 124,639 202 * Echelon Corp. 32,507 196 * FalconStor Software Inc. 492,052 196 * GlassBridge Enterprises Inc. 38,293 185 * BroadVision Inc. 37,841 184 ^,* Spark Networks Inc. 172,667 178 * MuleSoft Inc. Class A 6,942 169 RELM Wireless Corp. 33,447 167 * ARI Network Services Inc. 31,731 165 ^,* Professional Diversity Network Inc. 16,061 154 * MRV Communications Inc. 14,587 154 ^,* MoSys Inc. 72,420 151 * Sonic Foundry Inc. 29,857 149 * Everspin Technologies Inc. 17,535 147 ^,* Remark Media Inc. 46,751 138 ^,* Document Security Systems Inc. 114,610 138 ^,* Intellicheck Mobilisa Inc. 51,942 136 * Image Sensing Systems Inc. 44,960 130 * TSR Inc. 23,619 130 Bel Fuse Inc. Class A 5,719 127 * MaxPoint Interactive Inc. 19,815 126 ^,* Net Element Inc. 134,264 125 ^,* Superconductor Technologies Inc. Class A 88,797 113 * Intermolecular Inc. 117,829 110 * Infosonics Corp. 188,332 102 * Alteryx Inc. Class A 6,172 96 * Adesto Technologies Corp. 22,942 95 * Sevcon Inc. 6,044 90 * Determine Inc. 26,243 90 * inTEST Corp. 13,807 87 Wayside Technology Group Inc. 3,844 72 ^,* Helios & Matheson Analytics Inc. 22,745 64 ^,* Inpixon 19,382 60 ^,* Crossroads Systems Inc. 19,910 55 ^,* NXT-ID Inc. 27,831 51 * Synopsys Inc. 688 50 * Smith Micro Software Inc. 51,722 48 ^,* Bridgeline Digital Inc. 55,735 46 ^,* Atomera Inc. 6,425 45 ^,* Dataram Corp. 37,686 43 ^,* Monster Digital Inc. 35,403 42 ^,* Inventergy Global Inc. 115,699 36 * Finjan Holdings Inc. 18,418 32 RF Industries Ltd. 20,988 31 * Qualstar Corp. 5,819 31 * RMG Networks Holding Corp. 34,785 27 * Schmitt Industries Inc. 13,971 22 ^,* Copsync Inc. 73,920 22 * Giga-tronics Inc. 25,845 21 ^,* Technical Communications Corp. 7,931 20 * ADDvantage Technologies Group Inc. 10,200 19 * Majesco 3,574 18 * Xplore Technologies Corp. 8,900 18 ^,* FunctionX Inc. 28,429 16 * SigmaTron International Inc. 2,686 13 ^,* Cartesian Inc. 12,581 10 ^,* Payment Data Systems Inc. 7,800 10 * IntriCon Corp. 1,104 10 * Nortech Systems Inc. 2,300 8 * Vicon Industries Inc. 16,602 6 * Socket Mobile Inc. 1,390 6 * WPCS International Inc. 2,914 4 * MAM Software Group Inc. 200 1 * ITUS Corp. 301 1 * LGL Group Inc. Warrants Exp. 06/08/2018 238,900 — Materials (5.8%) Celanese Corp. Class A 1,751,908 157,409 Packaging Corp. of America 1,181,427 108,242 Steel Dynamics Inc. 3,018,214 104,913 Valspar Corp. 904,695 100,367 Ashland Global Holdings Inc. 774,745 95,921 * Crown Holdings Inc. 1,727,069 91,448 RPM International Inc. 1,656,946 91,182 Chemours Co. 2,279,404 87,757 * Axalta Coating Systems Ltd. 2,686,231 86,497 * Berry Plastics Group Inc. 1,584,228 76,946 United States Steel Corp. 2,162,035 73,098 Reliance Steel & Aluminum Co. 901,169 72,112 Olin Corp. 2,056,647 67,602 Sonoco Products Co. 1,228,163 64,994 * Alcoa Corp. 1,828,680 62,907 Huntsman Corp. 2,454,463 60,233 AptarGroup Inc. 776,751 59,802 WR Grace & Co. 846,930 59,039 Eagle Materials Inc. 594,696 57,769 Royal Gold Inc. 818,874 57,362 Bemis Co. Inc. 1,164,468 56,896 NewMarket Corp. 116,588 52,841 Scotts Miracle-Gro Co. 552,719 51,618 Graphic Packaging Holding Co. 3,913,443 50,366 Cabot Corp. 773,014 46,311 Sensient Technologies Corp. 562,576 44,590 * Louisiana-Pacific Corp. 1,790,546 44,441 * Owens-Illinois Inc. 2,023,683 41,243 Trinseo SA 549,711 36,886 PolyOne Corp. 1,040,097 35,457 * Platform Specialty Products Corp. 2,629,857 34,241 Minerals Technologies Inc. 438,626 33,599 Balchem Corp. 396,320 32,665 HB Fuller Co. 627,592 32,359 * Ingevity Corp. 527,170 32,078 * Summit Materials Inc. Class A 1,287,566 31,816 Westlake Chemical Corp. 463,251 30,598 * GCP Applied Technologies Inc. 884,014 28,863 Compass Minerals International Inc. 421,467 28,597 Domtar Corp. 770,739 28,147 * AK Steel Holding Corp. 3,898,595 28,031 Silgan Holdings Inc. 470,306 27,917 Commercial Metals Co. 1,429,232 27,341 * Cliffs Natural Resources Inc. 3,250,786 26,689 * Chemtura Corp. 786,383 26,265 Hecla Mining Co. 4,960,099 26,239 * Stillwater Mining Co. 1,511,027 26,095 KapStone Paper and Packaging Corp. 1,089,691 25,172 Worthington Industries Inc. 547,072 24,667 ^ Allegheny Technologies Inc. 1,349,956 24,245 Greif Inc. Class A 424,069 23,362 Quaker Chemical Corp. 164,986 21,722 Carpenter Technology Corp. 580,671 21,659 * Headwaters Inc. 914,521 21,473 Stepan Co. 245,923 19,381 Innospec Inc. 296,211 19,180 * Coeur Mining Inc. 2,354,119 19,021 Kaiser Aluminum Corp. 223,025 17,820 Schweitzer-Mauduit International Inc. 384,875 15,942 * Ferro Corp. 1,036,834 15,750 Neenah Paper Inc. 207,243 15,481 Tronox Ltd. Class A 810,549 14,955 Innophos Holdings Inc. 244,545 13,198 * Boise Cascade Co. 480,845 12,839 PH Glatfelter Co. 549,490 11,946 * Kraton Corp. 385,502 11,920 * Clearwater Paper Corp. 208,082 11,653 A Schulman Inc. 366,002 11,511 ^,* US Concrete Inc. 177,403 11,451 * Koppers Holdings Inc. 259,909 11,007 * AdvanSix Inc. 381,243 10,416 Deltic Timber Corp. 132,654 10,363 ^ Valvoline Inc. 391,684 9,616 Calgon Carbon Corp. 650,003 9,490 * TimkenSteel Corp. 480,108 9,079 Materion Corp. 261,590 8,776 ^ McEwen Mining Inc. 2,832,479 8,611 ^,* Flotek Industries Inc. 672,471 8,601 Chase Corp. 88,033 8,398 * Century Aluminum Co. 616,115 7,818 Rayonier Advanced Materials Inc. 537,807 7,233 * SunCoke Energy Inc. 806,224 7,224 Schnitzer Steel Industries Inc. 337,159 6,962 Hawkins Inc. 131,686 6,453 Mercer International Inc. 550,829 6,445 * Resolute Forest Products Inc. 1,146,878 6,250 Haynes International Inc. 156,743 5,975 Tredegar Corp. 320,306 5,621 American Vanguard Corp. 332,760 5,524 * OMNOVA Solutions Inc. 539,491 5,341 * Forterra Inc. 238,708 4,655 Kronos Worldwide Inc. 276,472 4,542 Myers Industries Inc. 281,854 4,467 KMG Chemicals Inc. 93,421 4,304 FutureFuel Corp. 290,751 4,123 ^ Gold Resource Corp. 728,467 3,293 * Advanced Emissions Solutions Inc. 270,185 2,578 * Ryerson Holding Corp. 195,821 2,467 ^,* LSB Industries Inc. 254,012 2,383 * Verso Corp. 377,847 2,267 Olympic Steel Inc. 116,873 2,169 United States Lime & Minerals Inc. 26,283 2,076 * Codexis Inc. 402,618 1,933 * Trecora Resources 173,048 1,921 Ampco-Pittsburgh Corp. 135,112 1,898 * UFP Technologies Inc. 71,036 1,840 * Core Molding Technologies Inc. 96,430 1,719 * Handy & Harman Ltd. 60,722 1,652 ^,* Intrepid Potash Inc. 942,545 1,621 ^,* AgroFresh Solutions Inc. 357,637 1,563 * Universal Stainless & Alloy Products Inc. 87,402 1,486 * Synalloy Corp. 90,893 1,113 * Real Industry Inc. 339,125 966 ^,* TerraVia Holdings Inc. 1,087,822 788 * Senomyx Inc. 677,809 671 ^,* Pershing Gold Corp. 233,950 664 ^ Tecnoglass Inc. 59,241 643 ^,* BioAmber Inc. 267,018 619 * General Moly Inc. 867,581 434 ^,* Golden Minerals Co. 680,647 430 * Solitario Exploration & Royalty Corp. 381,460 313 * TOR Minerals International Inc. 42,930 298 ^,* Marrone Bio Innovations Inc. 142,138 277 * Ramaco Resources Inc. 17,798 172 ^,* Rentech Inc. 317,560 159 * Paramount Gold Nevada Corp. 79,697 135 * US Antimony Corp. 181,971 90 * Comstock Mining Inc. 392,455 88 Friedman Industries Inc. 9,194 59 * Northern Technologies International Corp. 700 12 * Yield10 Bioscience Inc. 8,216 3 Other (0.0%)2 * Dyax Corp CVR Exp. 12/31/2019 1,549,121 1,720 * Tobira Therapeutics Inc. CVR 87,896 1,208 * Camco Financial Corp. Warrants Exp. 11/06/2017 45,300 372 * Media General Inc. CVR 1,202,098 357 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2017 912,063 100 * Ambit Biosciences Corp. CVR Rights 22,388 13 * Alexza Pharmaceuticals Inc. CVR 128,704 5 * Dara Biosciences Inc. CVR Exp. 12/31/2018 15,573 1 * Bagger Dave's Burger Tavern Inc. 10,100 1 * Seventy Seven Energy Inc. Escrow Line 3,457 — * Clinical Data Contingent Value Rights 131,308 — * Gerber Scientific Inc. CVR 161,151 — ^,* Biosante Pharmaceutical Inc. CVR 44,795 — * CIL&D LLC 36,800 — * American Medical Alert Corp. 17,992 — * Seventy Seven Energy Inc. Warrants Exp. 08/01/2023 172 — * Seventy Seven Energy Inc. Warrants Exp. 08/01/2021 192 — Real Estate (9.3%) * SBA Communications Corp. Class A 1,508,755 181,609 Duke Realty Corp. 4,419,922 116,111 VEREIT Inc. 12,157,740 103,219 Colony NorthStar Inc. Class A 6,913,518 89,254 Camden Property Trust 1,092,616 87,912 Kilroy Realty Corp. 1,216,224 87,665 WP Carey Inc. 1,329,298 82,709 Omega Healthcare Investors Inc. 2,445,745 80,685 National Retail Properties Inc. 1,849,479 80,674 American Campus Communities Inc. 1,667,056 79,335 Equity LifeStyle Properties Inc. 1,021,159 78,691 Lamar Advertising Co. Class A 1,028,828 76,895 Gaming and Leisure Properties Inc. 2,209,917 73,855 Liberty Property Trust 1,829,124 70,513 Douglas Emmett Inc. 1,816,856 69,767 Brixmor Property Group Inc. 3,238,443 69,497 Sun Communities Inc. 842,167 67,651 Hudson Pacific Properties Inc. 1,920,828 66,537 Hospitality Properties Trust 2,040,438 64,335 American Homes 4 Rent Class A 2,767,818 63,549 Jones Lang LaSalle Inc. 558,551 62,251 Highwoods Properties Inc. 1,266,860 62,241 Spirit Realty Capital Inc. 6,019,706 60,980 Senior Housing Properties Trust 2,966,866 60,079 Forest City Realty Trust Inc. Class A 2,729,787 59,455 EPR Properties 803,183 59,138 CubeSmart 2,248,919 58,382 Healthcare Trust of America Inc. Class A 1,775,582 55,860 DCT Industrial Trust Inc. 1,154,351 55,547 * Howard Hughes Corp. 450,102 52,774 Realogy Holdings Corp. 1,766,809 52,633 Medical Properties Trust Inc. 3,948,632 50,898 Taubman Centers Inc. 747,684 49,362 STORE Capital Corp. 2,054,446 49,060 Weingarten Realty Investors 1,464,427 48,897 * Equity Commonwealth 1,566,198 48,897 DDR Corp. 3,812,099 47,766 Life Storage Inc. 581,336 47,739 Healthcare Realty Trust Inc. 1,465,067 47,615 DuPont Fabros Technology Inc. 957,321 47,474 CyrusOne Inc. 919,737 47,339 GEO Group Inc. 1,015,982 47,111 Gramercy Property Trust 1,753,740 46,123 CoreCivic Inc. 1,465,848 46,057 Outfront Media Inc. 1,721,682 45,711 Uniti Group Inc. 1,751,659 45,280 Rayonier Inc. 1,538,615 43,604 Cousins Properties Inc. 5,138,597 42,496 Retail Properties of America Inc. 2,926,114 42,195 Sunstone Hotel Investors Inc. 2,701,710 41,417 Corporate Office Properties Trust 1,248,779 41,335 LaSalle Hotel Properties 1,390,660 40,260 Colony Starwood Homes 1,182,743 40,154 Ryman Hospitality Properties Inc. 634,168 39,211 Piedmont Office Realty Trust Inc. Class A 1,830,237 39,130 Tanger Factory Outlet Centers Inc. 1,193,170 39,100 First Industrial Realty Trust Inc. 1,456,707 38,792 CoreSite Realty Corp. 419,918 37,814 Education Realty Trust Inc. 922,193 37,672 Physicians Realty Trust 1,870,636 37,170 Apple Hospitality REIT Inc. 1,929,503 36,853 Park Hotels & Resorts Inc. 1,419,190 36,431 National Health Investors Inc. 498,415 36,200 Brandywine Realty Trust 2,210,432 35,875 RLJ Lodging Trust 1,522,025 35,783 Paramount Group Inc. 2,190,937 35,515 Columbia Property Trust Inc. 1,538,661 34,235 Empire State Realty Trust Inc. 1,536,984 31,723 Acadia Realty Trust 1,048,147 31,507 Urban Edge Properties 1,150,908 30,269 EastGroup Properties Inc. 411,039 30,224 Mack-Cali Realty Corp. 1,117,962 30,118 QTS Realty Trust Inc. Class A 588,828 28,705 Washington REIT 916,960 28,683 PS Business Parks Inc. 249,612 28,645 Retail Opportunity Investments Corp. 1,359,986 28,600 Care Capital Properties Inc. 1,051,315 28,249 DiamondRock Hospitality Co. 2,435,714 27,158 Lexington Realty Trust 2,654,746 26,494 ^ Pebblebrook Hotel Trust 882,934 25,790 Kennedy-Wilson Holdings Inc. 1,158,742 25,724 Alexander & Baldwin Inc. 575,964 25,642 STAG Industrial Inc. 1,018,833 25,491 LTC Properties Inc. 499,429 23,923 Potlatch Corp. 506,609 23,152 Sabra Health Care REIT Inc. 809,116 22,599 Xenia Hotels & Resorts Inc. 1,318,111 22,500 Kite Realty Group Trust 1,038,451 22,327 * Quality Care Properties Inc. 1,168,895 22,045 American Assets Trust Inc. 506,608 21,196 Select Income REIT 821,198 21,179 * Invitation Homes Inc. 967,574 21,122 Monogram Residential Trust Inc. 2,102,143 20,958 CBL & Associates Properties Inc. 2,103,715 20,069 Washington Prime Group Inc. 2,270,807 19,733 Alexander's Inc. 44,892 19,387 Rexford Industrial Realty Inc. 834,682 18,797 Summit Hotel Properties Inc. 1,161,112 18,555 Government Properties Income Trust 875,064 18,315 Four Corners Property Trust Inc. 776,469 17,727 Chesapeake Lodging Trust 734,352 17,595 Global Net Lease Inc. 705,452 16,987 Franklin Street Properties Corp. 1,357,096 16,475 Terreno Realty Corp. 587,170 16,441 Agree Realty Corp. 340,504 16,331 * St. Joe Co. 930,743 15,869 Ramco-Gershenson Properties Trust 973,628 13,650 CareTrust REIT Inc. 795,174 13,375 RE/MAX Holdings Inc. Class A 222,100 13,204 Monmouth Real Estate Investment Corp. 918,985 13,114 Pennsylvania REIT 865,835 13,109 National Storage Affiliates Trust 530,303 12,674 HFF Inc. Class A 438,054 12,121 FelCor Lodging Trust Inc. 1,596,853 11,992 * iStar Inc. 913,299 10,777 Parkway Inc. 536,929 10,680 Universal Health Realty Income Trust 165,464 10,672 Tier REIT Inc. 601,800 10,447 New Senior Investment Group Inc. 1,016,671 10,370 Silver Bay Realty Trust Corp. 460,812 9,894 Saul Centers Inc. 157,797 9,723 Getty Realty Corp. 376,515 9,515 Hersha Hospitality Trust Class A 494,857 9,298 ^ Investors Real Estate Trust 1,563,248 9,270 Chatham Lodging Trust 469,049 9,264 InfraREIT Inc. 469,357 8,448 NorthStar Realty Europe Corp. 722,740 8,377 First Potomac Realty Trust 750,195 7,712 Urstadt Biddle Properties Inc. Class A 362,545 7,454 ^ Seritage Growth Properties Class A 164,341 7,091 Independence Realty Trust Inc. 734,882 6,886 Easterly Government Properties Inc. 333,952 6,609 Armada Hoffler Properties Inc. 460,401 6,395 Gladstone Commercial Corp. 308,384 6,374 Ashford Hospitality Trust Inc. 990,456 6,309 CatchMark Timber Trust Inc. Class A 530,875 6,116 ^,* Altisource Portfolio Solutions SA 150,560 5,541 NexPoint Residential Trust Inc. 226,303 5,467 Cedar Realty Trust Inc. 1,071,827 5,381 Whitestone REIT 386,883 5,354 UMH Properties Inc. 343,531 5,225 * Forestar Group Inc. 380,057 5,188 One Liberty Properties Inc. 212,355 4,961 CorEnergy Infrastructure Trust Inc. 145,312 4,909 Preferred Apartment Communities Inc. Class A 361,687 4,778 * Marcus & Millichap Inc. 191,397 4,705 * Tejon Ranch Co. 211,428 4,628 RMR Group Inc. Class A 92,721 4,590 ^ Farmland Partners Inc. 379,340 4,237 Community Healthcare Trust Inc. 175,953 4,205 Ashford Hospitality Prime Inc. 392,278 4,162 City Office REIT Inc. 332,847 4,044 Consolidated-Tomoka Land Co. 70,649 3,783 Bluerock Residential Growth REIT Inc. Class A 294,574 3,626 MedEquities Realty Trust Inc. 300,992 3,374 RAIT Financial Trust 998,329 3,195 Jernigan Capital Inc. 102,577 2,363 * FRP Holdings Inc. 55,395 2,216 Stratus Properties Inc. 73,157 2,004 ^ Wheeler REIT Inc. 971,616 1,681 * Maui Land & Pineapple Co. Inc. 106,522 1,252 * Trinity Place Holdings Inc. 157,006 1,148 Sotherly Hotels Inc. 162,825 1,042 Gladstone Land Corp. 73,487 816 Urstadt Biddle Properties Inc. 38,700 665 * BRT Apartments Corp. 44,049 369 Alexandria Real Estate Equities Inc. 2,015 223 Griffin Industrial Realty Inc. 5,462 169 * InterGroup Corp. 6,400 161 Condor Hospitality Trust Inc. 9,779 104 Global Self Storage Inc. 4,745 23 * Clipper Realty Inc. 1,529 20 * Transcontinental Realty Investors Inc. 400 7 CKX Lands Inc. 399 5 Forest City Realty Trust Inc. Class B 100 3 * Power REIT 200 1 Telecommunication Services (1.0%) * T-Mobile US Inc. 3,583,995 231,490 ^,* Sprint Corp. 7,882,973 68,424 * Zayo Group Holdings Inc. 1,210,303 39,819 Frontier Communications Corp. 14,420,483 30,860 Telephone & Data Systems Inc. 1,158,600 30,714 Cogent Communications Holdings Inc. 513,478 22,105 Shenandoah Telecommunications Co. 573,540 16,088 * Vonage Holdings Corp. 2,403,985 15,193 Consolidated Communications Holdings Inc. 628,467 14,719 Windstream Holdings Inc. 2,264,705 12,343 ATN International Inc. 140,724 9,910 ^,* Iridium Communications Inc. 991,023 9,563 * Cincinnati Bell Inc. 528,050 9,346 * General Communication Inc. Class A 373,170 7,762 * ORBCOMM Inc. 796,099 7,603 * United States Cellular Corp. 176,684 6,596 ^,* Globalstar Inc. 4,061,604 6,499 * Boingo Wireless Inc. 478,203 6,212 * Lumos Networks Corp. 299,491 5,301 Spok Holdings Inc. 269,914 5,128 * FairPoint Communications Inc. 268,845 4,463 ^,* Straight Path Communications Inc. Class B 103,718 3,731 ^,* pdvWireless Inc. 132,628 2,898 IDT Corp. Class B 222,566 2,831 * Hawaiian Telcom Holdco Inc. 114,637 2,626 * NII Holdings Inc. 1,284,100 1,669 * Alaska Communications Systems Group Inc. 658,736 1,219 * Ooma Inc. 92,289 918 * Pareteum Corp. 42,482 37 ^,* One Horizon Group Inc. 84,018 24 * Fusion Telecommunications International Inc. 2,852 4 Utilities (3.1%) UGI Corp. 2,157,694 106,590 Atmos Energy Corp. 1,308,372 103,348 Westar Energy Inc. Class A 1,760,886 95,563 OGE Energy Corp. 2,471,295 86,446 Great Plains Energy Inc. 2,648,728 77,396 Aqua America Inc. 2,209,310 71,029 MDU Resources Group Inc. 2,424,930 66,370 National Fuel Gas Co. 1,058,004 63,078 Vectren Corp. 1,024,846 60,066 IDACORP Inc. 640,736 53,156 WGL Holdings Inc. 636,110 52,498 Southwest Gas Holdings Inc. 592,896 49,157 Portland General Electric Co. 1,105,508 49,107 * Calpine Corp. 4,440,588 49,069 Hawaiian Electric Industries Inc. 1,350,592 44,988 ONE Gas Inc. 662,986 44,818 Black Hills Corp. 668,472 44,433 New Jersey Resources Corp. 1,075,790 42,601 ALLETE Inc. 618,039 41,847 Spire Inc. 575,209 38,827 PNM Resources Inc. 1,007,881 37,292 South Jersey Industries Inc. 992,164 35,371 NorthWestern Corp. 579,995 34,046 Avista Corp. 801,974 31,317 Avangrid Inc. 705,742 30,163 MGE Energy Inc. 436,943 28,401 El Paso Electric Co. 517,466 26,132 Ormat Technologies Inc. 444,342 25,363 Northwest Natural Gas Co. 366,963 21,688 California Water Service Group 599,691 21,499 American States Water Co. 461,924 20,463 Otter Tail Corp. 501,052 18,990 Pattern Energy Group Inc. Class A 832,324 16,755 Chesapeake Utilities Corp. 211,333 14,624 NRG Yield Inc. 791,601 14,011 * Dynegy Inc. 1,629,031 12,804 * TerraForm Power Inc. Class A 898,872 11,119 SJW Group 197,883 9,542 Unitil Corp. 189,082 8,514 Connecticut Water Service Inc. 150,419 7,995 Middlesex Water Co. 209,569 7,744 NRG Yield Inc. Class A 420,425 7,311 York Water Co. 161,496 5,660 * Cadiz Inc. 250,842 3,775 Artesian Resources Corp. Class A 103,063 3,356 * TerraForm Global Inc. Class A 573,359 2,752 Delta Natural Gas Co. Inc. 83,477 2,534 ^,* AquaVenture Holdings Ltd. 142,677 2,436 ^ Spark Energy Inc. Class A 72,846 2,327 Genie Energy Ltd. Class B 208,621 1,510 Gas Natural Inc. 86,765 1,102 * Pure Cycle Corp. 190,254 1,056 ^,* Vivint Solar Inc. 297,103 832 RGC Resources Inc. 25,702 566 * US Geothermal Inc. 131,843 539 * American DG Energy Inc. 65,246 20 Total Common Stocks (Cost $43,706,171) Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bond (0.0%) Industrial (0.0%) Capital Goods (0.0%) Mueller Industries Inc. (Cost $3,467) 6.000% 3/1/27 3,515 3,489 Shares Temporary Cash Investments (2.7%)1 Money Market Fund (2.7%) 3,4 Vanguard Market Liquidity Fund 0.965% 14,803,541 1,480,650 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) United States Treasury Bill 0.601% 4/27/17 100 100 5 United States Treasury Bill 0.564% 5/4/17 1,000 999 United States Treasury Bill 0.623% 5/18/17 2,740 2,738 5 United States Treasury Bill 0.607%-0.608% 5/25/17 7,000 6,993 5 United States Treasury Bill 0.521%-0.621% 6/1/17 3,500 3,496 5 United States Treasury Bill 0.729% 6/15/17 3,200 3,195 Total Temporary Cash Investments (Cost $1,497,976) Total Investments (102.2%) (Cost $45,207,614) Other Asset and Liabilities-Net (-2.2%)4,6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.2%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,214,947,000 of collateral received for securities on loan. 5 Securities with a value of $11,487,000 have been segregated as initial margin for open futures contracts. 6 Cash of $520,000 has been segregated as collateral for open over-the-counter swap contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 55,206,322 372 6,196 Corporate Bonds — 3,489 — Temporary Cash Investments 1,480,650 17,521 — Extended Market Index Fund Futures Contracts—Assets 1 300 — — Futures Contracts—Liabilities 1 (66) — — Swap Contracts—Liabilities — (831) — Total 56,687,206 20,551 6,196 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2017 1,870 129,441 2,091 E-mini S&P Mid-Cap 400 Index June 2017 515 88,487 658 E-mini S&P 500 Index June 2017 245 28,900 (92) (2,657) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to Extended Market Index Fund the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At March 31, 2017, the fund had the following open total return swap contracts: Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 4/6/17 GSCM 6,446 (1.254%) (831) GSCM—Goldman Sachs Capital Management. E. At March 31, 2017, the cost of investment securities for tax purposes was $45,212,151,000. Net unrealized appreciation of investment securities for tax purposes was $11,502,399,000, consisting of unrealized gains of $15,309,989,000 on securities that had risen in value since their purchase and $3,807,590,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.5%)1 Basic Materials (2.6%) Dow Chemical Co. 27,029,533 1,717,457 EI du Pont de Nemours & Co. 19,261,367 1,547,266 Praxair Inc. 6,358,727 754,145 Ecolab Inc. 5,850,520 733,304 Air Products & Chemicals Inc. 4,847,371 655,801 LyondellBasell Industries NV Class A 7,173,476 654,149 PPG Industries Inc. 5,727,224 601,817 International Paper Co. 9,160,581 465,174 Nucor Corp. 7,089,737 423,399 Newmont Mining Corp. 11,835,868 390,110 * Freeport-McMoRan Inc. 28,858,396 385,548 Celanese Corp. Class A 3,138,841 282,025 Albemarle Corp. 2,504,731 264,600 Arconic Inc. 9,765,456 257,222 Eastman Chemical Co. 3,102,895 250,714 Mosaic Co. 7,799,236 227,582 International Flavors & Fragrances Inc. 1,593,208 211,148 FMC Corp. 2,979,220 207,324 Steel Dynamics Inc. 5,156,492 179,240 Ashland Global Holdings Inc. 1,387,014 171,726 RPM International Inc. 2,973,919 163,655 Avery Dennison Corp. 1,965,443 158,415 Chemours Co. 4,075,470 156,906 * Axalta Coating Systems Ltd. 4,817,996 155,140 CF Industries Holdings Inc. 5,188,278 152,276 United States Steel Corp. 3,833,425 129,608 * Alcoa Corp. 3,661,584 125,959 Reliance Steel & Aluminum Co. 1,535,645 122,882 Olin Corp. 3,675,698 120,820 Huntsman Corp. 4,496,202 110,337 WR Grace & Co. 1,561,744 108,869 Royal Gold Inc. 1,457,825 102,121 NewMarket Corp. 212,169 96,161 Scotts Miracle-Gro Co. 1,001,412 93,522 US Silica Holdings Inc. 1,797,468 86,261 Sensient Technologies Corp. 993,757 78,765 Cabot Corp. 1,245,322 74,607 * Versum Materials Inc. 2,423,526 74,160 * Univar Inc. 2,149,427 65,901 PolyOne Corp. 1,866,289 63,622 * CONSOL Energy Inc. 3,572,888 59,953 Minerals Technologies Inc. 781,605 59,871 Balchem Corp. 705,889 58,179 HB Fuller Co. 1,123,096 57,907 Westlake Chemical Corp. 864,243 57,083 * Ingevity Corp. 936,866 57,008 * Platform Specialty Products Corp. 4,342,365 56,538 * GCP Applied Technologies Inc. 1,580,394 51,600 ^ Compass Minerals International Inc. 751,088 50,961 Domtar Corp. 1,394,123 50,913 * AK Steel Holding Corp. 6,987,498 50,240 * Cliffs Natural Resources Inc. 6,087,238 49,976 Commercial Metals Co. 2,564,804 49,065 * Chemtura Corp. 1,409,702 47,084 Hecla Mining Co. 8,870,566 46,925 * Stillwater Mining Co. 2,699,442 46,619 Worthington Industries Inc. 1,006,822 45,398 KapStone Paper and Packaging Corp. 1,921,794 44,393 ^ Allegheny Technologies Inc. 2,418,499 43,436 * Cambrex Corp. 718,554 39,556 Carpenter Technology Corp. 1,052,906 39,273 Quaker Chemical Corp. 277,579 36,546 Stepan Co. 449,530 35,427 Innospec Inc. 506,043 32,766 * Coeur Mining Inc. 4,039,225 32,637 *,^ Arch Coal Inc. Class A 464,134 31,997 Kaiser Aluminum Corp. 370,814 29,628 * Ferro Corp. 1,844,891 28,024 Neenah Paper Inc. 366,718 27,394 *,^ Fairmount Santrol Holdings Inc. 3,438,394 25,203 Tronox Ltd. Class A 1,363,977 25,165 Innophos Holdings Inc. 410,121 22,134 * Kraton Corp. 693,902 21,455 PH Glatfelter Co. 971,694 21,125 * Clearwater Paper Corp. 372,640 20,868 A Schulman Inc. 618,662 19,457 Deltic Timber Corp. 243,500 19,022 * Koppers Holdings Inc. 428,623 18,152 * AdvanSix Inc. 645,818 17,644 Calgon Carbon Corp. 1,167,284 17,042 Chase Corp. 153,795 14,672 * Century Aluminum Co. 1,060,708 13,460 Rayonier Advanced Materials Inc. 989,453 13,308 * SunCoke Energy Inc. 1,420,654 12,729 * Veritiv Corp. 243,601 12,619 * CSW Industrials Inc. 338,368 12,418 Haynes International Inc. 303,578 11,572 Tredegar Corp. 597,329 10,483 American Vanguard Corp. 606,976 10,076 Aceto Corp. 635,900 10,054 Hawkins Inc. 204,276 10,010 * OMNOVA Solutions Inc. 946,573 9,371 KMG Chemicals Inc. 195,187 8,992 Kronos Worldwide Inc. 471,468 7,746 * Cloud Peak Energy Inc. 1,681,358 7,701 *,^ Nexeo Solutions Inc. 842,388 7,464 FutureFuel Corp. 512,200 7,263 * Resolute Forest Products Inc. 1,133,830 6,179 * Westmoreland Coal Co. 389,989 5,663 Gold Resource Corp. 1,201,073 5,429 * Verso Corp. 785,249 4,712 * Ryerson Holding Corp. 357,347 4,503 Olympic Steel Inc. 225,013 4,176 *,^ Uranium Energy Corp. 2,939,394 4,174 *,^ LSB Industries Inc. 435,896 4,089 Hallador Energy Co. 485,293 3,887 * Intrepid Potash Inc. 1,938,282 3,334 Ampco-Pittsburgh Corp. 214,187 3,009 * Universal Stainless & Alloy Products Inc. 164,818 2,802 *,^ Ur-Energy Inc. 3,850,766 2,580 * Synalloy Corp. 187,582 2,298 * Codexis Inc. 472,529 2,268 * Real Industry Inc. 602,423 1,717 *,^ ChromaDex Corp. 513,083 1,380 * Northern Technologies International Corp. 63,670 1,133 *,^ Uni-Pixel Inc. 1,212,696 1,031 * AgroFresh Solutions Inc. 218,276 954 *,^ Pershing Gold Corp. 323,391 918 *,^ Senomyx Inc. 855,191 847 *,^ Ramaco Resources Inc. 75,463 730 Friedman Industries Inc. 103,218 668 * Centrus Energy Corp. Class A 107,868 653 * NL Industries Inc. 92,843 599 * Handy & Harman Ltd. 21,102 574 Empire Resources Inc. 78,065 541 * Solitario Exploration & Royalty Corp. 539,324 442 * General Moly Inc. 845,784 423 * Comstock Mining Inc. 1,872,136 419 United-Guardian Inc. 28,137 414 *,^ Marrone Bio Innovations Inc. 189,555 370 *,^ Golden Minerals Co. 563,224 356 * Dynasil Corp. of America 158,073 199 * Ikonics Corp. 6,410 64 * Rentech Inc. 116,214 58 * TOR Minerals International Inc. 2,580 18 * Paramount Gold Nevada Corp. 5,300 9 * US Antimony Corp. 6,500 3 Consumer Goods (9.7%) Procter & Gamble Co. 56,957,578 5,117,638 Philip Morris International Inc. 34,567,007 3,902,615 Coca-Cola Co. 86,467,791 3,669,693 PepsiCo Inc. 31,792,780 3,556,340 Altria Group Inc. 43,281,067 3,091,134 NIKE Inc. Class B 29,519,477 1,645,120 Colgate-Palmolive Co. 19,676,578 1,440,129 Mondelez International Inc. Class A 32,682,590 1,407,966 Kraft Heinz Co. 13,552,668 1,230,718 Reynolds American Inc. 19,057,181 1,200,984 Monsanto Co. 9,768,437 1,105,787 Kimberly-Clark Corp. 7,936,943 1,044,740 Ford Motor Co. 86,914,007 1,011,679 General Motors Co. 28,358,212 1,002,746 Activision Blizzard Inc. 15,727,603 784,178 General Mills Inc. 12,919,784 762,396 *,^ Tesla Inc. 2,691,019 748,911 * Electronic Arts Inc. 6,863,565 614,426 Archer-Daniels-Midland Co. 12,723,274 585,780 Constellation Brands Inc. Class A 3,461,570 561,017 Newell Brands Inc. 10,746,985 506,935 Delphi Automotive plc 6,004,775 483,324 Stanley Black & Decker Inc. 3,399,632 451,709 * Monster Beverage Corp. 9,539,522 440,440 Estee Lauder Cos. Inc. Class A 4,950,970 419,793 Dr Pepper Snapple Group Inc. 4,067,688 398,308 Kellogg Co. 5,471,144 397,260 Conagra Brands Inc. 9,676,760 390,361 Clorox Co. 2,853,919 384,794 Tyson Foods Inc. Class A 6,071,696 374,684 Molson Coors Brewing Co. Class B 3,896,145 372,900 Mead Johnson Nutrition Co. 4,083,814 363,786 Hershey Co. 3,035,480 331,626 VF Corp. 5,990,728 329,310 JM Smucker Co. 2,458,061 322,203 * Mohawk Industries Inc. 1,402,211 321,793 Genuine Parts Co. 3,147,150 290,828 Church & Dwight Co. Inc. 5,756,196 287,062 Whirlpool Corp. 1,658,178 284,096 DR Horton Inc. 7,901,564 263,201 Coach Inc. 6,245,255 258,116 Campbell Soup Co. 4,445,904 254,484 Hasbro Inc. 2,491,421 248,694 McCormick & Co. Inc. 2,530,326 246,833 Bunge Ltd. 3,105,865 246,171 Harley-Davidson Inc. 3,928,300 237,662 Lennar Corp. Class A 4,448,113 227,699 * WhiteWave Foods Co. Class A 3,923,348 220,296 Lear Corp. 1,544,860 218,721 Snap-on Inc. 1,290,292 217,634 Hormel Foods Corp. 5,896,933 204,211 Goodyear Tire & Rubber Co. 5,599,300 201,575 BorgWarner Inc. 4,731,273 197,720 Mattel Inc. 7,627,175 195,332 Ingredion Inc. 1,599,775 192,661 * LKQ Corp. 6,494,072 190,082 Leucadia National Corp. 7,195,870 187,093 PVH Corp. 1,766,642 182,794 Coty Inc. Class A 9,996,621 181,239 Brown-Forman Corp. Class B 3,865,449 178,506 Hanesbrands Inc. 8,433,029 175,070 * Middleby Corp. 1,281,874 174,912 * NVR Inc. 78,925 166,286 Pinnacle Foods Inc. 2,623,170 151,803 PulteGroup Inc. 6,380,747 150,267 Leggett & Platt Inc. 2,966,915 149,295 Lamb Weston Holdings Inc. 3,245,625 136,511 Gentex Corp. 6,376,635 136,014 * WABCO Holdings Inc. 1,156,108 135,750 * Take-Two Interactive Software Inc. 2,253,079 133,540 * Michael Kors Holdings Ltd. 3,437,907 131,019 * Toll Brothers Inc. 3,422,473 123,586 Brunswick Corp. 1,988,454 121,693 * Post Holdings Inc. 1,363,667 119,348 *,^ Lululemon Athletica Inc. 2,122,573 110,098 * TreeHouse Foods Inc. 1,264,334 107,039 Thor Industries Inc. 1,110,375 106,740 ^ Polaris Industries Inc. 1,261,947 105,751 Pool Corp. 869,026 103,701 Ralph Lauren Corp. Class A 1,253,761 102,332 * Edgewell Personal Care Co. 1,277,625 93,446 Carter's Inc. 1,028,120 92,325 * Hain Celestial Group Inc. 2,302,637 85,658 *,^ Herbalife Ltd. 1,449,577 84,278 *,^ Under Armour Inc. Class A 4,142,862 81,946 Flowers Foods Inc. 4,185,941 81,249 * Skechers U.S.A. Inc. Class A 2,821,135 77,440 Energizer Holdings Inc. 1,376,149 76,720 Tenneco Inc. 1,216,133 75,911 * Under Armour Inc. 4,111,189 75,235 Spectrum Brands Holdings Inc. 524,591 72,923 * Visteon Corp. 742,864 72,764 Snyder's-Lance Inc. 1,708,817 68,882 * Kate Spade & Co. 2,855,482 66,333 Nu Skin Enterprises Inc. Class A 1,163,820 64,639 Dana Inc. 3,178,634 61,379 * Welbilt Inc. 3,082,994 60,519 * Dorman Products Inc. 732,837 60,188 B&G Foods Inc. 1,476,756 59,439 CalAtlantic Group Inc. 1,557,283 58,320 * Helen of Troy Ltd. 610,619 57,520 Tupperware Brands Corp. 898,580 56,359 Lancaster Colony Corp. 428,760 55,241 * US Foods Holding Corp. 1,965,457 54,994 * Darling Ingredients Inc. 3,719,897 54,013 Cooper Tire & Rubber Co. 1,181,922 52,418 Wolverine World Wide Inc. 2,083,093 52,015 LCI Industries 518,489 51,745 *,^ Tempur Sealy International Inc. 1,093,155 50,788 * Zynga Inc. Class A 17,475,973 49,807 * Steven Madden Ltd. 1,215,330 46,851 HNI Corp. 988,976 45,582 * Blue Buffalo Pet Products Inc. 1,968,376 45,273 J&J Snack Foods Corp. 332,106 45,020 Sanderson Farms Inc. 430,153 44,667 Vector Group Ltd. 2,118,558 44,066 Fresh Del Monte Produce Inc. 742,080 43,953 * Cooper-Standard Holdings Inc. 392,589 43,550 * Avon Products Inc. 9,746,840 42,886 * Deckers Outdoor Corp. 709,717 42,391 Herman Miller Inc. 1,338,353 42,225 * TRI Pointe Group Inc. 3,340,279 41,887 Universal Corp. 562,882 39,824 Dean Foods Co. 2,019,304 39,700 * iRobot Corp. 575,392 38,056 Columbia Sportswear Co. 623,223 36,614 Nutrisystem Inc. 656,879 36,457 KB Home 1,684,822 33,494 WD-40 Co. 299,132 32,590 * Gentherm Inc. 816,795 32,059 * American Axle & Manufacturing Holdings Inc. 1,688,933 31,718 * ACCO Brands Corp. 2,387,397 31,394 * Meritage Homes Corp. 847,162 31,176 *,^ Wayfair Inc. 769,183 31,144 Steelcase Inc. Class A 1,752,267 29,350 La-Z-Boy Inc. 1,085,651 29,313 Interface Inc. Class A 1,484,881 28,287 *,^ Boston Beer Co. Inc. Class A 195,545 28,286 Schweitzer-Mauduit International Inc. 678,198 28,091 Seaboard Corp. 6,538 27,260 MDC Holdings Inc. 899,566 27,032 AdvancePierre Foods Holdings Inc. 855,279 26,659 * Vista Outdoor Inc. 1,271,679 26,184 ^ Pilgrim's Pride Corp. 1,138,455 25,621 * Select Comfort Corp. 993,647 24,633 Knoll Inc. 1,033,338 24,604 ^ Cal-Maine Foods Inc. 651,049 23,959 Callaway Golf Co. 2,113,731 23,399 * Taylor Morrison Home Corp. Class A 1,094,954 23,344 *,^ Hostess Brands Inc. 1,397,639 22,181 * Cavco Industries Inc. 190,064 22,123 ^ National Beverage Corp. 259,017 21,895 Andersons Inc. 570,593 21,625 * Fox Factory Holding Corp. 737,568 21,168 * Universal Electronics Inc. 308,446 21,129 Coca-Cola Bottling Co. Consolidated 102,264 21,068 Standard Motor Products Inc. 427,735 21,019 Briggs & Stratton Corp. 923,235 20,727 *,^ Fitbit Inc. Class A 3,405,110 20,158 Calavo Growers Inc. 330,457 20,026 * Central Garden & Pet Co. Class A 561,728 19,503 Winnebago Industries Inc. 663,359 19,403 Oxford Industries Inc. 336,659 19,277 * G-III Apparel Group Ltd. 862,943 18,890 Ethan Allen Interiors Inc. 589,737 18,075 ^ Valvoline Inc. 688,887 16,912 *,^ GoPro Inc. Class A 1,876,794 16,328 ^ Tootsie Roll Industries Inc. 427,788 15,978 *,^ Fossil Group Inc. 902,852 15,755 ^ MGP Ingredients Inc. 284,638 15,436 *,^ Central Garden & Pet Co. 403,990 14,976 Kimball International Inc. Class B 874,493 14,429 * USANA Health Sciences Inc. 249,130 14,350 * M/I Homes Inc. 576,153 14,116 Inter Parfums Inc. 385,442 14,088 Superior Industries International Inc. 537,251 13,619 John B Sanfilippo & Son Inc. 182,748 13,375 * Motorcar Parts of America Inc. 430,692 13,235 *,^ LGI Homes Inc. 383,436 13,002 * Modine Manufacturing Co. 1,057,028 12,896 * Nautilus Inc. 706,408 12,892 *,^ elf Beauty Inc. 436,730 12,578 Phibro Animal Health Corp. Class A 428,273 12,034 National Presto Industries Inc. 116,025 11,858 Tower International Inc. 431,141 11,684 * William Lyon Homes Class A 561,221 11,572 Lennar Corp. Class B 273,277 11,423 * Crocs Inc. 1,593,880 11,269 * Stoneridge Inc. 583,410 10,583 Titan International Inc. 947,684 9,799 * Unifi Inc. 334,897 9,508 Medifast Inc. 214,136 9,501 * Beazer Homes USA Inc. 767,981 9,316 * Century Communities Inc. 359,852 9,140 Movado Group Inc. 364,760 9,101 Camping World Holdings Inc. Class A 276,749 8,922 Omega Protein Corp. 441,805 8,858 * Malibu Boats Inc. Class A 391,443 8,788 * Farmer Brothers Co. 248,047 8,768 Acushnet Holdings Corp. 504,513 8,718 * Iconix Brand Group Inc. 1,103,425 8,298 Flexsteel Industries Inc. 156,424 7,884 Hooker Furniture Corp. 253,280 7,864 * Primo Water Corp. 558,897 7,590 Culp Inc. 230,353 7,187 * Revlon Inc. Class A 257,776 7,179 Metaldyne Performance Group Inc. 298,961 6,831 Libbey Inc. 463,191 6,753 *,^ Hovnanian Enterprises Inc. Class A 2,691,984 6,111 *,^ Glu Mobile Inc. 2,665,251 6,050 * Perry Ellis International Inc. 281,285 6,042 ^ Orchids Paper Products Co. 250,054 6,001 Limoneira Co. 286,252 5,986 * Eastman Kodak Co. 515,119 5,924 Bassett Furniture Industries Inc. 213,662 5,748 *,^ Amplify Snack Brands Inc. 681,030 5,721 MCBC Holdings Inc. 335,192 5,420 * Seneca Foods Corp. Class A 149,086 5,382 Nutraceutical International Corp. 162,997 5,077 *,^ Freshpet Inc. 456,317 5,020 * ZAGG Inc. 627,401 4,517 * Vera Bradley Inc. 455,892 4,244 *,^ Jamba Inc. 414,586 3,752 Johnson Outdoors Inc. Class A 102,651 3,747 * Core Molding Technologies Inc. 205,293 3,660 Oil-Dri Corp. of America 96,105 3,582 Lifetime Brands Inc. 174,665 3,511 * Castle Brands Inc. 2,166,931 3,359 Superior Uniform Group Inc. 179,445 3,338 Weyco Group Inc. 114,453 3,214 *,^ Sequential Brands Group Inc. 807,560 3,141 *,^ JAKKS Pacific Inc. 560,883 3,085 * Craft Brew Alliance Inc. 204,986 2,737 Crown Crafts Inc. 324,287 2,675 * Shiloh Industries Inc. 195,774 2,668 A-Mark Precious Metals Inc. 152,127 2,598 * Black Diamond Inc. 475,499 2,591 * New Home Co. Inc. 236,990 2,479 * Inventure Foods Inc. 540,516 2,389 Strattec Security Corp. 85,226 2,369 Marine Products Corp. 215,359 2,341 * Delta Apparel Inc. 127,873 2,254 * Cherokee Inc. 262,019 2,253 * Lakeland Industries Inc. 206,432 2,219 *,^ Vuzix Corp. 342,873 2,126 Rocky Brands Inc. 183,158 2,116 * Turning Point Brands Inc. 132,319 2,064 * Alliance One International Inc. 157,821 2,028 Escalade Inc. 145,056 1,871 * Skyline Corp. 189,682 1,787 *,^ 22nd Century Group Inc. 1,483,964 1,751 Acme United Corp. 59,133 1,662 Nature's Sunshine Products Inc. 162,457 1,625 * Lifevantage Corp. 299,057 1,606 * S&W Seed Co. 320,856 1,588 Alico Inc. 49,140 1,297 * Natural Alternatives International Inc. 138,889 1,222 LS Starrett Co. Class A 105,409 1,107 Unique Fabricating Inc. 90,309 1,086 * Dixie Group Inc. 297,384 1,071 Rocky Mountain Chocolate Factory Inc. 94,306 1,064 * Lifeway Foods Inc. 97,126 1,042 * US Auto Parts Network Inc. 307,827 1,031 Kewaunee Scientific Corp. 39,165 903 * Virco Manufacturing Corp. 218,789 864 * Alpha Pro Tech Ltd. 292,060 803 * Fenix Parts Inc. 515,373 799 * Tandy Leather Factory Inc. 93,919 770 *,^ Reed's Inc. 168,431 699 Mannatech Inc. 40,249 656 * Coffee Holding Co. Inc. 130,802 608 *,^ Nova Lifestyle Inc. 319,086 530 * Zedge Inc. Class B 155,961 479 ^ PolarityTE Inc. 33,451 457 * Willamette Valley Vineyards Inc. 56,033 448 *,^ Lipocine Inc. 104,616 408 * Female Health Co. 350,971 355 * Summer Infant Inc. 163,915 311 * Emerson Radio Corp. 184,785 251 * Charles & Colvard Ltd. 233,777 224 *,^ Vince Holding Corp. 128,487 199 Stanley Furniture Co. Inc. 195,561 153 P&F Industries Inc. Class A 18,458 128 * Cyanotech Corp. 23,496 92 CompX International Inc. 5,846 90 * CTI Industries Corp. 14,046 78 * Differential Brands Group Inc. 31,820 62 Ocean Bio-Chem Inc. 12,542 58 * Crystal Rock Holdings Inc. 60,050 50 * Hovnanian Enterprises Inc. Class B 19,300 44 * JRjr33 Inc. 80,833 36 * Koss Corp. 12,072 26 *,^ Long Island Iced Tea Corp. 6,400 25 *,^ RiceBran Technologies 25,262 21 *,^ Monster Digital Inc. 3,800 5 * Bridgford Foods Corp. 153 2 Consumer Services (13.1%) * Amazon.com Inc. 9,034,128 8,009,116 Home Depot Inc. 27,135,188 3,984,260 Comcast Corp. Class A 105,439,254 3,963,462 Walt Disney Co. 33,468,661 3,795,011 Wal-Mart Stores Inc. 34,237,730 2,467,856 McDonald's Corp. 18,492,244 2,396,780 * Priceline Group Inc. 1,098,737 1,955,719 Starbucks Corp. 30,836,010 1,800,515 CVS Health Corp. 22,850,628 1,793,774 Walgreens Boots Alliance Inc. 20,441,287 1,697,649 Costco Wholesale Corp. 9,782,048 1,640,352 Time Warner Inc. 16,387,741 1,601,246 Lowe's Cos. Inc. 19,375,978 1,592,899 * Charter Communications Inc. Class A 4,493,263 1,470,735 * Netflix Inc. 9,106,748 1,346,068 TJX Cos. Inc. 13,795,791 1,090,971 * eBay Inc. 22,999,056 772,078 Twenty-First Century Fox Inc. Class A 22,438,693 726,789 McKesson Corp. 4,723,342 700,283 Southwest Airlines Co. 13,018,317 699,865 Target Corp. 12,509,819 690,417 Delta Air Lines Inc. 14,649,136 673,274 Kroger Co. 20,896,317 616,232 Marriott International Inc. Class A 6,404,643 603,189 Ross Stores Inc. 8,777,781 578,192 Cardinal Health Inc. 7,025,486 572,928 Sysco Corp. 10,825,216 562,045 * O'Reilly Automotive Inc. 2,068,400 558,137 CBS Corp. Class B 8,039,630 557,629 Las Vegas Sands Corp. 8,855,196 505,366 Carnival Corp. 8,349,506 491,869 Yum! Brands Inc. 7,483,829 478,217 * AutoZone Inc. 637,465 460,919 Omnicom Group Inc. 5,226,768 450,600 Dollar General Corp. 6,149,267 428,788 American Airlines Group Inc. 10,102,841 427,350 * United Continental Holdings Inc. 5,651,806 399,244 * Dollar Tree Inc. 4,993,288 391,773 * Ulta Beauty Inc. 1,315,866 375,324 Royal Caribbean Cruises Ltd. 3,821,900 374,967 Viacom Inc. Class B 7,960,092 371,099 Expedia Inc. 2,742,074 345,967 Nielsen Holdings plc 7,963,273 328,963 AmerisourceBergen Corp. Class A 3,629,309 321,194 MGM Resorts International 11,483,212 314,640 * DISH Network Corp. Class A 4,801,524 304,849 Twenty-First Century Fox Inc. 9,470,885 300,985 Best Buy Co. Inc. 5,940,462 291,974 * Chipotle Mexican Grill Inc. Class A 640,453 285,335 Hilton Worldwide Holdings Inc. 4,404,519 257,488 L Brands Inc. 5,412,109 254,910 Alaska Air Group Inc. 2,746,453 253,278 Tiffany & Co. 2,631,835 250,814 *,^ CarMax Inc. 4,160,692 246,396 Darden Restaurants Inc. 2,759,671 230,902 Advance Auto Parts Inc. 1,557,285 230,883 Foot Locker Inc. 2,944,282 220,262 Interpublic Group of Cos. Inc. 8,753,895 215,083 Whole Foods Market Inc. 7,081,862 210,473 Wynn Resorts Ltd. 1,812,618 207,744 Aramark 5,484,846 202,226 Macy's Inc. 6,803,026 201,642 Tractor Supply Co. 2,919,944 201,389 Wyndham Worldwide Corp. 2,354,635 198,472 Domino's Pizza Inc. 1,068,441 196,914 * Liberty Interactive Corp. QVC Group Class A 9,250,007 185,185 * Norwegian Cruise Line Holdings Ltd. 3,539,909 179,580 Vail Resorts Inc. 887,033 170,222 ^ Sirius XM Holdings Inc. 31,935,569 164,468 * VCA Inc. 1,723,055 157,660 Kohl's Corp. 3,925,057 156,257 * JetBlue Airways Corp. 7,506,573 154,710 * Burlington Stores Inc. 1,570,517 152,796 FactSet Research Systems Inc. 880,527 145,208 * Liberty Media Corp-Liberty SiriusXM Class C 3,720,083 144,265 Scripps Networks Interactive Inc. Class A 1,802,921 141,295 * Discovery Communications Inc. 4,970,970 140,728 News Corp. Class A 10,667,699 138,680 KAR Auction Services Inc. 3,075,448 134,305 * Copart Inc. 2,168,256 134,280 Gap Inc. 5,327,099 129,395 Staples Inc. 14,468,103 126,885 Bed Bath & Beyond Inc. 3,192,683 125,983 * ServiceMaster Global Holdings Inc. 3,012,159 125,758 ^ Nordstrom Inc. 2,697,915 125,642 * Panera Bread Co. Class A 476,497 124,780 Service Corp. International 3,987,587 123,137 TEGNA Inc. 4,764,718 122,072 *,^ Liberty Media Corp-Liberty Formula One 3,320,040 113,379 Dunkin' Brands Group Inc. 2,039,929 111,543 Cinemark Holdings Inc. 2,423,588 107,462 * TripAdvisor Inc. 2,487,100 107,343 Signet Jewelers Ltd. 1,549,394 107,327 H&R Block Inc. 4,613,553 107,265 * Rite Aid Corp. 23,419,526 99,533 *,^ Discovery Communications Inc. Class A 3,391,426 98,657 Casey's General Stores Inc. 867,663 97,395 Six Flags Entertainment Corp. 1,624,144 96,620 Williams-Sonoma Inc. 1,762,909 94,527 Sabre Corp. 4,330,262 91,758 Dick's Sporting Goods Inc. 1,857,928 90,407 * Live Nation Entertainment Inc. 2,970,172 90,204 Dun & Bradstreet Corp. 818,712 88,372 * Madison Square Garden Co. Class A 433,360 86,546 * Liberty Media Corp-Liberty SiriusXM Class A 2,206,632 85,882 ^ Cracker Barrel Old Country Store Inc. 531,610 84,659 * Spirit Airlines Inc. 1,548,963 82,203 Rollins Inc. 2,192,472 81,406 CST Brands Inc. 1,675,507 80,575 * AMC Networks Inc. Class A 1,314,266 77,121 * Grand Canyon Education Inc. 1,064,670 76,241 * Bright Horizons Family Solutions Inc. 999,331 72,441 Jack in the Box Inc. 709,174 72,137 Nexstar Media Group Inc. Class A 987,598 69,280 Sinclair Broadcast Group Inc. Class A 1,702,649 68,957 * Sprouts Farmers Market Inc. 2,889,680 66,809 * AutoNation Inc. 1,568,583 66,335 * Beacon Roofing Supply Inc. 1,336,938 65,724 * Sally Beauty Holdings Inc. 3,184,912 65,100 * Cabela's Inc. 1,223,208 64,965 Dolby Laboratories Inc. Class A 1,234,512 64,701 Cable One Inc. 102,088 63,751 Texas Roadhouse Inc. Class A 1,407,516 62,677 * Michaels Cos. Inc. 2,798,925 62,668 * GrubHub Inc. 1,898,816 62,452 Chemed Corp. 339,492 62,022 Tribune Media Co. Class A 1,652,799 61,600 Cheesecake Factory Inc. 951,970 60,317 Graham Holdings Co. Class B 99,226 59,491 * Buffalo Wild Wings Inc. 388,943 59,411 Wendy's Co. 4,316,639 58,749 * Pandora Media Inc. 4,972,988 58,731 * Murphy USA Inc. 781,396 57,370 * Dave & Buster's Entertainment Inc. 932,039 56,938 Regal Entertainment Group Class A 2,519,724 56,895 Meredith Corp. 869,738 56,185 John Wiley & Sons Inc. Class A 1,026,204 55,210 Office Depot Inc. 11,779,117 54,950 * Liberty Expedia Holdings Inc. Class A 1,206,085 54,853 PriceSmart Inc. 577,807 53,274 *,^ Five Below Inc. 1,225,598 53,081 * Hawaiian Holdings Inc. 1,130,116 52,494 * Yelp Inc. Class A 1,567,744 51,344 ILG Inc. 2,449,153 51,334 * Lions Gate Entertainment Corp. Class B 2,098,515 51,162 American Eagle Outfitters Inc. 3,644,267 51,129 GameStop Corp. Class A 2,261,635 51,000 * Avis Budget Group Inc. 1,719,528 50,864 AMERCO 132,424 50,479 Brinker International Inc. 1,110,733 48,828 Papa John's International Inc. 609,255 48,765 * United Natural Foods Inc. 1,123,761 48,580 Marriott Vacations Worldwide Corp. 480,691 48,035 Big Lots Inc. 982,044 47,806 Aaron's Inc. 1,594,051 47,407 Allegiant Travel Co. Class A 295,155 47,299 Churchill Downs Inc. 295,704 46,973 Choice Hotels International Inc. 750,197 46,962 * Acxiom Corp. 1,647,726 46,911 Matthews International Corp. Class A 681,321 46,091 *,^ Sotheby's 1,010,265 45,947 Bloomin' Brands Inc. 2,319,733 45,768 Hillenbrand Inc. 1,273,767 45,665 Children's Place Inc. 380,194 45,642 Extended Stay America Inc. 2,789,746 44,469 * Urban Outfitters Inc. 1,802,178 42,820 Lithia Motors Inc. Class A 497,537 42,614 * WebMD Health Corp. 803,889 42,349 DeVry Education Group Inc. 1,188,084 42,118 New York Times Co. Class A 2,867,158 41,287 * Hyatt Hotels Corp. Class A 749,298 40,447 *,^ Stamps.com Inc. 339,282 40,154 *,^ JC Penney Co. Inc. 6,493,128 39,998 *,^ RH 862,960 39,921 * Boyd Gaming Corp. 1,792,081 39,444 Chico's FAS Inc. 2,716,217 38,570 * Performance Food Group Co. 1,616,516 38,473 Time Inc. 1,987,183 38,452 * Caesars Acquisition Co. Class A 2,465,988 37,976 * Hilton Grand Vacations Inc. 1,317,145 37,749 SkyWest Inc. 1,096,214 37,545 *,^ Ollie's Bargain Outlet Holdings Inc. 1,075,227 36,020 Monro Muffler Brake Inc. 690,693 35,985 Penske Automotive Group Inc. 767,612 35,932 AMC Entertainment Holdings Inc. Class A 1,102,353 34,669 *,^ Groupon Inc. Class A 8,755,931 34,411 * Shutterfly Inc. 708,545 34,216 Group 1 Automotive Inc. 451,119 33,419 * MSG Networks Inc. 1,371,829 32,032 Morningstar Inc. 398,422 31,316 * Penn National Gaming Inc. 1,661,613 30,624 Core-Mark Holding Co. Inc. 976,920 30,470 *,^ Lions Gate Entertainment Corp. Class A 1,142,196 30,337 * EW Scripps Co. Class A 1,256,652 29,456 Red Rock Resorts Inc. Class A 1,294,148 28,704 Bob Evans Farms Inc. 438,192 28,426 DSW Inc. Class A 1,361,283 28,151 Planet Fitness Inc. Class A 1,429,372 27,544 SpartanNash Co. 787,031 27,538 *,^ Scientific Games Corp. Class A 1,153,837 27,288 * Herc Holdings Inc. 551,421 26,959 SeaWorld Entertainment Inc. 1,473,724 26,925 * Rush Enterprises Inc. Class A 799,356 26,443 HSN Inc. 696,185 25,828 * Asbury Automotive Group Inc. 417,197 25,074 * La Quinta Holdings Inc. 1,831,330 24,760 * Genesco Inc. 439,706 24,382 Caleres Inc. 909,746 24,035 * Houghton Mifflin Harcourt Co. 2,348,286 23,835 * SiteOne Landscape Supply Inc. 480,100 23,242 * Belmond Ltd. Class A 1,916,823 23,194 * Etsy Inc. 2,178,886 23,162 Scholastic Corp. 542,639 23,100 * Pinnacle Entertainment Inc. 1,180,729 23,048 * SUPERVALU Inc. 5,943,591 22,942 Sonic Corp. 872,169 22,118 Capella Education Co. 259,990 22,106 ClubCorp Holdings Inc. 1,375,123 22,071 International Speedway Corp. Class A 593,966 21,947 * Liberty TripAdvisor Holdings Inc. Class A 1,537,859 21,684 Gannett Co. Inc. 2,530,418 21,205 *,^ Hertz Global Holdings Inc. 1,198,395 21,020 DineEquity Inc. 380,654 20,715 * Liberty Media Corp-Liberty Formula One Class A 631,794 20,660 Dillard's Inc. Class A 390,483 20,399 * Gray Television Inc. 1,399,832 20,298 * Denny's Corp. 1,577,438 19,513 * Liberty Media Corp-Liberty Braves Series C 781,772 18,489 * BJ's Restaurants Inc. 447,760 18,089 National CineMedia Inc. 1,422,711 17,969 Strayer Education Inc. 222,438 17,904 Abercrombie & Fitch Co. 1,494,272 17,827 ^ Wingstop Inc. 624,583 17,663 *,^ Ascena Retail Group Inc. 4,114,864 17,529 * Red Robin Gourmet Burgers Inc. 294,398 17,208 *,^ TrueCar Inc. 1,110,737 17,183 ^ World Wrestling Entertainment Inc. Class A 772,601 17,167 New Media Investment Group Inc. 1,141,942 16,227 Tailored Brands Inc. 1,081,089 16,151 * Express Inc. 1,726,389 15,727 *,^ Diplomat Pharmacy Inc. 970,683 15,482 * K12 Inc. 770,635 14,758 * Hibbett Sports Inc. 497,165 14,666 Guess? Inc. 1,310,829 14,616 * Isle of Capri Casinos Inc. 549,374 14,481 Tile Shop Holdings Inc. 744,755 14,337 * Quotient Technology Inc. 1,489,379 14,224 Finish Line Inc. Class A 984,143 14,004 * SP Plus Corp. 409,839 13,832 Ingles Markets Inc. Class A 317,262 13,690 Weis Markets Inc. 229,334 13,680 * Fiesta Restaurant Group Inc. 565,112 13,676 Ruth's Hospitality Group Inc. 677,833 13,591 *,^ Trade Desk Inc. Class A 362,982 13,521 * Francesca's Holdings Corp. 847,660 13,012 *,^ Chegg Inc. 1,537,125 12,973 ^ Buckle Inc. 694,972 12,926 *,^ Shake Shack Inc. Class A 385,484 12,875 * Eldorado Resorts Inc. 673,365 12,743 * Career Education Corp. 1,454,732 12,656 * MarineMax Inc. 580,015 12,557 * Caesars Entertainment Corp. 1,311,885 12,528 *,^ Lumber Liquidators Holdings Inc. 592,462 12,436 Marcus Corp. 377,798 12,127 * Providence Service Corp. 270,071 12,002 Pier 1 Imports Inc. 1,653,880 11,842 Cato Corp. Class A 534,203 11,731 * Vitamin Shoppe Inc. 570,677 11,499 Barnes & Noble Inc. 1,239,475 11,465 ^ GNC Holdings Inc. Class A 1,515,167 11,152 * Chuy's Holdings Inc. 366,197 10,913 ^ Rent-A-Center Inc. 1,226,445 10,879 * Carrols Restaurant Group Inc. 767,783 10,864 Sonic Automotive Inc. Class A 541,186 10,851 MDC Partners Inc. Class A 1,145,422 10,767 ^ Fred's Inc. Class A 821,068 10,756 *,^ Weight Watchers International Inc. 674,560 10,503 * Bankrate Inc. 1,048,451 10,118 * Biglari Holdings Inc. 23,421 10,117 * Laureate Education Inc. Class A 706,669 10,084 *,^ Party City Holdco Inc. 696,138 9,781 * XO Group Inc. 554,432 9,542 * Del Frisco's Restaurant Group Inc. 528,396 9,538 Entravision Communications Corp. Class A 1,530,473 9,489 * Regis Corp. 806,951 9,457 Haverty Furniture Cos. Inc. 378,205 9,209 * Del Taco Restaurants Inc. 688,898 9,135 * Intrawest Resorts Holdings Inc. 339,365 8,488 PetMed Express Inc. 420,183 8,462 *,^ Zoe's Kitchen Inc. 449,564 8,317 Carriage Services Inc. Class A 292,933 7,944 * Potbelly Corp. 563,384 7,831 * American Public Education Inc. 339,530 7,775 * Habit Restaurants Inc. Class A 433,490 7,673 * Smart & Final Stores Inc. 633,901 7,670 Entercom Communications Corp. Class A 533,419 7,628 * Zumiez Inc. 415,458 7,603 *,^ tronc Inc. 544,833 7,584 * FTD Cos. Inc. 376,152 7,576 *,^ Lands' End Inc. 352,618 7,564 * Barnes & Noble Education Inc. 772,997 7,413 * Bojangles' Inc. 361,518 7,411 * 1-800-Flowers.com Inc. Class A 724,730 7,392 News Corp. Class B 543,866 7,342 Shoe Carnival Inc. 292,424 7,185 * Monarch Casino & Resort Inc. 242,755 7,171 Big 5 Sporting Goods Corp. 469,988 7,097 * Clean Energy Fuels Corp. 2,768,989 7,061 *,^ Sears Holdings Corp. 595,186 6,839 * RetailMeNot Inc. 829,711 6,721 * Chefs' Warehouse Inc. 463,990 6,449 * Overstock.com Inc. 363,249 6,248 * America's Car-Mart Inc. 170,583 6,218 * Care.com Inc. 492,474 6,161 * El Pollo Loco Holdings Inc. 485,282 5,799 * Titan Machinery Inc. 374,104 5,739 * Drive Shack Inc. 1,378,798 5,722 * Angie's List Inc. 979,628 5,584 Citi Trends Inc. 319,295 5,428 * Rubicon Project Inc. 910,575 5,363 ^ Natural Health Trends Corp. 178,315 5,153 *,^ Trupanion Inc. 360,721 5,129 RCI Hospitality Holdings Inc. 295,780 5,123 Winmark Corp. 45,005 5,086 * PCM Inc. 175,942 4,935 * Liberty Media Corp-Liberty Braves Series A 204,395 4,893 *,^ Duluth Holdings Inc. 227,502 4,844 * J Alexander's Holdings Inc. 466,456 4,688 Village Super Market Inc. Class A 176,113 4,667 * Ruby Tuesday Inc. 1,628,386 4,576 * Daily Journal Corp. 21,340 4,573 * Lindblad Expeditions Holdings Inc. 502,136 4,499 Clear Channel Outdoor Holdings Inc. Class A 740,179 4,478 * Bridgepoint Education Inc. 416,992 4,449 * Liquidity Services Inc. 535,289 4,282 * Reading International Inc. Class A 273,133 4,244 Speedway Motorsports Inc. 224,949 4,238 * Kirkland's Inc. 336,649 4,174 * Avid Technology Inc. 884,846 4,123 * Tuesday Morning Corp. 1,080,952 4,054 *,^ Sportsman's Warehouse Holdings Inc. 830,836 3,971 CSS Industries Inc. 152,348 3,949 *,^ Global Eagle Entertainment Inc. 1,221,970 3,898 * Nathan's Famous Inc. 60,924 3,817 Saga Communications Inc. Class A 71,295 3,640 *,^ Conn's Inc. 392,127 3,431 * At Home Group Inc. 220,979 3,350 * Ascent Capital Group Inc. Class A 230,467 3,256 *,^ Boot Barn Holdings Inc. 323,917 3,204 Collectors Universe Inc. 121,757 3,178 * Hemisphere Media Group Inc. Class A 246,659 2,898 * Build-A-Bear Workshop Inc. 326,419 2,889 * Lee Enterprises Inc. 1,110,959 2,888 * Century Casinos Inc. 377,961 2,857 * West Marine Inc. 297,630 2,839 * Townsquare Media Inc. Class A 228,944 2,789 * TechTarget Inc. 304,451 2,749 AH Belo Corp. Class A 445,482 2,740 * Autobytel Inc. 218,397 2,736 *,^ Natural Grocers by Vitamin Cottage Inc. 261,526 2,717 Tilly's Inc. Class A 271,103 2,445 * Marchex Inc. Class B 881,187 2,397 * Gaia Inc. Class A 236,794 2,356 Stein Mart Inc. 758,773 2,284 Golden Entertainment Inc. 162,280 2,147 *,^ Container Store Group Inc. 503,294 2,129 * Destination XL Group Inc. 699,917 1,995 * Leaf Group Ltd. 264,928 1,987 * Red Lion Hotels Corp. 280,003 1,974 * Inspired Entertainment Inc. 183,500 1,945 * RealNetworks Inc. 386,288 1,870 *,^ Fogo De Chao Inc. 113,216 1,840 * EVINE Live Inc. 1,408,823 1,803 * Radio One Inc. 538,831 1,778 * YuMe Inc. 402,338 1,646 * Travelzoo Inc. 166,357 1,605 Salem Media Group Inc. Class A 207,043 1,542 Wayside Technology Group Inc. 80,967 1,506 *,^ Papa Murphy's Holdings Inc. 311,582 1,486 * QuinStreet Inc. 380,062 1,482 * Town Sports International Holdings Inc. 404,990 1,438 * Kona Grill Inc. 212,213 1,337 * comScore Inc. 61,805 1,334 * Cambium Learning Group Inc. 248,408 1,217 * McClatchy Co. Class A 120,183 1,162 Peak Resorts Inc. 197,121 1,114 Liberty Tax Inc. 77,519 1,105 * Luby's Inc. 337,452 1,049 * New York & Co. Inc. 406,347 792 * Destination Maternity Corp. 185,491 790 * Bravo Brio Restaurant Group Inc. 154,523 788 *,^ Remark Media Inc. 243,239 720 *,^ WeCast Network Inc. 328,431 678 * Nevada Gold & Casinos Inc. 312,948 667 ^ Stage Stores Inc. 255,946 663 *,^ Live Ventures Inc. 37,451 595 * Profire Energy Inc. 420,519 593 *,^ Digital Turbine Inc. 626,925 589 *,^ Good Times Restaurants Inc. 178,652 563 ^ Educational Development Corp. 82,487 557 Ark Restaurants Corp. 21,210 536 * Full House Resorts Inc. 205,594 500 National American University Holdings Inc. 175,287 429 * CafePress Inc. 140,075 423 * Christopher & Banks Corp. 282,840 419 * Famous Dave's of America Inc. 108,592 418 * Diversified Restaurant Holdings Inc. 152,142 350 * Dover Downs Gaming & Entertainment Inc. 315,936 332 * TheStreet Inc. 412,547 314 Emmis Communications Corp. Class A 124,602 305 *,^ Spark Networks Inc. 283,674 292 *,^ Noodles & Co. Class A 48,851 281 *,^ Rave Restaurant Group Inc. 123,069 273 * MaxPoint Interactive Inc. 38,149 243 *,^ Bon-Ton Stores Inc. 245,651 206 Value Line Inc. 9,438 162 Insignia Systems Inc. 95,048 141 Flanigan's Enterprises Inc. 5,174 125 * ONE Group Hospitality Inc. 64,877 123 *,^ bebe stores inc 23,971 93 * Rush Enterprises Inc. Class B 2,967 92 *,^ Cumulus Media Inc. Class A 257,942 83 * VistaGen Therapeutics Inc. 32,187 63 *,^ Net Element Inc. 46,142 43 Haverty Furniture Cos. Inc. Class A 1,375 33 * NTN Buzztime Inc. 3,841 33 * Sears Hometown and Outlet Stores Inc. 5,100 20 * SPAR Group Inc. 19,446 20 Viacom Inc. Class A 300 15 * Harte-Hanks Inc. 6,962 10 * Bagger Dave's Burger Tavern Inc. 151,742 9 * Universal Travel Group 42,843 7 * Spanish Broadcasting System Inc. 8,430 6 * Social Reality Inc. 1,882 4 * Radio One Inc. Class A 950 3 Financials (20.2%) JPMorgan Chase & Co. 79,705,856 7,001,362 * Berkshire Hathaway Inc. Class B 41,555,125 6,926,408 Wells Fargo & Co. 100,693,336 5,604,591 Bank of America Corp. 223,266,896 5,266,866 Citigroup Inc. 63,476,016 3,797,135 Visa Inc. Class A 41,387,569 3,678,113 Mastercard Inc. Class A 21,222,851 2,386,934 US Bancorp 35,864,564 1,847,025 Goldman Sachs Group Inc. 7,968,085 1,830,429 American International Group Inc. 21,819,556 1,362,195 American Express Co. 17,074,750 1,350,783 Chubb Ltd. 9,857,069 1,343,026 Morgan Stanley 31,263,043 1,339,309 PNC Financial Services Group Inc. 10,836,510 1,302,982 Simon Property Group Inc. 6,998,140 1,203,890 American Tower Corporation 9,483,248 1,152,594 Charles Schwab Corp. 26,566,306 1,084,171 Bank of New York Mellon Corp. 22,372,564 1,056,656 MetLife Inc. 19,521,526 1,031,127 Prudential Financial Inc. 9,572,349 1,021,178 Capital One Financial Corp. 10,723,536 929,302 BlackRock Inc. 2,347,561 900,313 CME Group Inc. 7,181,182 853,124 Marsh & McLennan Cos. Inc. 11,454,711 846,389 BB&T Corp. 18,009,742 805,035 Intercontinental Exchange Inc. 13,266,951 794,292 Crown Castle International Corp. 8,029,250 758,363 S&P Global Inc. 5,757,044 752,676 Travelers Cos. Inc. 6,230,646 751,042 Public Storage 3,284,387 718,985 Aon plc 5,852,085 694,584 Equinix Inc. 1,712,180 685,506 Allstate Corp. 8,134,570 662,886 Aflac Inc. 9,094,211 658,603 State Street Corp. 8,078,897 643,161 Synchrony Financial 18,080,384 620,157 Prologis Inc. 11,770,027 610,629 SunTrust Banks Inc. 10,919,746 603,862 Discover Financial Services 8,619,853 589,512 Welltower Inc. 8,076,232 571,959 Weyerhaeuser Co. 16,655,055 565,939 AvalonBay Communities Inc. 3,060,241 561,860 Ventas Inc. 7,897,577 513,658 Equity Residential 8,180,156 508,969 Progressive Corp. 12,935,791 506,824 M&T Bank Corp. 3,090,702 478,224 Boston Properties Inc. 3,421,552 453,048 Ameriprise Financial Inc. 3,428,548 444,614 KeyCorp 24,041,026 427,449 Fifth Third Bancorp 16,813,436 427,061 Northern Trust Corp. 4,788,796 414,614 Moody's Corp. 3,620,682 405,661 Hartford Financial Services Group Inc. 8,413,746 404,449 Principal Financial Group Inc. 6,399,549 403,876 Regions Financial Corp. 27,337,736 397,217 Citizens Financial Group Inc. 11,390,975 393,558 Vornado Realty Trust 3,784,774 379,651 Willis Towers Watson plc 2,894,963 378,922 Digital Realty Trust Inc. 3,536,819 376,282 Equifax Inc. 2,669,157 364,981 Realty Income Corp. 6,000,492 357,209 T. Rowe Price Group Inc. 5,151,321 351,063 Essex Property Trust Inc. 1,460,280 338,099 * SBA Communications Corp. Class A 2,729,569 328,558 Lincoln National Corp. 5,018,627 328,469 HCP Inc. 10,417,584 325,862 * IHS Markit Ltd. 7,713,122 323,565 Huntington Bancshares Inc. 24,150,721 323,378 First Republic Bank 3,419,466 320,780 * GGP Inc. 13,791,537 319,688 Franklin Resources Inc. 7,559,624 318,563 * Liberty Broadband Corp. 3,599,334 310,982 Host Hotels & Resorts Inc. 16,450,585 306,968 Loews Corp. 6,398,013 299,235 * Markel Corp. 296,479 289,322 Invesco Ltd. 8,988,591 275,321 Comerica Inc. 3,902,035 267,602 Mid-America Apartment Communities Inc. 2,526,890 257,086 Cincinnati Financial Corp. 3,490,566 252,263 Annaly Capital Management Inc. 22,691,731 252,105 * Arch Capital Group Ltd. 2,605,184 246,893 * Berkshire Hathaway Inc. Class A 978 244,353 Unum Group 5,098,521 239,070 SL Green Realty Corp. 2,237,335 238,545 XL Group Ltd. 5,911,701 235,640 TD Ameritrade Holding Corp. 5,877,292 228,392 FNF Group 5,761,590 224,356 Arthur J Gallagher & Co. 3,965,495 224,209 * CBRE Group Inc. Class A 6,388,082 222,241 Raymond James Financial Inc. 2,869,286 218,812 Western Union Co. 10,712,885 218,007 Alexandria Real Estate Equities Inc. 1,971,171 217,854 UDR Inc. 5,960,660 216,134 * SVB Financial Group 1,157,039 215,313 Ally Financial Inc. 10,521,569 213,904 Federal Realty Investment Trust 1,601,189 213,759 Regency Centers Corp. 3,214,018 213,379 * E*TRADE Financial Corp. 6,111,581 213,233 Duke Realty Corp. 7,904,677 207,656 Macerich Co. 3,191,347 205,523 * Alleghany Corp. 326,762 200,848 Affiliated Managers Group Inc. 1,220,738 200,128 Iron Mountain Inc. 5,574,016 198,825 Kimco Realty Corp. 8,987,259 198,529 Extra Space Storage Inc. 2,659,914 197,871 MSCI Inc. Class A 2,034,384 197,722 CIT Group Inc. 4,509,547 193,595 Torchmark Corp. 2,498,627 192,494 Zions Bancorporation 4,494,853 188,784 VEREIT Inc. 21,723,720 184,434 Reinsurance Group of America Inc. Class A 1,425,537 181,015 Nasdaq Inc. 2,578,076 179,047 * Signature Bank 1,156,192 171,567 East West Bancorp Inc. 3,203,043 165,309 Voya Financial Inc. 4,246,649 161,203 SEI Investments Co. 3,193,627 161,087 Everest Re Group Ltd. 684,600 160,066 Camden Property Trust 1,948,207 156,753 Kilroy Realty Corp. 2,172,382 156,585 Apartment Investment & Management Co. 3,489,367 154,753 Colony NorthStar Inc. Class A 11,713,303 151,219 MarketAxess Holdings Inc. 795,049 149,064 American Financial Group Inc. 1,549,742 147,876 WP Carey Inc. 2,366,409 147,238 AGNC Investment Corp. 7,376,497 146,719 CBOE Holdings Inc. 1,807,416 146,527 Brixmor Property Group Inc. 6,765,035 145,178 New York Community Bancorp Inc. 10,318,433 144,149 WR Berkley Corp. 2,037,220 143,889 National Retail Properties Inc. 3,286,265 143,347 Omega Healthcare Investors Inc. 4,342,969 143,275 PacWest Bancorp 2,667,986 142,097 American Campus Communities Inc. 2,942,819 140,049 Gaming and Leisure Properties Inc. 4,121,517 137,741 Lamar Advertising Co. Class A 1,836,959 137,294 Equity LifeStyle Properties Inc. 1,741,159 134,174 Bank of the Ozarks Inc. 2,559,130 133,100 Lazard Ltd. Class A 2,890,762 132,946 RenaissanceRe Holdings Ltd. 913,067 132,075 Axis Capital Holdings Ltd. 1,949,633 130,684 Starwood Property Trust Inc. 5,737,093 129,544 People's United Financial Inc. 7,102,849 129,272 Liberty Property Trust 3,263,611 125,812 Douglas Emmett Inc. 3,230,154 124,038 Assurant Inc. 1,254,157 119,985 Hudson Pacific Properties Inc. 3,421,682 118,527 Sun Communities Inc. 1,472,016 118,247 Forest City Realty Trust Inc. Class A 5,380,621 117,190 New Residential Investment Corp. 6,771,282 114,976 Hospitality Properties Trust 3,640,575 114,787 Old Republic International Corp. 5,558,272 113,833 Cullen/Frost Bankers Inc. 1,273,437 113,298 Commerce Bancshares Inc. 2,001,501 112,404 Jones Lang LaSalle Inc. 1,003,530 111,843 American Homes 4 Rent Class A 4,835,970 111,034 Highwoods Properties Inc. 2,254,489 110,763 Spirit Realty Capital Inc. 10,779,276 109,194 Eaton Vance Corp. 2,394,664 107,664 Assured Guaranty Ltd. 2,892,350 107,335 Senior Housing Properties Trust 5,279,323 106,906 Synovus Financial Corp. 2,579,622 105,816 Brown & Brown Inc. 2,499,111 104,263 CubeSmart 4,013,389 104,188 EPR Properties 1,410,748 103,873 * Western Alliance Bancorp 2,098,954 103,038 Webster Financial Corp. 2,037,544 101,959 Prosperity Bancshares Inc. 1,459,705 101,756 FNB Corp. 6,795,722 101,052 PrivateBancorp Inc. 1,685,093 100,044 Navient Corp. 6,761,908 99,806 Healthcare Trust of America Inc. Class A 3,149,370 99,079 DCT Industrial Trust Inc. 2,042,273 98,274 Allied World Assurance Co. Holdings AG 1,842,532 97,838 Investors Bancorp Inc. 6,771,682 97,377 First American Financial Corp. 2,451,957 96,313 *,^ Athene Holding Ltd. Class A 1,925,397 96,251 * Howard Hughes Corp. 817,420 95,843 First Horizon National Corp. 5,156,038 95,387 Validus Holdings Ltd. 1,681,674 94,830 Popular Inc. 2,308,299 94,017 Realogy Holdings Corp. 3,153,804 93,952 Medical Properties Trust Inc. 7,097,418 91,486 * Texas Capital Bancshares Inc. 1,091,704 91,103 CyrusOne Inc. 1,760,656 90,621 STORE Capital Corp. 3,785,877 90,407 Apple Hospitality REIT Inc. 4,712,798 90,014 Weingarten Realty Investors 2,693,783 89,945 IBERIABANK Corp. 1,123,986 88,907 Umpqua Holdings Corp. 4,941,380 87,660 DDR Corp. 6,963,081 87,247 BankUnited Inc. 2,326,078 86,786 * Equity Commonwealth 2,752,784 85,942 Radian Group Inc. 4,770,790 85,683 Hanover Insurance Group Inc. 950,181 85,573 DuPont Fabros Technology Inc. 1,716,414 85,117 Uniti Group Inc. 3,290,868 85,069 Life Storage Inc. 1,034,380 84,943 Hancock Holding Co. 1,856,277 84,553 Healthcare Realty Trust Inc. 2,590,711 84,198 Taubman Centers Inc. 1,269,361 83,803 GEO Group Inc. 1,800,167 83,474 Primerica Inc. 1,014,736 83,411 Associated Banc-Corp 3,375,394 82,360 CoreCivic Inc. 2,619,790 82,314 Gramercy Property Trust 3,127,590 82,256 Outfront Media Inc. 3,076,284 81,675 * Zillow Group Inc. 2,394,211 80,613 Chemical Financial Corp. 1,568,874 80,248 * Liberty Ventures Class A 1,803,038 80,199 CNO Financial Group Inc. 3,892,791 79,802 Chimera Investment Corp. 3,937,687 79,463 Wintrust Financial Corp. 1,143,406 79,032 Bank of Hawaii Corp. 956,031 78,739 Rayonier Inc. 2,744,472 77,778 * MGIC Investment Corp. 7,578,910 76,774 Cousins Properties Inc. 9,244,915 76,455 MB Financial Inc. 1,774,606 75,989 Retail Properties of America Inc. 5,224,209 75,333 UMB Financial Corp. 998,469 75,195 Home BancShares Inc. 2,768,419 74,941 Two Harbors Investment Corp. 7,783,992 74,649 Sunstone Hotel Investors Inc. 4,869,392 74,648 Park Hotels & Resorts Inc. 2,851,868 73,207 United Bankshares Inc. 1,719,888 72,665 LaSalle Hotel Properties 2,501,333 72,414 White Mountains Insurance Group Ltd. 82,239 72,360 * Stifel Financial Corp. 1,432,227 71,883 Corporate Office Properties Trust 2,170,058 71,829 LPL Financial Holdings Inc. 1,802,010 71,774 ProAssurance Corp. 1,189,131 71,645 Colony Starwood Homes 2,089,852 70,950 Legg Mason Inc. 1,951,938 70,484 Empire State Realty Trust Inc. 3,413,528 70,455 Aspen Insurance Holdings Ltd. 1,341,857 69,844 Tanger Factory Outlet Centers Inc. 2,123,544 69,589 Pinnacle Financial Partners Inc. 1,041,992 69,240 Piedmont Office Realty Trust Inc. Class A 3,223,284 68,914 First Industrial Realty Trust Inc. 2,580,851 68,728 Fulton Financial Corp. 3,843,555 68,607 CoreSite Realty Corp. 755,841 68,063 Erie Indemnity Co. Class A 549,519 67,426 Sterling Bancorp 2,831,363 67,103 MFA Financial Inc. 8,238,498 66,567 Education Realty Trust Inc. 1,622,799 66,291 Physicians Realty Trust 3,335,508 66,277 Paramount Group Inc. 4,074,401 66,046 Valley National Bancorp 5,574,323 65,777 Washington Federal Inc. 1,975,838 65,400 Cathay General Bancorp 1,670,733 62,953 Brandywine Realty Trust 3,876,827 62,921 * SLM Corp. 5,112,349 61,859 RLJ Lodging Trust 2,612,777 61,426 Selective Insurance Group Inc. 1,290,812 60,862 Blackstone Mortgage Trust Inc. Class A 1,964,535 60,822 National Health Investors Inc. 834,690 60,624 Columbia Property Trust Inc. 2,721,616 60,556 Ryman Hospitality Properties Inc. 957,888 59,226 Urban Edge Properties 2,208,612 58,087 TCF Financial Corp. 3,411,913 58,071 Glacier Bancorp Inc. 1,700,900 57,712 BancorpSouth Inc. 1,871,397 56,610 * Essent Group Ltd. 1,558,024 56,354 ^ First Financial Bankshares Inc. 1,397,349 56,034 RLI Corp. 931,540 55,911 Evercore Partners Inc. Class A 713,719 55,599 BGC Partners Inc. Class A 4,874,998 55,380 South State Corp. 619,557 55,357 Great Western Bancorp Inc. 1,300,019 55,134 Hope Bancorp Inc. 2,864,328 54,909 ^ Financial Engines Inc. 1,242,965 54,131 Community Bank System Inc. 984,430 54,124 Federated Investors Inc. Class B 2,045,453 53,877 Acadia Realty Trust 1,786,835 53,712 Old National Bancorp 3,021,330 52,420 First Citizens BancShares Inc. Class A 156,199 52,384 EastGroup Properties Inc. 698,260 51,343 * HRG Group Inc. 2,655,315 51,301 Washington REIT 1,639,955 51,298 FirstCash Inc. 1,038,146 51,025 Retail Opportunity Investments Corp. 2,402,540 50,525 CVB Financial Corp. 2,277,523 50,311 Columbia Banking System Inc. 1,289,401 50,274 * Blackhawk Network Holdings Inc. 1,233,354 50,074 Care Capital Properties Inc. 1,856,894 49,895 Interactive Brokers Group Inc. 1,436,197 49,865 PS Business Parks Inc. 433,623 49,763 DiamondRock Hospitality Co. 4,401,323 49,075 *,^ Credit Acceptance Corp. 244,079 48,672 Mack-Cali Realty Corp. 1,767,090 47,605 First Midwest Bancorp Inc. 2,008,735 47,567 Alexander & Baldwin Inc. 1,045,460 46,544 ^ Pebblebrook Hotel Trust 1,592,466 46,516 American National Insurance Co. 391,458 46,204 EverBank Financial Corp. 2,366,527 46,100 Hilltop Holdings Inc. 1,658,326 45,554 * Invitation Homes Inc. 2,079,393 45,393 Kennedy-Wilson Holdings Inc. 2,039,311 45,273 Trustmark Corp. 1,422,169 45,211 * HealthEquity Inc. 1,054,811 44,777 STAG Industrial Inc. 1,786,511 44,699 International Bancshares Corp. 1,247,285 44,154 American Equity Investment Life Holding Co. 1,850,389 43,725 Janus Capital Group Inc. 3,309,826 43,690 * LendingClub Corp. 7,920,331 43,483 Argo Group International Holdings Ltd. 638,262 43,274 QTS Realty Trust Inc. Class A 875,416 42,677 LTC Properties Inc. 879,196 42,114 Lexington Realty Trust 4,200,230 41,918 Astoria Financial Corp. 2,023,965 41,512 Kite Realty Group Trust 1,927,052 41,432 Potlatch Corp. 898,676 41,070 United Community Banks Inc. 1,483,065 41,066 * Eagle Bancorp Inc. 681,414 40,680 Capitol Federal Financial Inc. 2,778,819 40,654 Towne Bank 1,249,082 40,470 Xenia Hotels & Resorts Inc. 2,363,079 40,338 Banner Corp. 718,317 39,967 * FCB Financial Holdings Inc. Class A 802,551 39,766 * Quality Care Properties Inc. 2,084,095 39,306 Invesco Mortgage Capital Inc. 2,533,604 39,068 Sabra Health Care REIT Inc. 1,364,200 38,102 Mercury General Corp. 623,433 38,023 * Enstar Group Ltd. 197,500 37,782 BOK Financial Corp. 480,121 37,579 Apollo Commercial Real Estate Finance Inc. 1,987,569 37,386 Renasant Corp. 938,801 37,261 CBL & Associates Properties Inc. 3,900,566 37,211 Independent Bank Corp. 571,908 37,174 LegacyTexas Financial Group Inc. 928,776 37,058 *,^ Zillow Group Inc. Class A 1,088,245 36,794 Monogram Residential Trust Inc. 3,672,323 36,613 * Genworth Financial Inc. Class A 8,885,591 36,609 Horace Mann Educators Corp. 891,203 36,584 BNC Bancorp 1,042,126 36,527 ServisFirst Bancshares Inc. 993,027 36,126 First Financial Bancorp 1,315,022 36,097 Northwest Bancshares Inc. 2,140,060 36,039 First Merchants Corp. 913,963 35,937 Ameris Bancorp 776,610 35,802 American Assets Trust Inc. 855,000 35,773 Select Income REIT 1,385,971 35,744 Washington Prime Group Inc. 4,083,956 35,490 WesBanco Inc. 930,855 35,475 New York REIT Inc. 3,613,780 35,018 NBT Bancorp Inc. 942,784 34,949 Simmons First National Corp. Class A 632,446 34,879 Global Net Lease Inc. 1,438,495 34,639 Kemper Corp. 862,002 34,394 * PRA Group Inc. 1,033,800 34,270 Union Bankshares Corp. 971,245 34,168 * Green Dot Corp. Class A 1,017,916 33,958 Provident Financial Services Inc. 1,304,912 33,732 *,^ BofI Holding Inc. 1,262,077 32,978 First Hawaiian Inc. 1,100,543 32,928 Rexford Industrial Realty Inc. 1,455,490 32,778 Summit Hotel Properties Inc. 2,044,543 32,672 ^ Government Properties Income Trust 1,556,487 32,577 * Santander Consumer USA Holdings Inc. 2,427,668 32,337 Four Corners Property Trust Inc. 1,394,886 31,845 WSFS Financial Corp. 691,643 31,781 Chesapeake Lodging Trust 1,307,104 31,318 Park National Corp. 296,189 31,159 * KCG Holdings Inc. Class A 1,724,008 30,739 ^ Westamerica Bancorporation 546,221 30,496 Navigators Group Inc. 559,430 30,377 *,^ OneMain Holdings Inc. Class A 1,209,985 30,068 Waddell & Reed Financial Inc. Class A 1,743,397 29,638 Franklin Street Properties Corp. 2,392,264 29,042 Boston Private Financial Holdings Inc. 1,759,109 28,849 CYS Investments Inc. 3,611,143 28,709 Artisan Partners Asset Management Inc. Class A 1,035,393 28,577 AmTrust Financial Services Inc. 1,536,312 28,360 Redwood Trust Inc. 1,681,794 27,935 CenterState Banks Inc. 1,058,764 27,422 Terreno Realty Corp. 974,606 27,289 Kearny Financial Corp. 1,807,872 27,208 Capital Bank Financial Corp. 625,122 27,130 Agree Realty Corp. 563,789 27,039 S&T Bancorp Inc. 776,573 26,869 AMERISAFE Inc. 405,018 26,286 Heartland Financial USA Inc. 524,221 26,185 First Commonwealth Financial Corp. 1,962,409 26,022 Beneficial Bancorp Inc. 1,615,375 25,846 CareTrust REIT Inc. 1,523,627 25,627 * Walker & Dunlop Inc. 614,705 25,627 National General Holdings Corp. 1,077,196 25,594 Employers Holdings Inc. 667,007 25,313 Tompkins Financial Corp. 313,560 25,257 PennyMac Mortgage Investment Trust 1,420,423 25,213 Berkshire Hills Bancorp Inc. 696,213 25,098 NRG Yield Inc. 1,371,888 24,282 * MBIA Inc. 2,848,058 24,123 Ramco-Gershenson Properties Trust 1,717,669 24,082 Capstead Mortgage Corp. 2,275,224 23,981 Brookline Bancorp Inc. 1,514,275 23,698 RE/MAX Holdings Inc. Class A 392,704 23,346 ^ Banc of California Inc. 1,126,849 23,326 Pennsylvania REIT 1,539,043 23,301 ^ WisdomTree Investments Inc. 2,563,852 23,280 HFF Inc. Class A 838,538 23,202 Lakeland Financial Corp. 531,711 22,927 * Pacific Premier Bancorp Inc. 587,400 22,644 TFS Financial Corp. 1,362,120 22,638 National Storage Affiliates Trust 945,779 22,604 Infinity Property & Casualty Corp. 232,731 22,226 Safety Insurance Group Inc. 316,584 22,193 First Busey Corp. 751,356 22,090 Stewart Information Services Corp. 494,563 21,850 FelCor Lodging Trust Inc. 2,904,739 21,815 Maiden Holdings Ltd. 1,553,704 21,752 Hannon Armstrong Sustainable Infrastructure Capital Inc. 1,069,595 21,606 Moelis & Co. Class A 558,277 21,494 Sandy Spring Bancorp Inc. 516,853 21,186 Hanmi Financial Corp. 683,943 21,031 *,^ Black Knight Financial Services Inc. Class A 545,227 20,882 City Holding Co. 322,611 20,802 State Bank Financial Corp. 792,793 20,708 Cardinal Financial Corp. 688,090 20,601 * St. Joe Co. 1,196,623 20,402 * Seacoast Banking Corp. of Florida 848,418 20,345 * First BanCorp 3,577,404 20,212 Southside Bancshares Inc. 601,722 20,200 Piper Jaffray Cos. 316,089 20,182 ^ ARMOUR Residential REIT Inc. 882,052 20,031 Lakeland Bancorp Inc. 1,020,457 20,001 Meridian Bancorp Inc. 1,088,936 19,928 New Senior Investment Group Inc. 1,951,645 19,907 National Bank Holdings Corp. Class A 612,415 19,904 Central Pacific Financial Corp. 650,947 19,880 Universal Health Realty Income Trust 307,776 19,852 Monmouth Real Estate Investment Corp. 1,389,534 19,829 *,^ LendingTree Inc. 157,656 19,762 Alexander's Inc. 45,646 19,713 Stock Yards Bancorp Inc. 483,581 19,658 Ladder Capital Corp. Class A 1,360,469 19,645 ^ Seritage Growth Properties Class A 454,638 19,618 United Fire Group Inc. 455,852 19,497 * FNFV Group 1,444,386 19,138 * iStar Inc. 1,611,118 19,011 Cohen & Steers Inc. 467,731 18,695 * Customers Bancorp Inc. 589,505 18,587 Nelnet Inc. Class A 421,620 18,492 Parkway Inc. 925,867 18,416 United Financial Bancorp Inc. 1,065,156 18,118 Universal Insurance Holdings Inc. 739,324 18,113 First Interstate BancSystem Inc. Class A 456,458 18,099 Getty Realty Corp. 709,451 17,928 MTGE Investment Corp. 1,069,866 17,920 Tier REIT Inc. 1,028,033 17,847 Independent Bank Group Inc. 277,239 17,826 Saul Centers Inc. 288,358 17,769 Meta Financial Group Inc. 196,729 17,411 Investors Real Estate Trust 2,935,909 17,410 * Third Point Reinsurance Ltd. 1,419,693 17,178 Northfield Bancorp Inc. 951,102 17,139 OceanFirst Financial Corp. 608,218 17,137 Enterprise Financial Services Corp. 402,677 17,074 * Liberty Broadband Corp. Class A 200,327 17,046 Easterly Government Properties Inc. 860,222 17,024 MainSource Financial Group Inc. 515,819 16,986 James River Group Holdings Ltd. 391,702 16,788 Hersha Hospitality Trust Class A 882,144 16,576 Altisource Residential Corp. 1,071,803 16,345 ConnectOne Bancorp Inc. 672,204 16,301 Houlihan Lokey Inc. Class A 468,639 16,145 BancFirst Corp. 179,371 16,125 * HomeStreet Inc. 572,289 15,995 *,^ Encore Capital Group Inc. 516,763 15,916 TrustCo Bank Corp. NY 2,013,981 15,810 Flushing Financial Corp. 588,253 15,806 Chatham Lodging Trust 794,887 15,699 Community Trust Bancorp Inc. 340,464 15,576 TriCo Bancshares 437,915 15,559 Greenhill & Co. Inc. 529,413 15,512 National Western Life Group Inc. Class A 50,869 15,472 Heritage Financial Corp. 621,017 15,370 Oritani Financial Corp. 903,977 15,368 Virtus Investment Partners Inc. 145,095 15,366 * Greenlight Capital Re Ltd. Class A 693,497 15,326 ^ New York Mortgage Trust Inc. 2,458,382 15,168 FBL Financial Group Inc. Class A 231,362 15,143 Preferred Bank 280,854 15,071 Silver Bay Realty Trust Corp. 699,522 15,019 Washington Trust Bancorp Inc. 304,098 14,992 Camden National Corp. 337,283 14,854 Independence Realty Trust Inc. 1,558,727 14,605 CoBiz Financial Inc. 855,177 14,367 InfraREIT Inc. 795,878 14,326 * NMI Holdings Inc. Class A 1,248,552 14,234 Univest Corp. of Pennsylvania 548,809 14,214 Investment Technology Group Inc. 694,661 14,067 Bryn Mawr Bank Corp. 355,754 14,052 Dime Community Bancshares Inc. 683,175 13,868 NRG Yield Inc. Class A 796,875 13,858 Bridge Bancorp Inc. 387,226 13,553 Stonegate Bank 285,948 13,465 * INTL. FCStone Inc. 352,544 13,383 * CU Bancorp 336,052 13,324 Horizon Bancorp 507,428 13,305 First of Long Island Corp. 484,641 13,110 * Flagstar Bancorp Inc. 463,930 13,078 Diamond Hill Investment Group Inc. 67,218 13,077 Park Sterling Corp. 1,061,865 13,072 Anworth Mortgage Asset Corp. 2,346,903 13,025 German American Bancorp Inc. 274,892 13,013 Armada Hoffler Properties Inc. 932,372 12,951 PJT Partners Inc. 358,839 12,592 Heritage Commerce Corp. 891,202 12,566 First Potomac Realty Trust 1,203,616 12,373 Guaranty Bancorp 506,585 12,335 Great Southern Bancorp Inc. 242,343 12,238 Mercantile Bank Corp. 351,210 12,082 Gladstone Commercial Corp. 583,419 12,059 Ashford Hospitality Trust Inc. 1,882,341 11,991 CatchMark Timber Trust Inc. Class A 1,036,624 11,942 AG Mortgage Investment Trust Inc. 657,502 11,868 Urstadt Biddle Properties Inc. Class A 572,306 11,767 Pacific Continental Corp. 478,686 11,728 OFG Bancorp 975,490 11,511 Peoples Bancorp Inc. 355,971 11,270 *,^ Nationstar Mortgage Holdings Inc. 712,374 11,227 QCR Holdings Inc. 262,905 11,134 * TriState Capital Holdings Inc. 470,020 10,975 First Bancorp 374,224 10,961 Kinsale Capital Group Inc. 335,417 10,747 * Forestar Group Inc. 785,240 10,719 First Financial Corp. 220,334 10,466 Fidelity Southern Corp. 465,179 10,411 Suffolk Bancorp 256,092 10,349 * Ocwen Financial Corp. 1,883,187 10,301 CorEnergy Infrastructure Trust Inc. 304,943 10,301 State National Cos. Inc. 713,502 10,274 Southwest Bancorp Inc. 389,397 10,183 * Franklin Financial Network Inc. 262,482 10,171 Waterstone Financial Inc. 555,107 10,131 UMH Properties Inc. 659,642 10,033 NexPoint Residential Trust Inc. 414,161 10,006 * Triumph Bancorp Inc. 387,180 9,989 Virtu Financial Inc. Class A 575,364 9,781 Financial Institutions Inc. 293,561 9,673 Cedar Realty Trust Inc. 1,925,060 9,664 Arrow Financial Corp. 283,511 9,611 Peapack Gladstone Financial Corp. 323,938 9,585 * MoneyGram International Inc. 564,324 9,486 Bar Harbor Bankshares 285,996 9,461 * Enova International Inc. 634,287 9,419 ^ Live Oak Bancshares Inc. 434,015 9,396 Western Asset Mortgage Capital Corp. 954,808 9,328 Bank Mutual Corp. 991,212 9,317 * Marcus & Millichap Inc. 376,708 9,260 Independent Bank Corp. 443,795 9,187 First Defiance Financial Corp. 184,594 9,139 * First Foundation Inc. 586,533 9,097 * EZCORP Inc. Class A 1,112,831 9,070 Blue Hills Bancorp Inc. 506,099 9,034 *,^ Cowen Group Inc. Class A 600,019 8,970 * Republic First Bancorp Inc. 1,078,322 8,950 * Green Bancorp Inc. 499,252 8,887 * Allegiance Bancshares Inc. 238,523 8,873 Westwood Holdings Group Inc. 163,955 8,757 Midland States Bancorp Inc. 253,500 8,718 ^ Arlington Asset Investment Corp. Class A 613,078 8,663 Whitestone REIT 623,647 8,631 * HomeTrust Bancshares Inc. 366,568 8,614 Federal Agricultural Mortgage Corp. 149,181 8,588 * Ambac Financial Group Inc. 454,693 8,576 United Community Financial Corp. 1,019,232 8,500 Clifton Bancorp Inc. 519,447 8,410 Farmland Partners Inc. 749,151 8,368 * Global Indemnity Ltd. 216,613 8,337 MidWestOne Financial Group Inc. 242,676 8,321 State Auto Financial Corp. 301,210 8,268 ^ HCI Group Inc. 181,400 8,268 1st Source Corp. 175,787 8,253 *,^ Altisource Portfolio Solutions SA 223,891 8,239 Preferred Apartment Communities Inc. Class A 623,485 8,236 ^ Fidelity & Guaranty Life 296,011 8,229 * Veritex Holdings Inc. 290,152 8,159 Community Healthcare Trust Inc. 338,482 8,090 * PennyMac Financial Services Inc. Class A 473,217 8,068 * Atlantic Capital Bancshares Inc. 425,706 8,067 Heritage Insurance Holdings Inc. 623,056 7,956 RMR Group Inc. Class A 159,578 7,899 OneBeacon Insurance Group Ltd. Class A 483,274 7,732 Bank of Marin Bancorp 119,771 7,707 MedEquities Realty Trust Inc. 684,654 7,675 Farmers National Banc Corp. 533,883 7,661 Arbor Realty Trust Inc. 911,743 7,640 Carolina Financial Corp. 252,640 7,579 People's Utah Bancorp 284,536 7,526 Ares Commercial Real Estate Corp. 553,788 7,410 City Office REIT Inc. 607,256 7,378 * Tejon Ranch Co. 335,528 7,345 Charter Financial Corp. 372,448 7,326 Opus Bank 362,857 7,312 American National Bankshares Inc. 195,532 7,284 Heritage Oaks Bancorp 544,611 7,271 First Connecticut Bancorp Inc. 286,860 7,114 * National Commerce Corp. 194,316 7,112 Dynex Capital Inc. 1,000,042 7,090 *,^ Citizens Inc. Class A 928,383 6,898 West Bancorporation Inc. 297,901 6,837 ^ Orchid Island Capital Inc. 680,198 6,795 Resource Capital Corp. 690,355 6,745 CNB Financial Corp. 281,226 6,719 Ashford Hospitality Prime Inc. 633,095 6,717 * PICO Holdings Inc. 479,642 6,715 First Community Bancshares Inc. 268,822 6,713 * Nicolet Bankshares Inc. 140,801 6,666 Enterprise Bancorp Inc. 189,494 6,587 One Liberty Properties Inc. 281,285 6,571 EMC Insurance Group Inc. 232,856 6,534 * Xenith Bankshares Inc. 257,181 6,525 United Insurance Holdings Corp. 408,388 6,514 * HarborOne Bancorp Inc. 340,434 6,465 MBT Financial Corp. 569,575 6,465 Farmers Capital Bank Corp. 159,331 6,437 * WMIH Corp. 4,429,215 6,422 GAIN Capital Holdings Inc. 765,441 6,376 Old Second Bancorp Inc. 563,540 6,340 *,^ World Acceptance Corp. 121,837 6,309 Prudential Bancorp Inc. 353,203 6,305 Sierra Bancorp 228,518 6,268 Sutherland Asset Management Corp. 428,505 6,192 Timberland Bancorp Inc. 270,330 6,055 Bluerock Residential Growth REIT Inc. Class A 491,602 6,052 Cherry Hill Mortgage Investment Corp. 351,292 6,004 * Bancorp Inc. 1,171,119 5,973 * Pacific Mercantile Bancorp 767,710 5,796 * Equity Bancshares Inc. Class A 179,499 5,703 *,^ FB Financial Corp. 160,335 5,669 ^ Wheeler REIT Inc. 3,266,001 5,650 * FRP Holdings Inc. 139,016 5,561 RAIT Financial Trust 1,717,045 5,495 Ames National Corp. 179,455 5,491 Republic Bancorp Inc. Class A 157,234 5,407 Investar Holding Corp. 243,121 5,324 ^ First Bancshares Inc. 185,615 5,290 Central Valley Community Bancorp 255,727 5,242 Hingham Institution for Savings 29,506 5,218 Capital City Bank Group Inc. 241,656 5,169 * Safeguard Scientifics Inc. 405,040 5,144 *,^ CardConnect Corp. 389,689 5,144 Old Line Bancshares Inc. 180,614 5,144 Peoples Financial Services Corp. 123,049 5,143 Shore Bancshares Inc. 303,151 5,066 Baldwin & Lyons Inc. Class B 207,121 5,064 Sun Bancorp Inc. 206,630 5,042 * Cascade Bancorp 653,394 5,038 First Mid-Illinois Bancshares Inc. 147,699 4,998 Western New England Bancorp Inc. 473,811 4,975 * Regional Management Corp. 255,390 4,962 Consolidated-Tomoka Land Co. 92,551 4,955 NewStar Financial Inc. 464,929 4,919 Federated National Holding Co. 281,803 4,912 WashingtonFirst Bankshares Inc. 174,962 4,899 National Bankshares Inc. 129,222 4,852 Macatawa Bank Corp. 486,475 4,806 Merchants Bancshares Inc. 98,351 4,790 Civista Bancshares Inc. 214,442 4,752 Bank of Commerce Holdings 442,890 4,739 Orrstown Financial Services Inc. 210,135 4,697 * On Deck Capital Inc. 929,647 4,685 * First Northwest Bancorp 302,022 4,681 * eHealth Inc. 388,247 4,675 Jernigan Capital Inc. 201,980 4,654 Citizens & Northern Corp. 198,090 4,612 MidSouth Bancorp Inc. 299,101 4,576 Tiptree Inc. 624,992 4,562 * First Community Financial Partners Inc. 355,182 4,529 Pzena Investment Management Inc. Class A 459,472 4,521 Winthrop Realty Trust 562,609 4,510 Southern National Bancorp of Virginia Inc. 266,340 4,509 Penns Woods Bancorp Inc. 103,519 4,498 * Southern First Bancshares Inc. 137,728 4,497 * Ladenburg Thalmann Financial Services Inc. 1,803,152 4,472 First Bancorp Inc. 163,463 4,454 ^ Ellington Residential Mortgage REIT 303,091 4,443 Codorus Valley Bancorp Inc. 169,745 4,398 First Internet Bancorp 148,164 4,371 *,^ Health Insurance Innovations Inc. Class A 273,011 4,368 Marlin Business Services Corp. 169,611 4,368 Territorial Bancorp Inc. 139,054 4,334 ^ Global Medical REIT Inc. 463,975 4,213 Southern Missouri Bancorp Inc. 118,327 4,203 Owens Realty Mortgage Inc. 232,758 4,143 BankFinancial Corp. 278,046 4,037 FBR & Co. 219,692 3,965 Stratus Properties Inc. 142,314 3,899 * Carolina Bank Holdings Inc. 138,416 3,874 Great Ajax Corp. 293,875 3,835 ESSA Bancorp Inc. 256,659 3,742 Middleburg Financial Corp. 91,400 3,660 Bear State Financial Inc. 383,531 3,605 * AV Homes Inc. 218,960 3,602 Donegal Group Inc. Class A 202,960 3,576 * BSB Bancorp Inc. 126,386 3,570 First Financial Northwest Inc. 201,997 3,569 LCNB Corp. 149,069 3,555 Silvercrest Asset Management Group Inc. Class A 266,496 3,544 Investors Title Co. 22,132 3,500 Northrim BanCorp Inc. 116,478 3,500 * Entegra Financial Corp. 144,122 3,409 First Business Financial Services Inc. 130,431 3,386 Unity Bancorp Inc. 199,003 3,373 ^ Access National Corp. 111,935 3,360 ACNB Corp. 115,352 3,328 Reis Inc. 185,335 3,318 Kingstone Cos. Inc. 207,138 3,304 Associated Capital Group Inc. Class A 89,830 3,247 Home Bancorp Inc. 91,599 3,091 * Paragon Commercial Corp. 57,638 3,083 BCB Bancorp Inc. 183,355 3,053 Sotherly Hotels Inc. 464,390 2,972 * SmartFinancial Inc. 139,194 2,929 * Trinity Place Holdings Inc. 400,349 2,927 Chemung Financial Corp. 72,968 2,882 ^ Five Oaks Investment Corp. 559,330 2,869 * Stonegate Mortgage Corp. 357,827 2,848 Provident Financial Holdings Inc. 150,670 2,810 *,^ Impac Mortgage Holdings Inc. 224,990 2,803 Century Bancorp Inc. Class A 45,204 2,750 * UCP Inc. 267,715 2,717 * Atlas Financial Holdings Inc. 197,962 2,702 ^ Summit Financial Group Inc. 125,417 2,701 Manning & Napier Inc. 464,929 2,650 Premier Financial Bancorp Inc. 125,638 2,642 Oppenheimer Holdings Inc. Class A 153,353 2,622 MutualFirst Financial Inc. 82,894 2,615 GAMCO Investors Inc. Class A 87,799 2,598 C&F Financial Corp. 55,655 2,577 * Centrue Financial Corp. 96,509 2,514 Gladstone Land Corp. 222,121 2,466 * Malvern Bancorp Inc. 116,188 2,463 Commerce Union Bancshares Inc. 111,252 2,420 United Bancorp Inc. 194,803 2,338 HopFed Bancorp Inc. 161,415 2,308 * MSB Financial Corp. 139,627 2,304 1st Constitution Bancorp 123,873 2,285 Independence Holding Co. 120,758 2,246 County Bancorp Inc. 76,892 2,234 SI Financial Group Inc. 155,648 2,187 Federal Agricultural Mortgage Corp. Class A 38,986 2,186 * Maui Land & Pineapple Co. Inc. 184,180 2,164 ^ CPI Card Group Inc. 510,300 2,143 * Innovative Industrial Properties Inc. 124,855 2,130 * Hallmark Financial Services Inc. 190,242 2,102 Blue Capital Reinsurance Holdings Ltd. 107,626 2,077 * Consumer Portfolio Services Inc. 436,157 2,054 FS Bancorp Inc. 55,483 2,014 Bankwell Financial Group Inc. 58,456 2,010 American River Bankshares 126,569 1,876 * Atlantic Coast Financial Corp. 244,134 1,860 * Bay Bancorp Inc. 234,997 1,845 *,^ First NBC Bank Holding Co. 439,600 1,758 Evans Bancorp Inc. 45,553 1,749 * Performant Financial Corp. 596,029 1,746 Parke Bancorp Inc. 81,471 1,739 Northeast Bancorp 112,168 1,711 Global Self Storage Inc. 357,723 1,703 Summit State Bank 126,542 1,645 * Ashford Inc. 29,087 1,634 DNB Financial Corp. 47,025 1,599 Medley Management Inc. Class A 191,156 1,587 * Westbury Bancorp Inc. 75,189 1,568 Two River Bancorp 80,360 1,420 CB Financial Services Inc. 50,236 1,397 Greene County Bancorp Inc. 55,170 1,288 * Nicholas Financial Inc. 120,764 1,284 * Sunshine Bancorp Inc. 60,594 1,269 First US Bancshares Inc. 102,457 1,267 * Select Bancorp Inc. 112,318 1,233 * Coastway Bancorp Inc. 69,446 1,201 Sussex Bancorp 45,927 1,125 Urstadt Biddle Properties Inc. 64,362 1,106 Citizens Community Bancorp Inc. 77,602 1,072 Poage Bankshares Inc. 54,231 1,058 * Security National Financial Corp. Class A 151,599 1,031 * Provident Bancorp Inc. 48,120 1,008 AmeriServ Financial Inc. 261,840 982 PB Bancorp Inc. 95,484 974 Manhattan Bridge Capital Inc. 162,879 961 *,^ Altisource Asset Management Corp. 12,563 945 *,^ JW Mays Inc. 22,036 876 SB Financial Group Inc. 51,539 865 Mackinac Financial Corp. 63,352 864 First Guaranty Bancshares Inc. 32,346 783 Fifth Street Asset Management Inc. 164,515 757 ^ Home Federal Bancorp Inc. 26,980 752 * Conifer Holdings Inc. 103,597 741 * 1347 Property Insurance Holdings Inc. 91,546 737 Bancorp of New Jersey Inc. 43,283 660 * IZEA Inc. 144,706 608 Hennessy Advisors Inc. 34,495 580 * Capstar Financial Holdings Inc. 30,373 579 *,^ Walter Investment Management Corp. 517,462 559 Eagle Bancorp Montana Inc. 26,375 531 First Savings Financial Group Inc. 10,483 524 California First National Bancorp 28,965 469 * Anchor Bancorp Inc. 17,990 462 * Jason Industries Inc. 296,974 440 * First Acceptance Corp. 312,816 422 US Global Investors Inc. Class A 203,281 317 *,^ ZAIS Group Holdings Inc. 109,353 295 * National Holdings Corp. 93,836 266 Pathfinder Bancorp Inc. 17,572 255 Wellesley Bank 9,433 245 Stewardship Financial Corp. 27,139 233 * Connecture Inc. 171,098 183 WVS Financial Corp. 11,313 169 Oxbridge Re Holdings Ltd. 25,500 167 * InterGroup Corp. 6,301 159 * First United Corp. 8,388 122 Institutional Financial Markets Inc. 102,416 119 *,^ Global Brokerage Inc. 41,884 113 *,^ Income Opportunity Realty Investors Inc. 12,550 107 * Asta Funding Inc. 11,266 92 * RMG Networks Holding Corp. 111,292 88 * Royal Bancshares of Pennsylvania Inc. 19,000 74 * National Holdings Corp. Warrants 92,151 66 Atlantic American Corp. 11,780 47 * Randolph Bancorp Inc. 2,700 42 Sound Financial Bancorp Inc. 1,135 35 * ITUS Corp. 10,080 30 Lake Shore Bancorp Inc. 1,884 29 * Intersections Inc. 4,274 17 National Security Group Inc. 800 13 * Porter Bancorp Inc. 1,131 11 * LM Funding America Inc. 1,700 7 Baldwin & Lyons Inc. Class A 225 5 * GWG Holdings Inc. 100 1 NorthStar Realty Europe Corp. 22 — Health Care (12.5%) Johnson & Johnson 60,605,913 7,548,466 Pfizer Inc. 132,577,086 4,535,462 Merck & Co. Inc. 61,416,404 3,902,398 UnitedHealth Group Inc. 21,441,668 3,516,648 Amgen Inc. 16,406,377 2,691,794 Medtronic plc 30,592,823 2,464,558 AbbVie Inc. 35,513,177 2,314,039 * Celgene Corp. 17,333,961 2,156,865 Bristol-Myers Squibb Co. 37,260,513 2,026,227 Gilead Sciences Inc. 29,186,001 1,982,313 Eli Lilly & Co. 22,121,745 1,860,660 Allergan plc 7,452,632 1,780,583 Abbott Laboratories 38,496,600 1,709,634 Thermo Fisher Scientific Inc. 8,802,908 1,352,127 * Biogen Inc. 4,810,864 1,315,386 Aetna Inc. 7,832,179 998,994 Anthem Inc. 5,887,907 973,742 * Express Scripts Holding Co. 13,491,569 889,229 Stryker Corp. 6,646,513 875,013 Becton Dickinson and Co. 4,741,557 869,791 Cigna Corp. 5,717,567 837,566 * Boston Scientific Corp. 30,379,613 755,541 Humana Inc. 3,325,003 685,416 * Regeneron Pharmaceuticals Inc. 1,740,582 674,493 * Intuitive Surgical Inc. 863,850 662,115 * Vertex Pharmaceuticals Inc. 5,535,016 605,254 * HCA Holdings Inc. 6,594,990 586,888 Zoetis Inc. 10,956,879 584,769 * Alexion Pharmaceuticals Inc. 4,754,341 576,416 Baxter International Inc. 10,825,156 561,393 * Illumina Inc. 3,258,783 556,079 Zimmer Biomet Holdings Inc. 4,461,810 544,832 * Incyte Corp. 3,375,241 451,168 * Edwards Lifesciences Corp. 4,732,618 445,197 CR Bard Inc. 1,611,899 400,621 * Mylan NV 9,533,603 371,715 * BioMarin Pharmaceutical Inc. 3,835,822 336,708 * Laboratory Corp. of America Holdings 2,291,633 328,781 Dentsply Sirona Inc. 5,144,664 321,233 * IDEXX Laboratories Inc. 1,959,908 303,021 * Henry Schein Inc. 1,765,677 300,112 Quest Diagnostics Inc. 3,049,460 299,426 * Waters Corp. 1,705,144 266,531 * Hologic Inc. 6,217,616 264,560 * Centene Corp. 3,639,870 259,377 * Quintiles IMS Holdings Inc. 3,153,428 253,946 Universal Health Services Inc. Class B 1,996,903 248,515 * DaVita Inc. 3,515,784 238,968 ResMed Inc. 3,154,621 227,038 Cooper Cos. Inc. 1,088,178 217,516 Perrigo Co. plc 3,034,394 201,453 * Alkermes plc 3,400,712 198,942 Teleflex Inc. 999,924 193,715 * Varian Medical Systems Inc. 2,079,384 189,494 * Jazz Pharmaceuticals plc 1,266,861 183,860 * Align Technology Inc. 1,595,773 183,051 * Envision Healthcare Corp. 2,615,477 160,381 * DexCom Inc. 1,882,508 159,505 * MEDNAX Inc. 2,085,666 144,704 * Exelixis Inc. 6,376,966 138,189 * WellCare Health Plans Inc. 984,729 138,069 * United Therapeutics Corp. 1,002,040 135,656 West Pharmaceutical Services Inc. 1,629,773 133,006 * Bioverativ Inc. 2,422,922 131,952 STERIS plc 1,892,096 131,425 *,^ Seattle Genetics Inc. 2,064,913 129,800 *,^ TESARO Inc. 833,001 128,174 * ABIOMED Inc. 921,132 115,326 *,^ Ionis Pharmaceuticals Inc. 2,699,725 108,529 * Mallinckrodt plc 2,332,665 103,967 Hill-Rom Holdings Inc. 1,453,134 102,591 * Charles River Laboratories International Inc. 1,051,657 94,597 * Masimo Corp. 1,000,894 93,343 * Bio-Rad Laboratories Inc. Class A 460,919 91,880 Bio-Techne Corp. 830,638 84,434 * Neurocrine Biosciences Inc. 1,943,671 84,161 Patterson Cos. Inc. 1,852,544 83,791 *,^ NuVasive Inc. 1,118,747 83,548 *,^ Alnylam Pharmaceuticals Inc. 1,628,923 83,482 *,^ Bluebird Bio Inc. 909,510 82,674 HealthSouth Corp. 1,880,578 80,508 * Nektar Therapeutics Class A 3,405,402 79,925 * Alere Inc. 1,938,845 77,030 *,^ Kite Pharma Inc. 978,895 76,833 * Catalent Inc. 2,655,158 75,194 *,^ ACADIA Pharmaceuticals Inc. 2,160,187 74,267 *,^ Medicines Co. 1,496,407 73,174 *,^ Acadia Healthcare Co. Inc. 1,655,746 72,191 * Wright Medical Group NV 2,296,944 71,481 * PAREXEL International Corp. 1,132,596 71,478 Healthcare Services Group Inc. 1,536,451 66,206 * Prestige Brands Holdings Inc. 1,179,828 65,551 *,^ OPKO Health Inc. 7,471,414 59,771 Cantel Medical Corp. 743,415 59,548 * LifePoint Health Inc. 896,379 58,713 *,^ Exact Sciences Corp. 2,464,126 58,203 * PRA Health Sciences Inc. 890,000 58,055 *,^ Clovis Oncology Inc. 896,486 57,079 * Ultragenyx Pharmaceutical Inc. 836,763 56,716 * Integra LifeSciences Holdings Corp. 1,328,641 55,976 * Brookdale Senior Living Inc. 4,140,638 55,609 * Insulet Corp. 1,276,703 55,013 Bruker Corp. 2,336,023 54,499 * VWR Corp. 1,912,734 53,939 * Sage Therapeutics Inc. 745,750 53,000 * Horizon Pharma plc 3,582,905 52,955 * Neogen Corp. 803,523 52,671 * INC Research Holdings Inc. Class A 1,131,416 51,875 *,^ Nevro Corp. 552,246 51,745 * Ironwood Pharmaceuticals Inc. Class A 2,962,975 50,548 * Portola Pharmaceuticals Inc. 1,273,265 49,899 * Endo International plc 4,463,240 49,810 *,^ Penumbra Inc. 596,614 49,787 * Akorn Inc. 1,953,317 47,036 Owens & Minor Inc. 1,357,872 46,982 * Haemonetics Corp. 1,155,240 46,868 * Globus Medical Inc. 1,514,042 44,846 *,^ Ligand Pharmaceuticals Inc. 421,808 44,644 * Zeltiq Aesthetics Inc. 801,892 44,593 *,^ Agios Pharmaceuticals Inc. 753,431 44,000 * Molina Healthcare Inc. 947,798 43,220 *,^ Intercept Pharmaceuticals Inc. 359,854 40,700 * ICU Medical Inc. 263,376 40,218 * Halyard Health Inc. 1,039,567 39,597 *,^ Juno Therapeutics Inc. 1,770,354 39,284 * NxStage Medical Inc. 1,437,313 38,563 * HMS Holdings Corp. 1,885,543 38,333 * Pacira Pharmaceuticals Inc. 790,403 36,042 * Magellan Health Inc. 515,996 35,630 *,^ Sarepta Therapeutics Inc. 1,157,662 34,267 * Array BioPharma Inc. 3,762,164 33,634 * Aerie Pharmaceuticals Inc. 741,567 33,630 *,^ Radius Health Inc. 865,217 33,441 * Supernus Pharmaceuticals Inc. 1,058,164 33,121 *,^ Theravance Biopharma Inc. 866,407 31,901 *,^ Tenet Healthcare Corp. 1,801,099 31,897 *,^ Halozyme Therapeutics Inc. 2,453,066 31,792 * Select Medical Holdings Corp. 2,344,398 31,298 * Omnicell Inc. 765,984 31,137 * Air Methods Corp. 723,533 31,112 * Amedisys Inc. 597,855 30,544 * Merit Medical Systems Inc. 1,031,639 29,814 * Inogen Inc. 383,555 29,749 *,^ Myriad Genetics Inc. 1,524,013 29,261 *,^ Varex Imaging Corp. 829,537 27,872 * FibroGen Inc. 1,129,925 27,853 *,^ Spectranetics Corp. 952,639 27,746 *,^ Spark Therapeutics Inc. 514,361 27,436 * Natus Medical Inc. 697,540 27,378 * Blueprint Medicines Corp. 680,439 27,211 * Repligen Corp. 759,660 26,740 *,^ Global Blood Therapeutics Inc. 708,851 26,121 * Puma Biotechnology Inc. 697,620 25,951 *,^ TherapeuticsMD Inc. 3,589,107 25,842 *,^ Avexis Inc. 339,698 25,827 * Glaukos Corp. 483,025 24,779 CONMED Corp. 557,771 24,771 *,^ Intrexon Corp. 1,247,223 24,720 * Insmed Inc. 1,390,713 24,351 *,^ Innoviva Inc. 1,738,912 24,049 * Dermira Inc. 676,049 23,060 Abaxis Inc. 475,274 23,051 *,^ Amicus Therapeutics Inc. 3,171,405 22,612 * Emergent BioSolutions Inc. 768,048 22,304 *,^ MiMedx Group Inc. 2,329,552 22,201 * Acorda Therapeutics Inc. 1,045,129 21,948 * Five Prime Therapeutics Inc. 604,278 21,845 * Impax Laboratories Inc. 1,712,770 21,667 * Community Health Systems Inc. 2,406,953 21,350 * Tivity Health Inc. 724,144 21,073 Analogic Corp. 277,423 21,056 * Xencor Inc. 866,695 20,731 * Alder Biopharmaceuticals Inc. 983,566 20,458 * Momenta Pharmaceuticals Inc. 1,523,043 20,333 *,^ Corcept Therapeutics Inc. 1,850,327 20,280 Ensign Group Inc. 1,076,776 20,243 *,^ Synergy Pharmaceuticals Inc. 4,222,609 19,677 *,^ Teladoc Inc. 777,403 19,435 * Cardiovascular Systems Inc. 684,343 19,350 * Acceleron Pharma Inc. 716,288 18,960 * LHC Group Inc. 343,823 18,532 * Depomed Inc. 1,415,729 17,767 * AMAG Pharmaceuticals Inc. 767,969 17,318 *,^ Eagle Pharmaceuticals Inc. 207,501 17,210 * BioTelemetry Inc. 593,160 17,172 * Loxo Oncology Inc. 407,647 17,154 US Physical Therapy Inc. 259,927 16,973 *,^ ZIOPHARM Oncology Inc. 2,673,767 16,952 *,^ Achaogen Inc. 648,773 16,369 Luminex Corp. 878,239 16,133 *,^ Accelerate Diagnostics Inc. 650,292 15,737 *,^ Lannett Co. Inc. 703,160 15,716 * Retrophin Inc. 848,698 15,667 *,^ Epizyme Inc. 912,665 15,652 *,^ Heron Therapeutics Inc. 1,017,961 15,269 * PharMerica Corp. 652,413 15,266 * K2M Group Holdings Inc. 741,946 15,217 * OraSure Technologies Inc. 1,170,337 15,132 Kindred Healthcare Inc. 1,796,018 14,997 * BioCryst Pharmaceuticals Inc. 1,764,507 14,822 *,^ Progenics Pharmaceuticals Inc. 1,553,650 14,666 Atrion Corp. 31,047 14,536 *,^ Immunomedics Inc. 2,234,626 14,458 * Orthofix International NV 378,173 14,427 National HealthCare Corp. 198,483 14,152 * Flexion Therapeutics Inc. 522,750 14,067 * Vanda Pharmaceuticals Inc. 1,002,665 14,037 * Coherus Biosciences Inc. 657,151 13,899 *,^ Omeros Corp. 906,973 13,713 * Heska Corp. 129,978 13,645 * HealthStream Inc. 560,818 13,589 * AtriCure Inc. 706,504 13,530 * Genomic Health Inc. 427,540 13,463 *,^ Lexicon Pharmaceuticals Inc. 934,826 13,405 *,^ Aimmune Therapeutics Inc. 616,072 13,387 * Quidel Corp. 588,519 13,324 * Anika Therapeutics Inc. 306,056 13,295 * GenMark Diagnostics Inc. 1,034,108 13,257 *,^ Esperion Therapeutics Inc. 375,343 13,253 *,^ Editas Medicine Inc. 588,917 13,145 * MacroGenics Inc. 701,933 13,056 Meridian Bioscience Inc. 945,048 13,042 *,^ Endologix Inc. 1,799,328 13,027 * Almost Family Inc. 264,741 12,866 * NeoGenomics Inc. 1,573,040 12,411 * Intra-Cellular Therapies Inc. Class A 763,368 12,405 * AngioDynamics Inc. 704,312 12,220 *,^ NewLink Genetics Corp. 500,294 12,057 * Cytokinetics Inc. 920,131 11,824 *,^ Aclaris Therapeutics Inc. 395,894 11,806 *,^ La Jolla Pharmaceutical Co. 392,385 11,713 * Versartis Inc. 541,800 11,567 * Achillion Pharmaceuticals Inc. 2,703,509 11,382 * Amphastar Pharmaceuticals Inc. 770,624 11,174 * REGENXBIO Inc. 573,241 11,064 *,^ Keryx Biopharmaceuticals Inc. 1,778,826 10,958 *,^ Cerus Corp. 2,458,985 10,943 * CryoLife Inc. 656,088 10,924 *,^ TG Therapeutics Inc. 932,817 10,867 * Enanta Pharmaceuticals Inc. 344,583 10,613 * SciClone Pharmaceuticals Inc. 1,078,470 10,569 * Spectrum Pharmaceuticals Inc. 1,621,201 10,538 *,^ Inovio Pharmaceuticals Inc. 1,590,482 10,529 * Universal American Corp. 1,044,066 10,409 *,^ Karyopharm Therapeutics Inc. 806,592 10,357 *,^ Pacific Biosciences of California Inc. 1,953,271 10,098 * Intersect ENT Inc. 580,582 9,957 *,^ Cara Therapeutics Inc. 531,199 9,769 * Lion Biotechnologies Inc. 1,285,885 9,580 * Revance Therapeutics Inc. 459,989 9,568 *,^ Celldex Therapeutics Inc. 2,604,897 9,404 * CorVel Corp. 214,565 9,334 * Capital Senior Living Corp. 662,742 9,318 * Ardelyx Inc. 733,157 9,274 *,^ Foundation Medicine Inc. 287,562 9,274 * Rigel Pharmaceuticals Inc. 2,733,159 9,047 * Triple-S Management Corp. Class B 513,773 9,027 *,^ Merrimack Pharmaceuticals Inc. 2,897,954 8,926 * Antares Pharma Inc. 3,128,285 8,884 * ANI Pharmaceuticals Inc. 178,630 8,844 * Surgery Partners Inc. 451,015 8,795 PDL BioPharma Inc. 3,814,158 8,658 *,^ Novocure Ltd. 1,067,460 8,646 *,^ Atara Biotherapeutics Inc. 409,879 8,423 * Tetraphase Pharmaceuticals Inc. 914,346 8,403 * Accuray Inc. 1,763,946 8,379 Invacare Corp. 702,786 8,363 * Assembly Biosciences Inc. 326,372 8,319 *,^ Geron Corp. 3,657,444 8,302 *,^ ImmunoGen Inc. 2,121,954 8,212 *,^ Sangamo Therapeutics Inc. 1,576,309 8,197 * Arena Pharmaceuticals Inc. 5,605,643 8,184 *,^ Albany Molecular Research Inc. 581,308 8,156 *,^ Teligent Inc. 1,041,912 8,137 *,^ Novavax Inc. 6,228,421 7,972 *,^ Sucampo Pharmaceuticals Inc. Class A 705,379 7,759 LeMaitre Vascular Inc. 310,236 7,641 * Invitae Corp. 690,689 7,639 * Paratek Pharmaceuticals Inc. 393,951 7,584 *,^ Insys Therapeutics Inc. 716,890 7,535 *,^ Aduro Biotech Inc. 698,178 7,505 *,^ Bellicum Pharmaceuticals Inc. 605,564 7,473 * Enzo Biochem Inc. 877,734 7,347 * PTC Therapeutics Inc. 728,247 7,166 *,^ Calithera Biosciences Inc. 611,469 7,062 * CytomX Therapeutics Inc. 408,314 7,052 * NanoString Technologies Inc. 354,684 7,048 *,^ Organovo Holdings Inc. 2,205,286 7,013 * Curis Inc. 2,518,769 7,002 *,^ Idera Pharmaceuticals Inc. 2,805,387 6,929 * Surmodics Inc. 287,607 6,917 *,^ Advaxis Inc. 841,244 6,873 *,^ Adamas Pharmaceuticals Inc. 386,084 6,756 * AxoGen Inc. 644,881 6,739 *,^ Rockwell Medical Inc. 1,068,164 6,687 *,^ Corbus Pharmaceuticals Holdings Inc. 789,081 6,510 *,^ XBiotech Inc. 394,254 6,501 * Concert Pharmaceuticals Inc. 380,019 6,483 * STAAR Surgical Co. 659,118 6,459 * Otonomy Inc. 525,174 6,433 *,^ iRhythm Technologies Inc. 171,046 6,431 * Akebia Therapeutics Inc. 692,841 6,374 * Chimerix Inc. 988,670 6,308 * Civitas Solutions Inc. 338,420 6,210 * Agenus Inc. 1,647,197 6,210 * Lantheus Holdings Inc. 484,074 6,051 * Ignyta Inc. 701,341 6,032 *,^ Zogenix Inc. 543,974 5,902 *,^ BioTime Inc. 1,635,689 5,643 *,^ Dynavax Technologies Corp. 942,103 5,606 *,^ Zynerba Pharmaceuticals Inc. 276,569 5,559 * Cutera Inc. 267,094 5,529 * BioSpecifics Technologies Corp. 98,864 5,418 * Medpace Holdings Inc. 179,778 5,366 * Addus HomeCare Corp. 165,905 5,309 * Natera Inc. 591,695 5,248 *,^ Seres Therapeutics Inc. 463,635 5,225 * Exactech Inc. 201,464 5,077 *,^ Anavex Life Sciences Corp. 871,683 5,003 *,^ MyoKardia Inc. 374,201 4,921 * ChemoCentryx Inc. 669,957 4,877 *,^ OncoMed Pharmaceuticals Inc. 521,807 4,806 * Tactile Systems Technology Inc. 251,700 4,770 *,^ Minerva Neurosciences Inc. 577,963 4,682 Utah Medical Products Inc. 75,141 4,681 *,^ Ocular Therapeutix Inc. 503,818 4,675 * Veracyte Inc. 505,656 4,642 *,^ Collegium Pharmaceutical Inc. 436,245 4,389 * Cascadian Therapeutics Inc. 1,046,246 4,331 *,^ Intellia Therapeutics Inc. 306,628 4,320 *,^ ConforMIS Inc. 807,967 4,218 *,^ Aratana Therapeutics Inc. 786,875 4,170 *,^ American Renal Associates Holdings Inc. 243,418 4,109 * Stemline Therapeutics Inc. 478,158 4,088 *,^ MediciNova Inc. 665,692 3,988 * Cempra Inc. 1,051,160 3,942 * RTI Surgical Inc. 985,239 3,941 * Ra Pharmaceuticals Inc. 181,339 3,861 *,^ BioScrip Inc. 2,231,081 3,793 *,^ Sorrento Therapeutics Inc. 958,302 3,785 *,^ Voyager Therapeutics Inc. 282,348 3,738 * Fate Therapeutics Inc. 816,528 3,715 * Infinity Pharmaceuticals Inc. 1,114,718 3,601 *,^ AnaptysBio Inc. 129,669 3,598 * Audentes Therapeutics Inc. 210,772 3,592 * Fluidigm Corp. 627,848 3,572 * RadNet Inc. 604,762 3,568 * Quorum Health Corp. 647,015 3,520 *,^ ViewRay Inc. 409,107 3,482 Digirad Corp. 646,980 3,429 * Catalyst Pharmaceuticals Inc. 1,748,734 3,410 * Syndax Pharmaceuticals Inc. 248,056 3,403 * Corvus Pharmaceuticals Inc. 163,463 3,395 *,^ Entellus Medical Inc. 245,351 3,386 * Athersys Inc. 1,930,753 3,302 * Edge Therapeutics Inc. 359,777 3,278 * Recro Pharma Inc. 361,463 3,159 *,^ Trevena Inc. 831,796 3,053 * Clearside Biomedical Inc. 376,509 2,990 * Ophthotech Corp. 801,193 2,932 *,^ Arrowhead Pharmaceuticals Inc. 1,569,815 2,904 *,^ Pulse Biosciences Inc. 140,005 2,858 *,^ Sientra Inc. 336,781 2,836 *,^ Conatus Pharmaceuticals Inc. 482,844 2,786 * IRIDEX Corp. 229,339 2,722 *,^ Abeona Therapeutics Inc. 544,017 2,720 * Durect Corp. 2,576,202 2,705 *,^ Neos Therapeutics Inc. 372,833 2,684 * FONAR Corp. 151,632 2,661 *,^ MannKind Corp. 1,736,918 2,571 *,^ InVivo Therapeutics Holdings Corp. 631,756 2,559 *,^ Genocea Biosciences Inc. 415,943 2,533 * Kura Oncology Inc. 287,100 2,527 *,^ NantKwest Inc. 701,990 2,492 * Alliance HealthCare Services Inc. 241,816 2,479 Psychemedics Corp. 121,782 2,442 * Fulgent Genetics Inc. 220,000 2,402 * Protagonist Therapeutics Inc. 185,600 2,378 *,^ VIVUS Inc. 2,075,043 2,324 *,^ AcelRx Pharmaceuticals Inc. 732,481 2,307 * Harvard Bioscience Inc. 878,204 2,283 *,^ Fortress Biotech Inc. 613,609 2,270 * ArQule Inc. 2,137,145 2,265 *,^ BioDelivery Sciences International Inc. 1,188,137 2,257 *,^ Nobilis Health Corp. 1,308,039 2,224 *,^ Egalet Corp. 431,329 2,200 *,^ ContraVir Pharmaceuticals Inc. 1,241,150 2,197 *,^ AAC Holdings Inc. 252,809 2,156 * Endocyte Inc. 837,199 2,152 * Kindred Biosciences Inc. 291,683 2,056 * Cymabay Therapeutics Inc. 467,513 2,010 *,^ Sophiris Bio Inc. 706,637 2,000 * Proteostasis Therapeutics Inc. 250,239 1,957 *,^ Vericel Corp. 694,275 1,944 * Applied Genetic Technologies Corp. 274,717 1,896 * Pfenex Inc. 325,659 1,892 *,^ CTI BioPharma Corp. 449,205 1,887 *,^ OvaScience Inc. 988,777 1,849 *,^ Synthetic Biologics Inc. 2,898,531 1,828 *,^ Vital Therapies Inc. 442,228 1,769 *,^ T2 Biosystems Inc. 336,001 1,767 *,^ Adamis Pharmaceuticals Corp. 415,819 1,767 *,^ Actinium Pharmaceuticals Inc. 1,153,196 1,741 *,^ Kadmon Holdings Inc. 480,487 1,739 *,^ BrainStorm Cell Therapeutics Inc. 392,312 1,667 * Zafgen Inc. 355,800 1,658 *,^ NantHealth Inc. 334,247 1,658 * Mirati Therapeutics Inc. 317,556 1,651 * Agile Therapeutics Inc. 506,381 1,623 * Sunesis Pharmaceuticals Inc. 393,653 1,614 * Asterias Biotherapeutics Inc. 467,455 1,589 * Chembio Diagnostics Inc. 290,680 1,541 *,^ Ekso Bionics Holdings Inc. 368,540 1,511 * Cidara Therapeutics Inc. 191,857 1,497 *,^ Navidea Biopharmaceuticals Inc. 2,580,431 1,488 * GlycoMimetics Inc. 272,670 1,481 *,^ Zosano Pharma Corp. 738,283 1,403 *,^ Corindus Vascular Robotics Inc. 1,066,049 1,397 * Bio-Path Holdings Inc. 1,684,163 1,393 * SCYNEXIS Inc. 484,750 1,338 *,^ CytoSorbents Corp. 296,820 1,336 * Syros Pharmaceuticals Inc. 83,679 1,333 * Regulus Therapeutics Inc. 806,769 1,331 * Aevi Genomic Medicine Inc. 708,483 1,318 * Bovie Medical Corp. 491,996 1,314 *,^ Titan Pharmaceuticals Inc. 397,542 1,312 *,^ Rexahn Pharmaceuticals Inc. 2,566,166 1,309 *,^ Orexigen Therapeutics Inc. 380,351 1,308 * Invuity Inc. 164,560 1,308 *,^ iRadimed Corp. 142,965 1,272 *,^ Alimera Sciences Inc. 889,093 1,245 PharmAthene Inc. 1,530,749 1,242 * Avinger Inc. 644,404 1,224 *,^ KalVista Pharmaceuticals Inc. 155,081 1,211 * Cumberland Pharmaceuticals Inc. 174,158 1,209 *,^ Corium International Inc. 289,016 1,208 * pSivida Corp. 699,532 1,203 * Aldeyra Therapeutics Inc. 240,564 1,203 * Verastem Inc. 576,766 1,194 *,^ Ocera Therapeutics Inc. 907,140 1,188 *,^ Neuralstem Inc. 219,815 1,161 * Juniper Pharmaceuticals Inc. 239,881 1,139 * Peregrine Pharmaceuticals Inc. 1,700,789 1,112 * SeaSpine Holdings Corp. 139,932 1,098 * Eiger BioPharmaceuticals Inc. 93,838 1,074 * Biolase Inc. 789,921 1,066 * Vermillion Inc. 504,917 1,055 * Jounce Therapeutics Inc. 47,533 1,045 *,^ Biocept Inc. 484,150 1,031 * ContraFect Corp. 562,432 1,012 Span-America Medical Systems Inc. 46,312 991 * Genesis Healthcare Inc. 374,905 990 * vTv Therapeutics Inc. Class A 150,518 986 * Tandem Diabetes Care Inc. 788,975 947 *,^ CorMedix Inc. 574,835 937 *,^ Senseonics Holdings Inc. 520,900 932 *,^ Evoke Pharma Inc. 300,546 932 *,^ VBI Vaccines Inc. 168,974 928 *,^ Viveve Medical Inc. 143,613 909 * Axsome Therapeutics Inc. 233,008 909 *,^ KemPharm Inc. 184,183 903 *,^ Galectin Therapeutics Inc. 384,823 885 *,^ Palatin Technologies Inc. 2,701,011 885 *,^ Inotek Pharmaceuticals Corp. 434,517 869 *,^ XOMA Corp. 121,167 862 * InfuSystem Holdings Inc. 372,833 858 * Aptevo Therapeutics Inc. 410,439 846 *,^ Pernix Therapeutics Holdings Inc. 228,092 844 * Immune Design Corp. 123,802 842 *,^ Marinus Pharmaceuticals Inc. 472,621 837 *,^ Threshold Pharmaceuticals Inc. 1,422,484 811 * Misonix Inc. 69,138 809 *,^ aTyr Pharma Inc. 228,358 799 *,^ Pain Therapeutics Inc. 880,267 786 * Aeglea BioTherapeutics Inc. 100,727 750 *,^ Oncobiologics Inc. 275,848 739 *,^ Obalon Therapeutics Inc. 66,929 715 * Flex Pharma Inc. 151,021 665 * Imprimis Pharmaceuticals Inc. 157,442 657 *,^ Novan Inc. 101,750 649 *,^ NanoViricides Inc. 566,452 634 *,^ Repros Therapeutics Inc. 511,083 613 *,^ Ampio Pharmaceuticals Inc. 762,451 610 *,^ Anthera Pharmaceuticals Inc. 1,432,540 610 * CAS Medical Systems Inc. 412,750 599 * Madrigal Pharmaceuticals Inc. 38,527 593 * Nivalis Therapeutics Inc. 201,825 589 *,^ Second Sight Medical Products Inc. 483,599 585 * Adverum Biotechnologies Inc. 213,057 575 *,^ CytRx Corp. 1,289,397 573 *,^ Cancer Genetics Inc. 138,166 567 * Dimension Therapeutics Inc. 322,496 564 * ADMA Biologics Inc. 114,043 557 *,^ Bellerophon Therapeutics Inc. 371,027 553 * AVEO Pharmaceuticals Inc. 908,609 536 * Fibrocell Science Inc. 267,617 535 *,^ Adeptus Health Inc. Class A 295,310 532 *,^ IsoRay Inc. 900,205 531 * Aviragen Therapeutics Inc. 765,807 499 *,^ Apricus Biosciences Inc. 234,761 495 *,^ Cerulean Pharma Inc. 601,949 489 *,^ Galena Biopharma Inc. 765,858 467 *,^ Tenax Therapeutics Inc. 830,377 467 * Caladrius Biosciences Inc. 91,300 459 *,^ OncoSec Medical Inc. 357,816 458 * Wright Medical Group Inc. CVR Exp. 12/31/2049 288,011 448 *,^ Tonix Pharmaceuticals Holding Corp. 93,570 437 *,^ Sonoma Pharmaceuticals Inc. 59,937 430 Diversicare Healthcare Services Inc. 42,483 430 *,^ Immune Pharmaceuticals Inc. 2,889,800 422 Daxor Corp. 57,002 413 *,^ Tracon Pharmaceuticals Inc. 108,586 407 * Five Star Senior Living Inc. 189,253 407 * AdCare Health Systems Inc. 309,348 396 MGC Diagnostics Corp. 46,649 390 * CareDx Inc. 274,549 384 *,^ EyeGate Pharmaceuticals Inc. 149,069 380 * Cogentix Medical Inc. 210,795 379 *,^ HTG Molecular Diagnostics Inc. 53,143 368 *,^ Catabasis Pharmaceuticals Inc. 226,002 362 * Histogenics Corp. 194,693 337 *,^ Trovagene Inc. 281,897 324 * Ohr Pharmaceutical Inc. 380,923 316 *,^ iBio Inc. 695,887 299 * Joint Corp. 70,775 297 *,^ Cyclacel Pharmaceuticals Inc. 85,722 293 * CASI Pharmaceuticals Inc. 203,062 288 * Oncocyte Corp. 47,653 285 * Diffusion Pharmaceuticals Inc. 67,711 270 *,^ OpGen Inc. 233,497 269 * Alphatec Holdings Inc. 114,398 267 *,^ Proteon Therapeutics Inc. 151,145 265 *,^ Viking Therapeutics Inc. 180,700 264 *,^ Heat Biologics Inc. 291,007 259 * Mirna Therapeutics Inc. 113,271 248 *,^ Argos Therapeutics Inc. 497,911 225 * Moleculin Biotech Inc. 187,160 219 * Dextera Surgical Inc. 200,475 213 * Vical Inc. 93,764 209 *,^ Chiasma Inc. 121,025 206 *,^ Tokai Pharmaceuticals Inc. 243,810 204 * Electromed Inc. 40,675 201 * Retractable Technologies Inc. 177,664 197 *,^ Aethlon Medical Inc. 58,207 189 *,^ Reata Pharmaceuticals Inc. Class A 8,295 188 * Dicerna Pharmaceuticals Inc. 51,288 174 *,^ ImmuCell Corp. 31,066 169 * GTx Inc. 33,383 162 *,^ Capricor Therapeutics Inc. 48,322 161 * Alliqua BioMedical Inc. 308,739 156 *,^ ARCA biopharma Inc. 56,421 141 *,^ Unilife Corp. 80,779 138 *,^ Mast Therapeutics Inc. 1,092,016 135 *,^ Biostage Inc. 348,844 128 * Presbia plc 39,124 123 *,^ OncoGenex Pharmaceuticals Inc. 268,324 119 * Hemispherx Biopharma Inc. 196,445 107 * TearLab Corp. Class A 37,415 106 * Eleven Biotherapeutics Inc. 46,494 102 * PhaseRx Inc. 67,478 102 *,^ Ritter Pharmaceuticals Inc. 68,184 97 *,^ BioPharmX Corp. 190,039 96 * BioLife Solutions Inc. 45,286 95 *,^ Celsion Corp. 284,780 82 * Aradigm Corp. 50,300 78 *,^ Cytori Therapeutics Inc. 44,642 71 *,^ Windtree Therapeutics Inc. 61,982 71 *,^ Amedica Corp. 157,363 65 * Cleveland BioLabs Inc. 35,225 56 * MEI Pharma Inc. 32,440 53 * Gemphire Therapeutics Inc. 5,000 53 *,^ Spring Bank Pharmaceuticals Inc. 5,696 51 * Micron Solutions Inc. 12,440 50 *,^ Milestone Scientific Inc. 35,433 48 *,^ Arcadia Biosciences Inc. 58,353 40 * Champions Oncology Inc. 10,400 33 * Pro-Dex Inc. 6,000 28 *,^ Asterias Biotherapeutics Inc. Warrants Exp. 09/29/2017 52,036 22 * Biomerica Inc. 5,200 11 *,^ Medovex Corp. 5,893 9 * American Shared Hospital Services 892 4 * Onconova Therapeutics Inc. 488 1 * Galena Biopharma Inc Warrants Expire 3/18/2020 157,500 — Industrials (12.8%) General Electric Co. 197,067,124 5,872,600 3M Co. 13,282,798 2,541,398 Boeing Co. 13,059,232 2,309,656 Honeywell International Inc. 16,956,828 2,117,399 Union Pacific Corp. 18,125,140 1,919,815 United Technologies Corp. 16,164,552 1,813,824 Accenture plc Class A 13,868,929 1,662,607 United Parcel Service Inc. Class B 15,355,486 1,647,644 Lockheed Martin Corp. 5,497,749 1,471,198 Caterpillar Inc. 13,058,351 1,211,293 Danaher Corp. 13,900,039 1,188,870 * PayPal Holdings Inc. 25,556,557 1,099,443 General Dynamics Corp. 5,733,135 1,073,243 FedEx Corp. 5,340,019 1,042,105 Raytheon Co. 6,524,623 995,005 Automatic Data Processing Inc. 9,499,429 972,647 CSX Corp. 20,633,905 960,508 Northrop Grumman Corp. 3,891,482 925,550 Johnson Controls International plc 20,909,540 880,710 Emerson Electric Co. 14,374,015 860,429 Illinois Tool Works Inc. 6,230,885 825,405 Deere & Co. 7,093,785 772,229 Eaton Corp. plc 10,022,051 743,135 Norfolk Southern Corp. 6,467,203 724,133 Waste Management Inc. 9,792,428 714,064 TE Connectivity Ltd. 7,918,092 590,294 Fidelity National Information Services Inc. 7,320,656 582,871 Cummins Inc. 3,741,856 565,769 * Fiserv Inc. 4,774,499 550,548 Sherwin-Williams Co. 1,766,432 547,930 PACCAR Inc. 7,811,153 524,910 Amphenol Corp. Class A 6,862,779 488,424 Parker-Hannifin Corp. 2,962,673 474,976 Ingersoll-Rand plc 5,776,219 469,722 Roper Technologies Inc. 2,257,717 466,196 Rockwell Automation Inc. 2,863,688 445,905 Paychex Inc. 7,188,141 423,382 Fortive Corp. 6,930,678 417,365 Agilent Technologies Inc. 7,169,680 379,061 Vulcan Materials Co. 2,946,131 354,950 Waste Connections Inc. 3,903,473 344,364 Republic Services Inc. Class A 5,290,387 332,289 Fastenal Co. 6,441,218 331,723 Martin Marietta Materials Inc. 1,411,560 308,073 Alliance Data Systems Corp. 1,220,799 303,979 * FleetCor Technologies Inc. 1,962,670 297,207 WestRock Co. 5,580,412 290,349 Ball Corp. 3,902,689 289,814 Rockwell Collins Inc. 2,913,966 283,121 Dover Corp. 3,459,465 277,968 AMETEK Inc. 5,119,828 276,880 * Mettler-Toledo International Inc. 577,045 276,353 Global Payments Inc. 3,389,756 273,486 * Verisk Analytics Inc. Class A 3,334,004 270,521 WW Grainger Inc. 1,125,809 262,043 Textron Inc. 5,414,611 257,681 L3 Technologies Inc. 1,558,751 257,646 CH Robinson Worldwide Inc. 3,150,628 243,512 Masco Corp. 7,159,488 243,351 Cintas Corp. 1,868,885 236,489 * United Rentals Inc. 1,873,709 234,307 TransDigm Group Inc. 1,058,826 233,111 * Vantiv Inc. Class A 3,586,472 229,965 Pentair plc 3,643,262 228,724 Expeditors International of Washington Inc. 4,010,665 226,562 Fortune Brands Home & Security Inc. 3,429,398 208,679 Huntington Ingalls Industries Inc. 1,023,553 204,956 Kansas City Southern 2,375,580 203,730 Xylem Inc. 3,992,589 200,508 Acuity Brands Inc. 982,290 200,387 Total System Services Inc. 3,680,245 196,746 Packaging Corp. of America 2,097,092 192,136 Sealed Air Corp. 4,311,956 187,915 * HD Supply Holdings Inc. 4,451,122 183,052 JB Hunt Transport Services Inc. 1,993,500 182,884 Broadridge Financial Solutions Inc. 2,635,189 179,061 * Trimble Inc. 5,583,626 178,732 Valspar Corp. 1,589,534 176,343 AO Smith Corp. 3,270,909 167,340 * Sensata Technologies Holding NV 3,808,977 166,338 * Crown Holdings Inc. 3,118,607 165,130 Fluor Corp. 3,103,571 163,310 Allegion plc 2,123,724 160,766 Jack Henry & Associates Inc. 1,725,737 160,666 IDEX Corp. 1,700,022 158,969 * Stericycle Inc. 1,895,848 157,147 Spirit AeroSystems Holdings Inc. Class A 2,710,993 157,021 ManpowerGroup Inc. 1,502,328 154,094 Carlisle Cos. Inc. 1,438,294 153,049 Owens Corning 2,493,749 153,041 Cognex Corp. 1,817,948 152,617 Lennox International Inc. 908,711 152,027 * CoStar Group Inc. 724,489 150,129 Wabtec Corp. 1,919,928 149,754 Hubbell Inc. Class B 1,243,662 149,302 Jacobs Engineering Group Inc. 2,694,069 148,928 * Keysight Technologies Inc. 4,071,439 147,142 * Arrow Electronics Inc. 1,998,151 146,684 B/E Aerospace Inc. 2,258,630 144,801 Toro Co. 2,285,578 142,757 PerkinElmer Inc. 2,439,470 141,636 Xerox Corp. 19,196,923 140,905 Flowserve Corp. 2,905,540 140,686 Macquarie Infrastructure Corp. 1,738,873 140,118 Donaldson Co. Inc. 2,939,969 133,827 * Berry Plastics Group Inc. 2,749,245 133,531 Nordson Corp. 1,084,830 133,261 Robert Half International Inc. 2,699,314 131,808 Avnet Inc. 2,872,233 131,433 Orbital ATK Inc. 1,302,779 127,672 Old Dominion Freight Line Inc. 1,486,781 127,224 Allison Transmission Holdings Inc. 3,491,885 125,917 * AECOM 3,455,323 122,975 * Quanta Services Inc. 3,207,501 119,030 MDU Resources Group Inc. 4,338,700 118,750 Sonoco Products Co. 2,234,326 118,241 * XPO Logistics Inc. 2,464,178 118,010 Graco Inc. 1,248,454 117,529 * First Data Corp. Class A 7,536,887 116,822 Lincoln Electric Holdings Inc. 1,317,988 114,480 Oshkosh Corp. 1,654,121 113,456 * Coherent Inc. 546,558 112,394 Booz Allen Hamilton Holding Corp. Class A 3,165,284 112,019 Hexcel Corp. 2,040,399 111,304 FLIR Systems Inc. 3,039,640 110,278 AptarGroup Inc. 1,401,790 107,924 Jabil Circuit Inc. 3,649,097 105,532 MSC Industrial Direct Co. Inc. Class A 993,181 102,059 Bemis Co. Inc. 2,086,419 101,942 * Zebra Technologies Corp. 1,115,425 101,783 Eagle Materials Inc. 1,018,304 98,918 Watsco Inc. 674,898 96,632 BWX Technologies Inc. 1,994,679 94,947 * Euronet Worldwide Inc. 1,102,355 94,273 * IPG Photonics Corp. 770,114 92,953 * TransUnion 2,422,079 92,887 * Genesee & Wyoming Inc. Class A 1,360,779 92,342 AGCO Corp. 1,516,320 91,252 Trinity Industries Inc. 3,385,767 89,892 MAXIMUS Inc. 1,441,850 89,683 Graphic Packaging Holding Co. 6,957,201 89,539 Ryder System Inc. 1,185,972 89,470 * WEX Inc. 854,352 88,425 * Teledyne Technologies Inc. 699,172 88,417 National Instruments Corp. 2,619,689 85,297 Air Lease Corp. Class A 2,192,789 84,971 EMCOR Group Inc. 1,327,983 83,597 Woodward Inc. 1,228,945 83,470 Crane Co. 1,109,660 83,036 Curtiss-Wright Corp. 890,255 81,245 Universal Display Corp. 941,610 81,073 ITT Inc. 1,967,064 80,689 * Kirby Corp. 1,141,613 80,541 Littelfuse Inc. 501,875 80,255 * Louisiana-Pacific Corp. 3,211,289 79,704 Landstar System Inc. 927,420 79,434 HEICO Corp. Class A 1,057,921 79,344 * CoreLogic Inc. 1,924,104 78,350 Deluxe Corp. 1,079,990 77,943 Genpact Ltd. 3,120,576 77,265 EnerSys 966,946 76,331 Regal Beloit Corp. 999,571 75,618 * WESCO International Inc. 1,078,149 74,985 Valmont Industries Inc. 475,900 74,002 * Owens-Illinois Inc. 3,624,144 73,860 * Conduent Inc. 4,286,547 71,928 * Colfax Corp. 1,818,052 71,377 Timken Co. 1,548,780 70,005 Kennametal Inc. 1,776,499 69,692 Chicago Bridge & Iron Co. NV 2,226,674 68,470 * Sanmina Corp. 1,651,356 67,045 Terex Corp. 2,130,531 66,899 Belden Inc. 943,928 65,310 *,^ USG Corp. 2,034,485 64,697 * Clean Harbors Inc. 1,145,963 63,738 John Bean Technologies Corp. 694,941 61,120 Joy Global Inc. 2,153,142 60,826 * WageWorks Inc. 822,604 59,474 * MasTec Inc. 1,464,125 58,638 * Summit Materials Inc. Class A 2,361,517 58,353 Barnes Group Inc. 1,133,935 58,216 * Esterline Technologies Corp. 660,776 56,860 World Fuel Services Corp. 1,554,740 56,359 CEB Inc. 715,107 56,207 ^ GATX Corp. 912,615 55,633 * On Assignment Inc. 1,118,674 54,289 * Rexnord Corp. 2,330,183 53,781 Brink's Co. 999,316 53,413 * Generac Holdings Inc. 1,426,275 53,172 MSA Safety Inc. 750,432 53,048 * Masonite International Corp. 667,607 52,908 Tetra Tech Inc. 1,276,012 52,125 Silgan Holdings Inc. 873,554 51,854 * KLX Inc. 1,159,904 51,848 * Itron Inc. 853,745 51,822 ABM Industries Inc. 1,175,052 51,232 Applied Industrial Technologies Inc. 822,334 50,861 * Anixter International Inc. 626,159 49,654 Vishay Intertechnology Inc. 3,018,187 49,649 * RBC Bearings Inc. 506,390 49,165 UniFirst Corp. 344,881 48,783 * Moog Inc. Class A 715,491 48,188 KBR Inc. 3,169,358 47,635 * Cardtronics plc Class A 1,012,383 47,329 Knight Transportation Inc. 1,456,996 45,677 *,^ Cimpress NV 528,017 45,510 * DigitalGlobe Inc. 1,384,078 45,329 * II-VI Inc. 1,253,787 45,199 * Trex Co. Inc. 650,960 45,170 Granite Construction Inc. 897,496 45,045 * MACOM Technology Solutions Holdings Inc. 920,671 44,468 Mueller Industries Inc. 1,272,988 43,574 * AMN Healthcare Services Inc. 1,060,231 43,045 * Plexus Corp. 734,554 42,457 Mueller Water Products Inc. Class A 3,591,360 42,450 Universal Forest Products Inc. 429,967 42,369 * Armstrong World Industries Inc. 916,795 42,218 * Advisory Board Co. 892,162 41,753 Covanta Holding Corp. 2,638,766 41,429 Convergys Corp. 1,928,802 40,794 * NeuStar Inc. Class A 1,218,437 40,391 * TopBuild Corp. 840,560 39,506 Greif Inc. Class A 710,836 39,160 * FTI Consulting Inc. 949,768 39,102 Watts Water Technologies Inc. Class A 625,858 39,022 * Headwaters Inc. 1,658,997 38,953 Brady Corp. Class A 1,006,768 38,912 Simpson Manufacturing Co. Inc. 899,629 38,765 *,^ Ambarella Inc. 699,272 38,257 Franklin Electric Co. Inc. 881,093 37,931 Apogee Enterprises Inc. 632,124 37,681 *,^ Knowles Corp. 1,973,023 37,389 Korn/Ferry International 1,166,364 36,729 *,^ Swift Transportation Co. 1,776,842 36,496 Methode Electronics Inc. 773,234 35,259 Insperity Inc. 395,986 35,104 * Benchmark Electronics Inc. 1,098,789 34,942 AZZ Inc. 581,019 34,571 Otter Tail Corp. 903,841 34,256 * Rogers Corp. 393,507 33,790 EnPro Industries Inc. 472,156 33,599 Actuant Corp. Class A 1,274,648 33,587 * ExlService Holdings Inc. 708,250 33,543 * Meritor Inc. 1,938,033 33,199 * Fabrinet 782,434 32,886 * Hub Group Inc. Class A 700,149 32,487 Forward Air Corp. 678,718 32,287 Exponent Inc. 539,470 32,125 * BMC Stock Holdings Inc. 1,401,972 31,685 ESCO Technologies Inc. 543,015 31,549 * Builders FirstSource Inc. 2,102,499 31,327 * SPX FLOW Inc. 891,309 30,937 AAON Inc. 874,299 30,906 Aircastle Ltd. 1,267,556 30,586 * TTM Technologies Inc. 1,896,138 30,585 Comfort Systems USA Inc. 832,123 30,497 * Aerojet Rocketdyne Holdings Inc. 1,400,280 30,386 Matson Inc. 954,859 30,326 Mobile Mini Inc. 987,194 30,109 Albany International Corp. 647,928 29,837 * OSI Systems Inc. 405,613 29,606 Wabash National Corp. 1,428,122 29,548 * Atlas Air Worldwide Holdings Inc. 532,247 29,513 * Gibraltar Industries Inc. 704,521 29,026 Cubic Corp. 543,094 28,675 Tennant Co. 393,403 28,581 * Tutor Perini Corp. 894,804 28,455 Standex International Corp. 283,416 28,384 Kaman Corp. 588,845 28,341 * American Woodmark Corp. 305,583 28,053 * Veeco Instruments Inc. 934,177 27,885 * Integer Holdings Corp. 690,219 27,747 * Proto Labs Inc. 531,781 27,174 * Imperva Inc. 657,088 26,973 Werner Enterprises Inc. 1,029,367 26,969 Triumph Group Inc. 1,046,859 26,957 * Navistar International Corp. 1,093,946 26,933 Astec Industries Inc. 436,663 26,853 * TriNet Group Inc. 910,817 26,323 *,^ TASER International Inc. 1,145,816 26,113 * TrueBlue Inc. 946,743 25,893 Greenbrier Cos. Inc. 600,451 25,879 * Sykes Enterprises Inc. 870,481 25,592 * Cotiviti Holdings Inc. 603,097 25,107 *,^ American Outdoor Brands Corp. 1,254,490 24,851 * Saia Inc. 558,431 24,739 AAR Corp. 726,020 24,416 * Navigant Consulting Inc. 1,046,859 23,931 * Installed Building Products Inc. 452,339 23,861 * JELD-WEN Holding Inc. 720,806 23,678 * Patrick Industries Inc. 330,942 23,464 Triton International Ltd. 909,332 23,452 Raven Industries Inc. 800,000 23,240 * Boise Cascade Co. 866,336 23,131 Badger Meter Inc. 621,283 22,832 US Ecology Inc. 483,945 22,673 * Harsco Corp. 1,754,658 22,372 Heartland Express Inc. 1,106,754 22,190 * Paylocity Holding Corp. 573,511 22,155 *,^ US Concrete Inc. 337,447 21,782 CIRCOR International Inc. 364,747 21,681 EVERTEC Inc. 1,363,322 21,677 * Continental Building Products Inc. 880,602 21,575 Primoris Services Corp. 924,933 21,477 Multi-Color Corp. 301,693 21,420 * SPX Corp. 878,342 21,300 Altra Industrial Motion Corp. 541,801 21,103 * TriMas Corp. 1,007,807 20,912 * Huron Consulting Group Inc. 495,153 20,846 * GMS Inc. 589,019 20,639 ^ Sturm Ruger & Co. Inc. 384,216 20,575 Viad Corp. 451,214 20,395 Encore Wire Corp. 443,115 20,383 Argan Inc. 304,422 20,138 MTS Systems Corp. 365,607 20,127 ^ Lindsay Corp. 224,936 19,821 ManTech International Corp. Class A 569,050 19,706 * Lydall Inc. 362,027 19,405 Griffon Corp. 782,020 19,277 General Cable Corp. 1,060,230 19,031 Advanced Drainage Systems Inc. 846,913 18,547 * Atkore International Group Inc. 703,121 18,478 Federal Signal Corp. 1,334,622 18,431 Sun Hydraulics Corp. 509,671 18,404 * Novanta Inc. 687,650 18,257 * Air Transport Services Group Inc. 1,133,340 18,190 *,^ Inovalon Holdings Inc. Class A 1,412,018 17,791 RR Donnelley & Sons Co. 1,468,097 17,779 LSC Communications Inc. 697,183 17,541 * Team Inc. 648,443 17,540 AVX Corp. 1,066,452 17,469 Global Brass & Copper Holdings Inc. 505,431 17,387 H&E Equipment Services Inc. 708,814 17,380 McGrath RentCorp 509,831 17,115 Quad/Graphics Inc. 674,320 17,020 *,^ Evolent Health Inc. Class A 760,823 16,966 * Aegion Corp. Class A 740,460 16,964 * ICF International Inc. 402,646 16,629 HEICO Corp. 189,056 16,486 Materion Corp. 484,675 16,261 * MYR Group Inc. 395,222 16,204 Alamo Group Inc. 208,000 15,848 * Milacron Holdings Corp. 847,466 15,771 * Manitowoc Co. Inc. 2,760,624 15,736 * PHH Corp. 1,205,535 15,346 Quanex Building Products Corp. 756,797 15,325 * Thermon Group Holdings Inc. 728,831 15,189 * NCI Building Systems Inc. 874,944 15,005 Kelly Services Inc. Class A 684,862 14,971 * CBIZ Inc. 1,104,632 14,968 * TimkenSteel Corp. 781,872 14,785 CTS Corp. 687,028 14,634 NN Inc. 576,925 14,539 Douglas Dynamics Inc. 471,886 14,463 Insteel Industries Inc. 399,491 14,438 * Wesco Aircraft Holdings Inc. 1,249,267 14,242 * FARO Technologies Inc. 386,752 13,826 ArcBest Corp. 529,201 13,759 * Echo Global Logistics Inc. 640,333 13,671 Kadant Inc. 226,781 13,459 * RPX Corp. 1,100,874 13,211 * Aerovironment Inc. 470,102 13,177 *,^ MINDBODY Inc. Class A 478,259 13,128 * DXP Enterprises Inc. 344,625 13,051 Cass Information Systems Inc. 196,003 12,956 Kforce Inc. 541,953 12,871 Resources Connection Inc. 757,600 12,690 * Multi Packaging Solutions International Ltd. 700,504 12,574 Essendant Inc. 824,635 12,493 Marten Transport Ltd. 525,378 12,320 * Casella Waste Systems Inc. Class A 844,872 11,921 * Engility Holdings Inc. 410,276 11,873 * International Seaways Inc. 615,200 11,763 * Kratos Defense & Security Solutions Inc. 1,510,172 11,749 Gorman-Rupp Co. 371,058 11,651 Schnitzer Steel Industries Inc. 562,853 11,623 TeleTech Holdings Inc. 391,089 11,576 * Advanced Disposal Services Inc. 504,758 11,408 * Donnelley Financial Solutions Inc. 583,562 11,257 * PGT Innovations Inc. 1,026,750 11,038 Heidrick & Struggles International Inc. 400,370 10,550 * Kemet Corp. 869,933 10,439 * InnerWorkings Inc. 1,039,389 10,352 * Babcock & Wilcox Enterprises Inc. 1,108,306 10,352 * Astronics Corp. 322,899 10,246 * Kimball Electronics Inc. 593,635 10,062 * Cross Country Healthcare Inc. 693,552 9,959 Ennis Inc. 579,103 9,845 Miller Industries Inc. 370,944 9,774 * REV Group Inc. 353,882 9,757 Landauer Inc. 198,976 9,700 Hyster-Yale Materials Handling Inc. 168,091 9,479 Columbus McKinnon Corp. 381,406 9,467 * Armstrong Flooring Inc. 512,347 9,437 Myers Industries Inc. 576,600 9,139 * Ply Gem Holdings Inc. 459,422 9,051 NVE Corp. 106,349 8,805 Mesa Laboratories Inc. 71,087 8,722 * Mistras Group Inc. 390,454 8,348 * Forterra Inc. 425,655 8,300 * TRC Cos. Inc. 475,461 8,297 American Railcar Industries Inc. 199,854 8,214 Barrett Business Services Inc. 148,333 8,102 * YRC Worldwide Inc. 716,185 7,885 Daktronics Inc. 798,572 7,547 * Control4 Corp. 476,237 7,520 * Bazaarvoice Inc. 1,666,649 7,167 Park Electrochemical Corp. 396,733 7,086 * Everi Holdings Inc. 1,461,149 6,999 Park-Ohio Holdings Corp. 192,395 6,917 * Ducommun Inc. 239,090 6,883 * Horizon Global Corp. 495,282 6,875 Powell Industries Inc. 197,579 6,805 CECO Environmental Corp. 640,486 6,732 * GP Strategies Corp. 262,840 6,650 * Landec Corp. 547,702 6,572 * NV5 Global Inc. 174,465 6,560 VSE Corp. 159,300 6,499 *,^ Energy Recovery Inc. 780,553 6,494 * Intevac Inc. 511,219 6,390 CRA International Inc. 177,044 6,255 Spartan Motors Inc. 780,194 6,242 Supreme Industries Inc. Class A 300,609 6,090 *,^ Aqua Metals Inc. 299,487 5,852 * Era Group Inc. 438,301 5,812 * CAI International Inc. 367,181 5,779 * Willdan Group Inc. 172,761 5,573 Overseas Shipholding Group Inc. Class A 1,425,096 5,501 * Covenant Transportation Group Inc. Class A 289,595 5,444 NACCO Industries Inc. Class A 76,949 5,371 *,^ Energous Corp. 341,827 5,333 * ServiceSource International Inc. 1,342,484 5,209 * Hudson Technologies Inc. 762,894 5,035 * Acacia Research Corp. 873,918 5,025 * Great Lakes Dredge & Dock Corp. 1,255,435 5,022 LSI Industries Inc. 493,898 4,983 * Sterling Construction Co. Inc. 517,559 4,787 Bel Fuse Inc. Class B 184,599 4,717 * PRGX Global Inc. 734,620 4,702 *,^ Advanced Emissions Solutions Inc. 488,559 4,661 * Vicor Corp. 289,060 4,654 B. Riley Financial Inc. 310,035 4,651 * Commercial Vehicle Group Inc. 686,712 4,649 * Twin Disc Inc. 222,915 4,585 * Electro Scientific Industries Inc. 648,240 4,518 * Franklin Covey Co. 219,962 4,443 * Neff Corp. Class A 228,388 4,442 Celadon Group Inc. 667,449 4,372 * DHI Group Inc. 1,102,890 4,356 FreightCar America Inc. 344,872 4,321 * Orion Group Holdings Inc. 572,749 4,278 Graham Corp. 185,632 4,270 * Sparton Corp. 199,733 4,192 * CyberOptics Corp. 153,519 3,984 *,^ Maxwell Technologies Inc. 669,345 3,889 DMC Global Inc. 294,290 3,649 * LMI Aerospace Inc. 264,361 3,643 * EnerNOC Inc. 604,929 3,630 * Northwest Pipe Co. 227,039 3,567 * Astronics Corp. Class B 111,356 3,541 * Heritage-Crystal Clean Inc. 253,510 3,473 * IES Holdings Inc. 190,959 3,456 ^ National Research Corp. Class B 87,271 3,438 Houston Wire & Cable Co. 501,322 3,384 Eastern Co. 156,839 3,356 Hardinge Inc. 296,166 3,329 * UFP Technologies Inc. 127,473 3,302 Black Box Corp. 364,910 3,266 Hurco Cos. Inc. 104,659 3,255 * Information Services Group Inc. 1,033,241 3,255 * Radiant Logistics Inc. 634,822 3,174 Crawford & Co. Class B 313,468 3,144 *,^ Eagle Bulk Shipping Inc. 552,287 3,143 * CDI Corp. 362,987 3,104 * Huttig Building Products Inc. 380,832 3,100 * Vishay Precision Group Inc. 195,688 3,092 * Goldfield Corp. 522,323 3,003 BG Staffing Inc. 203,010 2,905 Allied Motion Technologies Inc. 144,485 2,904 * Roadrunner Transportation Systems Inc. 419,843 2,884 * Planet Payment Inc. 720,688 2,868 *,^ Blue Bird Corp. 166,961 2,863 LB Foster Co. Class A 228,304 2,854 * Hill International Inc. 674,463 2,799 * Layne Christensen Co. 316,125 2,795 * Napco Security Technologies Inc. 273,313 2,788 Omega Flex Inc. 57,375 2,742 * Willis Lease Finance Corp. 121,866 2,724 * Iteris Inc. 491,878 2,676 *,^ ExOne Co. 254,228 2,591 *,^ CUI Global Inc. 541,573 2,567 *,^ MicroVision Inc. 1,017,075 2,533 United States Lime & Minerals Inc. 32,014 2,528 * Gencor Industries Inc. 168,122 2,513 National Research Corp. Class A 126,849 2,499 * Ameresco Inc. Class A 349,498 2,289 Universal Logistics Holdings Inc. 157,806 2,265 * Lawson Products Inc. 96,392 2,164 ^ Richardson Electronics Ltd. 356,807 2,148 * ARC Document Solutions Inc. 621,957 2,146 * Manitex International Inc. 304,218 2,038 ^ Global Water Resources Inc. 227,750 1,981 * Perceptron Inc. 230,032 1,918 * Mattersight Corp. 532,688 1,864 * Arotech Corp. 624,710 1,843 Crawford & Co. Class A 222,466 1,811 * PFSweb Inc. 271,491 1,773 * ModusLink Global Solutions Inc. 952,643 1,715 * Sharps Compliance Corp. 358,366 1,706 * Volt Information Sciences Inc. 237,249 1,637 * Aspen Aerogels Inc. 393,056 1,631 * StarTek Inc. 186,821 1,623 * ALJ Regional Holdings Inc. 433,960 1,614 *,^ American Superconductor Corp. 223,362 1,532 * Asure Software Inc. 146,742 1,509 *,^ Workhorse Group Inc. 543,920 1,431 * Transcat Inc. 100,220 1,273 * Broadwind Energy Inc. 141,020 1,175 * Ballantyne Strong Inc. 194,814 1,169 * Xerium Technologies Inc. 180,929 1,158 * Key Technology Inc. 84,925 1,126 * Lincoln Educational Services Corp. 397,829 1,118 * CPI Aerostructures Inc. 165,375 1,116 * Perma-Pipe International Holdings Inc. 136,141 1,076 * PAM Transportation Services Inc. 65,144 1,061 * Ultralife Corp. 193,856 1,047 *,^ Synthesis Energy Systems Inc. 1,220,950 1,040 * Frequency Electronics Inc. 93,089 1,024 *,^ Energy Focus Inc. 300,272 988 * Nuvectra Corp. 144,010 984 *,^ Power Solutions International Inc. 96,267 971 * Taylor Devices Inc. 67,427 927 * Patriot Transportation Holding Inc. 39,973 909 EnviroStar Inc. 47,900 908 *,^ LightPath Technologies Inc. Class A 303,018 830 * Orion Energy Systems Inc. 409,453 811 * Daseke Inc. 76,064 770 *,^ Revolution Lighting Technologies Inc. 100,626 753 * eMagin Corp. 319,300 750 * IEC Electronics Corp. 191,258 734 * Innovative Solutions & Support Inc. 213,008 643 * Perma-Fix Environmental Services 198,880 626 *,^ CryoPort Inc. 262,881 620 * Cenveo Inc. 117,866 592 AMCON Distributing Co. 5,948 589 ^ Cemtrex Inc. 154,477 545 *,^ Applied DNA Sciences Inc. 328,013 541 * BlueLinx Holdings Inc. 59,366 540 *,^ Vertex Energy Inc. 482,681 536 * USA Truck Inc. 71,329 524 * Luna Innovations Inc. 277,941 481 *,^ ClearSign Combustion Corp. 122,020 476 * ENGlobal Corp. 256,048 474 *,^ Digital Ally Inc. 111,080 472 *,^ Research Frontiers Inc. 336,660 471 Chicago Rivet & Machine Co. 11,186 453 *,^ Odyssey Marine Exploration Inc. 105,815 417 *,^ Turtle Beach Corp. 435,613 394 * Air T Inc. 19,270 387 *,^ EnSync Inc. 631,242 384 * Sevcon Inc. 23,438 350 *,^ Capstone Turbine Corp. 441,509 338 *,^ GEE Group Inc. 67,770 331 * Wireless Telecom Group Inc. 205,351 304 * Astrotech Corp. 220,560 289 *,^ Patriot National Inc. 102,330 289 * Versar Inc. 164,937 275 * DLH Holdings Corp. 50,884 275 * UQM Technologies Inc. 561,390 269 * Polar Power Inc. 32,069 266 * AMREP Corp. 41,186 264 * Image Sensing Systems Inc. 88,673 257 * Echelon Corp. 42,263 255 * SIFCO Industries Inc. 29,738 244 Bel Fuse Inc. Class A 10,580 234 * Universal Technical Institute Inc. 66,627 230 *,^ Pioneer Power Solutions Inc. 30,547 228 Greif Inc. Class B 3,467 226 * Continental Materials Corp. 8,941 220 Ecology and Environment Inc. 21,480 215 * Fuel Tech Inc. 201,954 206 * Rand Logistics Inc. 289,496 185 RF Industries Ltd. 117,256 176 * IntriCon Corp. 17,709 161 * American Electric Technologies Inc. 73,150 157 * SigmaTron International Inc. 30,411 151 *,^ Marathon Patent Group Inc. 131,002 134 * Sypris Solutions Inc. 117,505 125 * American DG Energy Inc. 304,050 93 * Quest Resource Holding Corp. 37,893 88 * Industrial Services of America Inc. 51,061 82 * Nortech Systems Inc. 18,042 66 Servotronics Inc. 4,914 55 *,^ Payment Data Systems Inc. 38,549 51 * AeroCentury Corp. 3,872 38 * Command Security Corp. 13,027 33 * Art's-Way Manufacturing Co. Inc. 7,669 28 * Tel-Instrument Electronics Corp. 4,297 22 Issuer Direct Corp. 600 7 * Electro-Sensors Inc. 1,291 5 * Interlink Electronics Inc. 462 4 * Jewett-Cameron Trading Co. Ltd. 185 2 * Micronet Enertec Technologies Inc. 606 1 * CTPartners Executive Search Inc. 100,659 — * LGL Group Inc. Warrants expire 6/8/2018 3,000 — Oil & Gas (6.1%) Exxon Mobil Corp. 92,975,750 7,624,941 Chevron Corp. 42,169,471 4,527,736 Schlumberger Ltd. 31,050,832 2,425,070 ConocoPhillips 27,526,915 1,372,767 EOG Resources Inc. 12,843,964 1,252,929 Occidental Petroleum Corp. 17,020,851 1,078,441 Kinder Morgan Inc. 42,259,565 918,723 Halliburton Co. 18,315,757 901,318 Phillips 66 9,804,037 776,676 Anadarko Petroleum Corp. 12,445,166 771,600 Pioneer Natural Resources Co. 3,780,029 703,955 Valero Energy Corp. 10,045,074 665,888 Marathon Petroleum Corp. 11,750,276 593,859 Baker Hughes Inc. 9,470,751 566,540 Williams Cos. Inc. 18,383,482 543,967 Devon Energy Corp. 11,093,439 462,818 Apache Corp. 8,445,485 434,014 * Concho Resources Inc. 3,297,620 423,217 National Oilwell Varco Inc. 8,428,915 337,915 Noble Energy Inc. 9,591,716 329,380 Hess Corp. 6,694,284 322,731 Marathon Oil Corp. 18,861,159 298,006 Cimarex Energy Co. 2,111,063 252,251 Cabot Oil & Gas Corp. 10,360,342 247,716 Targa Resources Corp. 4,095,381 245,313 EQT Corp. 3,859,844 235,837 Tesoro Corp. 2,603,534 211,043 * Cheniere Energy Inc. 4,444,254 210,080 * Diamondback Energy Inc. 2,006,068 208,059 * Parsley Energy Inc. Class A 5,092,281 165,550 * Newfield Exploration Co. 4,425,514 163,346 Range Resources Corp. 5,512,828 160,423 OGE Energy Corp. 4,415,609 154,458 *,^ Weatherford International plc 21,895,420 145,605 ^ Helmerich & Payne Inc. 2,187,193 145,601 * WPX Energy Inc. 8,818,573 118,081 * Energen Corp. 2,158,775 117,524 *,^ Chesapeake Energy Corp. 19,725,539 117,170 Core Laboratories NV 980,089 113,220 HollyFrontier Corp. 3,947,488 111,872 * Antero Resources Corp. 4,894,971 111,654 *,^ Transocean Ltd. 8,647,119 107,657 * RSP Permian Inc. 2,524,256 104,580 Murphy Oil Corp. 3,637,616 103,999 *,^ Continental Resources Inc. 2,083,368 94,627 * Southwestern Energy Co. 11,119,319 90,845 Patterson-UTI Energy Inc. 3,683,692 89,403 * Rice Energy Inc. 3,605,685 85,455 Nabors Industries Ltd. 5,969,396 78,020 * PDC Energy Inc. 1,249,661 77,916 * Whiting Petroleum Corp. 8,063,570 76,281 * Oasis Petroleum Inc. 5,276,912 75,249 * QEP Resources Inc. 5,328,259 67,722 Western Refining Inc. 1,815,660 63,675 Ensco plc Class A 6,732,306 60,254 SM Energy Co. 2,474,862 59,446 * Gulfport Energy Corp. 3,437,207 59,086 Oceaneering International Inc. 2,175,392 58,910 * Callon Petroleum Co. 4,461,084 58,708 PBF Energy Inc. Class A 2,425,661 53,777 SemGroup Corp. Class A 1,462,190 52,639 * Superior Energy Services Inc. 3,364,118 47,972 *,^ First Solar Inc. 1,738,426 47,111 * Laredo Petroleum Inc. 3,219,965 47,012 *,^ Matador Resources Co. 1,967,576 46,809 *,^ Centennial Resource Development Inc. Class A 2,525,959 46,048 * Dril-Quip Inc. 831,707 45,370 * Rowan Cos. plc Class A 2,865,126 44,639 * NOW Inc. 2,384,677 40,444 * Carrizo Oil & Gas Inc. 1,373,043 39,351 * Oil States International Inc. 1,135,586 37,645 * MRC Global Inc. 1,999,742 36,655 * McDermott International Inc. 5,318,948 35,903 *,^ SRC Energy Inc. 4,234,612 35,740 Noble Corp. plc 5,401,613 33,436 Pattern Energy Group Inc. Class A 1,621,117 32,633 * Forum Energy Technologies Inc. 1,471,085 30,451 Delek US Holdings Inc. 1,240,831 30,115 * Unit Corp. 1,142,038 27,592 ^ RPC Inc. 1,430,897 26,200 * Extraction Oil & Gas Inc. 1,339,356 24,845 * Helix Energy Solutions Group Inc. 3,144,526 24,433 * SEACOR Holdings Inc. 348,406 24,106 * Chart Industries Inc. 678,245 23,698 *,^ Diamond Offshore Drilling Inc. 1,372,713 22,938 *,^ Denbury Resources Inc. 8,841,665 22,812 * Exterran Corp. 717,999 22,581 Green Plains Inc. 803,982 19,899 * Basic Energy Services Inc. 570,906 19,045 Archrock Inc. 1,474,412 18,283 *,^ Resolute Energy Corp. 401,256 16,211 * Atwood Oceanics Inc. 1,689,318 16,099 * Clayton Williams Energy Inc. 118,781 15,689 *,^ Flotek Industries Inc. 1,198,605 15,330 * Newpark Resources Inc. 1,761,281 14,266 *,^ Sanchez Energy Corp. 1,438,582 13,724 * SandRidge Energy Inc. 721,628 13,343 *,^ California Resources Corp. 877,347 13,195 * REX American Resources Corp. 131,402 11,891 *,^ Par Pacific Holdings Inc. 714,624 11,784 * Ring Energy Inc. 1,055,440 11,420 * TETRA Technologies Inc. 2,432,692 9,901 *,^ Keane Group Inc. 676,043 9,667 *,^ Halcon Resources Corp. 1,254,682 9,661 * Matrix Service Co. 580,632 9,580 *,^ Jagged Peak Energy Inc. 717,827 9,360 Alon USA Energy Inc. 717,214 8,743 CVR Energy Inc. 431,066 8,656 * Natural Gas Services Group Inc. 319,571 8,325 * Renewable Energy Group Inc. 769,906 8,046 * Bill Barrett Corp. 1,752,318 7,973 * Tesco Corp. 987,436 7,949 * Midstates Petroleum Co. Inc. 420,300 7,755 Bristow Group Inc. 501,388 7,626 *,^ CARBO Ceramics Inc. 583,965 7,615 *,^ SunPower Corp. Class A 1,231,559 7,513 *,^ Smart Sand Inc. 445,918 7,246 * Abraxas Petroleum Corp. 3,390,481 6,849 * Pioneer Energy Services Corp. 1,589,397 6,358 Panhandle Oil and Gas Inc. Class A 326,920 6,277 * Pacific Ethanol Inc. 897,404 6,147 *,^ Gastar Exploration Inc. 3,952,651 6,087 *,^ Plug Power Inc. 4,336,721 5,985 *,^ Key Energy Services Inc. 229,675 5,333 Evolution Petroleum Corp. 648,491 5,188 *,^ WildHorse Resource Development Corp. 404,100 5,027 * Parker Drilling Co. 2,865,003 5,014 * Mammoth Energy Services Inc. 222,470 4,785 * Green Brick Partners Inc. 477,433 4,750 * Eclipse Resources Corp. 1,781,757 4,526 * Geospace Technologies Corp. 277,411 4,502 *,^ Cobalt International Energy Inc. 7,870,686 4,198 *,^ EP Energy Corp. Class A 843,738 4,008 Gulf Island Fabrication Inc. 336,347 3,885 * Independence Contract Drilling Inc. 701,091 3,863 * W&T Offshore Inc. 1,363,493 3,777 * Contango Oil & Gas Co. 502,109 3,675 *,^ Hornbeck Offshore Services Inc. 770,609 3,414 * Trecora Resources 283,725 3,149 *,^ Jones Energy Inc. Class A 1,206,910 3,078 *,^ TPI Composites Inc. 159,828 3,038 * PHI Inc. Non-Voting Shares 223,641 2,679 *,^ Comstock Resources Inc. 284,227 2,623 * Dawson Geophysical Co. 429,604 2,389 *,^ Approach Resources Inc. 940,350 2,360 *,^ Earthstone Energy Inc. 160,992 2,054 * Willbros Group Inc. 714,279 1,957 *,^ EXCO Resources Inc. 3,154,412 1,955 * Isramco Inc. 16,011 1,876 *,^ Northern Oil and Gas Inc. 675,144 1,755 *,^ Bonanza Creek Energy Inc. 1,391,457 1,614 *,^ Amyris Inc. 2,862,970 1,517 *,^ Enphase Energy Inc. 1,087,138 1,489 *,^ Tidewater Inc. 1,285,622 1,478 *,^ TerraVia Holdings Inc. 1,909,412 1,383 Adams Resources & Energy Inc. 34,060 1,272 * Mitcham Industries Inc. 241,556 1,184 *,^ Rex Energy Corp. 2,339,609 1,098 * Zion Oil & Gas Inc. 902,979 1,084 * Lonestar Resources US Inc. Class A 186,263 943 * PetroQuest Energy Inc. 339,980 932 ^ Harvest Natural Resources Inc. 122,190 811 * VAALCO Energy Inc. 834,273 765 *,^ Stone Energy Corp. 32,902 719 *,^ Torchlight Energy Resources Inc. 444,864 623 *,^ ION Geophysical Corp. 110,361 535 *,^ Eco-Stim Energy Solutions Inc. 382,389 447 *,^ Ideal Power Inc. 126,802 412 *,^ FuelCell Energy Inc. 291,053 400 *,^ Stone Energy Corp. Warrants Expire 2/28/2021 116,107 383 * Aemetis Inc. 226,506 292 *,^ Yuma Energy Inc. 122,963 288 * PrimeEnergy Corp. 5,740 284 *,^ MagneGas Corp. 593,718 262 *,^ Gevo Inc. 198,420 226 * Enservco Corp. 573,969 192 *,^ Gulfmark Offshore Inc. 347,541 122 *,^ Superior Drilling Products Inc. 113,740 102 * PHI Inc. Voting Shares 2,644 31 *,^ Triangle Petroleum Corp. 245,902 21 *,^ Basic Energy Services Inc. Warrants 4,642 — Other (0.0%)2 * Dyax Corp CVR Expire 12/31/2019 2,750,063 3,053 * Tobira Therapeutics Inc. CVR 201,001 2,762 * Media General Inc. CVR 2,351,934 699 * Adolor Corp. Rights Exp. 07/01/2019 592,629 308 * Chelsea Therapeutics International Ltd. CVR 1,157,305 127 * Ambit Biosciences Corp. CVR 201,330 121 * Omthera Pharmaceuticals Inc. CVR 121,311 73 * Alexza Pharmaceuticals Inc CVR 327,391 11 * Seventy Seven Energy Inc Escrow Line 7,222 1 * Clinical Data CVR 216,285 — * Gerber Scientific Inc. CVR 388,581 — *,^ Biosante Pharmaceutical Inc CVR 253,823 — * NuPathe Inc. CVR 158,681 — * Allen Organ Co. Escrow Shares 11,462 — * Seventy Seven Energy Inc Warrants Expire 8/1/2023 361 — * Seventy Seven Energy Inc Warrants Expire 8/1/2021 401 — Technology (17.2%) Apple Inc. 111,024,638 15,949,799 Microsoft Corp. 163,525,781 10,769,808 * Facebook Inc. Class A 52,460,022 7,451,946 * Alphabet Inc. Class A 6,604,695 5,599,460 * Alphabet Inc. Class C 6,582,154 5,460,292 Intel Corp. 105,327,222 3,799,153 Cisco Systems Inc. 111,559,000 3,770,694 International Business Machines Corp. 19,061,070 3,319,295 Oracle Corp. 68,534,400 3,057,320 Broadcom Ltd. 8,933,612 1,956,104 QUALCOMM Inc. 32,902,703 1,886,641 Texas Instruments Inc. 22,263,137 1,793,518 * Adobe Systems Inc. 11,002,230 1,431,720 NVIDIA Corp. 11,405,588 1,242,411 * salesforce.com Inc. 14,740,272 1,215,925 Applied Materials Inc. 24,034,445 934,940 * Yahoo! Inc. 19,126,595 887,665 Hewlett Packard Enterprise Co. 37,087,804 878,981 * Cognizant Technology Solutions Corp. Class A 13,514,495 804,383 * Micron Technology Inc. 23,328,972 674,207 HP Inc. 37,661,844 673,394 Analog Devices Inc. 8,127,443 666,044 Intuit Inc. 5,406,879 627,144 Corning Inc. 20,684,684 558,486 Western Digital Corp. 6,414,929 529,424 Lam Research Corp. 3,625,738 465,400 Symantec Corp. 13,770,647 422,483 * Autodesk Inc. 4,703,284 406,693 Skyworks Solutions Inc. 4,118,821 403,562 * Cerner Corp. 6,606,528 388,794 Microchip Technology Inc. 4,815,257 355,270 * Red Hat Inc. 3,967,739 343,209 KLA-Tencor Corp. 3,491,976 331,982 * ServiceNow Inc. 3,695,514 323,247 Xilinx Inc. 5,552,150 321,414 * Dell Technologies Inc. Class V 4,958,289 317,727 Motorola Solutions Inc. 3,668,988 316,340 Harris Corp. 2,769,489 308,161 Seagate Technology plc 6,569,932 301,757 Maxim Integrated Products Inc. 6,303,494 283,405 * Citrix Systems Inc. 3,304,782 275,586 *,^ Advanced Micro Devices Inc. 17,802,840 259,031 NetApp Inc. 6,124,911 256,328 * Synopsys Inc. 3,337,434 240,729 * Workday Inc. Class A 2,783,785 231,834 Juniper Networks Inc. 8,042,591 223,825 CA Inc. 6,974,468 221,230 * Akamai Technologies Inc. 3,665,963 218,858 * Palo Alto Networks Inc. 1,939,111 218,499 Computer Sciences Corp. 3,138,960 216,620 CDK Global Inc. 3,260,446 211,962 CDW Corp. 3,572,954 206,195 * F5 Networks Inc. 1,443,189 205,755 * ANSYS Inc. 1,896,149 202,641 * Cadence Design Systems Inc. 6,209,275 194,971 * Qorvo Inc. 2,820,686 193,386 *,^ Twitter Inc. 12,734,818 190,386 * Gartner Inc. 1,748,518 188,822 * Splunk Inc. 3,017,629 187,968 * CommScope Holding Co. Inc. 4,316,757 180,052 Leidos Holdings Inc. 3,345,437 171,086 *,^ VeriSign Inc. 1,946,603 169,569 *,^ VMware Inc. Class A 1,611,277 148,463 * ON Semiconductor Corp. 9,268,468 143,569 Teradyne Inc. 4,477,257 139,243 SS&C Technologies Holdings Inc. 3,839,411 135,915 *,^ Arista Networks Inc. 1,027,294 135,880 * PTC Inc. 2,563,864 134,731 * Microsemi Corp. 2,567,976 132,328 Marvell Technology Group Ltd. 8,478,381 129,380 * NCR Corp. 2,759,325 126,046 * Fortinet Inc. 3,272,435 125,498 * IAC/InterActiveCorp 1,631,039 120,240 * Ultimate Software Group Inc. 613,210 119,705 LogMeIn Inc. 1,180,630 115,111 * Tyler Technologies Inc. 738,022 114,069 Brocade Communications Systems Inc. 9,076,916 113,280 * Nuance Communications Inc. 6,477,982 112,134 * ARRIS International plc 4,220,192 111,624 * Veeva Systems Inc. Class A 2,164,083 110,974 ^ Garmin Ltd. 2,117,279 108,214 CSRA Inc. 3,627,296 106,243 * Cavium Inc. 1,415,830 101,458 * Aspen Technology Inc. 1,721,093 101,407 *,^ Snap Inc. 4,415,897 99,490 *,^ athenahealth Inc. 879,938 99,160 Cypress Semiconductor Corp. 6,806,715 93,660 * Guidewire Software Inc. 1,633,498 92,015 * Teradata Corp. 2,885,313 89,791 Fair Isaac Corp. 686,384 88,509 DST Systems Inc. 710,309 87,013 * Cirrus Logic Inc. 1,429,185 86,737 j2 Global Inc. 1,012,792 84,983 * Manhattan Associates Inc. 1,575,103 81,984 MKS Instruments Inc. 1,187,446 81,637 * EPAM Systems Inc. 1,079,799 81,546 Blackbaud Inc. 1,055,928 80,958 * ViaSat Inc. 1,217,963 77,730 Monolithic Power Systems Inc. 814,500 75,015 SYNNEX Corp. 668,160 74,794 * Ciena Corp. 3,130,664 73,915 * Tech Data Corp. 785,392 73,748 * NetScout Systems Inc. 1,939,520 73,605 * Entegris Inc. 3,139,950 73,475 * Ellie Mae Inc. 714,167 71,610 * Medidata Solutions Inc. 1,216,521 70,181 * Lumentum Holdings Inc. 1,288,751 68,755 * Proofpoint Inc. 913,204 67,906 * Finisar Corp. 2,458,633 67,219 * Integrated Device Technology Inc. 2,825,417 66,878 InterDigital Inc. 761,712 65,736 * Silicon Laboratories Inc. 882,982 64,943 * CACI International Inc. Class A 542,933 63,686 *,^ Dycom Industries Inc. 664,346 61,751 * Verint Systems Inc. 1,403,593 60,881 * Tableau Software Inc. Class A 1,219,460 60,424 * Advanced Energy Industries Inc. 876,029 60,061 * Cree Inc. 2,214,863 59,203 Science Applications International Corp. 793,876 59,064 * Square Inc. 3,331,402 57,567 * Paycom Software Inc. 992,396 57,073 * ACI Worldwide Inc. 2,618,440 56,008 * Viavi Solutions Inc. 5,116,946 54,854 Pitney Bowes Inc. 4,145,997 54,354 * Zendesk Inc. 1,908,191 53,506 * Allscripts Healthcare Solutions Inc. 4,120,764 52,251 * Electronics For Imaging Inc. 1,035,655 50,571 * Semtech Corp. 1,455,722 49,203 TiVo Corp. 2,570,442 48,196 * VeriFone Systems Inc. 2,479,292 46,437 Diebold Nixdorf Inc. 1,502,329 46,121 * CommVault Systems Inc. 901,725 45,808 * GoDaddy Inc. Class A 1,163,913 44,112 * HubSpot Inc. 722,408 43,742 * Cornerstone OnDemand Inc. 1,119,570 43,540 * RealPage Inc. 1,245,376 43,464 *,^ FireEye Inc. 3,420,620 43,134 Power Integrations Inc. 625,300 41,113 * Inphi Corp. 825,228 40,288 Cabot Microelectronics Corp. 525,713 40,275 Plantronics Inc. 733,496 39,689 * MicroStrategy Inc. Class A 209,585 39,360 * Synaptics Inc. 787,899 39,009 Cogent Communications Holdings Inc. 900,996 38,788 * Mercury Systems Inc. 991,314 38,711 * EchoStar Corp. Class A 674,747 38,427 *,^ 2U Inc. 937,383 37,177 Xperi Corp. 1,085,439 36,851 * MaxLinear Inc. 1,294,589 36,313 * Premier Inc. Class A 1,133,363 36,075 *,^ 3D Systems Corp. 2,391,036 35,770 *,^ Oclaro Inc. 3,524,133 34,607 * NETGEAR Inc. 697,522 34,562 * RingCentral Inc. Class A 1,203,509 34,059 Pegasystems Inc. 762,384 33,431 * Infinera Corp. 3,252,517 33,273 *,^ Twilio Inc. Class A 1,145,788 33,079 * Rambus Inc. 2,499,464 32,843 Brooks Automation Inc. 1,464,825 32,812 * Insight Enterprises Inc. 791,451 32,521 ^ Ebix Inc. 498,843 30,554 * Callidus Software Inc. 1,390,976 29,697 Progress Software Corp. 1,020,053 29,633 * Envestnet Inc. 904,098 29,202 * New Relic Inc. 786,088 29,140 NIC Inc. 1,384,664 27,970 * Ixia 1,413,599 27,777 West Corp. 1,129,979 27,594 *,^ Ubiquiti Networks Inc. 547,855 27,535 * BroadSoft Inc. 679,348 27,310 CSG Systems International Inc. 685,388 25,915 * Gigamon Inc. 721,969 25,666 * Qualys Inc. 665,458 25,221 * InvenSense Inc. 1,894,894 23,933 * Q2 Holdings Inc. 679,205 23,670 ADTRAN Inc. 1,078,991 22,389 * Synchronoss Technologies Inc. 916,274 22,357 * SPS Commerce Inc. 378,238 22,123 * ScanSource Inc. 560,626 22,005 * Amkor Technology Inc. 1,893,716 21,948 * Super Micro Computer Inc. 859,059 21,777 * Web.com Group Inc. 1,072,182 20,693 * Cray Inc. 933,823 20,451 *,^ Applied Optoelectronics Inc. 362,254 20,341 *,^ Acacia Communications Inc. 345,714 20,266 * ePlus Inc. 149,597 20,203 * Diodes Inc. 839,335 20,186 * Bottomline Technologies de Inc. 851,557 20,139 * FormFactor Inc. 1,573,822 18,650 Monotype Imaging Holdings Inc. 926,016 18,613 * Extreme Networks Inc. 2,468,744 18,540 * Virtusa Corp. 612,818 18,519 *,^ Nimble Storage Inc. 1,443,355 18,042 * Lattice Semiconductor Corp. 2,586,987 17,902 * Five9 Inc. 1,070,174 17,615 * Quality Systems Inc. 1,155,073 17,603 *,^ Shutterstock Inc. 425,525 17,595 * Barracuda Networks Inc. 759,738 17,558 * CEVA Inc. 480,008 17,040 *,^ Box Inc. 1,029,187 16,786 * Ultratech Inc. 566,118 16,768 * Photronics Inc. 1,529,140 16,362 *,^ Unisys Corp. 1,163,573 16,232 * Nanometrics Inc. 522,773 15,924 *,^ Match Group Inc. 947,728 15,476 *,^ Pure Storage Inc. Class A 1,556,044 15,296 * Rudolph Technologies Inc. 659,259 14,767 * Exar Corp. 1,110,189 14,444 *,^ Gogo Inc. 1,306,623 14,373 * Blucora Inc. 816,692 14,129 * PROS Holdings Inc. 578,559 13,995 * Vocera Communications Inc. 552,646 13,722 * PDF Solutions Inc. 586,255 13,261 * CalAmp Corp. 785,871 13,195 * Perficient Inc. 757,941 13,158 Syntel Inc. 751,590 12,649 * Axcelis Technologies Inc. 656,082 12,334 * Ultra Clean Holdings Inc. 716,809 12,093 *,^ Alarm.com Holdings Inc. 375,051 11,529 * Endurance International Group Holdings Inc. 1,449,290 11,377 * Loral Space & Communications Inc. 288,493 11,367 * Varonis Systems Inc. 355,021 11,290 * Actua Corp. 779,203 10,948 Cohu Inc. 568,086 10,487 * ShoreTel Inc. 1,683,857 10,356 *,^ Impinj Inc. 340,083 10,294 * Xcerra Corp. 1,149,883 10,222 * Harmonic Inc. 1,707,962 10,162 Hackett Group Inc. 518,141 10,099 * Boingo Wireless Inc. 769,876 10,001 * CommerceHub Inc. 637,912 9,907 * Carbonite Inc. 482,978 9,804 * A10 Networks Inc. 1,035,362 9,474 *,^ KeyW Holding Corp. 1,002,363 9,462 * Silver Spring Networks Inc. 831,317 9,386 *,^ Benefitfocus Inc. 333,823 9,330 * VASCO Data Security International Inc. 669,223 9,035 Forrester Research Inc. 225,554 8,966 *,^ MeetMe Inc. 1,395,067 8,217 IXYS Corp. 562,901 8,190 * Workiva Inc. 520,376 8,144 ^ Computer Programs & Systems Inc. 289,211 8,098 * LivePerson Inc. 1,165,489 7,984 *,^ Hortonworks Inc. 811,530 7,961 PC Connection Inc. 259,659 7,735 *,^ Instructure Inc. 318,355 7,450 * Sonus Networks Inc. 1,124,738 7,412 *,^ Nutanix Inc. 393,705 7,390 * NeoPhotonics Corp. 811,842 7,315 Comtech Telecommunications Corp. 493,310 7,271 * Alpha & Omega Semiconductor Ltd. 420,420 7,227 * RigNet Inc. 336,443 7,217 * Jive Software Inc. 1,611,707 6,930 * Blackline Inc. 224,527 6,682 * Calix Inc. 915,482 6,637 *,^ Digimarc Corp. 237,873 6,423 *,^ Internap Corp. 1,724,429 6,415 * Digi International Inc. 527,858 6,282 American Software Inc. Class A 606,253 6,232 *,^ Appfolio Inc. 226,465 6,160 * Brightcove Inc. 676,919 6,025 * Model N Inc. 561,393 5,867 * Rapid7 Inc. 389,653 5,837 * ChannelAdvisor Corp. 519,240 5,790 * Telenav Inc. 658,606 5,697 * Immersion Corp. 654,532 5,668 *,^ Coupa Software Inc. 220,377 5,598 * Zix Corp. 1,143,378 5,500 * GSI Technology Inc. 627,732 5,461 * Sigma Designs Inc. 868,565 5,429 * Kopin Corp. 1,316,815 5,399 EMCORE Corp. 585,971 5,274 * Vectrus Inc. 234,319 5,237 QAD Inc. Class A 186,341 5,190 * Limelight Networks Inc. 1,942,870 5,013 * DSP Group Inc. 411,148 4,934 * Mitek Systems Inc. 718,250 4,776 * Quantum Corp. 5,358,674 4,662 * AXT Inc. 783,211 4,543 * GigPeak Inc. 1,473,942 4,540 * CommerceHub Inc. Class A 291,580 4,514 * Exa Corp. 354,366 4,500 * Quantenna Communications Inc. 212,963 4,436 *,^ QuickLogic Corp. 2,471,950 4,400 * Xactly Corp. 367,924 4,378 * MobileIron Inc. 1,002,344 4,360 * Everbridge Inc. 199,295 4,092 * Rosetta Stone Inc. 416,918 4,065 * Clearfield Inc. 241,306 3,969 * Radisys Corp. 898,118 3,592 *,^ Rocket Fuel Inc. 649,253 3,480 * Ooma Inc. 349,647 3,479 Simulations Plus Inc. 286,767 3,370 PC-Tel Inc. 472,371 3,363 * USA Technologies Inc. 775,779 3,297 AstroNova Inc. 212,911 3,204 * Amber Road Inc. 401,962 3,103 * SecureWorks Corp. Class A 322,781 3,066 * Guidance Software Inc. 518,568 3,060 * KVH Industries Inc. 360,452 3,028 * Pixelworks Inc. 642,411 2,994 Computer Task Group Inc. 540,202 2,982 *,^ Park City Group Inc. 231,390 2,858 * Agilysys Inc. 300,463 2,839 * VOXX International Corp. Class A 524,949 2,730 * NCI Inc. Class A 180,277 2,713 * Castlight Health Inc. Class B 731,563 2,670 * ARI Network Services Inc. 500,995 2,605 * Tangoe Inc. 490,100 2,598 * Ichor Holdings Ltd. 128,500 2,548 * Datawatch Corp. 298,625 2,508 *,^ Airgain Inc. 161,541 2,449 * Key Tronic Corp. 314,937 2,312 Preformed Line Products Co. 43,570 2,272 Systemax Inc. 196,928 2,184 * Apptio Inc. Class A 186,170 2,184 * Edgewater Technology Inc. 279,593 2,083 TransAct Technologies Inc. 246,089 1,993 TESSCO Technologies Inc. 125,975 1,978 * Tabula Rasa HealthCare Inc. 146,500 1,975 * Rightside Group Ltd. 192,546 1,910 *,^ Aerohive Networks Inc. 451,389 1,900 * Aware Inc. 403,342 1,896 * BSQUARE Corp. 345,599 1,866 * Great Elm Capital Group Inc. 558,900 1,844 * Upland Software Inc. 108,513 1,724 * Amtech Systems Inc. 281,320 1,547 * Synacor Inc. 359,073 1,490 *,^ Neonode Inc. 911,744 1,459 *,^ TransEnterix Inc. 1,165,497 1,410 ClearOne Inc. 141,648 1,402 * NetSol Technologies Inc. 268,367 1,369 * PAR Technology Corp. 189,722 1,360 * Pendrell Corp. 203,765 1,324 *,^ VirnetX Holding Corp. 575,781 1,324 * MRV Communications Inc. 125,429 1,323 * ID Systems Inc. 208,331 1,319 *,^ Aehr Test Systems 263,177 1,266 * RCM Technologies Inc. 257,001 1,223 * Tremor Video Inc. 598,009 1,196 Concurrent Computer Corp. 245,188 1,192 * iPass Inc. 1,002,101 1,172 Evolving Systems Inc. 239,404 1,161 *,^ CVD Equipment Corp. 107,736 1,123 * Covisint Corp. 519,647 1,065 * Icad Inc. 214,839 1,033 *,^ Inseego Corp. 492,381 1,029 Network-1 Technologies Inc. 211,338 1,025 *,^ Netlist Inc. 1,012,191 1,002 * Numerex Corp. Class A 197,011 940 * GSE Systems Inc. 275,429 936 QAD Inc. Class B 38,541 924 *,^ Atomera Inc. 129,766 919 *,^ SITO Mobile Ltd. 356,917 917 LRAD Corp. 602,425 910 * Identiv Inc. 128,529 907 GlobalSCAPE Inc. 226,755 889 * Aviat Networks Inc. 59,776 879 *,^ Sunworks Inc. 460,258 700 RELM Wireless Corp. 128,863 644 * Xplore Technologies Corp. 312,216 640 *,^ Resonant Inc. 101,540 547 * ARC Group Worldwide Inc. 128,901 541 * WidePoint Corp. 1,179,926 531 * DASAN Zhone Solutions Inc. 82,870 515 *,^ ParkerVision Inc. 248,937 495 * Westell Technologies Inc. Class A 696,943 488 * inTEST Corp. 75,955 479 * Inuvo Inc. 363,197 469 * Data I/O Corp. 85,143 425 * Lantronix Inc. 107,354 417 * Intermolecular Inc. 420,975 391 * Qumu Corp. 136,998 381 * Adesto Technologies Corp. 90,915 377 * Support.com Inc. 163,800 360 Communications Systems Inc. 81,409 358 CSP Inc. 30,760 317 * FORM Holdings Corp. 144,635 314 * MuleSoft Inc. Class A 12,093 294 * SharpSpring Inc. 62,380 284 * FalconStor Software Inc. 703,835 280 * eGain Corp. 180,736 262 * Marin Software Inc. 133,535 240 * Ciber Inc. 593,247 237 * BroadVision Inc. 38,131 185 * Streamline Health Solutions Inc. 181,006 185 * Everspin Technologies Inc. 21,144 177 * Determine Inc. 50,069 171 * Alteryx Inc. Class A 10,746 168 *,^ MoSys Inc. 58,538 122 * Mastech Digital Inc. 15,394 113 * Cinedigm Corp. Class A 67,758 105 * Smith Micro Software Inc. 93,135 87 * Sonic Foundry Inc. 17,328 86 *,^ NXT-ID Inc. 42,700 79 * ADDvantage Technologies Group Inc. 29,519 55 *,^ Fusion Telecommunications International Inc. 31,290 49 * Seachange International Inc. 16,795 42 * Socket Mobile Inc. 5,500 24 * GlassBridge Enterprises Inc. 2,673 13 * Finjan Holdings Inc. 6,800 12 * Intelligent Systems Corp. 1,383 6 Telecommunications (2.2%) AT&T Inc. 136,795,446 5,683,851 Verizon Communications Inc. 90,800,284 4,426,514 * T-Mobile US Inc. 6,427,091 415,126 * Level 3 Communications Inc. 6,407,255 366,623 CenturyLink Inc. 12,155,679 286,509 * Zayo Group Holdings Inc. 3,519,417 115,789 *,^ Sprint Corp. 13,252,437 115,031 ^ Frontier Communications Corp. 26,049,594 55,746 Telephone & Data Systems Inc. 2,087,308 55,334 * 8x8 Inc. 1,924,720 29,352 Shenandoah Telecommunications Co. 1,038,470 29,129 * Vonage Holdings Corp. 4,333,968 27,391 Consolidated Communications Holdings Inc. 1,084,737 25,404 Windstream Holdings Inc. 4,019,127 21,904 ATN International Inc. 253,293 17,837 * Cincinnati Bell Inc. 982,154 17,384 *,^ Iridium Communications Inc. 1,782,216 17,198 * ORBCOMM Inc. 1,583,537 15,123 * GTT Communications Inc. 573,337 13,961 *,^ Globalstar Inc. 7,707,426 12,332 * United States Cellular Corp. 327,878 12,240 * General Communication Inc. Class A 566,441 11,782 * FairPoint Communications Inc. 593,058 9,845 * Lumos Networks Corp. 512,510 9,071 Spok Holdings Inc. 454,450 8,635 * Hawaiian Telcom Holdco Inc. 286,751 6,569 *,^ Straight Path Communications Inc. Class B 179,767 6,466 *,^ pdvWireless Inc. 242,197 5,292 IDT Corp. Class B 371,595 4,727 * HC2 Holdings Inc. 755,463 4,684 *,^ Intelsat SA 783,432 3,251 * Alaska Communications Systems Group Inc. 1,273,914 2,357 * Pareteum Corp. 41,046 35 * Otelco Inc. Class A 3,254 23 *,^ CPS Technologies Corp. 1,900 3 Utilities (3.1%) NextEra Energy Inc. 10,428,499 1,338,706 Duke Energy Corp. 15,350,706 1,258,911 Southern Co. 21,833,914 1,086,892 Dominion Resources Inc. 13,965,212 1,083,281 PG&E Corp. 11,310,981 750,597 Exelon Corp. 20,531,190 738,712 American Electric Power Co. Inc. 10,960,558 735,782 Sempra Energy 5,571,390 615,639 Edison International 7,245,137 576,785 PPL Corp. 15,141,868 566,154 Consolidated Edison Inc. 6,803,393 528,351 Xcel Energy Inc. 11,307,267 502,608 Public Service Enterprise Group Inc. 11,263,738 499,547 WEC Energy Group Inc. 7,019,213 425,575 Eversource Energy 7,053,106 414,582 DTE Energy Co. 3,983,288 406,734 FirstEnergy Corp. 9,848,327 313,374 American Water Works Co. Inc. 3,917,872 304,693 Entergy Corp. 3,988,781 302,988 Ameren Corp. 5,375,694 293,459 CMS Energy Corp. 6,187,360 276,822 ONEOK Inc. 4,668,882 258,843 CenterPoint Energy Inc. 9,055,781 249,668 Pinnacle West Capital Corp. 2,466,322 205,642 Alliant Energy Corp. 5,049,794 200,022 UGI Corp. 3,841,998 189,795 SCANA Corp. 2,863,438 187,126 Atmos Energy Corp. 2,333,408 184,316 Westar Energy Inc. Class A 3,156,440 171,300 NiSource Inc. 7,172,430 170,632 AES Corp. 14,635,476 163,625 Great Plains Energy Inc. 4,772,816 139,462 NRG Energy Inc. 7,000,744 130,914 Aqua America Inc. 3,863,595 124,215 Vectren Corp. 1,831,925 107,369 National Fuel Gas Co. 1,796,050 107,081 WGL Holdings Inc. 1,136,235 93,773 IDACORP Inc. 1,117,446 92,703 * Calpine Corp. 7,947,488 87,820 Portland General Electric Co. 1,965,098 87,290 Southwest Gas Holdings Inc. 980,598 81,301 Hawaiian Electric Industries Inc. 2,400,473 79,960 ONE Gas Inc. 1,173,760 79,346 Black Hills Corp. 1,173,274 77,988 New Jersey Resources Corp. 1,909,431 75,613 ALLETE Inc. 1,102,371 74,642 Spire Inc. 985,827 66,543 PNM Resources Inc. 1,785,672 66,070 South Jersey Industries Inc. 1,753,425 62,510 NorthWestern Corp. 1,048,797 61,564 Avangrid Inc. 1,403,322 59,978 Avista Corp. 1,495,413 58,396 MGE Energy Inc. 846,924 55,050 Ormat Technologies Inc. 953,291 54,414 El Paso Electric Co. 911,854 46,049 California Water Service Group 1,118,232 40,089 Northwest Natural Gas Co. 627,445 37,082 American States Water Co. 777,844 34,458 * TerraForm Power Inc. Class A 2,003,258 24,780 Chesapeake Utilities Corp. 343,094 23,742 * Dynegy Inc. 2,465,237 19,377 Unitil Corp. 406,314 18,296 SJW Group 373,840 18,027 Connecticut Water Service Inc. 330,836 17,584 Middlesex Water Co. 372,716 13,772 York Water Co. 286,420 10,039 *,^ Sunrun Inc. 1,738,430 9,388 *,^ Cadiz Inc. 535,083 8,053 Artesian Resources Corp. Class A 226,518 7,375 * Atlantic Power Corp. 2,322,661 6,155 Delta Natural Gas Co. Inc. 191,597 5,815 Gas Natural Inc. 346,811 4,404 ^ Spark Energy Inc. Class A 125,328 4,004 *,^ AquaVenture Holdings Ltd. 233,961 3,994 * Pure Cycle Corp. 483,835 2,685 Genie Energy Ltd. Class B 296,710 2,148 * US Geothermal Inc. 379,270 1,551 *,^ Vivint Solar Inc. 132,426 371 Total Common Stocks (Cost $365,410,110) Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bond (0.0%) Industrial (0.0%) Capital Goods (0.0%) Mueller Industries Inc. (Cost $6,160) 6.000% 3/1/27 6,245 6,198 Shares Temporary Cash Investments (1.0%)1 Money Market Fund (1.0%) 3,4 Vanguard Market Liquidity Fund 0.965% 55,182,619 5,519,366 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 5 United States Treasury Bill 0.601% 4/27/17 1,900 1,899 5,6 United States Treasury Bill 0.491%–0.567% 5/4/17 30,400 30,382 United States Treasury Bill 0.623% 5/18/17 12,100 12,089 5 United States Treasury Bill 0.607%–0.618% 5/25/17 52,600 52,546 5 United States Treasury Bill 0.521% 6/1/17 5,700 5,694 5 United States Treasury Bill 0.598%–0.607% 6/8/17 59,000 58,924 United States Treasury Bill 0.761% 6/22/17 6,500 6,489 5 United States Treasury Bill 0.602% 7/13/17 500 499 Total Temporary Cash Investments (Cost $5,687,278) Total Investments (100.5%) (Cost $371,103,548) Other Asset and Liabilities-Net (-0.5%)4,6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $2,798,250,000 of collateral received for securities on loan. 5 Securities with a value of $122,486,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $1,399,000 and cash of $2,020,000 have been segregated as collateral for open over- the-counter swap contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that Total Stock Market Index Fund fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 546,560,016 44 15,555 Corporate Bonds — 6,198 — Temporary Cash Investments 5,519,366 168,522 — Futures Contracts—Assets 1 301 — — Futures Contracts—Liabilities 1 (6,138) — — Swap Contracts—Assets — 1,665 — Swap Contracts—Liabilities — (1,530) — Total 552,073,545 174,899 15,555 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Total Stock Market Index Fund At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 23,235 2,740,801 (10,541) E-mini Russell 2000 Index June 2017 1,914 132,487 1,868 E-mini S&P Mid-Cap 400 Index June 2017 240 41,237 234 (8,439) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Total Stock Market Index Fund At March 31, 2017, the fund had the following open total return swap contracts: Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 4/6/17 GSCM 11,875 (1.254%) (1,530) SLM Corp. 5/22/17 GSI 38,918 (1.384%) 1,665 135 GSCM—Goldman Sachs Capital Management. GSI—Goldman Sachs International. At March 31, 2017, the counterparty had deposited in segregated accounts securities with a value of $1,374,000 in connection with amounts due to the fund for open swap contracts. E. At March 31, 2017, the cost of investment securities for tax purposes was $371,112,883,000. Net unrealized appreciation of investment securities for tax purposes was $181,156,818,000, consisting of unrealized gains of $190,940,349,000 on securities that had risen in value since their purchase and $9,783,531,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.8%)1 Basic Materials (3.6%) Dow Chemical Co. 6,056,217 384,812 EI du Pont de Nemours & Co. 4,315,469 346,662 Air Products & Chemicals Inc. 1,086,131 146,943 LyondellBasell Industries NV Class A 1,607,370 146,576 PPG Industries Inc. 1,280,673 134,573 International Paper Co. 2,048,327 104,014 Nucor Corp. 1,586,210 94,728 Newmont Mining Corp. 2,650,186 87,350 * Freeport-McMoRan Inc. 6,453,520 86,219 Celanese Corp. Class A 701,916 63,067 Albemarle Corp. 564,120 59,594 Eastman Chemical Co. 699,385 56,510 Mosaic Co. 1,757,329 51,279 FMC Corp. 672,045 46,768 Ashland Global Holdings Inc. 311,781 38,602 Avery Dennison Corp. 438,824 35,369 CF Industries Holdings Inc. 1,166,837 34,247 Arconic Inc. 1,097,645 28,912 Reliance Steel & Aluminum Co. 344,881 27,597 * Alcoa Corp. 410,214 14,111 Westlake Chemical Corp. 194,459 12,844 Consumer Goods (9.3%) Procter & Gamble Co. 12,760,450 1,146,526 PepsiCo Inc. 7,123,855 796,874 Altria Group Inc. 4,849,829 346,375 Mondelez International Inc. Class A 7,323,356 315,490 Kimberly-Clark Corp. 1,777,636 233,990 Ford Motor Co. 19,476,037 226,701 General Motors Co. 6,352,891 224,638 General Mills Inc. 2,895,129 170,842 Archer-Daniels-Midland Co. 2,844,548 130,963 Delphi Automotive plc 1,342,661 108,071 Kellogg Co. 1,230,887 89,375 Dr Pepper Snapple Group Inc. 911,974 89,301 Conagra Brands Inc. 2,167,743 87,447 Tyson Foods Inc. Class A 1,358,212 83,815 Molson Coors Brewing Co. Class B 875,257 83,771 JM Smucker Co. 554,533 72,688 Genuine Parts Co. 708,731 65,494 Whirlpool Corp. 370,798 63,529 Coach Inc. 1,406,680 58,138 Campbell Soup Co. 994,110 56,903 Hasbro Inc. 557,102 55,610 Bunge Ltd. 699,470 55,440 Harley-Davidson Inc. 886,902 53,658 Stanley Black & Decker Inc. 380,697 50,583 Lear Corp. 345,805 48,959 Mattel Inc. 1,712,930 43,868 Clorox Co. 321,098 43,294 Leucadia National Corp. 1,623,249 42,204 PVH Corp. 394,692 40,839 VF Corp. 666,225 36,622 PulteGroup Inc. 1,425,035 33,560 Lamb Weston Holdings Inc. 725,711 30,523 DR Horton Inc. 883,438 29,427 Lennar Corp. Class A 527,913 27,024 Ralph Lauren Corp. Class A 283,185 23,114 Goodyear Tire & Rubber Co. 626,732 22,562 BorgWarner Inc. 526,938 22,021 Ingredion Inc. 181,422 21,849 * Michael Kors Holdings Ltd. 382,342 14,571 * Edgewell Personal Care Co. 143,726 10,512 ^ Pilgrim's Pride Corp. 254,716 5,732 Lennar Corp. Class B 1,431 60 Consumer Services (6.2%) Wal-Mart Stores Inc. 7,666,741 552,619 CVS Health Corp. 5,119,761 401,901 Time Warner Inc. 1,837,418 179,534 * eBay Inc. 5,154,587 173,039 McKesson Corp. 1,058,468 156,928 Target Corp. 2,803,676 154,735 Delta Air Lines Inc. 3,278,204 150,666 Kroger Co. 4,682,575 138,089 Cardinal Health Inc. 1,571,355 128,144 Sysco Corp. 2,421,717 125,736 Omnicom Group Inc. 1,168,090 100,701 American Airlines Group Inc. 2,260,962 95,639 * United Continental Holdings Inc. 1,264,817 89,347 Viacom Inc. Class B 1,791,028 83,498 AmerisourceBergen Corp. Class A 811,643 71,830 Best Buy Co. Inc. 1,328,697 65,305 Las Vegas Sands Corp. 996,818 56,888 Carnival Corp. 934,095 55,028 Darden Restaurants Inc. 617,847 51,695 Interpublic Group of Cos. Inc. 1,955,924 48,057 Whole Foods Market Inc. 1,598,025 47,493 Aramark 1,225,419 45,181 Macy's Inc. 1,522,495 45,127 * Liberty Interactive Corp. QVC Group Class A 2,087,325 41,788 Nielsen Holdings plc 885,803 36,593 Kohl's Corp. 879,048 34,995 * Liberty Media Corp-Liberty SiriusXM 891,790 34,584 News Corp. Class A 2,498,219 32,477 Gap Inc. 1,191,650 28,945 Hilton Worldwide Holdings Inc. 490,130 28,653 Staples Inc. 3,260,194 28,592 Bed Bath & Beyond Inc. 724,471 28,588 ^ Nordstrom Inc. 609,123 28,367 Tiffany & Co. 294,518 28,068 * Liberty Media Corp-Liberty SiriusXM 435,073 16,933 * Discovery Communications Inc. 552,319 15,636 * AutoNation Inc. 350,963 14,842 H&R Block Inc. 518,740 12,061 * Rite Aid Corp. 2,631,532 11,184 * Discovery Communications Inc. Class A 378,165 11,001 Williams-Sonoma Inc. 198,575 10,648 News Corp. Class B 12,704 171 Financials (25.2%) * Berkshire Hathaway Inc. Class B 9,617,951 1,603,120 JPMorgan Chase & Co. 17,860,667 1,568,881 Wells Fargo & Co. 22,561,544 1,255,776 Bank of America Corp. 50,039,534 1,180,433 Citigroup Inc. 14,224,224 850,893 US Bancorp 8,033,038 413,701 Goldman Sachs Group Inc. 1,786,352 410,361 American International Group Inc. 4,887,450 305,123 American Express Co. 3,820,237 302,219 Chubb Ltd. 2,204,542 300,369 Morgan Stanley 7,008,664 300,251 PNC Financial Services Group Inc. 2,426,065 291,710 Bank of New York Mellon Corp. 5,011,750 236,705 MetLife Inc. 4,372,816 230,972 Prudential Financial Inc. 2,145,515 228,884 Capital One Financial Corp. 2,398,140 207,823 CME Group Inc. 1,608,584 191,100 BB&T Corp. 4,033,455 180,295 Travelers Cos. Inc. 1,395,541 168,219 Allstate Corp. 1,822,549 148,520 Aflac Inc. 2,037,014 147,521 State Street Corp. 1,811,119 144,183 Synchrony Financial 4,038,832 138,532 SunTrust Banks Inc. 2,449,803 135,474 Discover Financial Services 1,920,551 131,346 Equity Residential 1,834,489 114,142 Progressive Corp. 2,892,721 113,337 M&T Bank Corp. 691,056 106,927 Ameriprise Financial Inc. 767,369 99,512 KeyCorp 5,382,849 95,707 Fifth Third Bancorp 3,763,506 95,593 Northern Trust Corp. 1,071,379 92,760 Hartford Financial Services Group Inc. 1,881,428 90,440 Principal Financial Group Inc. 1,431,895 90,367 Regions Financial Corp. 6,131,362 89,089 Citizens Financial Group Inc. 2,549,483 88,085 Willis Towers Watson plc 651,076 85,219 Lincoln National Corp. 1,121,851 73,425 Huntington Bancshares Inc. 5,437,467 72,808 Franklin Resources Inc. 1,689,520 71,196 Host Hotels & Resorts Inc. 3,709,587 69,221 Loews Corp. 1,435,964 67,160 Invesco Ltd. 2,011,534 61,613 Annaly Capital Management Inc. 5,110,949 56,783 Cincinnati Financial Corp. 785,098 56,739 * Arch Capital Group Ltd. 584,648 55,407 Unum Group 1,141,863 53,542 XL Group Ltd. 1,319,909 52,612 FNF Group 1,286,910 50,112 Western Union Co. 2,395,426 48,747 Ally Financial Inc. 2,348,339 47,742 Duke Realty Corp. 1,775,297 46,637 Macerich Co. 715,791 46,097 * Alleghany Corp. 72,792 44,742 Torchmark Corp. 566,067 43,610 CIT Group Inc. 1,014,562 43,555 Zions Bancorporation 1,022,483 42,944 Reinsurance Group of America Inc. Class A 321,656 40,844 Nasdaq Inc. 580,696 40,329 HCP Inc. 1,173,224 36,698 Everest Re Group Ltd. 153,488 35,887 Voya Financial Inc. 943,638 35,820 * GGP Inc. 1,534,718 35,575 AGNC Investment Corp. 1,658,304 32,984 New York Community Bancorp Inc. 2,315,926 32,353 WR Berkley Corp. 456,698 32,257 * Liberty Broadband Corp. 364,650 31,506 People's United Financial Inc. 1,714,385 31,202 Comerica Inc. 444,780 30,503 Lazard Ltd. Class A 649,144 29,854 Axis Capital Holdings Ltd. 430,492 28,856 Raymond James Financial Inc. 319,672 24,378 Kimco Realty Corp. 1,011,001 22,333 *,^ Athene Holding Ltd. Class A 431,987 21,595 Camden Property Trust 220,200 17,717 Assurant Inc. 143,078 13,688 Navient Corp. 763,730 11,273 * Liberty Broadband Corp. Class A 62,959 5,357 * Santander Consumer USA Holdings Inc. 269,229 3,586 * Berkshire Hathaway Inc. Class A 14 3,498 Health Care (12.2%) Johnson & Johnson 13,579,346 1,691,308 Pfizer Inc. 29,708,260 1,016,320 Merck & Co. Inc. 13,762,076 874,442 UnitedHealth Group Inc. 4,802,254 787,618 Eli Lilly & Co. 4,956,610 416,900 Abbott Laboratories 8,625,150 383,043 Aetna Inc. 1,754,852 223,831 Anthem Inc. 1,319,157 218,162 * Express Scripts Holding Co. 3,022,237 199,196 Cigna Corp. 1,281,049 187,661 Humana Inc. 745,041 153,583 * HCA Holdings Inc. 1,475,009 131,261 Baxter International Inc. 2,421,129 125,560 Zimmer Biomet Holdings Inc. 997,685 121,827 Quest Diagnostics Inc. 684,822 67,243 * Hologic Inc. 1,395,658 59,385 Perrigo Co. plc 683,811 45,398 Universal Health Services Inc. Class B 224,720 27,966 Patterson Cos. Inc. 1,071 48 Industrials (11.9%) General Electric Co. 44,156,001 1,315,849 Honeywell International Inc. 3,799,468 474,440 United Technologies Corp. 3,620,178 406,220 Lockheed Martin Corp. 1,231,725 329,610 Caterpillar Inc. 2,924,697 271,295 Boeing Co. 1,462,698 258,693 General Dynamics Corp. 1,283,979 240,361 Raytheon Co. 1,461,306 222,849 CSX Corp. 4,622,482 215,176 Northrop Grumman Corp. 871,153 207,195 Johnson Controls International plc 4,683,683 197,277 Emerson Electric Co. 3,218,591 192,665 Deere & Co. 1,589,397 173,022 Eaton Corp. plc 2,244,646 166,440 Norfolk Southern Corp. 1,450,285 162,388 Waste Management Inc. 2,194,819 160,046 TE Connectivity Ltd. 1,773,486 132,213 Cummins Inc. 837,563 126,639 PACCAR Inc. 1,747,698 117,445 FedEx Corp. 599,901 117,071 Parker-Hannifin Corp. 663,894 106,435 Ingersoll-Rand plc 1,296,139 105,402 Illinois Tool Works Inc. 690,885 91,521 Republic Services Inc. Class A 1,182,384 74,266 Ball Corp. 876,647 65,100 WestRock Co. 1,247,222 64,893 Rockwell Collins Inc. 653,218 63,467 Dover Corp. 779,220 62,610 L3 Technologies Inc. 348,946 57,677 Pentair plc 821,096 51,548 Xylem Inc. 898,521 45,124 * Crown Holdings Inc. 700,506 37,092 Fluor Corp. 699,385 36,802 ManpowerGroup Inc. 336,242 34,488 Jacobs Engineering Group Inc. 604,059 33,392 * Arrow Electronics Inc. 448,325 32,912 Xerox Corp. 4,321,523 31,720 Flowserve Corp. 652,499 31,594 Avnet Inc. 639,592 29,268 Allison Transmission Holdings Inc. 782,325 28,211 * United Rentals Inc. 210,626 26,339 Owens Corning 283,576 17,403 * Conduent Inc. 2,261 38 Oil & Gas (9.1%) Exxon Mobil Corp. 20,833,048 1,708,518 Chevron Corp. 9,449,347 1,014,576 ConocoPhillips 6,166,125 307,505 Schlumberger Ltd. 3,476,136 271,486 Occidental Petroleum Corp. 3,813,457 241,621 Kinder Morgan Inc. 9,460,859 205,679 Phillips 66 2,196,082 173,974 Valero Energy Corp. 2,251,408 149,246 Marathon Petroleum Corp. 2,628,970 132,868 Baker Hughes Inc. 2,120,500 126,848 Devon Energy Corp. 2,482,175 103,556 Halliburton Co. 2,059,952 101,370 Apache Corp. 1,889,934 97,124 National Oilwell Varco Inc. 1,893,254 75,900 Hess Corp. 1,497,362 72,188 Marathon Oil Corp. 4,247,528 67,111 Tesoro Corp. 586,406 47,534 OGE Energy Corp. 1,001,116 35,019 ^ Helmerich & Payne Inc. 486,721 32,401 HollyFrontier Corp. 883,551 25,040 * Weatherford International plc 2,468,525 16,416 * Energen Corp. 243,128 13,236 Murphy Oil Corp. 411,117 11,754 Other (0.0%)2 * Safeway Inc CVR (Casa Ley) Expire 1/30/2018 376 — * Safeway Inc CVR (PDC) Expire 1/30/2019 376 — — Technology (12.1%) Microsoft Corp. 36,642,769 2,413,293 Intel Corp. 23,599,404 851,230 Cisco Systems Inc. 24,996,303 844,875 International Business Machines Corp. 4,269,881 743,557 Oracle Corp. 7,678,779 342,550 QUALCOMM Inc. 3,682,167 211,135 Hewlett Packard Enterprise Co. 8,306,687 196,868 HP Inc. 8,439,454 150,897 Corning Inc. 4,623,316 124,830 Western Digital Corp. 1,436,518 118,556 Symantec Corp. 3,082,457 94,570 * Dell Technologies Inc. Class V 1,117,896 71,635 Motorola Solutions Inc. 820,558 70,749 Seagate Technology plc 1,476,596 67,820 * Advanced Micro Devices Inc. 3,987,312 58,015 NetApp Inc. 1,371,687 57,405 * Synopsys Inc. 749,565 54,066 CA Inc. 1,573,287 49,905 Harris Corp. 311,547 34,666 Marvell Technology Group Ltd. 1,927,401 29,412 Computer Sciences Corp. 416,703 28,757 Juniper Networks Inc. 903,738 25,151 ^ Garmin Ltd. 469,553 23,999 * Nuance Communications Inc. 717,042 12,412 Telecommunications (4.3%) AT&T Inc. 30,655,129 1,273,721 Verizon Communications Inc. 20,348,681 991,998 CenturyLink Inc. 2,741,674 64,621 *,^ Sprint Corp. 2,990,013 25,953 Frontier Communications Corp. 121,652 261 Utilities (5.9%) NextEra Energy Inc. 2,333,011 299,489 Duke Energy Corp. 3,435,588 281,753 Southern Co. 4,889,641 243,406 Dominion Resources Inc. 3,127,140 242,572 PG&E Corp. 2,534,425 168,184 Exelon Corp. 4,598,793 165,465 American Electric Power Co. Inc. 2,453,384 164,696 Sempra Energy 1,248,192 137,925 Edison International 1,622,818 129,193 PPL Corp. 3,385,582 126,587 Consolidated Edison Inc. 1,519,382 117,995 Xcel Energy Inc. 2,530,088 112,462 Public Service Enterprise Group Inc. 2,519,748 111,751 WEC Energy Group Inc. 1,572,021 95,312 Eversource Energy 1,578,322 92,774 DTE Energy Co. 893,708 91,256 FirstEnergy Corp. 2,203,572 70,118 American Water Works Co. Inc. 892,617 69,419 Entergy Corp. 898,278 68,233 Ameren Corp. 1,216,787 66,424 CMS Energy Corp. 1,403,804 62,806 ONEOK Inc. 1,056,009 58,545 CenterPoint Energy Inc. 2,052,378 56,584 Pinnacle West Capital Corp. 558,727 46,587 Alliant Energy Corp. 1,142,192 45,242 SCANA Corp. 645,874 42,208 NiSource Inc. 1,621,060 38,565 AES Corp. 3,311,105 37,018 Avangrid Inc. 310,267 13,261 * Calpine Corp. 4,641 51 Total Common Stocks (Cost $44,114,647) Coupon Temporary Cash Investments (0.2%)1 Money Market Fund (0.2%) 3,4 Vanguard Market Liquidity Fund 0.965% 875,706 87,588 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 United States Treasury Bill 0.557% 4/27/17 3,000 2,999 United States Treasury Bill 0.564%-0.587% 5/4/17 600 600 United States Treasury Bill 0.587%-0.623% 5/18/17 1,100 1,099 5 United States Treasury Bill 0.608%-0.618% 5/25/17 2,100 2,098 United States Treasury Bill 0.724% 6/15/17 400 399 Total Temporary Cash Investments (Cost $94,778) Total Investments (100.0%) (Cost $44,209,425) Other Assets and Liabilities-Net (0.0%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $27,162,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3. Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $27,940,000 of collateral received for securities on loan. 5 Securities with a value of $4,097,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. Value Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 55,226,126 — — Temporary Cash Investments 87,588 7,195 — Futures Contracts—Liabilities 1 (203) — — Total 55,313,511 7,195 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Value Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-Mini S&P 500 Index June 2017 752 88,706 (322) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $44,209,425,000. Net unrealized appreciation of investment securities for tax purposes was $11,111,484,000, consisting of unrealized gains of $11,868,052,000 on securities that had risen in value since their purchase and $756,568,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.8%)1 Basic Materials (0.9%) Praxair Inc. 1,735,211 205,796 Ecolab Inc. 1,595,493 199,979 International Flavors & Fragrances Inc. 435,076 57,661 * Axalta Coating Systems Ltd. 1,314,833 42,338 Arconic Inc. 1,336,198 35,195 WR Grace & Co. 414,827 28,918 Newmont Mining Corp. 2,673 88 Consumer Goods (11.1%) Philip Morris International Inc. 9,432,311 1,064,908 Coca-Cola Co. 23,599,854 1,001,578 NIKE Inc. Class B 8,057,278 449,032 Altria Group Inc. 5,921,282 422,898 Colgate-Palmolive Co. 5,367,716 392,863 Kraft Heinz Co. 3,699,893 335,987 Reynolds American Inc. 5,201,320 327,787 Monsanto Co. 2,666,384 301,835 Activision Blizzard Inc. 4,292,871 214,043 *,^ Tesla Inc. 734,060 204,289 * Electronic Arts Inc. 1,874,662 167,820 Constellation Brands Inc. Class A 945,388 153,219 Newell Brands Inc. 2,930,929 138,252 * Monster Beverage Corp. 2,601,798 120,125 Estee Lauder Cos. Inc. Class A 1,350,267 114,489 Mead Johnson Nutrition Co. 1,114,170 99,250 Hershey Co. 830,047 90,683 * Mohawk Industries Inc. 383,012 87,897 Church & Dwight Co. Inc. 1,571,139 78,353 McCormick & Co. Inc. 690,556 67,364 Stanley Black & Decker Inc. 464,976 61,781 * WhiteWave Foods Co. Class A 1,076,766 60,460 Snap-on Inc. 351,947 59,363 Hormel Foods Corp. 1,605,374 55,594 Clorox Co. 391,269 52,755 * LKQ Corp. 1,778,288 52,051 Coty Inc. Class A 2,729,249 49,481 Brown-Forman Corp. Class B 1,047,572 48,377 ^ Hanesbrands Inc. 2,305,679 47,866 * NVR Inc. 21,374 45,032 VF Corp. 817,944 44,962 * WABCO Holdings Inc. 314,540 36,933 DR Horton Inc. 1,082,085 36,044 Lennar Corp. Class A 645,897 33,064 * Lululemon Athletica Inc. 580,024 30,086 ^ Polaris Industries Inc. 343,891 28,818 BorgWarner Inc. 647,256 27,049 *,^ Under Armour Inc. Class A 1,119,721 22,148 * Under Armour Inc. 1,140,337 20,868 * Michael Kors Holdings Ltd. 469,431 17,890 Lamb Weston Holdings Inc. 726 31 Consumer Services (21.3%) * Amazon.com Inc. 2,465,843 2,186,069 Home Depot Inc. 7,406,330 1,087,471 Comcast Corp. Class A 28,774,369 1,081,629 Walt Disney Co. 9,132,447 1,035,528 McDonald's Corp. 5,048,935 654,393 * Priceline Group Inc. 300,010 534,009 Starbucks Corp. 8,418,913 491,580 Walgreens Boots Alliance Inc. 5,577,441 463,207 Costco Wholesale Corp. 2,670,581 447,830 Lowe's Cos. Inc. 5,288,583 434,774 * Charter Communications Inc. Class A 1,226,348 401,408 * Netflix Inc. 2,486,323 367,503 TJX Cos. Inc. 3,765,834 297,802 Time Warner Inc. 2,241,812 219,048 Twenty-First Century Fox Inc. Class A 6,398,359 207,243 Southwest Airlines Co. 3,554,106 191,069 Marriott International Inc. Class A 1,749,453 164,764 Ross Stores Inc. 2,396,878 157,882 * O'Reilly Automotive Inc. 564,165 152,234 CBS Corp. Class B 2,191,977 152,036 Yum! Brands Inc. 2,042,368 130,507 * AutoZone Inc. 173,904 125,741 Dollar General Corp. 1,678,541 117,045 * Dollar Tree Inc. 1,362,577 106,908 * Ulta Beauty Inc. 359,204 102,456 Royal Caribbean Cruises Ltd. 1,043,011 102,330 Expedia Inc. 749,122 94,517 MGM Resorts International 3,135,268 85,906 * DISH Network Corp. Class A 1,309,723 83,154 * Chipotle Mexican Grill Inc. Class A 174,825 77,888 Twenty-First Century Fox Inc. 2,429,841 77,220 L Brands Inc. 1,476,729 69,554 Alaska Air Group Inc. 749,313 69,102 Las Vegas Sands Corp. 1,207,169 68,893 Carnival Corp. 1,143,117 67,341 *,^ CarMax Inc. 1,136,863 67,325 Advance Auto Parts Inc. 425,075 63,022 Foot Locker Inc. 804,146 60,158 Wynn Resorts Ltd. 494,244 56,645 Tractor Supply Co. 797,018 54,970 Wyndham Worldwide Corp. 637,364 53,723 * Norwegian Cruise Line Holdings Ltd. 966,183 49,015 Nielsen Holdings plc 1,088,040 44,947 ^ Sirius XM Holdings Inc. 8,594,527 44,262 FactSet Research Systems Inc. 240,321 39,631 Scripps Networks Interactive Inc. Class A 493,050 38,640 Hilton Worldwide Holdings Inc. 600,934 35,131 Tiffany & Co. 359,249 34,236 Signet Jewelers Ltd. 423,626 29,345 * TripAdvisor Inc. 677,390 29,236 * Discovery Communications Inc. 678,259 19,202 * Discovery Communications Inc. Class A 464,331 13,507 * Hyatt Hotels Corp. Class A 205,985 11,119 CBS Corp. Class A 2,760 194 Williams-Sonoma Inc. 396 21 * AutoNation Inc. 363 15 Financials (12.4%) Visa Inc. Class A 11,296,632 1,003,932 Mastercard Inc. Class A 5,792,453 651,477 Simon Property Group Inc. 1,910,626 328,685 American Tower Corporation 2,588,526 314,610 Charles Schwab Corp. 7,254,285 296,047 BlackRock Inc. 640,719 245,722 Marsh & McLennan Cos. Inc. 3,125,083 230,912 Intercontinental Exchange Inc. 3,619,708 216,712 Crown Castle International Corp. 2,192,185 207,052 S&P Global Inc. 1,571,106 205,406 Public Storage 896,405 196,232 Aon plc 1,596,784 189,522 Equinix Inc. 467,651 187,234 Prologis Inc. 3,214,691 166,778 Welltower Inc. 2,204,956 156,155 Weyerhaeuser Co. 4,549,531 154,593 AvalonBay Communities Inc. 835,219 153,346 Ventas Inc. 2,154,616 140,136 Boston Properties Inc. 934,268 123,707 Moody's Corp. 987,294 110,616 Vornado Realty Trust 1,033,958 103,716 Digital Realty Trust Inc. 965,644 102,735 Equifax Inc. 728,165 99,569 Realty Income Corp. 1,637,088 97,456 T. Rowe Price Group Inc. 1,404,988 95,750 Essex Property Trust Inc. 398,067 92,165 * SBA Communications Corp. Class A 742,134 89,331 * IHS Markit Ltd. 2,101,467 88,157 First Republic Bank 933,738 87,594 * Markel Corp. 80,751 78,802 Mid-America Apartment Communities Inc. 689,759 70,176 SL Green Realty Corp. 611,050 65,150 TD Ameritrade Holding Corp. 1,603,462 62,311 Arthur J Gallagher & Co. 1,085,248 61,360 * CBRE Group Inc. Class A 1,740,845 60,564 Alexandria Real Estate Equities Inc. 539,698 59,648 UDR Inc. 1,623,585 58,871 Federal Realty Investment Trust 437,851 58,453 Regency Centers Corp. 879,370 58,381 * E*TRADE Financial Corp. 1,668,109 58,200 Affiliated Managers Group Inc. 332,799 54,559 Iron Mountain Inc. 1,521,055 54,256 Extra Space Storage Inc. 725,637 53,980 MSCI Inc. Class A 554,675 53,909 VEREIT Inc. 5,918,475 50,248 HCP Inc. 1,426,945 44,635 SEI Investments Co. 870,329 43,899 * GGP Inc. 1,885,155 43,698 Brixmor Property Group Inc. 1,849,492 39,690 * Liberty Broadband Corp. 441,639 38,158 Comerica Inc. 535,862 36,749 Jones Lang LaSalle Inc. 274,907 30,638 Raymond James Financial Inc. 392,909 29,963 * SVB Financial Group 158,692 29,531 Kimco Realty Corp. 1,226,624 27,096 Camden Property Trust 265,315 21,347 * Invitation Homes Inc. 573,467 12,519 * Liberty Broadband Corp. Class A 75,567 6,430 Health Care (13.6%) Amgen Inc. 4,477,607 734,641 Medtronic plc 8,347,918 672,508 AbbVie Inc. 9,690,948 631,462 * Celgene Corp. 4,729,945 588,547 Bristol-Myers Squibb Co. 10,169,951 553,042 Gilead Sciences Inc. 7,964,692 540,962 Allergan plc 2,034,220 486,016 Thermo Fisher Scientific Inc. 2,401,706 368,902 * Biogen Inc. 1,312,969 358,992 Stryker Corp. 1,813,856 238,794 Becton Dickinson and Co. 1,293,995 237,370 * Boston Scientific Corp. 8,290,478 206,184 * Regeneron Pharmaceuticals Inc. 475,070 184,094 * Intuitive Surgical Inc. 235,664 180,629 * Vertex Pharmaceuticals Inc. 1,510,852 165,212 Zoetis Inc. 2,991,964 159,681 * Alexion Pharmaceuticals Inc. 1,297,789 157,344 * Illumina Inc. 889,778 151,832 * Incyte Corp. 921,763 123,212 * Edwards Lifesciences Corp. 1,290,992 121,444 CR Bard Inc. 437,633 108,769 * Mylan NV 2,600,958 101,411 * BioMarin Pharmaceutical Inc. 1,044,878 91,719 * Laboratory Corp. of America Holdings 625,738 89,775 Dentsply Sirona Inc. 1,402,772 87,589 * IDEXX Laboratories Inc. 534,618 82,657 * Henry Schein Inc. 481,173 81,785 * Waters Corp. 465,088 72,698 * Centene Corp. 992,755 70,744 * Quintiles IMS Holdings Inc. 859,969 69,253 * DaVita Inc. 959,398 65,210 ResMed Inc. 860,616 61,939 Cooper Cos. Inc. 297,145 59,396 * Alkermes plc 926,818 54,219 * Varian Medical Systems Inc. 567,242 51,693 * Jazz Pharmaceuticals plc 345,678 50,168 Universal Health Services Inc. Class B 272,547 33,919 * Mallinckrodt plc 636,508 28,369 * Envision Healthcare Corp. 356,596 21,867 * Seattle Genetics Inc. 282,790 17,776 * TESARO Inc. 113,913 17,528 * Alnylam Pharmaceuticals Inc. 363 19 Industrials (11.4%) 3M Co. 3,624,898 693,552 Union Pacific Corp. 4,947,870 524,078 Accenture plc Class A 3,785,576 453,815 United Parcel Service Inc. Class B 4,190,482 449,639 Danaher Corp. 3,793,368 324,447 Boeing Co. 1,786,350 315,934 * PayPal Holdings Inc. 6,974,612 300,048 Automatic Data Processing Inc. 2,593,228 265,521 Fidelity National Information Services Inc. 1,999,440 159,195 * Fiserv Inc. 1,304,883 150,466 Sherwin-Williams Co. 482,355 149,622 FedEx Corp. 731,024 142,659 Amphenol Corp. Class A 1,869,322 133,040 Roper Technologies Inc. 616,289 127,257 Rockwell Automation Inc. 781,344 121,663 Paychex Inc. 1,962,217 115,575 Fortive Corp. 1,890,602 113,852 Illinois Tool Works Inc. 844,919 111,926 Agilent Technologies Inc. 1,956,742 103,453 Vulcan Materials Co. 803,826 96,845 Waste Connections Inc. 1,064,120 93,877 Fastenal Co. 1,757,396 90,506 Martin Marietta Materials Inc. 385,599 84,157 Alliance Data Systems Corp. 333,386 83,013 * FleetCor Technologies Inc. 535,542 81,097 * Mettler-Toledo International Inc. 157,600 75,476 AMETEK Inc. 1,394,170 75,397 Global Payments Inc. 925,079 74,635 * Verisk Analytics Inc. Class A 909,576 73,803 WW Grainger Inc. 307,653 71,609 Textron Inc. 1,476,626 70,273 CH Robinson Worldwide Inc. 860,385 66,499 Masco Corp. 1,946,057 66,146 Cintas Corp. 510,501 64,599 TransDigm Group Inc. 288,895 63,603 * Vantiv Inc. Class A 978,993 62,773 Expeditors International of Washington Inc. 1,094,068 61,804 Fortune Brands Home & Security Inc. 936,992 57,016 Kansas City Southern 649,174 55,673 Acuity Brands Inc. 267,718 54,614 Total System Services Inc. 1,004,326 53,691 Sealed Air Corp. 1,175,201 51,215 JB Hunt Transport Services Inc. 540,988 49,630 * Trimble Inc. 1,522,506 48,735 * Sensata Technologies Holding NV 1,038,210 45,339 * Stericycle Inc. 518,110 42,946 Wabtec Corp. 523,707 40,849 Hubbell Inc. Class B 336,858 40,440 B/E Aerospace Inc. 616,691 39,536 Macquarie Infrastructure Corp. 473,999 38,195 Robert Half International Inc. 736,917 35,984 * United Rentals Inc. 256,166 32,034 * First Data Corp. Class A 2,060,690 31,941 Huntington Ingalls Industries Inc. 140,230 28,080 Owens Corning 342,761 21,035 FLIR Systems Inc. 413,670 15,008 Oil & Gas (3.3%) EOG Resources Inc. 3,506,764 342,085 Schlumberger Ltd. 4,248,000 331,769 Anadarko Petroleum Corp. 3,398,707 210,720 Pioneer Natural Resources Co. 1,032,529 192,288 Williams Cos. Inc. 5,017,587 148,470 Halliburton Co. 2,509,898 123,512 * Concho Resources Inc. 900,202 115,532 Noble Energy Inc. 2,615,730 89,824 Cimarex Energy Co. 576,962 68,941 Cabot Oil & Gas Corp. 2,825,580 67,560 EQT Corp. 1,052,717 64,321 *,^ Cheniere Energy Inc. 1,213,376 57,356 Range Resources Corp. 1,502,816 43,732 Targa Resources Corp. 561,321 33,623 ^ Core Laboratories NV 268,258 30,989 * Antero Resources Corp. 1,334,887 30,449 *,^ Continental Resources Inc. 568,012 25,799 Kinder Morgan Inc. 9,570 208 Technology (25.4%) Apple Inc. 30,307,199 4,353,932 * Facebook Inc. Class A 14,319,174 2,034,039 * Alphabet Inc. Class A 1,806,449 1,531,507 * Alphabet Inc. Class C 1,792,931 1,487,344 Broadcom Ltd. 2,438,272 533,884 Texas Instruments Inc. 6,077,738 489,623 Oracle Corp. 9,374,055 418,177 * Adobe Systems Inc. 3,003,980 390,908 NVIDIA Corp. 3,114,364 339,248 * salesforce.com Inc. 4,023,961 331,937 QUALCOMM Inc. 4,500,743 258,073 Applied Materials Inc. 6,565,267 255,389 * Yahoo! Inc. 5,221,218 242,317 * Cognizant Technology Solutions Corp. Class A 3,688,816 219,558 * Micron Technology Inc. 6,370,319 184,102 Analog Devices Inc. 2,220,100 181,937 Intuit Inc. 1,477,666 171,394 Lam Research Corp. 989,413 127,001 * Autodesk Inc. 1,284,520 111,072 Skyworks Solutions Inc. 1,123,498 110,080 * Cerner Corp. 1,802,946 106,103 Microchip Technology Inc. 1,314,977 97,019 * Red Hat Inc. 1,083,248 93,701 KLA-Tencor Corp. 952,253 90,531 * ServiceNow Inc. 1,008,590 88,221 Xilinx Inc. 1,512,388 87,552 Maxim Integrated Products Inc. 1,717,590 77,223 * Citrix Systems Inc. 902,483 75,258 * Workday Inc. Class A 759,449 63,247 * Akamai Technologies Inc. 999,974 59,698 * Palo Alto Networks Inc. 529,156 59,625 CDK Global Inc. 880,980 57,273 * F5 Networks Inc. 393,280 56,070 * ANSYS Inc. 518,671 55,430 * Qorvo Inc. 768,218 52,669 *,^ Twitter Inc. 3,474,852 51,949 * Gartner Inc. 477,069 51,519 * Splunk Inc. 824,220 51,341 * VeriSign Inc. 528,444 46,033 Harris Corp. 378,804 42,150 *,^ VMware Inc. Class A 440,551 40,592 LogMeIn Inc. 322,401 31,434 Juniper Networks Inc. 1,097,697 30,549 *,^ Snap Inc. 1,205,721 27,165 * Premier Inc. Class A 309,562 9,853 Telecommunications (0.4%) * T-Mobile US Inc. 1,757,567 113,521 * Level 3 Communications Inc. 1,750,168 100,145 * Zayo Group Holdings Inc. 963,786 31,708 Total Common Stocks (Cost $37,869,146) Coupon Temporary Cash Investments (0.5%)1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.965% 2,900,456 290,104 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.564%–0.591% 5/4/17 1,850 1,849 United States Treasury Bill 0.587%–0.652% 5/18/17 1,300 1,299 United States Treasury Bill 0.618% 5/25/17 600 599 4 United States Treasury Bill 0.621%–0.713% 6/1/17 600 599 4 United States Treasury Bill 0.607% 6/8/17 1,000 999 4 United States Treasury Bill 0.724%–0.759% 6/15/17 1,900 1,897 Total Temporary Cash Investments (Cost $297,318) Total Investments (100.3%) (Cost $38,166,464) Other Assets and Liabilities-Net (-0.3%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $192,022,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $201,510,000 of collateral received for securities on loan. 4 Securities with a value of $4,795,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 60,151,718 — — Temporary Cash Investments 290,104 7,242 — Futures Contracts—Liabilities 1 (228) — — Total 60,441,594 7,242 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 844 99,558 (491) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $38,166,464,000. Net unrealized appreciation of investment securities for tax purposes was $22,282,600,000, consisting of unrealized gains of $22,962,388,000 on securities that had risen in value since their purchase and $679,788,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.7%)1 Basic Materials (2.4%) Dow Chemical Co. 865,897 55,019 EI du Pont de Nemours & Co. 616,844 49,551 Praxair Inc. 203,883 24,180 Ecolab Inc. 187,393 23,488 Air Products & Chemicals Inc. 155,317 21,013 LyondellBasell Industries NV Class A 229,721 20,948 PPG Industries Inc. 183,405 19,272 International Paper Co. 293,715 14,915 Nucor Corp. 227,328 13,576 Newmont Mining Corp. 379,198 12,498 * Freeport-McMoRan Inc. 924,265 12,348 Celanese Corp. Class A 100,541 9,034 Albemarle Corp. 80,081 8,460 Arconic Inc. 312,238 8,224 Eastman Chemical Co. 98,806 7,984 Mosaic Co. 248,082 7,239 International Flavors & Fragrances Inc. 50,644 6,712 FMC Corp. 95,628 6,655 Ashland Global Holdings Inc. 44,339 5,490 Avery Dennison Corp. 62,946 5,073 * Axalta Coating Systems Ltd. 154,273 4,968 CF Industries Holdings Inc. 166,903 4,899 Reliance Steel & Aluminum Co. 49,444 3,956 WR Grace & Co. 49,946 3,482 * Alcoa Corp. 58,760 2,021 Westlake Chemical Corp. 27,824 1,838 Consumer Goods (10.1%) Procter & Gamble Co. 1,825,236 163,997 Philip Morris International Inc. 1,107,706 125,060 Coca-Cola Co. 2,771,413 117,619 PepsiCo Inc. 1,018,802 113,963 Altria Group Inc. 1,387,260 99,078 NIKE Inc. Class B 945,568 52,697 Colgate-Palmolive Co. 629,924 46,104 Mondelez International Inc. Class A 1,046,881 45,100 Kraft Heinz Co. 434,348 39,443 Reynolds American Inc. 610,485 38,473 Monsanto Co. 313,088 35,442 Kimberly-Clark Corp. 255,286 33,603 Ford Motor Co. 2,785,053 32,418 General Motors Co. 908,528 32,126 Activision Blizzard Inc. 503,579 25,108 General Mills Inc. 413,860 24,422 *,^ Tesla Inc. 86,310 24,020 * Electronic Arts Inc. 219,910 19,686 Archer-Daniels-Midland Co. 408,690 18,816 Constellation Brands Inc. Class A 110,912 17,976 Newell Brands Inc. 344,492 16,250 Delphi Automotive plc 192,408 15,487 Stanley Black & Decker Inc. 108,918 14,472 * Monster Beverage Corp. 305,749 14,116 Estee Lauder Cos. Inc. Class A 158,826 13,467 Dr Pepper Snapple Group Inc. 130,443 12,773 Kellogg Co. 175,139 12,717 Conagra Brands Inc. 310,806 12,538 Clorox Co. 92,125 12,421 Tyson Foods Inc. Class A 194,525 12,004 Molson Coors Brewing Co. Class B 124,935 11,958 Mead Johnson Nutrition Co. 132,093 11,767 Hershey Co. 97,293 10,629 VF Corp. 192,314 10,572 JM Smucker Co. 78,996 10,355 * Mohawk Industries Inc. 44,867 10,297 Genuine Parts Co. 100,914 9,325 Whirlpool Corp. 53,746 9,208 Church & Dwight Co. Inc. 184,099 9,181 DR Horton Inc. 253,086 8,430 Coach Inc. 199,619 8,250 Campbell Soup Co. 143,128 8,193 Hasbro Inc. 79,909 7,977 McCormick & Co. Inc. 81,172 7,918 Bunge Ltd. 99,436 7,881 Lennar Corp. Class A 150,518 7,705 Harley-Davidson Inc. 126,292 7,641 * WhiteWave Foods Co. Class A 126,287 7,091 Lear Corp. 49,493 7,007 Snap-on Inc. 41,154 6,941 Hormel Foods Corp. 189,115 6,549 BorgWarner Inc. 152,282 6,364 Mattel Inc. 243,024 6,224 * LKQ Corp. 206,971 6,058 Leucadia National Corp. 231,502 6,019 PVH Corp. 57,090 5,907 Coty Inc. Class A 320,091 5,803 Brown-Forman Corp. Class B 123,079 5,684 Hanesbrands Inc. 269,981 5,605 * NVR Inc. 2,495 5,257 PulteGroup Inc. 204,047 4,805 * WABCO Holdings Inc. 37,567 4,411 Lamb Weston Holdings Inc. 104,208 4,383 * Michael Kors Holdings Ltd. 113,030 4,308 * Lululemon Athletica Inc. 68,323 3,544 ^ Polaris Industries Inc. 40,409 3,386 Goodyear Tire & Rubber Co. 92,422 3,327 Ralph Lauren Corp. Class A 40,019 3,266 Ingredion Inc. 26,018 3,133 *,^ Under Armour Inc. Class A 130,302 2,577 * Under Armour Inc. 133,462 2,442 * Edgewell Personal Care Co. 20,607 1,507 Pilgrim's Pride Corp. 35,355 796 Lennar Corp. Class B 1,161 49 Consumer Services (13.4%) * Amazon.com Inc. 289,583 256,727 Home Depot Inc. 869,807 127,714 Comcast Corp. Class A 3,378,479 126,997 Walt Disney Co. 1,072,633 121,626 Wal-Mart Stores Inc. 1,096,926 79,066 McDonald's Corp. 592,742 76,825 * Priceline Group Inc. 35,218 62,687 Starbucks Corp. 988,183 57,700 CVS Health Corp. 732,033 57,465 Walgreens Boots Alliance Inc. 654,592 54,364 Costco Wholesale Corp. 313,449 52,562 Time Warner Inc. 524,855 51,284 Lowe's Cos. Inc. 620,540 51,015 * Charter Communications Inc. Class A 143,876 47,094 * Netflix Inc. 291,829 43,135 TJX Cos. Inc. 441,879 34,944 * eBay Inc. 736,889 24,737 Twenty-First Century Fox Inc. Class A 752,507 24,374 Southwest Airlines Co. 418,195 22,482 McKesson Corp. 151,311 22,433 Target Corp. 400,549 22,106 Delta Air Lines Inc. 469,770 21,591 Kroger Co. 674,267 19,884 Marriott International Inc. Class A 205,256 19,331 Ross Stores Inc. 281,717 18,557 Cardinal Health Inc. 225,055 18,353 Sysco Corp. 346,884 18,010 * O'Reilly Automotive Inc. 66,237 17,873 CBS Corp. Class B 254,608 17,660 Las Vegas Sands Corp. 283,531 16,181 Carnival Corp. 268,897 15,841 Yum! Brands Inc. 239,804 15,324 * AutoZone Inc. 20,638 14,922 Omnicom Group Inc. 167,644 14,453 Dollar General Corp. 197,109 13,744 American Airlines Group Inc. 323,901 13,701 * United Continental Holdings Inc. 181,536 12,824 * Dollar Tree Inc. 160,117 12,563 * Ulta Beauty Inc. 42,122 12,014 Royal Caribbean Cruises Ltd. 122,373 12,006 Viacom Inc. Class B 254,168 11,849 Expedia Inc. 88,234 11,133 Nielsen Holdings plc 255,397 10,550 AmerisourceBergen Corp. Class A 116,185 10,282 MGM Resorts International 368,072 10,085 * DISH Network Corp. Class A 153,946 9,774 Best Buy Co. Inc. 192,351 9,454 * Chipotle Mexican Grill Inc. Class A 20,566 9,163 Twenty-First Century Fox Inc. 285,486 9,073 Hilton Worldwide Holdings Inc. 141,637 8,280 L Brands Inc. 173,631 8,178 Alaska Air Group Inc. 87,773 8,094 Tiffany & Co. 84,321 8,036 * CarMax Inc. 135,126 8,002 Darden Restaurants Inc. 88,729 7,424 Advance Auto Parts Inc. 49,829 7,388 Foot Locker Inc. 95,234 7,124 Interpublic Group of Cos. Inc. 282,597 6,943 Whole Foods Market Inc. 226,723 6,738 Wynn Resorts Ltd. 58,285 6,680 Tractor Supply Co. 94,071 6,488 Macy's Inc. 218,520 6,477 Aramark 174,403 6,430 Wyndham Worldwide Corp. 74,896 6,313 * Liberty Interactive Corp. QVC Group Class A 300,142 6,009 * Norwegian Cruise Line Holdings Ltd. 113,601 5,763 ^ Sirius XM Holdings Inc. 1,013,467 5,219 Kohl's Corp. 128,650 5,122 * Liberty Media Corp-Liberty SiriusXM Class C 127,011 4,926 FactSet Research Systems Inc. 28,665 4,727 Scripps Networks Interactive Inc. Class A 57,930 4,540 * Discovery Communications Inc. 158,731 4,494 News Corp. Class A 341,354 4,438 Gap Inc. 170,656 4,145 Bed Bath & Beyond Inc. 102,823 4,057 Staples Inc. 461,999 4,052 Nordstrom Inc. 86,073 4,008 * TripAdvisor Inc. 80,057 3,455 Signet Jewelers Ltd. 49,623 3,437 * Discovery Communications Inc. Class A 108,315 3,151 * Liberty Media Corp-Liberty SiriusXM Class A 61,814 2,406 * AutoNation Inc. 50,504 2,136 H&R Block Inc. 74,468 1,731 * Rite Aid Corp. 376,992 1,602 Williams-Sonoma Inc. 28,365 1,521 * Hyatt Hotels Corp. Class A 24,080 1,300 CBS Corp. Class A 2,867 202 News Corp. Class B 14,516 196 Viacom Inc. Class A 985 48 Financials (19.2%) * Berkshire Hathaway Inc. Class B 1,369,559 228,278 JPMorgan Chase & Co. 2,554,387 224,377 Wells Fargo & Co. 3,226,638 179,595 Bank of America Corp. 7,156,450 168,821 Citigroup Inc. 2,034,671 121,714 Visa Inc. Class A 1,326,327 117,871 Mastercard Inc. Class A 680,178 76,500 US Bancorp 1,148,919 59,169 Goldman Sachs Group Inc. 255,406 58,672 American International Group Inc. 699,165 43,649 American Express Co. 546,610 43,242 Chubb Ltd. 315,505 42,988 Morgan Stanley 1,002,331 42,940 PNC Financial Services Group Inc. 347,236 41,752 Simon Property Group Inc. 224,082 38,549 American Tower Corporation 303,818 36,926 Charles Schwab Corp. 851,385 34,745 Bank of New York Mellon Corp. 716,764 33,853 MetLife Inc. 626,954 33,116 Prudential Financial Inc. 306,661 32,715 Capital One Financial Corp. 343,783 29,792 BlackRock Inc. 75,123 28,810 CME Group Inc. 229,915 27,314 Marsh & McLennan Cos. Inc. 367,710 27,170 BB&T Corp. 578,465 25,857 Intercontinental Exchange Inc. 424,733 25,429 Crown Castle International Corp. 257,569 24,327 S&P Global Inc. 185,012 24,188 Travelers Cos. Inc. 199,521 24,050 Public Storage 105,168 23,022 Aon plc 187,920 22,304 Equinix Inc. 54,803 21,941 Allstate Corp. 261,628 21,320 Aflac Inc. 291,388 21,102 State Street Corp. 258,871 20,609 Synchrony Financial 578,525 19,843 Prologis Inc. 377,343 19,577 SunTrust Banks Inc. 350,489 19,382 Discover Financial Services 275,040 18,810 Welltower Inc. 258,870 18,333 Weyerhaeuser Co. 534,210 18,152 AvalonBay Communities Inc. 98,119 18,015 Ventas Inc. 253,205 16,468 Equity Residential 261,777 16,288 Progressive Corp. 414,562 16,243 M&T Bank Corp. 99,184 15,347 Boston Properties Inc. 109,637 14,517 Ameriprise Financial Inc. 109,890 14,251 KeyCorp 771,828 13,723 Fifth Third Bancorp 539,672 13,708 Northern Trust Corp. 153,255 13,269 Hartford Financial Services Group Inc. 270,539 13,005 Moody's Corp. 116,059 13,003 Principal Financial Group Inc. 204,411 12,900 Regions Financial Corp. 881,589 12,809 Citizens Financial Group Inc. 364,852 12,606 Vornado Realty Trust 121,521 12,190 Willis Towers Watson plc 92,882 12,157 Digital Realty Trust Inc. 113,687 12,095 Equifax Inc. 85,489 11,690 Realty Income Corp. 192,168 11,440 T. Rowe Price Group Inc. 165,896 11,306 Essex Property Trust Inc. 46,759 10,826 Lincoln National Corp. 160,697 10,518 * SBA Communications Corp. Class A 87,074 10,481 HCP Inc. 334,229 10,455 Huntington Bancshares Inc. 773,214 10,353 * IHS Markit Ltd. 246,787 10,353 * GGP Inc. 443,148 10,272 First Republic Bank 109,498 10,272 Franklin Resources Inc. 243,012 10,240 Host Hotels & Resorts Inc. 526,800 9,830 Loews Corp. 204,555 9,567 * Markel Corp. 9,529 9,299 * Liberty Broadband Corp. 103,631 8,954 Invesco Ltd. 289,877 8,879 Comerica Inc. 125,454 8,604 Mid-America Apartment Communities Inc. 80,882 8,229 Annaly Capital Management Inc. 727,044 8,077 Cincinnati Financial Corp. 111,405 8,051 * Arch Capital Group Ltd. 83,065 7,872 Unum Group 165,939 7,781 SL Green Realty Corp. 72,534 7,734 XL Group Ltd. 189,033 7,535 TD Ameritrade Holding Corp. 188,207 7,314 FNF Group 185,561 7,226 Arthur J Gallagher & Co. 126,983 7,180 * CBRE Group Inc. Class A 203,166 7,068 Raymond James Financial Inc. 92,391 7,046 Alexandria Real Estate Equities Inc. 63,369 7,004 Western Union Co. 343,421 6,989 UDR Inc. 190,372 6,903 Federal Realty Investment Trust 51,516 6,877 * E*TRADE Financial Corp. 196,143 6,843 Ally Financial Inc. 336,357 6,838 Regency Centers Corp. 102,717 6,819 Duke Realty Corp. 252,818 6,641 Macerich Co. 102,526 6,603 * Alleghany Corp. 10,417 6,403 Affiliated Managers Group Inc. 38,999 6,393 Kimco Realty Corp. 288,548 6,374 MSCI Inc. Class A 65,143 6,331 Iron Mountain Inc. 177,315 6,325 Extra Space Storage Inc. 84,633 6,296 Torchmark Corp. 80,345 6,190 CIT Group Inc. 143,701 6,169 Zions Bancorporation 144,359 6,063 VEREIT Inc. 692,839 5,882 Reinsurance Group of America Inc. Class A 45,732 5,807 Nasdaq Inc. 82,841 5,753 SEI Investments Co. 102,655 5,178 Voya Financial Inc. 135,099 5,128 Everest Re Group Ltd. 21,905 5,122 Camden Property Trust 62,270 5,010 AGNC Investment Corp. 236,606 4,706 Brixmor Property Group Inc. 217,578 4,669 WR Berkley Corp. 65,272 4,610 New York Community Bancorp Inc. 329,673 4,606 People's United Financial Inc. 245,267 4,464 Lazard Ltd. Class A 92,039 4,233 Axis Capital Holdings Ltd. 61,634 4,131 Jones Lang LaSalle Inc. 32,093 3,577 * SVB Financial Group 18,424 3,428 * Athene Holding Ltd. Class A 61,837 3,091 Assurant Inc. 20,871 1,997 Navient Corp. 109,677 1,619 * Liberty Broadband Corp. Class A 17,991 1,531 * Berkshire Hathaway Inc. Class A 6 1,499 * Invitation Homes Inc. 66,671 1,455 * Santander Consumer USA Holdings Inc. 37,313 497 Health Care (12.8%) Johnson & Johnson 1,942,388 241,924 Pfizer Inc. 4,249,000 145,358 Merck & Co. Inc. 1,968,587 125,084 UnitedHealth Group Inc. 686,874 112,654 Amgen Inc. 525,702 86,252 Medtronic plc 980,209 78,966 AbbVie Inc. 1,137,907 74,146 * Celgene Corp. 555,366 69,104 Bristol-Myers Squibb Co. 1,193,896 64,924 Gilead Sciences Inc. 935,179 63,517 Eli Lilly & Co. 708,773 59,615 Allergan plc 238,915 57,082 Abbott Laboratories 1,232,943 54,755 Thermo Fisher Scientific Inc. 281,948 43,307 * Biogen Inc. 154,079 42,128 Aetna Inc. 251,064 32,023 Anthem Inc. 188,796 31,223 * Express Scripts Holding Co. 432,233 28,488 Stryker Corp. 213,617 28,123 Becton Dickinson and Co. 151,968 27,877 Cigna Corp. 183,179 26,834 * Boston Scientific Corp. 973,288 24,206 Humana Inc. 106,454 21,944 * Regeneron Pharmaceuticals Inc. 55,742 21,601 * Intuitive Surgical Inc. 27,685 21,220 * Vertex Pharmaceuticals Inc. 177,213 19,378 Zoetis Inc. 352,712 18,824 * HCA Holdings Inc. 211,243 18,799 * Alexion Pharmaceuticals Inc. 152,231 18,456 Baxter International Inc. 346,737 17,982 * Illumina Inc. 104,932 17,906 Zimmer Biomet Holdings Inc. 143,098 17,474 * Incyte Corp. 108,347 14,483 * Edwards Lifesciences Corp. 152,012 14,300 CR Bard Inc. 51,408 12,777 * Mylan NV 304,875 11,887 * BioMarin Pharmaceutical Inc. 122,510 10,754 * Laboratory Corp. of America Holdings 73,364 10,526 Dentsply Sirona Inc. 164,393 10,265 * IDEXX Laboratories Inc. 63,611 9,835 Quest Diagnostics Inc. 98,732 9,694 * Henry Schein Inc. 56,399 9,586 * Waters Corp. 54,550 8,527 * Hologic Inc. 198,757 8,457 * Centene Corp. 116,710 8,317 * Quintiles IMS Holdings Inc. 100,939 8,129 Universal Health Services Inc. Class B 64,140 7,982 * DaVita Inc. 111,881 7,605 ResMed Inc. 100,421 7,227 Cooper Cos. Inc. 34,929 6,982 Perrigo Co. plc 96,987 6,439 * Alkermes plc 108,126 6,325 * Varian Medical Systems Inc. 66,787 6,086 * Jazz Pharmaceuticals plc 40,744 5,913 * Mallinckrodt plc 76,367 3,404 * Envision Healthcare Corp. 41,266 2,530 * Seattle Genetics Inc. 32,554 2,046 * TESARO Inc. 13,221 2,034 * Alnylam Pharmaceuticals Inc. 225 12 Patterson Cos. Inc. 225 10 Industrials (11.7%) General Electric Co. 6,314,859 188,183 3M Co. 425,689 81,447 Boeing Co. 418,527 74,021 Honeywell International Inc. 543,375 67,851 Union Pacific Corp. 580,668 61,504 United Technologies Corp. 517,480 58,066 Accenture plc Class A 444,245 53,256 United Parcel Service Inc. Class B 491,899 52,781 Lockheed Martin Corp. 176,064 47,115 Caterpillar Inc. 418,622 38,831 Danaher Corp. 445,428 38,098 * PayPal Holdings Inc. 818,364 35,206 General Dynamics Corp. 183,514 34,354 FedEx Corp. 171,296 33,428 Raytheon Co. 209,452 31,941 Automatic Data Processing Inc. 305,619 31,292 CSX Corp. 660,973 30,768 Northrop Grumman Corp. 124,589 29,632 Johnson Controls International plc 670,014 28,221 Emerson Electric Co. 460,475 27,564 Illinois Tool Works Inc. 198,513 26,297 Deere & Co. 227,197 24,733 Eaton Corp. plc 322,554 23,917 Norfolk Southern Corp. 207,809 23,268 Waste Management Inc. 315,665 23,018 TE Connectivity Ltd. 253,771 18,919 Fidelity National Information Services Inc. 234,708 18,687 Cummins Inc. 120,119 18,162 * Fiserv Inc. 153,029 17,646 Sherwin-Williams Co. 56,577 17,550 PACCAR Inc. 250,298 16,820 Amphenol Corp. Class A 220,295 15,678 Parker-Hannifin Corp. 95,259 15,272 Ingersoll-Rand plc 185,315 15,070 Roper Technologies Inc. 72,403 14,951 Rockwell Automation Inc. 91,896 14,309 Paychex Inc. 231,375 13,628 Fortive Corp. 221,674 13,349 Agilent Technologies Inc. 231,800 12,255 Vulcan Materials Co. 94,234 11,353 Waste Connections Inc. 125,179 11,043 Fastenal Co. 206,378 10,629 Republic Services Inc. Class A 168,755 10,600 Martin Marietta Materials Inc. 45,310 9,889 Alliance Data Systems Corp. 38,940 9,696 * FleetCor Technologies Inc. 62,836 9,515 WestRock Co. 179,679 9,349 Ball Corp. 125,091 9,289 Rockwell Collins Inc. 93,177 9,053 * Mettler-Toledo International Inc. 18,715 8,963 AMETEK Inc. 165,405 8,945 Dover Corp. 111,108 8,928 Global Payments Inc. 109,959 8,872 * Verisk Analytics Inc. Class A 107,200 8,698 WW Grainger Inc. 36,078 8,398 L3 Technologies Inc. 50,028 8,269 Textron Inc. 172,508 8,210 Masco Corp. 232,856 7,915 CH Robinson Worldwide Inc. 100,764 7,788 Cintas Corp. 60,091 7,604 * United Rentals Inc. 60,723 7,593 TransDigm Group Inc. 33,960 7,477 * Vantiv Inc. Class A 115,071 7,378 Pentair plc 116,351 7,305 Expeditors International of Washington Inc. 127,785 7,219 Fortune Brands Home & Security Inc. 109,745 6,678 Kansas City Southern 76,615 6,571 Acuity Brands Inc. 31,555 6,437 Xylem Inc. 127,577 6,407 Total System Services Inc. 117,891 6,302 Sealed Air Corp. 138,539 6,038 JB Hunt Transport Services Inc. 63,881 5,860 * Trimble Inc. 178,222 5,705 * Sensata Technologies Holding NV 122,170 5,335 * Crown Holdings Inc. 99,490 5,268 Fluor Corp. 98,492 5,183 * Stericycle Inc. 60,935 5,051 Owens Corning 81,037 4,973 ManpowerGroup Inc. 48,389 4,963 Wabtec Corp. 61,628 4,807 Jacobs Engineering Group Inc. 85,941 4,751 Hubbell Inc. Class B 39,565 4,750 * Arrow Electronics Inc. 64,286 4,719 B/E Aerospace Inc. 72,112 4,623 Xerox Corp. 612,434 4,495 Flowserve Corp. 92,768 4,492 Macquarie Infrastructure Corp. 55,612 4,481 Robert Half International Inc. 86,887 4,243 Avnet Inc. 91,047 4,166 Allison Transmission Holdings Inc. 112,041 4,040 * First Data Corp. Class A 242,077 3,752 Huntington Ingalls Industries Inc. 16,288 3,262 FLIR Systems Inc. 48,850 1,772 * Conduent Inc. 495 8 Oil & Gas (6.3%) Exxon Mobil Corp. 2,979,920 244,383 Chevron Corp. 1,351,433 145,103 Schlumberger Ltd. 995,256 77,730 ConocoPhillips 883,211 44,046 EOG Resources Inc. 411,458 40,138 Occidental Petroleum Corp. 545,429 34,558 Kinder Morgan Inc. 1,352,706 29,408 Halliburton Co. 587,907 28,931 Phillips 66 315,186 24,969 Anadarko Petroleum Corp. 398,465 24,705 Pioneer Natural Resources Co. 121,243 22,579 Valero Energy Corp. 323,290 21,431 Marathon Petroleum Corp. 376,882 19,048 Baker Hughes Inc. 303,491 18,155 Williams Cos. Inc. 589,198 17,434 Devon Energy Corp. 355,260 14,821 Apache Corp. 270,961 13,925 * Concho Resources Inc. 105,791 13,577 National Oilwell Varco Inc. 270,413 10,841 Noble Energy Inc. 306,429 10,523 Hess Corp. 214,488 10,340 Marathon Oil Corp. 603,028 9,528 Cimarex Energy Co. 67,659 8,085 Cabot Oil & Gas Corp. 330,932 7,913 EQT Corp. 122,984 7,514 Tesoro Corp. 83,423 6,762 * Cheniere Energy Inc. 142,390 6,731 Range Resources Corp. 175,567 5,109 OGE Energy Corp. 142,320 4,978 Helmerich & Payne Inc. 69,694 4,640 Targa Resources Corp. 65,195 3,905 Core Laboratories NV 31,334 3,620 * Antero Resources Corp. 157,271 3,587 HollyFrontier Corp. 125,827 3,566 * Continental Resources Inc. 66,506 3,021 * Weatherford International plc 347,069 2,308 * Energen Corp. 34,412 1,873 Murphy Oil Corp. 57,866 1,654 Technology (18.3%) Apple Inc. 3,558,558 511,222 Microsoft Corp. 5,241,337 345,194 * Facebook Inc. Class A 1,681,526 238,861 * Alphabet Inc. Class A 212,163 179,872 * Alphabet Inc. Class C 210,491 174,615 Intel Corp. 3,375,110 121,740 Cisco Systems Inc. 3,574,843 120,830 International Business Machines Corp. 610,853 106,374 Oracle Corp. 2,196,323 97,978 Broadcom Ltd. 286,212 62,669 QUALCOMM Inc. 1,054,301 60,454 Texas Instruments Inc. 713,563 57,485 * Adobe Systems Inc. 352,499 45,871 NVIDIA Corp. 365,424 39,806 * salesforce.com Inc. 472,397 38,968 Applied Materials Inc. 770,614 29,977 * Yahoo! Inc. 612,266 28,415 Hewlett Packard Enterprise Co. 1,187,359 28,140 * Cognizant Technology Solutions Corp. Class A 432,661 25,752 * Micron Technology Inc. 747,500 21,603 HP Inc. 1,206,351 21,569 Analog Devices Inc. 260,298 21,331 Intuit Inc. 173,270 20,098 Corning Inc. 662,226 17,880 Western Digital Corp. 205,593 16,968 Lam Research Corp. 116,299 14,928 Symantec Corp. 445,241 13,660 * Autodesk Inc. 150,937 13,051 Skyworks Solutions Inc. 132,786 13,010 * Cerner Corp. 211,736 12,461 Microchip Technology Inc. 154,521 11,400 * Red Hat Inc. 127,332 11,014 KLA-Tencor Corp. 111,913 10,640 Xilinx Inc. 179,138 10,370 * ServiceNow Inc. 118,417 10,358 Motorola Solutions Inc. 118,542 10,221 * Dell Technologies Inc. Class V 159,345 10,211 Harris Corp. 88,924 9,895 Seagate Technology plc 210,220 9,655 Maxim Integrated Products Inc. 202,626 9,110 * Citrix Systems Inc. 105,522 8,799 * Advanced Micro Devices Inc. 570,867 8,306 NetApp Inc. 198,357 8,301 * Synopsys Inc. 107,733 7,771 * Workday Inc. Class A 89,252 7,433 Juniper Networks Inc. 257,051 7,154 CA Inc. 222,009 7,042 * Palo Alto Networks Inc. 62,164 7,005 * Akamai Technologies Inc. 117,129 6,993 CDK Global Inc. 103,418 6,723 * F5 Networks Inc. 46,609 6,645 * ANSYS Inc. 61,956 6,621 * Qorvo Inc. 90,841 6,228 * Twitter Inc. 408,255 6,103 * Gartner Inc. 56,101 6,058 * Splunk Inc. 96,222 5,994 * VeriSign Inc. 63,367 5,520 *,^ VMware Inc. Class A 51,757 4,769 Marvell Technology Group Ltd. 271,766 4,147 Computer Sciences Corp. 59,146 4,082 LogMeIn Inc. 37,936 3,699 Garmin Ltd. 67,206 3,435 *,^ Snap Inc. 141,461 3,187 * Nuance Communications Inc. 102,453 1,773 * Premier Inc. Class A 35,585 1,133 Telecommunications (2.4%) AT&T Inc. 4,384,105 182,160 Verizon Communications Inc. 2,910,646 141,894 * T-Mobile US Inc. 206,077 13,310 * Level 3 Communications Inc. 205,623 11,766 CenturyLink Inc. 390,497 9,204 * Zayo Group Holdings Inc. 113,219 3,725 * Sprint Corp. 425,531 3,694 Frontier Communications Corp. 18,289 39 Utilities (3.1%) NextEra Energy Inc. 333,631 42,828 Duke Energy Corp. 491,651 40,320 Southern Co. 698,737 34,783 Dominion Resources Inc. 446,889 34,665 PG&E Corp. 362,511 24,056 Exelon Corp. 657,162 23,645 American Electric Power Co. Inc. 351,141 23,572 Sempra Energy 178,538 19,729 Edison International 232,680 18,524 PPL Corp. 484,292 18,108 Consolidated Edison Inc. 217,645 16,902 Xcel Energy Inc. 361,941 16,088 Public Service Enterprise Group Inc. 361,244 16,021 WEC Energy Group Inc. 225,301 13,660 Eversource Energy 225,743 13,269 DTE Energy Co. 127,856 13,055 FirstEnergy Corp. 315,634 10,044 American Water Works Co. Inc. 126,828 9,863 Entergy Corp. 128,020 9,724 Ameren Corp. 172,813 9,434 CMS Energy Corp. 200,129 8,954 ONEOK Inc. 149,786 8,304 CenterPoint Energy Inc. 291,101 8,026 Pinnacle West Capital Corp. 79,488 6,628 Alliant Energy Corp. 162,544 6,438 SCANA Corp. 91,923 6,007 NiSource Inc. 229,675 5,464 AES Corp. 466,195 5,212 Avangrid Inc. 44,491 1,902 * Calpine Corp. 1,035 12 Total Common Stocks (Cost $10,054,320) Coupon Temporary Cash Investments (0.4%)1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.965% 464,526 46,462 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 United States Treasury Bill 0.540%–0.587% 5/18/17 3,400 3,397 4 United States Treasury Bill 0.598% 6/8/17 100 100 Total Temporary Cash Investments (Cost $49,955) Total Investments (100.1%) (Cost $10,104,275) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,968,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $17,595,000 of collateral received for securities on loan. 4 Securities with a value of $1,692,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using Large-Cap Index Fund valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,963,234 — — Temporary Cash Investments 46,462 3,497 — Futures Contracts—Liabilities 1 (81) — — Total 15,009,615 3,497 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Large-Cap Index Fund At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 342 40,342 (149) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $10,104,275,000. Net unrealized appreciation of investment securities for tax purposes was $4,908,918,000, consisting of unrealized gains of $5,041,933,000 on securities that had risen in value since their purchase and $133,015,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.7%)1 Basic Materials (4.5%) Newmont Mining Corp. 12,774,391 421,044 * Freeport-McMoRan Inc. 31,168,582 416,412 Celanese Corp. Class A 3,387,846 304,398 Albemarle Corp. 2,703,830 285,633 Arconic Inc. 10,540,675 277,641 Eastman Chemical Co. 3,352,518 270,883 Mosaic Co. 8,422,075 245,756 International Flavors & Fragrances Inc. 1,718,833 227,797 FMC Corp. 3,218,104 223,948 Ashland Global Holdings Inc. 1,495,404 185,146 Avery Dennison Corp. 2,118,023 170,713 * Axalta Coating Systems Ltd. 5,201,383 167,485 CF Industries Holdings Inc. 5,602,740 164,440 Reliance Steel & Aluminum Co. 1,656,953 132,589 WR Grace & Co. 1,641,284 114,414 * Alcoa Corp. 1,978,986 68,077 Westlake Chemical Corp. 929,078 61,366 Consumer Goods (12.9%) * Electronic Arts Inc. 7,414,396 663,737 Newell Brands Inc. 11,602,370 547,284 Dr Pepper Snapple Group Inc. 4,403,481 431,189 Conagra Brands Inc. 10,466,949 422,237 Clorox Co. 3,084,820 415,926 Molson Coors Brewing Co. Class B 4,208,115 402,759 JM Smucker Co. 2,660,115 348,688 * Mohawk Industries Inc. 1,516,091 347,928 Genuine Parts Co. 3,398,076 314,016 Church & Dwight Co. Inc. 6,219,010 310,142 Whirlpool Corp. 1,790,775 306,813 DR Horton Inc. 8,527,756 284,060 Coach Inc. 6,748,185 278,902 Hasbro Inc. 2,690,142 268,530 McCormick & Co. Inc. 2,732,129 266,519 Bunge Ltd. 3,353,668 265,812 Delphi Automotive plc 3,241,134 260,879 Lennar Corp. Class A 5,029,379 257,454 Harley-Davidson Inc. 4,240,569 256,554 * WhiteWave Foods Co. Class A 4,261,779 239,299 Lear Corp. 1,669,569 236,378 Snap-on Inc. 1,393,945 235,117 Hormel Foods Corp. 6,357,706 220,167 BorgWarner Inc. 5,114,250 213,724 Mattel Inc. 8,234,226 210,878 * LKQ Corp. 7,024,502 205,607 Leucadia National Corp. 7,791,066 202,568 Tyson Foods Inc. Class A 3,277,283 202,241 PVH Corp. 1,905,885 197,202 Coty Inc. Class A 10,778,663 195,417 Hanesbrands Inc. 9,102,871 188,976 * NVR Inc. 84,568 178,175 PulteGroup Inc. 6,874,950 161,905 Lamb Weston Holdings Inc. 3,515,706 147,871 * WABCO Holdings Inc. 1,246,804 146,400 * Michael Kors Holdings Ltd. 3,709,572 141,372 *,^ Lululemon Athletica Inc. 2,298,052 119,200 ^ Polaris Industries Inc. 1,361,730 114,113 Ralph Lauren Corp. Class A 1,353,984 110,512 Goodyear Tire & Rubber Co. 3,024,651 108,887 Ingredion Inc. 862,837 103,911 *,^ Under Armour Inc. Class A 4,418,050 87,389 * Under Armour Inc. 4,498,681 82,326 * Edgewell Personal Care Co. 690,945 50,536 ^ Pilgrim's Pride Corp. 1,191,174 26,807 Lennar Corp. Class B 82,620 3,453 Consumer Services (11.1%) * Dollar Tree Inc. 5,393,659 423,186 * Ulta Beauty Inc. 1,421,868 405,559 Royal Caribbean Cruises Ltd. 4,128,555 405,053 Expedia Inc. 2,965,477 374,154 Nielsen Holdings plc 8,598,628 355,209 MGM Resorts International 12,409,957 340,033 Best Buy Co. Inc. 6,412,643 315,181 Ross Stores Inc. 4,739,367 312,182 * Chipotle Mexican Grill Inc. Class A 691,685 308,159 Alaska Air Group Inc. 2,964,682 273,403 Tiffany & Co. 2,843,164 270,954 *,^ CarMax Inc. 4,498,017 266,373 Darden Restaurants Inc. 2,985,649 249,809 Advance Auto Parts Inc. 1,682,597 249,462 Foot Locker Inc. 3,182,842 238,108 Interpublic Group of Cos. Inc. 9,442,612 232,005 Whole Foods Market Inc. 7,660,184 227,661 Wynn Resorts Ltd. 1,957,167 224,311 Aramark 5,922,606 218,366 Macy's Inc. 7,349,885 217,851 Tractor Supply Co. 3,156,018 217,671 * United Continental Holdings Inc. 3,051,635 215,567 Wyndham Worldwide Corp. 2,524,203 212,765 * Liberty Interactive Corp. QVC Group Class A 9,995,733 200,115 * Norwegian Cruise Line Holdings Ltd. 3,823,749 193,979 AmerisourceBergen Corp. Class A 1,958,250 173,305 Kohl's Corp. 4,241,319 168,847 * Liberty Media Corp-Liberty SiriusXM 4,283,668 166,121 FactSet Research Systems Inc. 950,871 156,808 News Corp. Class A 11,865,475 154,251 Scripps Networks Interactive Inc. Class A 1,948,959 152,740 * Discovery Communications Inc. 5,366,167 151,916 Gap Inc. 5,752,392 139,726 Staples Inc. 15,637,585 137,142 ^ Nordstrom Inc. 2,916,667 135,829 Bed Bath & Beyond Inc. 3,432,610 135,451 Signet Jewelers Ltd. 1,672,648 115,864 * TripAdvisor Inc. 2,683,977 115,840 * Discovery Communications Inc. Class A 3,668,586 106,719 * Liberty Media Corp-Liberty SiriusXM 2,090,434 81,360 * AutoNation Inc. 1,697,941 71,806 H&R Block Inc. 2,492,632 57,954 * Rite Aid Corp. 12,634,480 53,697 Williams-Sonoma Inc. 951,321 51,010 * Hyatt Hotels Corp. Class A 811,180 43,787 News Corp. Class B 209,094 2,823 Financials (22.9%) Equinix Inc. 1,848,272 739,993 M&T Bank Corp. 3,337,196 516,364 KeyCorp 25,991,811 462,134 Moody's Corp. 3,908,039 437,857 Hartford Financial Services Group Inc. 9,084,679 436,701 Principal Financial Group Inc. 6,913,938 436,339 Regions Financial Corp. 29,605,341 430,166 Citizens Financial Group Inc. 12,310,866 425,340 Willis Towers Watson plc 3,124,253 408,933 Digital Realty Trust Inc. 3,822,372 406,662 Equifax Inc. 2,882,408 394,140 Realty Income Corp. 6,480,138 385,763 Essex Property Trust Inc. 1,575,659 364,812 Lincoln National Corp. 5,416,193 354,490 * SBA Communications Corp. Class A 2,937,420 353,577 Huntington Bancshares Inc. 26,114,751 349,676 * IHS Markit Ltd. 8,317,976 348,939 First Republic Bank/CA 3,695,866 346,709 Host Hotels & Resorts Inc. 17,792,917 332,016 * Markel Corp. 319,646 311,930 AvalonBay Communities Inc. 1,651,179 303,156 * Liberty Broadband Corp. 3,495,541 302,015 Invesco Ltd. 9,708,134 297,360 Comerica Inc. 4,227,537 289,924 Mid-America Apartment Communities Inc. 2,729,207 277,670 Annaly Capital Management Inc. 24,501,582 272,213 Cincinnati Financial Corp. 3,762,353 271,905 * Arch Capital Group Ltd. 2,802,899 265,631 Unum Group 5,512,289 258,471 SL Green Realty Corp. 2,418,669 257,878 XL Group Ltd. 6,371,856 253,982 Arthur J Gallagher & Co. 4,293,549 242,757 FNF Group 6,212,473 241,914 * CBRE Group Inc. Class A 6,893,801 239,835 Raymond James Financial Inc. 3,111,466 237,280 Alexandria Real Estate Equities Inc. 2,137,118 236,194 Western Union Co. 11,564,082 235,329 UDR Inc. 6,429,284 233,126 Federal Realty Investment Trust 1,733,890 231,474 Regency Centers Corp. 3,474,267 230,657 Ally Financial Inc. 11,340,019 230,543 * E*TRADE Financial Corp. 6,604,865 230,444 Duke Realty Corp. 8,549,690 224,600 Macerich Co. 3,455,943 222,563 * Alleghany Corp. 352,239 216,507 Affiliated Managers Group Inc. 1,318,025 216,077 Iron Mountain Inc. 6,024,274 214,886 Kimco Realty Corp. 9,709,067 214,473 Extra Space Storage Inc. 2,873,759 213,779 MSCI Inc. Class A 2,195,319 213,363 Torchmark Corp. 2,710,432 208,812 CIT Group Inc. 4,858,555 208,578 Zions Bancorporation 4,898,422 205,734 VEREIT Inc. 23,422,548 198,857 Reinsurance Group of America Inc. Class A 1,543,791 196,031 Nasdaq Inc. 2,780,518 193,107 SEI Investments Co. 3,443,189 173,674 Voya Financial Inc. 4,553,087 172,835 Everest Re Group Ltd. 736,779 172,266 Camden Property Trust 2,103,602 169,256 AGNC Investment Corp. 7,968,301 158,489 Brixmor Property Group Inc. 7,327,125 157,240 New York Community Bancorp Inc. 11,137,333 155,589 WR Berkley Corp. 2,191,117 154,759 People's United Financial Inc. 8,258,687 150,308 Lazard Ltd. Class A 3,119,237 143,454 Axis Capital Holdings Ltd. 2,077,887 139,281 Jones Lang LaSalle Inc. 1,087,659 121,220 * SVB Financial Group 625,766 116,449 *,^ Athene Holding Ltd. Class A 2,080,775 104,018 Assurant Inc. 668,652 63,970 Navient Corp. 3,638,382 53,703 * Liberty Broadband Corp. Class A 600,450 51,092 * Invitation Homes Inc. 2,259,174 49,318 * Santander Consumer USA Holdings Inc. 1,291,904 17,208 Health Care (8.1%) * Incyte Corp. 3,644,343 487,139 * Edwards Lifesciences Corp. 5,110,742 480,768 CR Bard Inc. 1,732,358 430,560 * BioMarin Pharmaceutical Inc. 4,136,141 363,071 * Laboratory Corp. of America Holdings 2,477,046 355,382 Dentsply Sirona Inc. 5,552,501 346,698 * IDEXX Laboratories Inc. 2,116,385 327,214 Quest Diagnostics Inc. 3,306,582 324,673 * Henry Schein Inc. 1,904,587 323,723 * Waters Corp. 1,840,179 287,638 * Hologic Inc. 6,714,051 285,683 * Centene Corp. 3,930,019 280,053 * Quintiles IMS Holdings Inc. 3,404,072 274,130 Universal Health Services Inc. Class B 2,156,317 268,354 * DaVita Inc. 3,797,500 258,116 ResMed Inc. 3,406,406 245,159 Cooper Cos. Inc. 1,176,368 235,144 Perrigo Co. plc 3,275,155 217,438 * Alkermes plc 3,668,071 214,582 * Varian Medical Systems Inc. 2,246,958 204,765 * Jazz Pharmaceuticals plc 1,368,084 198,550 * Mallinckrodt plc 2,518,647 112,256 * Envision Healthcare Corp. 1,410,588 86,497 * Seattle Genetics Inc. 1,112,630 69,940 *,^ TESARO Inc. 448,764 69,051 Patterson Cos. Inc. 1,247 57 * Alnylam Pharmaceuticals Inc. 1,073 55 Industrials (16.4%) * Fiserv Inc. 5,160,592 595,068 Amphenol Corp. Class A 7,399,633 526,632 Roper Technologies Inc. 2,439,592 503,751 Vulcan Materials Co. 3,181,917 383,357 Waste Connections Inc. 4,212,062 371,588 Fastenal Co. 6,956,140 358,241 Martin Marietta Materials Inc. 1,526,281 333,111 Alliance Data Systems Corp. 1,319,584 328,576 * FleetCor Technologies Inc. 2,119,938 321,022 WestRock Co. 6,019,698 313,205 Ball Corp. 4,203,829 312,176 Rockwell Collins Inc. 3,145,086 305,577 Dover Corp. 3,738,185 300,363 * Mettler-Toledo International Inc. 623,582 298,640 AMETEK Inc. 5,516,456 298,330 Global Payments Inc. 3,660,219 295,307 * Verisk Analytics Inc. Class A 3,598,800 292,007 WW Grainger Inc. 1,217,207 283,317 L3 Technologies Inc. 1,683,206 278,217 Textron Inc. 5,843,325 278,084 CH Robinson Worldwide Inc. 3,405,310 263,196 Masco Corp. 7,702,845 261,820 Cintas Corp. 2,020,682 255,697 * United Rentals Inc. 2,027,344 253,519 TransDigm Group Inc. 1,143,669 251,790 * Vantiv Inc. Class A 3,874,765 248,450 Pentair plc 3,933,713 246,959 Expeditors International of Washington Inc. 4,331,277 244,674 Fortune Brands Home & Security Inc. 3,710,475 225,782 Kansas City Southern 2,564,249 219,910 Xylem Inc. 4,315,514 216,725 Acuity Brands Inc. 1,060,208 216,282 Total System Services Inc. 3,977,943 212,661 Sealed Air Corp. 4,652,203 202,743 JB Hunt Transport Services Inc. 2,141,153 196,429 * Trimble Inc. 6,022,974 192,795 * Sensata Technologies Holding NV 4,107,108 179,357 * Crown Holdings Inc. 3,359,972 177,911 Fluor Corp. 3,349,366 176,244 * Stericycle Inc. 2,044,913 169,503 ManpowerGroup Inc. 1,626,241 166,804 Owens Corning 2,701,158 165,770 Wabtec Corp. 2,075,018 161,851 Jacobs Engineering Group Inc. 2,914,142 161,094 Hubbell Inc. Class B 1,332,507 159,967 * Arrow Electronics Inc. 2,140,551 157,138 B/E Aerospace Inc. 2,439,694 156,409 Xerox Corp. 20,741,616 152,243 Flowserve Corp. 3,141,712 152,122 Macquarie Infrastructure Corp. 1,875,707 151,145 Robert Half International Inc. 2,921,856 142,674 Avnet Inc. 3,102,859 141,987 Allison Transmission Holdings Inc. 3,776,508 136,181 * First Data Corp. Class A 8,155,161 126,405 Huntington Ingalls Industries Inc. 553,016 110,736 FLIR Systems Inc. 1,634,429 59,297 * Conduent Inc. 2,552 43 Oil & Gas (4.6%) * Concho Resources Inc. 3,563,342 457,319 National Oilwell Varco Inc. 9,108,113 365,144 Marathon Oil Corp. 20,366,817 321,796 Cimarex Energy Co. 2,282,755 272,766 Cabot Oil & Gas Corp. 11,185,674 267,449 EQT Corp. 4,168,099 254,671 Devon Energy Corp. 5,992,025 249,987 Tesoro Corp. 2,813,008 228,022 * Cheniere Energy Inc. 4,802,339 227,007 Range Resources Corp. 5,948,883 173,113 OGE Energy Corp. 4,799,785 167,897 ^ Helmerich & Payne Inc. 2,351,905 156,566 Targa Resources Corp. 2,216,478 132,767 ^ Core Laboratories NV 1,061,222 122,592 HollyFrontier Corp. 4,263,284 120,822 * Antero Resources Corp. 5,282,363 120,491 *,^ Weatherford International plc 11,814,799 78,568 * Energen Corp. 1,165,498 63,450 Murphy Oil Corp. 1,970,311 56,331 *,^ Continental Resources Inc. 1,127,894 51,229 Technology (13.3%) Western Digital Corp. 6,928,495 571,809 Lam Research Corp. 3,916,546 502,728 Symantec Corp. 14,883,401 456,623 * Autodesk Inc. 5,084,905 439,692 Skyworks Solutions Inc. 4,447,345 435,751 * Cerner Corp. 7,136,859 420,004 Microchip Technology Inc. 5,205,139 384,035 * Red Hat Inc. 4,287,708 370,887 * Micron Technology Inc. 12,597,311 364,062 KLA-Tencor Corp. 3,769,181 358,336 * ServiceNow Inc. 3,992,156 349,194 Xilinx Inc. 5,986,651 346,567 * Dell Technologies Inc. Class V 5,362,131 343,605 Motorola Solutions Inc. 3,961,915 341,596 Harris Corp. 2,993,120 333,045 Seagate Technology plc 7,098,584 326,038 Maxim Integrated Products Inc. 6,795,751 305,537 * Citrix Systems Inc. 3,570,672 297,758 * Advanced Micro Devices Inc. 19,229,406 279,788 NetApp Inc. 6,622,194 277,139 * Synopsys Inc. 3,619,053 261,042 * Workday Inc. Class A 3,005,840 250,326 Juniper Networks Inc. 8,688,249 241,794 * Akamai Technologies Inc. 3,958,983 236,351 * Palo Alto Networks Inc. 2,094,495 236,008 CDK Global Inc. 3,486,828 226,679 * F5 Networks Inc. 1,557,822 222,099 * ANSYS Inc. 2,052,836 219,387 * Qorvo Inc. 3,040,562 208,461 *,^ Twitter Inc. 13,752,126 205,594 * Gartner Inc. 1,888,012 203,886 * Splunk Inc. 3,260,762 203,113 *,^ VeriSign Inc. 2,090,518 182,105 Marvell Technology Group Ltd. 9,169,114 139,921 LogMeIn Inc. 1,276,093 124,419 CA Inc. 3,766,334 119,468 Computer Sciences Corp. 1,695,151 116,982 ^ Garmin Ltd. 2,265,070 115,768 * Nuance Communications Inc. 3,501,172 60,605 * Premier Inc. Class A 1,222,232 38,904 Telecommunications (0.8%) * Level 3 Communications Inc. 6,927,835 396,411 CenturyLink Inc. 6,574,048 154,950 * Zayo Group Holdings Inc. 3,813,870 125,476 Frontier Communications Corp. 531,721 1,138 Utilities (5.1%) WEC Energy Group Inc. 7,590,747 460,227 Eversource Energy 7,621,272 447,978 DTE Energy Co. 4,315,492 440,655 American Water Works Co. Inc. 4,285,904 333,315 Entergy Corp. 4,307,856 327,225 Ameren Corp. 5,835,103 318,538 CMS Energy Corp. 6,731,432 301,164 ONEOK Inc. 5,062,498 280,665 CenterPoint Energy Inc. 9,835,457 271,164 Pinnacle West Capital Corp. 2,676,494 223,166 Alliant Energy Corp. 5,470,399 216,682 SCANA Corp. 3,092,797 202,114 NiSource Inc. 7,774,172 184,948 AES Corp. 15,843,368 177,129 Avangrid Inc. 1,484,115 63,431 * Calpine Corp. 5,307 59 Total Common Stocks (Cost $62,813,358) Coupon Temporary Cash Investments (0.7%)1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.965% 5,896,691 589,787 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.454% 4/20/17 800 800 4 United States Treasury Bill 0.623-0.652% 5/18/17 3,500 3,497 4 United States Treasury Bill 0.607% 5/25/17 300 300 4 United States Treasury Bill 0.516% 6/1/17 500 499 4 United States Treasury Bill 0.729-0.741% 6/8/17 1,400 1,398 4 United States Treasury Bill 0.761% 6/22/17 1,900 1,897 4 United States Treasury Bill 0.593% 7/13/17 200 200 4 United States Treasury Bill 0.602% 7/20/17 300 299 4 United States Treasury Bill 0.647% 8/10/17 200 199 Total Temporary Cash Investments (Cost $598,830) Total Investments (100.4%) (Cost $63,412,188) Other Assets and Liabilities-Net (-0.4%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $341,076,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $352,963,000 of collateral received for securities on loan. 4 Securities with a value of $7,990,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 83,360,615 — — Temporary Cash Investments 589,787 9,089 — Futures Contracts—Assets 1 11 — — Futures Contracts—Liabilities 1 (201) Total 83,950,212 9,089 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing Mid-Cap Index Fund transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2017 2,168 127,869 (190) E-mini S&P Mid-Cap 400 Index June 2017 1,140 97,937 560 370 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $63,412,188,000. Net unrealized appreciation of investment securities for tax purposes was $20,547,303,000, consisting of unrealized gains of $22,343,082,000 on securities that had risen in value since their purchase and $1,795,779,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.7%)1 Basic Materials (0.8%) * Axalta Coating Systems Ltd. 1,220,149 39,289 Arconic Inc. 1,232,849 32,473 Consumer Goods (9.0%) * Electronic Arts Inc. 1,736,282 155,432 * Mohawk Industries Inc. 355,197 81,514 Church & Dwight Co. Inc. 1,457,340 72,678 McCormick & Co. Inc. 639,611 62,394 * WhiteWave Foods Co. Class A 997,657 56,018 Snap-on Inc. 326,387 55,052 Hormel Foods Corp. 1,488,643 51,552 * LKQ Corp. 1,645,498 48,164 Hanesbrands Inc. 2,133,149 44,284 * NVR Inc. 19,837 41,794 * WABCO Holdings Inc. 291,268 34,201 * Lululemon Athletica Inc. 536,947 27,851 ^ Polaris Industries Inc. 319,114 26,742 *,^ Under Armour Inc. Class A 1,035,911 20,490 * Under Armour Inc. 1,055,026 19,307 * Michael Kors Holdings Ltd. 435,798 16,608 Lamb Weston Holdings Inc. 396 17 Consumer Services (11.2%) * Dollar Tree Inc. 1,263,445 99,130 * Ulta Beauty Inc. 333,062 94,999 Expedia Inc. 694,749 87,656 MGM Resorts International 2,907,601 79,668 Ross Stores Inc. 1,110,530 73,151 * Chipotle Mexican Grill Inc. Class A 161,941 72,148 Alaska Air Group Inc. 694,120 64,012 * CarMax Inc. 1,053,188 62,370 Advance Auto Parts Inc. 393,856 58,393 Tractor Supply Co. 739,024 50,971 Wyndham Worldwide Corp. 591,036 49,818 * Norwegian Cruise Line Holdings Ltd. 895,708 45,439 FactSet Research Systems Inc. 222,568 36,704 Scripps Networks Interactive Inc. Class A 456,631 35,786 Tiffany & Co. 332,562 31,693 Signet Jewelers Ltd. 391,970 27,152 * TripAdvisor Inc. 628,822 27,140 * Hyatt Hotels Corp. Class A 189,282 10,217 * Discovery Communications Inc. 603 17 * Discovery Communications Inc. Class A 411 12 Williams-Sonoma Inc. 216 12 * AutoNation Inc. 192 8 Financials (19.3%) Equinix Inc. 432,969 173,348 Moody's Corp. 915,395 102,561 Digital Realty Trust Inc. 895,460 95,268 Equifax Inc. 675,286 92,339 Realty Income Corp. 1,517,987 90,366 Essex Property Trust Inc. 369,120 85,462 * SBA Communications Corp. Class A 688,269 82,847 * IHS Markit Ltd. 1,948,876 81,755 First Republic Bank 865,937 81,234 AvalonBay Communities Inc. 386,991 71,052 Mid-America Apartment Communities Inc. 638,926 65,004 Arthur J Gallagher & Co. 1,005,516 56,852 * CBRE Group Inc. Class A 1,614,037 56,152 Alexandria Real Estate Equities Inc. 500,316 55,295 Federal Realty Investment Trust 406,001 54,201 Regency Centers Corp. 813,662 54,019 * E*TRADE Financial Corp. 1,546,468 53,956 Affiliated Managers Group Inc. 308,676 50,604 Extra Space Storage Inc. 672,946 50,061 MSCI Inc. Class A 514,116 49,967 VEREIT Inc. 5,486,614 46,581 SEI Investments Co. 807,585 40,735 Brixmor Property Group Inc. 1,716,522 36,837 * Liberty Broadband Corp. 408,893 35,328 SL Green Realty Corp. 282,839 30,156 * SVB Financial Group 146,506 27,263 * Invitation Homes Inc. 531,930 11,612 * Liberty Broadband Corp. Class A 70,611 6,008 Health Care (12.7%) * Incyte Corp. 853,521 114,090 * Edwards Lifesciences Corp. 1,196,937 112,596 CR Bard Inc. 405,736 100,842 * BioMarin Pharmaceutical Inc. 969,090 85,067 Dentsply Sirona Inc. 1,300,870 81,226 * IDEXX Laboratories Inc. 495,968 76,682 * Waters Corp. 430,866 67,349 * Centene Corp. 919,846 65,548 * Quintiles IMS Holdings Inc. 796,704 64,159 * DaVita Inc. 888,900 60,418 ResMed Inc. 797,381 57,387 Cooper Cos. Inc. 275,515 55,073 * Alkermes plc 858,868 50,244 * Varian Medical Systems Inc. 526,425 47,973 * Jazz Pharmaceuticals plc 320,371 46,495 * Envision Healthcare Corp. 330,645 20,275 * Seattle Genetics Inc. 261,120 16,414 * TESARO Inc. 105,418 16,221 * Alnylam Pharmaceuticals Inc. 198 10 Industrials (24.0%) * Fiserv Inc. 1,208,502 139,352 Amphenol Corp. Class A 1,732,947 123,334 Roper Technologies Inc. 571,312 117,970 Vulcan Materials Co. 745,512 89,819 Waste Connections Inc. 986,789 87,054 Fastenal Co. 1,629,746 83,932 Martin Marietta Materials Inc. 357,630 78,053 Alliance Data Systems Corp. 309,192 76,989 * FleetCor Technologies Inc. 496,788 75,229 * Mettler-Toledo International Inc. 146,189 70,011 AMETEK Inc. 1,293,308 69,942 Global Payments Inc. 856,921 69,136 * Verisk Analytics Inc. Class A 842,557 68,365 WW Grainger Inc. 285,374 66,424 CH Robinson Worldwide Inc. 797,072 61,606 Masco Corp. 1,803,036 61,285 Cintas Corp. 472,962 59,849 TransDigm Group Inc. 267,746 58,947 * Vantiv Inc. Class A 907,073 58,161 Expeditors International of Washington Inc. 1,013,924 57,277 Fortune Brands Home & Security Inc. 868,791 52,866 Kansas City Southern 600,509 51,500 Acuity Brands Inc. 248,356 50,665 Total System Services Inc. 931,838 49,816 JB Hunt Transport Services Inc. 501,609 46,018 * Trimble Inc. 1,411,384 45,178 * Sensata Technologies Holding NV 963,364 42,070 * Stericycle Inc. 479,739 39,765 ^ Wabtec Corp. 486,215 37,925 B/E Aerospace Inc. 572,471 36,701 Macquarie Infrastructure Corp. 438,802 35,359 Robert Half International Inc. 682,883 33,345 * United Rentals Inc. 237,177 29,659 * First Data Corp. Class A 1,910,897 29,619 Oil & Gas (4.9%) * Concho Resources Inc. 834,577 107,110 Cabot Oil & Gas Corp. 2,618,327 62,604 EQT Corp. 975,788 59,621 * Cheniere Energy Inc. 1,124,892 53,174 Range Resources Corp. 1,395,497 40,609 Cimarex Energy Co. 267,137 31,920 Targa Resources Corp. 518,120 31,035 Core Laboratories NV 248,745 28,735 * Antero Resources Corp. 1,236,541 28,205 Technology (16.4%) Lam Research Corp. 917,255 117,739 * Autodesk Inc. 1,191,031 102,988 Skyworks Solutions Inc. 1,041,764 102,072 * Cerner Corp. 1,671,631 98,375 Microchip Technology Inc. 1,219,397 89,967 * Red Hat Inc. 1,004,506 86,890 * ServiceNow Inc. 935,339 81,814 * Citrix Systems Inc. 835,938 69,709 * Workday Inc. Class A 703,681 58,603 * Akamai Technologies Inc. 926,721 55,325 * Palo Alto Networks Inc. 490,302 55,247 CDK Global Inc. 816,399 53,074 * F5 Networks Inc. 364,694 51,994 * ANSYS Inc. 480,666 51,369 * Qorvo Inc. 712,013 48,816 *,^ Twitter Inc. 3,221,263 48,158 * Gartner Inc. 442,293 47,763 * Splunk Inc. 764,131 47,598 *,^ VeriSign Inc. 489,914 42,676 * Micron Technology Inc. 1,476,282 42,665 KLA-Tencor Corp. 441,783 42,000 Xilinx Inc. 701,201 40,593 LogMeIn Inc. 299,060 29,158 * Premier Inc. Class A 285,132 9,076 Telecommunications (1.4%) * Level 3 Communications Inc. 1,622,852 92,860 * Zayo Group Holdings Inc. 892,853 29,375 Total Common Stocks (Cost $7,540,930) Coupon Temporary Cash Investments (0.7%)1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.965% 600,712 60,083 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.557% 4/27/17 400 400 4 United States Treasury Bill 0.564% 5/4/17 700 700 4 United States Treasury Bill 0.729%-0.759% 6/15/17 500 499 4 United States Treasury Bill 0.762% 6/22/17 500 499 Total Temporary Cash Investments (Cost $62,175) Total Investments (100.4%) (Cost $7,603,105) Other Asset and Liabilities-Net (-0.4%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $27,166,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $28,173,000 of collateral received for securities on loan. 4 Securities with a value of $1,199,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by Mid-Cap Growth Index Fund methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 8,959,426 — — Temporary Cash Investments 60,083 2,098 — Futures Contracts—Assets 1 2 — — Futures Contracts—Liabilities 1 (13) — — Total 9,019,498 2,098 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily Mid-Cap Growth Index Fund settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index June 2017 114 19,587 (49) E-mini S&P 500 Index June 2017 48 5,662 (38) (87) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $7,603,105,000. Net unrealized appreciation of investment securities for tax purposes was $1,418,502,000, consisting of unrealized gains of $1,694,992,000 on securities that had risen in value since their purchase and $276,490,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Value Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.7%)1 Basic Materials (7.6%) Newmont Mining Corp. 4,163,019 137,213 * Freeport-McMoRan Inc. 10,157,627 135,706 Celanese Corp. Class A 1,104,472 99,237 Albemarle Corp. 881,518 93,124 Eastman Chemical Co. 1,092,590 88,281 Mosaic Co. 2,744,962 80,098 International Flavors & Fragrances Inc. 560,215 74,245 FMC Corp. 1,048,908 72,993 Ashland Global Holdings Inc. 487,594 60,369 Avery Dennison Corp. 690,685 55,669 CF Industries Holdings Inc. 1,827,017 53,623 Arconic Inc. 1,718,281 45,260 Reliance Steel & Aluminum Co. 540,390 43,242 WR Grace & Co. 535,813 37,352 * Alcoa Corp. 644,324 22,165 Westlake Chemical Corp. 303,836 20,068 Consumer Goods (16.1%) Newell Brands Inc. 3,780,853 178,343 Dr Pepper Snapple Group Inc. 1,435,094 140,524 Conagra Brands Inc. 3,411,313 137,612 Clorox Co. 1,005,332 135,549 Molson Coors Brewing Co. Class B 1,371,396 131,256 JM Smucker Co. 867,032 113,651 Genuine Parts Co. 1,107,502 102,344 Whirlpool Corp. 583,641 99,995 DR Horton Inc. 2,780,234 92,610 Coach Inc. 2,198,982 90,884 Hasbro Inc. 876,762 87,518 Bunge Ltd. 1,093,065 86,636 Delphi Automotive plc 1,056,354 85,026 Harley-Davidson Inc. 1,382,120 83,618 Lennar Corp. Class A 1,591,049 81,446 Lear Corp. 544,184 77,046 BorgWarner Inc. 1,666,950 69,662 Mattel Inc. 2,683,884 68,734 Leucadia National Corp. 2,538,677 66,006 Tyson Foods Inc. Class A 1,068,357 65,928 PVH Corp. 621,165 64,272 Coty Inc. Class A 3,513,284 63,696 PulteGroup Inc. 2,241,871 52,796 Lamb Weston Holdings Inc. 1,144,884 48,154 Ralph Lauren Corp. Class A 442,011 36,077 Goodyear Tire & Rubber Co. 986,182 35,503 Ingredion Inc. 280,920 33,831 * Michael Kors Holdings Ltd. 605,558 23,078 * Edgewell Personal Care Co. 224,989 16,456 ^ Pilgrim's Pride Corp. 388,326 8,739 Lennar Corp. Class B 75,334 3,149 Consumer Services (11.1%) Royal Caribbean Cruises Ltd. 1,345,448 132,002 Nielsen Holdings plc 2,802,269 115,762 Best Buy Co. Inc. 2,090,751 102,760 Darden Restaurants Inc. 973,160 81,424 Foot Locker Inc. 1,037,472 77,613 Interpublic Group of Cos. Inc. 3,077,708 75,619 Whole Foods Market Inc. 2,496,984 74,210 Wynn Resorts Ltd. 637,930 73,113 Aramark 1,930,445 71,176 Macy's Inc. 2,395,696 71,008 * United Continental Holdings Inc. 994,711 70,266 * Liberty Interactive Corp. QVC Group Class A 3,258,113 65,227 AmerisourceBergen Corp. Class A 638,592 56,515 Kohl's Corp. 1,383,107 55,062 * Liberty Media Corp-Liberty SiriusXM 1,397,893 54,210 * Discovery Communications Inc. 1,748,524 49,501 News Corp. Class A 3,736,741 48,578 Gap Inc. 1,875,804 45,563 Staples Inc. 5,098,930 44,718 Nordstrom Inc. 951,761 44,324 Bed Bath & Beyond Inc. 1,119,287 44,167 Tiffany & Co. 463,352 44,157 * Discovery Communications Inc. Class A 1,195,027 34,763 * Liberty Media Corp-Liberty SiriusXM 680,823 26,498 * AutoNation Inc. 552,460 23,364 H&R Block Inc. 811,852 18,876 * Rite Aid Corp. 4,112,556 17,478 Williams-Sonoma Inc. 309,206 16,580 News Corp. Class B 189,237 2,555 Financials (26.0%) M&T Bank Corp. 1,087,523 168,272 KeyCorp 8,470,263 150,601 Hartford Financial Services Group Inc. 2,960,608 142,316 Principal Financial Group Inc. 2,253,155 142,197 Regions Financial Corp. 9,647,892 140,184 Citizens Financial Group Inc. 4,011,909 138,611 Willis Towers Watson plc 1,018,185 133,270 Lincoln National Corp. 1,765,133 115,528 Huntington Bancshares Inc. 8,510,737 113,959 Host Hotels & Resorts Inc. 5,798,671 108,203 * Markel Corp. 104,180 101,665 Invesco Ltd. 3,164,979 96,943 Comerica Inc. 1,378,298 94,524 Annaly Capital Management Inc. 7,986,426 88,729 Cincinnati Financial Corp. 1,226,747 88,657 * Arch Capital Group Ltd. 913,580 86,580 Unum Group 1,796,644 84,245 XL Group Ltd. 2,076,784 82,781 FNF Group 2,024,930 78,851 Raymond James Financial Inc. 1,013,493 77,289 Western Union Co. 3,769,127 76,702 UDR Inc. 2,095,543 75,984 Ally Financial Inc. 3,696,561 75,151 Duke Realty Corp. 2,786,691 73,206 Macerich Co. 1,126,440 72,543 * Alleghany Corp. 114,765 70,541 Iron Mountain Inc. 1,963,625 70,043 Kimco Realty Corp. 3,164,535 69,905 Torchmark Corp. 883,562 68,070 CIT Group Inc. 1,583,665 67,987 Zions Bancorporation 1,596,608 67,058 Reinsurance Group of America Inc. Class A 503,282 63,907 Nasdaq Inc. 906,333 62,945 Voya Financial Inc. 1,484,710 56,360 Everest Re Group Ltd. 240,282 56,180 Camden Property Trust 686,036 55,198 AGNC Investment Corp. 2,595,030 51,615 New York Community Bancorp Inc. 3,626,734 50,665 WR Berkley Corp. 713,581 50,400 * Liberty Broadband Corp. 569,959 49,244 People's United Financial Inc. 2,692,386 49,001 Lazard Ltd. Class A 1,017,029 46,773 Axis Capital Holdings Ltd. 677,559 45,417 SL Green Realty Corp. 394,120 42,021 Jones Lang LaSalle Inc. 354,965 39,561 * Athene Holding Ltd. Class A 678,374 33,912 Assurant Inc. 217,656 20,823 Navient Corp. 1,184,656 17,486 * Liberty Broadband Corp. Class A 97,632 8,308 * Santander Consumer USA Holdings Inc. 420,656 5,603 Health Care (4.2%) * Laboratory Corp. of America Holdings 807,248 115,816 Quest Diagnostics Inc. 1,077,606 105,810 * Henry Schein Inc. 620,694 105,499 * Hologic Inc. 2,188,842 93,135 Universal Health Services Inc. Class B 702,778 87,461 Perrigo Co. plc 1,067,460 70,869 * Mallinckrodt plc 822,202 36,646 Industrials (9.9%) WestRock Co. 1,962,550 102,111 Ball Corp. 1,370,063 101,741 Rockwell Collins Inc. 1,025,413 99,629 Dover Corp. 1,218,709 97,923 L3 Technologies Inc. 548,797 90,711 Textron Inc. 1,905,137 90,665 Pentair plc 1,282,081 80,489 Xylem Inc. 1,406,544 70,637 Sealed Air Corp. 1,516,425 66,086 * Crown Holdings Inc. 1,095,689 58,017 Fluor Corp. 1,092,147 57,469 ManpowerGroup Inc. 530,111 54,374 Owens Corning 880,838 54,057 Jacobs Engineering Group Inc. 948,851 52,452 Hubbell Inc. Class B 434,526 52,165 * Arrow Electronics Inc. 696,869 51,157 Xerox Corp. 6,753,408 49,570 Flowserve Corp. 1,022,895 49,529 Avnet Inc. 1,010,598 46,245 Allison Transmission Holdings Inc. 1,231,365 44,403 * United Rentals Inc. 330,635 41,346 Huntington Ingalls Industries Inc. 180,389 36,121 FLIR Systems Inc. 534,871 19,405 Oil & Gas (4.4%) National Oilwell Varco Inc. 2,968,228 118,996 Marathon Oil Corp. 6,640,148 104,914 Devon Energy Corp. 1,953,031 81,481 Tesoro Corp. 916,911 74,325 OGE Energy Corp. 1,565,170 54,750 Helmerich & Payne Inc. 765,741 50,975 Cimarex Energy Co. 372,160 44,469 HollyFrontier Corp. 1,390,099 39,395 * Weatherford International plc 3,858,143 25,657 * Energen Corp. 381,289 20,757 Murphy Oil Corp. 639,445 18,282 * Continental Resources Inc. 365,941 16,621 Other (0.0%)2 * Safeway Inc CVR (Casa Ley) Exp. 01/30/2018 1,233 — * Safeway Inc CVR (PDC) Exp. 01/30/2019 1,233 — — Technology (10.7%) Western Digital Corp. 2,257,771 186,334 Symantec Corp. 4,850,128 148,802 * Dell Technologies Inc. Class V 1,747,476 111,978 Motorola Solutions Inc. 1,291,151 111,323 Harris Corp. 975,451 108,538 Seagate Technology plc 2,313,473 106,258 Maxim Integrated Products Inc. 2,215,576 99,612 * Advanced Micro Devices Inc. 6,267,312 91,189 NetApp Inc. 2,158,229 90,322 * Synopsys Inc. 1,179,426 85,072 Juniper Networks Inc. 2,831,652 78,805 * Micron Technology Inc. 2,052,680 59,323 KLA-Tencor Corp. 614,209 58,393 Xilinx Inc. 975,499 56,472 Marvell Technology Group Ltd. 2,985,462 45,558 CA Inc. 1,228,382 38,964 Computer Sciences Corp. 552,731 38,144 Garmin Ltd. 738,451 37,742 * Nuance Communications Inc. 1,143,543 19,795 Telecommunications (0.3%) CenturyLink Inc. 2,141,991 50,486 Frontier Communications Corp. 167,630 359 Utilities (9.4%) WEC Energy Group Inc. 2,473,550 149,971 Eversource Energy 2,483,625 145,987 DTE Energy Co. 1,406,294 143,597 American Water Works Co. Inc. 1,396,845 108,633 Entergy Corp. 1,403,928 106,642 Ameren Corp. 1,901,558 103,806 CMS Energy Corp. 2,194,579 98,185 ONEOK Inc. 1,650,085 91,481 CenterPoint Energy Inc. 3,206,692 88,408 Pinnacle West Capital Corp. 872,353 72,737 Alliant Energy Corp. 1,783,055 70,627 SCANA Corp. 1,008,094 65,879 NiSource Inc. 2,534,911 60,306 AES Corp. 5,166,163 57,758 Avangrid Inc. 485,426 20,747 Total Common Stocks (Cost $12,359,414) Coupon Temporary Cash Investments (0.3%)1 Money Market Fund (0.3%) 3,4 Vanguard Market Liquidity Fund 0.965% 438,876 43,896 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 United States Treasury Bill 0.556% 6/15/17 2,000 1,997 United States Treasury Bill 0.762% 6/22/17 200 200 Total Temporary Cash Investments (Cost $46,090) Total Investments (100.0%) (Cost $12,405,504) Other Assets and Liabilities-Net (0.0%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $5,626,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $5,750,000 of collateral received for securities on loan. 5 Securities with a value of $1,698,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net Mid-Cap Value Index Fund asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,702,280 — — Temporary Cash Investments 43,896 2,197 — Futures Contracts—Assets 1 3 — — Futures Contracts—Liabilities 1 (24) — — Total 14,746,155 2,197 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Mid-Cap Value Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P MidCap 400 Index June 2017 161 27,663 20 E-mini S&P 500 Index June 2017 90 10,616 (70) (50) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2017, the cost of investment securities for tax purposes was $12,405,504,000. Net unrealized appreciation of investment securities for tax purposes was $2,342,869,000, consisting of unrealized gains of $2,652,761,000 on securities that had risen in value since their purchase and $309,892,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.4%)1 Basic Materials (4.4%) Steel Dynamics Inc. 5,409,965 188,050 RPM International Inc. 3,119,895 171,688 Chemours Co. 4,277,854 164,697 United States Steel Corp. 4,021,448 135,965 Olin Corp. 3,863,181 126,983 Huntsman Corp. 4,720,610 115,844 Royal Gold Inc. 1,525,996 106,896 NewMarket Corp. 221,470 100,377 Scotts Miracle-Gro Co. 1,048,377 97,908 US Silica Holdings Inc. 1,893,490 90,869 Sensient Technologies Corp. 1,036,350 82,141 Cabot Corp. 1,307,848 78,353 * Versum Materials Inc. 2,540,647 77,744 * Univar Inc. 2,266,552 69,492 * Alcoa Corp. 1,925,018 66,221 PolyOne Corp. 1,920,547 65,471 * CONSOL Energy Inc. 3,755,766 63,022 Minerals Technologies Inc. 819,046 62,739 Balchem Corp. 741,658 61,127 HB Fuller Co. 1,176,786 60,675 * Ingevity Corp. 984,611 59,914 * Platform Specialty Products Corp. 4,547,928 59,214 * GCP Applied Technologies Inc. 1,661,264 54,240 ^ Compass Minerals International Inc. 789,241 53,550 Domtar Corp. 1,460,279 53,329 * AK Steel Holding Corp. 7,361,611 52,930 * Cliffs Natural Resources Inc. 6,391,970 52,478 Commercial Metals Co. 2,702,789 51,704 * Chemtura Corp. 1,478,353 49,377 * Stillwater Mining Co. 2,835,745 48,973 Hecla Mining Co. 9,249,885 48,932 Worthington Industries Inc. 1,040,246 46,905 KapStone Paper and Packaging Corp. 2,027,930 46,845 ^ Allegheny Technologies Inc. 2,540,005 45,619 * Cambrex Corp. 754,297 41,524 Carpenter Technology Corp. 1,089,502 40,638 Quaker Chemical Corp. 293,739 38,674 Stepan Co. 470,269 37,062 Innospec Inc. 534,371 34,601 * Coeur Mining Inc. 4,221,939 34,113 *,^ Arch Coal Inc. Class A 488,241 33,659 Kaiser Aluminum Corp. 387,398 30,953 * Ferro Corp. 1,945,745 29,556 * Fairmount Santrol Holdings Inc. 3,641,371 26,691 Tronox Ltd. Class A 1,360,996 25,110 Innophos Holdings Inc. 432,329 23,333 * Kraton Corp. 717,521 22,186 PH Glatfelter Co. 1,019,032 22,154 A Schulman Inc. 654,773 20,593 * Clearwater Paper Corp. 365,787 20,484 Deltic Timber Corp. 256,063 20,004 * Koppers Holdings Inc. 460,774 19,514 Calgon Carbon Corp. 1,186,859 17,328 * Century Aluminum Co. 1,120,229 14,216 Rayonier Advanced Materials Inc. 1,012,173 13,614 Tredegar Corp. 655,247 11,500 Haynes International Inc. 293,794 11,199 American Vanguard Corp. 618,461 10,266 * Resolute Forest Products Inc. 1,356,498 7,393 FutureFuel Corp. 512,581 7,268 Kronos Worldwide Inc. 410,820 6,750 * SunCoke Energy Inc. 744,130 6,667 Consumer Goods (7.2%) * Middleby Corp. 1,344,010 183,390 Pinnacle Foods Inc. 2,759,668 159,702 Leggett & Platt Inc. 3,123,870 157,193 Gentex Corp. 6,710,262 143,130 * Take-Two Interactive Software Inc. 2,368,615 140,388 * Toll Brothers Inc. 3,604,907 130,173 Brunswick Corp. 2,091,047 127,972 * Post Holdings Inc. 1,426,288 124,829 * TreeHouse Foods Inc. 1,326,645 112,314 Thor Industries Inc. 1,166,895 112,174 Pool Corp. 917,303 109,462 Goodyear Tire & Rubber Co. 2,938,904 105,801 Ingredion Inc. 838,374 100,965 Carter's Inc. 1,078,436 96,844 * Hain Celestial Group Inc. 2,416,237 89,884 *,^ Herbalife Ltd. 1,522,031 88,491 Flowers Foods Inc. 4,391,841 85,246 * Skechers U.S.A. Inc. Class A 2,958,881 81,221 Energizer Holdings Inc. 1,444,265 80,518 Tenneco Inc. 1,285,903 80,266 Spectrum Brands Holdings Inc. 549,810 76,429 * Visteon Corp. 766,719 75,100 Snyder's-Lance Inc. 1,797,668 72,464 * Kate Spade & Co. 2,998,175 69,648 Nu Skin Enterprises Inc. Class A 1,209,039 67,150 Dana Inc. 3,366,800 65,013 * Welbilt Inc. 3,237,515 63,552 * Dorman Products Inc. 768,740 63,137 B&G Foods Inc. 1,552,104 62,472 CalAtlantic Group Inc. 1,627,965 60,967 * Helen of Troy Ltd. 631,017 59,442 Tupperware Brands Corp. 943,638 59,185 Lancaster Colony Corp. 449,000 57,849 * US Foods Holding Corp. 2,058,930 57,609 * Darling Ingredients Inc. 3,848,747 55,884 LCI Industries 547,168 54,607 Wolverine World Wide Inc. 2,186,501 54,597 Cooper Tire & Rubber Co. 1,230,203 54,560 *,^ Tempur Sealy International Inc. 1,149,536 53,407 * Zynga Inc. Class A 18,363,460 52,336 * Steven Madden Ltd. 1,274,450 49,130 * Edgewell Personal Care Co. 671,584 49,120 HNI Corp. 1,041,956 48,024 *,^ Blue Buffalo Pet Products Inc. 2,068,637 47,579 J&J Snack Foods Corp. 349,077 47,321 Sanderson Farms Inc. 451,595 46,894 Vector Group Ltd. 2,235,833 46,505 Fresh Del Monte Produce Inc. 777,125 46,029 * Cooper-Standard Holdings Inc. 413,438 45,863 * Avon Products Inc. 10,213,180 44,938 * Deckers Outdoor Corp. 744,743 44,484 Herman Miller Inc. 1,396,946 44,074 * TRI Pointe Group Inc. 3,514,501 44,072 Universal Corp. 590,309 41,764 Dean Foods Co. 2,116,359 41,608 *,^ iRobot Corp. 604,694 39,994 Columbia Sportswear Co. 648,195 38,081 KB Home 1,785,418 35,494 WD-40 Co. 312,762 34,075 * Gentherm Inc. 855,363 33,573 * American Axle & Manufacturing Holdings Inc. 1,783,354 33,491 * ACCO Brands Corp. 2,500,665 32,884 * Meritage Homes Corp. 888,777 32,707 *,^ Wayfair Inc. 807,416 32,692 La-Z-Boy Inc. 1,138,392 30,737 Steelcase Inc. Class A 1,803,044 30,201 * Boston Beer Co. Inc. Class A 206,229 29,831 Schweitzer-Mauduit International Inc. 712,976 29,531 MDC Holdings Inc. 966,332 29,038 Interface Inc. Class A 1,511,938 28,802 Seaboard Corp. 6,834 28,494 AdvancePierre Foods Holdings Inc. 901,607 28,103 * Central Garden & Pet Co. Class A 791,054 27,465 * Vista Outdoor Inc. 1,331,577 27,417 * Select Comfort Corp. 1,049,487 26,017 Knoll Inc. 1,089,263 25,935 * Taylor Morrison Home Corp. Class A 1,155,930 24,644 ^ Cal-Maine Foods Inc. 663,837 24,429 *,^ Hostess Brands Inc. 1,485,276 23,571 ^ National Beverage Corp. 271,981 22,991 Andersons Inc. 594,483 22,531 Coca-Cola Bottling Co. Consolidated 108,464 22,346 Briggs & Stratton Corp. 950,731 21,344 *,^ Fitbit Inc. Class A 3,578,028 21,182 Oxford Industries Inc. 353,996 20,270 * G-III Apparel Group Ltd. 913,359 19,993 Ethan Allen Interiors Inc. 585,631 17,950 ^ Valvoline Inc. 717,409 17,612 *,^ GoPro Inc. Class A 1,964,136 17,088 *,^ Fossil Group Inc. 959,450 16,742 * USANA Health Sciences Inc. 256,414 14,769 Inter Parfums Inc. 401,892 14,689 Superior Industries International Inc. 566,923 14,372 ^ Tootsie Roll Industries Inc. 364,185 13,602 * Modine Manufacturing Co. 1,104,670 13,477 *,^ elf Beauty Inc. 456,450 13,146 National Presto Industries Inc. 121,940 12,462 Phibro Animal Health Corp. Class A 432,952 12,166 * Crocs Inc. 1,637,747 11,579 Movado Group Inc. 365,330 9,115 Acushnet Holdings Corp. 517,934 8,950 *,^ Central Garden & Pet Co. 240,498 8,915 * Iconix Brand Group Inc. 1,178,003 8,859 Metaldyne Performance Group Inc. 310,835 7,103 * Revlon Inc. Class A 245,863 6,847 * Eastman Kodak Co. 546,500 6,285 *,^ Amplify Snack Brands Inc. 716,360 6,017 Titan International Inc. 509,770 5,271 * Vera Bradley Inc. 465,344 4,332 Consumer Services (12.0%) Domino's Pizza Inc. 1,123,001 206,969 Vail Resorts Inc. 933,230 179,087 * VCA Inc. 1,810,156 165,629 * JetBlue Airways Corp. 7,871,944 162,241 * Burlington Stores Inc. 1,648,926 160,424 KAR Auction Services Inc. 3,227,005 140,923 * Copart Inc. 2,274,864 140,882 * ServiceMaster Global Holdings Inc. 3,147,474 131,407 * Panera Bread Co. Class A 498,485 130,538 Service Corp. International 4,176,586 128,973 TEGNA Inc. 5,008,104 128,308 *,^ Liberty Media Corp-Liberty Formula One 3,551,931 121,298 Dunkin' Brands Group Inc. 2,147,363 117,418 Cinemark Holdings Inc. 2,540,075 112,627 Casey's General Stores Inc. 915,361 102,749 Six Flags Entertainment Corp. 1,704,685 101,412 Sabre Corp. 4,530,917 96,010 Dick's Sporting Goods Inc. 1,951,181 94,944 * Live Nation Entertainment Inc. 3,108,708 94,411 Dun & Bradstreet Corp. 860,165 92,846 * Madison Square Garden Co. Class A 453,903 90,649 ^ Cracker Barrel Old Country Store Inc. 561,722 89,454 * Spirit Airlines Inc. 1,619,796 85,963 CST Brands Inc. 1,768,216 85,033 Rollins Inc. 2,289,838 85,022 * AMC Networks Inc. Class A 1,377,068 80,806 * Grand Canyon Education Inc. 1,115,518 79,882 * Bright Horizons Family Solutions Inc. 1,041,894 75,527 Jack in the Box Inc. 739,412 75,213 Nexstar Media Group Inc. Class A 1,040,228 72,972 Sinclair Broadcast Group Inc. Class A 1,791,580 72,559 * Sprouts Farmers Market Inc. 3,029,577 70,044 * Beacon Roofing Supply Inc. 1,404,103 69,026 * Sally Beauty Holdings Inc. 3,331,613 68,098 * Cabela's Inc. 1,281,085 68,038 Dolby Laboratories Inc. Class A 1,284,801 67,336 Cable One Inc. 106,807 66,698 Texas Roadhouse Inc. Class A 1,483,575 66,064 Chemed Corp. 360,354 65,833 * GrubHub Inc. 2,000,386 65,793 * Michaels Cos. Inc. 2,937,926 65,780 Tribune Media Co. Class A 1,736,571 64,722 Cheesecake Factory Inc. 997,979 63,232 * Buffalo Wild Wings Inc. 405,826 61,990 Graham Holdings Co. Class B 103,205 61,877 * Pandora Media Inc. 5,220,710 61,657 Wendy's Co. 4,507,399 61,346 * Murphy USA Inc. 817,950 60,054 * Dave & Buster's Entertainment Inc. 980,946 59,926 Regal Entertainment Group Class A 2,644,872 59,721 Meredith Corp. 917,663 59,281 John Wiley & Sons Inc. Class A 1,073,523 57,756 * Liberty Expedia Holdings Inc. Class A 1,264,754 57,521 Office Depot Inc. 12,328,744 57,514 H&R Block Inc. 2,421,440 56,298 PriceSmart Inc. 604,428 55,728 *,^ Five Below Inc. 1,281,952 55,521 * Hawaiian Holdings Inc. 1,184,603 55,025 * Yelp Inc. Class A 1,647,854 53,967 GameStop Corp. Class A 2,379,483 53,657 American Eagle Outfitters Inc. 3,823,264 53,640 * Avis Budget Group Inc. 1,807,649 53,470 * Lions Gate Entertainment Corp. Class B 2,170,029 52,905 AMERCO 137,225 52,309 * Rite Aid Corp. 12,277,448 52,179 ILG Inc. 2,479,152 51,963 Papa John's International Inc. 644,713 51,603 * United Natural Foods Inc. 1,181,486 51,076 Big Lots Inc. 1,040,839 50,668 Marriott Vacations Worldwide Corp. 505,875 50,552 Brinker International Inc. 1,143,322 50,260 Aaron's Inc. 1,670,545 49,682 Williams-Sonoma Inc. 924,739 49,584 Allegiant Travel Co. Class A 308,749 49,477 * Acxiom Corp. 1,732,764 49,332 Churchill Downs Inc. 309,864 49,222 Choice Hotels International Inc. 785,093 49,147 Matthews International Corp. Class A 714,518 48,337 Children's Place Inc. 400,922 48,131 Hillenbrand Inc. 1,340,939 48,073 *,^ Sotheby's 1,051,617 47,828 Bloomin' Brands Inc. 2,406,094 47,472 Extended Stay America Inc. 2,952,597 47,064 * Urban Outfitters Inc. 1,903,511 45,227 Lithia Motors Inc. Class A 519,527 44,497 DeVry Education Group Inc. 1,246,436 44,186 New York Times Co. Class A 2,991,900 43,083 * WebMD Health Corp. 814,408 42,903 *,^ Stamps.com Inc. 357,934 42,361 *,^ JC Penney Co. Inc. 6,862,911 42,276 *,^ RH 903,954 41,817 Chico's FAS Inc. 2,862,225 40,644 * Boyd Gaming Corp. 1,836,093 40,412 Time Inc. 2,079,023 40,229 * Performance Food Group Co. 1,690,080 40,224 * Caesars Acquisition Co. Class A 2,588,305 39,860 * Hilton Grand Vacations Inc. 1,385,155 39,699 SkyWest Inc. 1,150,237 39,396 *,^ Ollie's Bargain Outlet Holdings Inc. 1,134,228 37,997 Monro Muffler Brake Inc. 721,820 37,607 Penske Automotive Group Inc. 794,457 37,189 *,^ Groupon Inc. Class A 9,174,589 36,056 * Shutterfly Inc. 745,485 35,999 AMC Entertainment Holdings Inc. Class A 1,128,524 35,492 Group 1 Automotive Inc. 477,530 35,375 * MSG Networks Inc. 1,433,801 33,479 *,^ Lions Gate Entertainment Corp. Class A 1,228,591 32,631 * Penn National Gaming Inc. 1,753,231 32,312 Core-Mark Holding Co. Inc. 1,022,589 31,895 Red Rock Resorts Inc. Class A 1,424,915 31,605 Morningstar Inc. 401,778 31,580 * EW Scripps Co. Class A 1,324,281 31,041 Bob Evans Farms Inc. 461,169 29,916 DSW Inc. Class A 1,434,074 29,657 Planet Fitness Inc. Class A 1,520,151 29,293 * Scientific Games Corp. Class A 1,226,488 29,006 SeaWorld Entertainment Inc. 1,563,618 28,567 * Herc Holdings Inc. 561,877 27,470 HSN Inc. 731,021 27,121 * Asbury Automotive Group Inc. 444,171 26,695 * La Quinta Holdings Inc. 1,909,146 25,812 Caleres Inc. 955,438 25,243 * Houghton Mifflin Harcourt Co. 2,445,483 24,822 * SiteOne Landscape Supply Inc. 507,852 24,585 * Genesco Inc. 441,242 24,467 * Etsy Inc. 2,295,300 24,399 * SUPERVALU Inc. 6,250,671 24,128 * Pinnacle Entertainment Inc. 1,235,227 24,112 * Rush Enterprises Inc. Class A 716,270 23,694 ClubCorp Holdings Inc. 1,454,983 23,352 * Belmond Ltd. Class A 1,902,115 23,016 Capella Education Co. 269,409 22,906 * Liberty TripAdvisor Holdings Inc. Class A 1,605,224 22,634 Gannett Co. Inc. 2,654,440 22,244 *,^ Hertz Global Holdings Inc. 1,266,364 22,212 Sonic Corp. 872,770 22,133 DineEquity Inc. 403,407 21,953 ^ Dillard's Inc. Class A 412,109 21,529 Scholastic Corp. 499,133 21,248 International Speedway Corp. Class A 562,500 20,784 ^ Wingstop Inc. 672,598 19,021 ^ Abercrombie & Fitch Co. 1,592,992 19,004 Strayer Education Inc. 234,611 18,884 * BJ's Restaurants Inc. 462,820 18,698 * Liberty Media Corp-Liberty Formula One Class A 568,548 18,591 *,^ TrueCar Inc. 1,199,717 18,560 *,^ Ascena Retail Group Inc. 4,330,191 18,447 ^ World Wrestling Entertainment Inc. Class A 810,057 17,999 National CineMedia Inc. 1,387,882 17,529 Tailored Brands Inc. 1,144,672 17,101 New Media Investment Group Inc. 1,189,389 16,901 *,^ Diplomat Pharmacy Inc. 1,015,088 16,191 * Express Inc. 1,753,262 15,972 * K12 Inc. 814,207 15,592 Guess? Inc. 1,393,304 15,535 Tile Shop Holdings Inc. 789,938 15,206 * Hibbett Sports Inc. 514,366 15,174 * Quotient Technology Inc. 1,564,152 14,938 *,^ Trade Desk Inc. Class A 384,125 14,309 * Fiesta Restaurant Group Inc. 566,786 13,716 *,^ Shake Shack Inc. Class A 409,561 13,679 * Francesca's Holdings Corp. 887,992 13,631 Finish Line Inc. Class A 948,978 13,504 * Caesars Entertainment Corp. 1,378,386 13,164 *,^ Lumber Liquidators Holdings Inc. 623,375 13,085 Weis Markets Inc. 218,755 13,049 ^ Buckle Inc. 684,449 12,731 Pier 1 Imports Inc. 1,759,015 12,595 Cato Corp. Class A 559,247 12,281 Barnes & Noble Inc. 1,277,030 11,813 ^ GNC Holdings Inc. Class A 1,603,067 11,799 Sonic Automotive Inc. Class A 577,838 11,586 * Vitamin Shoppe Inc. 558,520 11,254 ^ Fred's Inc. Class A 835,926 10,951 * Laureate Education Inc. Class A 738,902 10,544 *,^ Weight Watchers International Inc. 676,508 10,533 ^ Rent-A-Center Inc. 1,180,614 10,472 * Bankrate Inc. 1,056,234 10,193 *,^ Party City Holdco Inc. 700,876 9,847 * Regis Corp. 813,891 9,539 * Biglari Holdings Inc. 21,709 9,378 * Potbelly Corp. 591,733 8,225 * American Public Education Inc. 358,756 8,215 * Zumiez Inc. 435,516 7,970 * Bojangles' Inc. 386,584 7,925 * Habit Restaurants Inc. Class A 447,195 7,915 * FTD Cos. Inc. 383,719 7,728 * Barnes & Noble Education Inc. 791,864 7,594 * Clean Energy Fuels Corp. 2,871,778 7,323 *,^ Smart & Final Stores Inc. 591,736 7,160 *,^ Sears Holdings Corp. 620,519 7,130 * RetailMeNot Inc. 862,448 6,986 *,^ Lands' End Inc. 302,546 6,490 *,^ El Pollo Loco Holdings Inc. 500,046 5,976 Speedway Motorsports Inc. 286,832 5,404 * Angie's List Inc. 916,650 5,225 Clear Channel Outdoor Holdings Inc. Class A 841,747 5,093 * Bridgepoint Education Inc. 433,554 4,626 * Rush Enterprises Inc. Class B 146,991 4,583 *,^ Global Eagle Entertainment Inc. 1,194,702 3,811 * Drive Shack Inc. 660,952 2,743 * comScore Inc. 62,806 1,356 * Conn's Inc. 688 6 Financials (26.0%) * Signature Bank 1,211,807 179,820 East West Bancorp Inc. 3,361,675 173,496 Kilroy Realty Corp. 2,283,734 164,612 Apartment Investment & Management Co. 3,664,337 162,513 Colony NorthStar Inc. Class A 12,291,490 158,683 MarketAxess Holdings Inc. 834,003 156,367 American Financial Group Inc. 1,622,818 154,849 WP Carey Inc. 2,482,438 154,457 CBOE Holdings Inc. 1,898,619 153,921 Omega Healthcare Investors Inc. 4,557,859 150,364 National Retail Properties Inc. 3,438,961 150,007 PacWest Bancorp 2,804,709 149,379 American Campus Communities Inc. 3,085,398 146,834 Lamar Advertising Co. Class A 1,931,845 144,386 Gaming and Leisure Properties Inc. 4,283,606 143,158 Equity LifeStyle Properties Inc. 1,823,948 140,553 Bank of the Ozarks Inc. 2,683,691 139,579 RenaissanceRe Holdings Ltd. 956,314 138,331 Starwood Property Trust Inc. 6,055,881 136,742 Liberty Property Trust 3,433,272 132,353 Douglas Emmett Inc. 3,396,983 130,444 Hudson Pacific Properties Inc. 3,615,047 125,225 Sun Communities Inc. 1,545,244 124,129 Forest City Realty Trust Inc. Class A 5,641,827 122,879 New Residential Investment Corp. 7,178,204 121,886 Hospitality Properties Trust 3,836,777 120,974 Commerce Bancshares Inc. 2,132,558 119,764 Old Republic International Corp. 5,826,717 119,331 Cullen/Frost Bankers Inc. 1,338,037 119,045 American Homes 4 Rent Class A 5,094,414 116,968 Highwoods Properties Inc. 2,374,643 116,666 Spirit Realty Capital Inc. 11,294,354 114,412 Eaton Vance Corp. 2,519,485 113,276 * SVB Financial Group 607,398 113,031 Assured Guaranty Ltd. 3,045,112 113,004 Senior Housing Properties Trust 5,548,243 112,352 Synovus Financial Corp. 2,708,664 111,109 EPR Properties 1,486,222 109,431 Brown & Brown Inc. 2,619,894 109,302 CubeSmart 4,208,240 109,246 * Western Alliance Bancorp 2,205,069 108,247 Prosperity Bancshares Inc. 1,539,227 107,300 Webster Financial Corp. 2,138,920 107,032 FNB Corp. 7,154,479 106,387 PrivateBancorp Inc. 1,765,201 104,800 Healthcare Trust of America Inc. Class A 3,311,384 104,176 DCT Industrial Trust Inc. 2,146,464 103,288 Allied World Assurance Co. Holdings AG 1,933,394 102,663 First American Financial Corp. 2,568,455 100,889 First Horizon National Corp. 5,438,584 100,614 Realogy Holdings Corp. 3,331,373 99,242 Validus Holdings Ltd. 1,755,853 99,013 * Howard Hughes Corp. 843,307 98,878 Popular Inc. 2,419,995 98,566 Investors Bancorp Inc. 6,851,592 98,526 Medical Properties Trust Inc. 7,486,043 96,495 * Texas Capital Bancshares Inc. 1,154,733 96,362 CyrusOne Inc. 1,853,340 95,391 Weingarten Realty Investors 2,841,634 94,882 STORE Capital Corp. 3,969,183 94,784 Apple Hospitality REIT Inc. 4,956,173 94,663 IBERIABANK Corp. 1,187,001 93,892 DDR Corp. 7,277,172 91,183 Umpqua Holdings Corp. 5,134,902 91,093 BankUnited Inc. 2,428,435 90,605 * Equity Commonwealth 2,897,729 90,467 Radian Group Inc. 5,008,574 89,954 DuPont Fabros Technology Inc. 1,810,272 89,771 Hanover Insurance Group Inc. 992,769 89,409 Uniti Group Inc. 3,457,041 89,365 Hancock Holding Co. 1,961,328 89,338 Life Storage Inc. 1,083,845 89,005 Taubman Centers Inc. 1,342,947 88,661 Healthcare Realty Trust Inc. 2,719,891 88,396 Primerica Inc. 1,069,890 87,945 GEO Group Inc. 1,893,888 87,820 Gramercy Property Trust 3,285,905 86,419 Associated Banc-Corp 3,539,886 86,373 CoreCivic Inc. 2,748,634 86,362 Outfront Media Inc. 3,234,559 85,878 * Liberty Ventures Class A 1,895,553 84,314 Chemical Financial Corp. 1,645,074 84,146 Chimera Investment Corp. 4,166,416 84,078 Wintrust Financial Corp. 1,207,237 83,444 CNO Financial Group Inc. 4,060,112 83,232 Bank of Hawaii Corp. 995,543 81,993 *,^ Zillow Group Inc. 2,423,451 81,598 Rayonier Inc. 2,870,736 81,357 Cousins Properties Inc. 9,774,387 80,834 * MGIC Investment Corp. 7,966,399 80,700 Home BancShares Inc. 2,947,809 79,797 Retail Properties of America Inc. 5,533,451 79,792 MB Financial Inc. 1,851,406 79,277 Sunstone Hotel Investors Inc. 5,141,844 78,824 UMB Financial Corp. 1,045,394 78,729 Two Harbors Investment Corp. 8,122,240 77,892 Park Hotels & Resorts Inc. 3,002,513 77,075 LaSalle Hotel Properties 2,642,122 76,489 Corporate Office Properties Trust 2,305,467 76,311 * Stifel Financial Corp. 1,512,736 75,924 United Bankshares Inc. 1,795,380 75,855 Colony Starwood Homes 2,215,971 75,232 White Mountains Insurance Group Ltd. 85,335 75,085 ProAssurance Corp. 1,244,514 74,982 LPL Financial Holdings Inc. 1,879,160 74,847 Empire State Realty Trust Inc. 3,615,768 74,629 Legg Mason Inc. 2,049,329 74,001 Tanger Factory Outlet Centers Inc. 2,244,776 73,561 Erie Indemnity Co. Class A 593,345 72,803 Aspen Insurance Holdings Ltd. 1,398,178 72,775 First Industrial Realty Trust Inc. 2,732,145 72,757 Piedmont Office Realty Trust Inc. Class A 3,395,734 72,601 Pinnacle Financial Partners Inc. 1,091,936 72,559 Fulton Financial Corp. 4,040,375 72,121 CoreSite Realty Corp. 792,089 71,328 Physicians Realty Trust 3,568,222 70,901 Sterling Bancorp 2,982,045 70,674 * SLM Corp. 5,828,338 70,523 MFA Financial Inc. 8,712,719 70,399 Paramount Group Inc. 4,312,479 69,905 Education Realty Trust Inc. 1,707,850 69,766 Washington Federal Inc. 2,082,537 68,932 Valley National Bancorp 5,840,312 68,916 Brandywine Realty Trust 4,093,276 66,434 Cathay General Bancorp 1,747,703 65,853 Blackstone Mortgage Trust Inc. Class A 2,105,452 65,185 RLJ Lodging Trust 2,767,154 65,056 National Health Investors Inc. 884,832 64,265 Selective Insurance Group Inc. 1,360,589 64,152 Columbia Property Trust Inc. 2,862,264 63,685 Ryman Hospitality Properties Inc. 1,013,591 62,670 Assurant Inc. 650,430 62,227 Urban Edge Properties 2,331,862 61,328 TCF Financial Corp. 3,582,028 60,966 Glacier Bancorp Inc. 1,784,448 60,546 BancorpSouth Inc. 1,965,449 59,455 * Essent Group Ltd. 1,634,356 59,115 ^ First Financial Bankshares Inc. 1,464,823 58,739 RLI Corp. 975,299 58,537 Great Western Bancorp Inc. 1,373,737 58,260 BGC Partners Inc. Class A 5,121,736 58,183 South State Corp. 647,560 57,859 Hope Bancorp Inc. 3,003,813 57,583 ^ Financial Engines Inc. 1,308,049 56,966 Community Bank System Inc. 1,034,950 56,902 Acadia Realty Trust 1,890,759 56,836 Evercore Partners Inc. Class A 727,820 56,697 Federated Investors Inc. Class B 2,150,907 56,655 American National Insurance Co. 470,701 55,557 Old National Bancorp 3,152,639 54,698 Washington REIT 1,747,046 54,648 EastGroup Properties Inc. 740,101 54,420 * HRG Group Inc. 2,802,788 54,150 Retail Opportunity Investments Corp. 2,553,839 53,707 CVB Financial Corp. 2,395,502 52,917 FirstCash Inc. 1,074,639 52,819 Columbia Banking System Inc. 1,353,425 52,770 Care Capital Properties Inc. 1,961,043 52,693 * Blackhawk Network Holdings Inc. 1,292,444 52,473 Interactive Brokers Group Inc. 1,510,400 52,441 Navient Corp. 3,539,725 52,246 DiamondRock Hospitality Co. 4,678,743 52,168 PS Business Parks Inc. 444,114 50,967 First Midwest Bancorp Inc. 2,150,569 50,925 Mack-Cali Realty Corp. 1,887,899 50,860 *,^ Credit Acceptance Corp. 254,420 50,734 EverBank Financial Corp. 2,538,091 49,442 ^ Pebblebrook Hotel Trust 1,686,947 49,276 Alexander & Baldwin Inc. 1,089,407 48,500 Kennedy-Wilson Holdings Inc. 2,165,925 48,084 * Genworth Financial Inc. Class A 11,659,261 48,036 STAG Industrial Inc. 1,916,467 47,950 Trustmark Corp. 1,499,463 47,668 First Citizens BancShares Inc. Class A 141,616 47,494 Hilltop Holdings Inc. 1,723,395 47,342 * HealthEquity Inc. 1,107,507 47,014 International Bancshares Corp. 1,307,505 46,286 American Equity Investment Life Holding Co. 1,950,910 46,100 * LendingClub Corp. 8,302,218 45,579 Janus Capital Group Inc. 3,445,539 45,481 QTS Realty Trust Inc. Class A 927,398 45,211 Argo Group International Holdings Ltd. 663,876 45,011 LTC Properties Inc. 923,354 44,229 Astoria Financial Corp. 2,126,562 43,616 United Community Banks Inc. 1,569,828 43,469 Potlatch Corp. 945,516 43,210 Xenia Hotels & Resorts Inc. 2,498,639 42,652 Capitol Federal Financial Inc. 2,895,668 42,364 Towne Bank 1,302,822 42,211 * Eagle Bancorp Inc. 705,805 42,137 BOK Financial Corp. 537,958 42,106 Kite Realty Group Trust 1,948,235 41,887 Lexington Realty Trust 4,146,471 41,382 Banner Corp. 740,452 41,199 * Quality Care Properties Inc. 2,182,439 41,161 * Zillow Group Inc. Class A 1,206,588 40,795 Sabra Health Care REIT Inc. 1,446,248 40,394 * FCB Financial Holdings Inc. Class A 812,111 40,240 Invesco Mortgage Capital Inc. 2,602,166 40,125 Mercury General Corp. 644,700 39,320 Independent Bank Corp. 598,277 38,888 Monogram Residential Trust Inc. 3,890,281 38,786 Renasant Corp. 974,131 38,663 Horace Mann Educators Corp. 938,462 38,524 American Assets Trust Inc. 920,396 38,509 BNC Bancorp 1,094,485 38,362 CBL & Associates Properties Inc. 3,991,249 38,077 ServisFirst Bancshares Inc. 1,042,779 37,936 LegacyTexas Financial Group Inc. 949,209 37,873 Washington Prime Group Inc. 4,354,366 37,839 Northwest Bancshares Inc. 2,244,132 37,791 First Financial Bancorp 1,372,468 37,674 Select Income REIT 1,459,786 37,648 New York REIT Inc. 3,867,551 37,477 NBT Bancorp Inc. 1,006,427 37,308 Global Net Lease Inc. 1,545,049 37,205 WesBanco Inc. 971,690 37,031 * Enstar Group Ltd. 189,311 36,215 Simmons First National Corp. Class A 656,320 36,196 Provident Financial Services Inc. 1,393,101 36,012 * PRA Group Inc. 1,080,772 35,828 Kemper Corp. 897,138 35,796 * Green Dot Corp. Class A 1,053,437 35,143 *,^ BofI Holding Inc. 1,331,961 34,804 ^ Government Properties Income Trust 1,659,745 34,738 First Hawaiian Inc. 1,138,771 34,072 * KCG Holdings Inc. Class A 1,809,773 32,268 Chesapeake Lodging Trust 1,331,448 31,901 Park National Corp. 302,979 31,873 ^ Westamerica Bancorporation 568,884 31,761 *,^ OneMain Holdings Inc. Class A 1,264,511 31,423 Waddell & Reed Financial Inc. Class A 1,847,923 31,415 Navigators Group Inc. 578,395 31,407 Boston Private Financial Holdings Inc. 1,842,467 30,216 Artisan Partners Asset Management Inc. Class A 1,086,393 29,984 Redwood Trust Inc. 1,788,582 29,708 AmTrust Financial Services Inc. 1,602,809 29,588 Franklin Street Properties Corp. 2,377,196 28,859 Capital Bank Financial Corp. 652,040 28,299 CYS Investments Inc. 3,535,095 28,104 Kearny Financial Corp. 1,853,382 27,893 First Commonwealth Financial Corp. 2,076,225 27,531 Employers Holdings Inc. 711,930 27,018 Tompkins Financial Corp. 333,832 26,890 Berkshire Hills Bancorp Inc. 745,369 26,871 S&T Bancorp Inc. 770,813 26,670 National General Holdings Corp. 1,121,561 26,648 PennyMac Mortgage Investment Trust 1,479,517 26,261 CareTrust REIT Inc. 1,545,952 26,003 NRG Yield Inc. 1,466,131 25,951 Ramco-Gershenson Properties Trust 1,850,558 25,945 * Walker & Dunlop Inc. 620,949 25,887 * MBIA Inc. 3,031,042 25,673 Beneficial Bancorp Inc. 1,595,083 25,521 ^ WisdomTree Investments Inc. 2,726,851 24,760 Brookline Bancorp Inc. 1,559,237 24,402 Capstead Mortgage Corp. 2,242,422 23,635 Safety Insurance Group Inc. 336,270 23,573 Pennsylvania REIT 1,549,822 23,464 Infinity Property & Casualty Corp. 245,357 23,432 HFF Inc. Class A 841,246 23,277 FelCor Lodging Trust Inc. 3,058,517 22,969 Moelis & Co. Class A 589,361 22,690 Maiden Holdings Ltd. 1,615,710 22,620 TFS Financial Corp. 1,320,077 21,940 *,^ Black Knight Financial Services Inc. Class A 565,103 21,643 Piper Jaffray Cos. 335,919 21,448 * First BanCorp 3,785,072 21,386 State Bank Financial Corp. 818,483 21,379 City Holding Co. 331,036 21,345 ^ Seritage Growth Properties Class A 487,475 21,035 Central Pacific Financial Corp. 687,374 20,992 Alexander's Inc. 47,780 20,634 Ladder Capital Corp. Class A 1,426,211 20,594 United Fire Group Inc. 476,542 20,382 New Senior Investment Group Inc. 1,923,107 19,616 * FNFV Group 1,480,087 19,611 ^ ARMOUR Residential REIT Inc. 858,913 19,506 Parkway Inc. 976,758 19,428 Cohen & Steers Inc. 483,119 19,310 * St. Joe Co. 1,130,368 19,273 Nelnet Inc. Class A 430,975 18,903 First Interstate BancSystem Inc. Class A 476,222 18,882 Ameris Bancorp 406,503 18,740 * iStar Inc. 1,584,550 18,698 National Bank Holdings Corp. Class A 572,408 18,603 Universal Health Realty Income Trust 287,994 18,576 MTGE Investment Corp. 1,075,747 18,019 Hersha Hospitality Trust Class A 930,610 17,486 Northfield Bancorp Inc. 961,814 17,332 Saul Centers Inc. 276,982 17,068 Investors Real Estate Trust 2,858,533 16,951 * Santander Consumer USA Holdings Inc. 1,266,989 16,876 *,^ Encore Capital Group Inc. 541,189 16,669 * Third Point Reinsurance Ltd. 1,370,000 16,577 BancFirst Corp. 183,780 16,522 Altisource Residential Corp. 1,072,702 16,359 Greenhill & Co. Inc. 550,788 16,138 Virtus Investment Partners Inc. 151,425 16,036 Silver Bay Realty Trust Corp. 746,047 16,018 Houlihan Lokey Inc. Class A 463,709 15,975 National Western Life Group Inc. Class A 52,165 15,867 Oritani Financial Corp. 914,087 15,539 * Greenlight Capital Re Ltd. Class A 692,549 15,305 FBL Financial Group Inc. Class A 233,222 15,264 Getty Realty Corp. 595,275 15,043 InfraREIT Inc. 819,882 14,758 Investment Technology Group Inc. 724,556 14,672 Dime Community Bancshares Inc. 708,770 14,388 NRG Yield Inc. Class A 809,922 14,085 First Potomac Realty Trust 1,294,193 13,304 * Flagstar Bancorp Inc. 463,903 13,077 Urstadt Biddle Properties Inc. Class A 633,112 13,017 Anworth Mortgage Asset Corp. 2,243,490 12,451 Ashford Hospitality Trust Inc. 1,929,541 12,291 OFG Bancorp 1,034,773 12,210 *,^ Ocwen Financial Corp. 2,199,039 12,029 AG Mortgage Investment Trust Inc. 649,721 11,727 *,^ Nationstar Mortgage Holdings Inc. 684,086 10,781 * Forestar Group Inc. 750,514 10,245 Virtu Financial Inc. Class A 593,778 10,094 State Auto Financial Corp. 343,335 9,425 * Ambac Financial Group Inc. 492,829 9,295 * MoneyGram International Inc. 551,281 9,267 *,^ Altisource Portfolio Solutions SA 239,788 8,824 * Marcus & Millichap Inc. 353,565 8,691 * PennyMac Financial Services Inc. Class A 471,303 8,036 RMR Group Inc. Class A 159,626 7,901 ^ Fidelity & Guaranty Life 279,708 7,776 OneBeacon Insurance Group Ltd. Class A 476,269 7,620 * Tejon Ranch Co. 339,810 7,438 Ashford Hospitality Prime Inc. 671,092 7,120 NewStar Financial Inc. 517,632 5,477 *,^ World Acceptance Corp. 105,295 5,452 Associated Capital Group Inc. Class A 142,479 5,151 *,^ On Deck Capital Inc. 925,562 4,665 * EZCORP Inc. Class A 561,741 4,578 GAMCO Investors Inc. Class A 108,751 3,218 Urstadt Biddle Properties Inc. 60,433 1,038 Arthur J Gallagher & Co. 7,998 452 Regency Centers Corp. 6,536 434 * Alleghany Corp. 688 423 Resource Capital Corp. 1,290 13 Health Care (9.6%) Teleflex Inc. 1,048,884 203,200 * Align Technology Inc. 1,675,189 192,161 * DexCom Inc. 1,974,242 167,278 * MEDNAX Inc. 2,190,722 151,992 * WellCare Health Plans Inc. 1,034,776 145,086 * Exelixis Inc. 6,690,649 144,986 * United Therapeutics Corp. 1,050,151 142,169 West Pharmaceutical Services Inc. 1,709,398 139,504 * Bioverativ Inc. 2,540,887 138,377 STERIS plc 1,983,793 137,794 * ABIOMED Inc. 966,084 120,954 *,^ Ionis Pharmaceuticals Inc. 2,826,239 113,615 Hill-Rom Holdings Inc. 1,526,522 107,772 * Charles River Laboratories International Inc. 1,106,533 99,533 * Masimo Corp. 1,059,908 98,847 * Bio-Rad Laboratories Inc. Class A 484,762 96,632 Bio-Techne Corp. 871,685 88,607 * NuVasive Inc. 1,181,944 88,268 * Neurocrine Biosciences Inc. 2,034,833 88,108 Patterson Cos. Inc. 1,944,038 87,929 * Alnylam Pharmaceuticals Inc. 1,707,773 87,523 *,^ Bluebird Bio Inc. 954,076 86,726 HealthSouth Corp. 1,976,372 84,609 * Envision Healthcare Corp. 1,370,921 84,065 * Nektar Therapeutics Class A 3,570,008 83,788 * Alere Inc. 2,032,722 80,760 *,^ Kite Pharma Inc. 1,026,951 80,605 * Catalent Inc. 2,769,360 78,428 *,^ ACADIA Pharmaceuticals Inc. 2,263,521 77,820 *,^ Medicines Co. 1,571,270 76,835 *,^ Acadia Healthcare Co. Inc. 1,737,150 75,740 * Wright Medical Group NV 2,421,252 75,349 * PAREXEL International Corp. 1,190,585 75,138 Healthcare Services Group Inc. 1,611,600 69,444 * Prestige Brands Holdings Inc. 1,237,093 68,733 * Seattle Genetics Inc. 1,082,336 68,036 *,^ TESARO Inc. 436,652 67,188 *,^ OPKO Health Inc. 7,819,916 62,559 Cantel Medical Corp. 780,246 62,498 * LifePoint Health Inc. 931,936 61,042 *,^ Exact Sciences Corp. 2,583,342 61,019 * PRA Health Sciences Inc. 935,307 61,010 * Clovis Oncology Inc. 939,034 59,788 * Ultragenyx Pharmaceutical Inc. 878,021 59,512 * Integra LifeSciences Holdings Corp. 1,399,752 58,972 * Brookdale Senior Living Inc. 4,331,420 58,171 * Insulet Corp. 1,339,738 57,729 Bruker Corp. 2,437,798 56,874 * VWR Corp. 1,999,359 56,382 * Horizon Pharma plc 3,763,126 55,619 * Sage Therapeutics Inc. 781,350 55,531 * Neogen Corp. 843,531 55,293 *,^ Nevro Corp. 580,175 54,362 * INC Research Holdings Inc. Class A 1,185,442 54,353 *,^ Ironwood Pharmaceuticals Inc. Class A 3,110,161 53,059 *,^ Penumbra Inc. 627,798 52,390 * Endo International plc 4,685,113 52,286 * Portola Pharmaceuticals Inc. 1,320,722 51,759 * Haemonetics Corp. 1,216,216 49,342 Owens & Minor Inc. 1,425,708 49,330 * Akorn Inc. 2,047,664 49,308 * Globus Medical Inc. 1,598,543 47,349 * Zeltiq Aesthetics Inc. 844,037 46,937 *,^ Ligand Pharmaceuticals Inc. 438,676 46,429 *,^ Agios Pharmaceuticals Inc. 788,304 46,037 * Molina Healthcare Inc. 993,722 45,314 *,^ Intercept Pharmaceuticals Inc. 376,024 42,528 * Halyard Health Inc. 1,088,414 41,458 *,^ Juno Therapeutics Inc. 1,851,611 41,087 * ICU Medical Inc. 266,612 40,712 * NxStage Medical Inc. 1,510,066 40,515 * HMS Holdings Corp. 1,974,129 40,134 * Pacira Pharmaceuticals Inc. 834,337 38,046 * Magellan Health Inc. 542,031 37,427 *,^ Sarepta Therapeutics Inc. 1,209,335 35,796 *,^ Radius Health Inc. 904,764 34,969 *,^ Theravance Biopharma Inc. 908,723 33,459 *,^ Halozyme Therapeutics Inc. 2,570,815 33,318 *,^ Tenet Healthcare Corp. 1,858,711 32,918 * Air Methods Corp. 763,729 32,840 * Select Medical Holdings Corp. 2,449,432 32,700 * Merit Medical Systems Inc. 1,090,654 31,520 *,^ Myriad Genetics Inc. 1,588,037 30,490 *,^ Amedisys Inc. 587,368 30,009 *,^ Varex Imaging Corp. 876,015 29,434 * FibroGen Inc. 1,178,874 29,059 *,^ Spark Therapeutics Inc. 538,579 28,728 *,^ Global Blood Therapeutics Inc. 742,794 27,372 * Puma Biotechnology Inc. 730,139 27,161 * Avexis Inc. 355,133 27,001 * Glaukos Corp. 508,945 26,109 CONMED Corp. 584,744 25,969 *,^ Intrexon Corp. 1,246,342 24,703 *,^ Innoviva Inc. 1,778,349 24,595 Abaxis Inc. 500,132 24,256 * Emergent BioSolutions Inc. 808,170 23,469 * Acorda Therapeutics Inc. 1,077,093 22,619 * Community Health Systems Inc. 2,526,258 22,408 * Tivity Health Inc. 768,527 22,364 Analogic Corp. 291,903 22,155 * Impax Laboratories Inc. 1,734,964 21,947 Ensign Group Inc. 1,125,897 21,167 * Momenta Pharmaceuticals Inc. 1,582,732 21,129 *,^ Alder Biopharmaceuticals Inc. 1,003,550 20,874 *,^ Synergy Pharmaceuticals Inc. 4,442,760 20,703 *,^ Teladoc Inc. 821,916 20,548 * LHC Group Inc. 362,828 19,556 * AMAG Pharmaceuticals Inc. 802,687 18,101 * Array BioPharma Inc. 1,967,780 17,592 Luminex Corp. 919,652 16,894 *,^ Lannett Co. Inc. 740,960 16,560 *,^ Epizyme Inc. 951,207 16,313 Kindred Healthcare Inc. 1,895,098 15,824 National HealthCare Corp. 213,868 15,249 * Orthofix International NV 397,351 15,159 * Natus Medical Inc. 368,431 14,461 * HealthStream Inc. 594,554 14,406 *,^ Lexicon Pharmaceuticals Inc. 981,267 14,071 *,^ Aimmune Therapeutics Inc. 645,063 14,017 * Quidel Corp. 617,093 13,971 *,^ Editas Medicine Inc. 614,574 13,717 Meridian Bioscience Inc. 990,293 13,666 * Genomic Health Inc. 430,916 13,570 *,^ TherapeuticsMD Inc. 1,855,196 13,357 *,^ Endologix Inc. 1,839,430 13,318 * Insmed Inc. 724,456 12,685 *,^ Intra-Cellular Therapies Inc. Class A 765,319 12,436 *,^ Amicus Therapeutics Inc. 1,662,222 11,852 * Universal American Corp. 1,171,531 11,680 *,^ Keryx Biopharmaceuticals Inc. 1,864,773 11,487 * Achillion Pharmaceuticals Inc. 2,717,051 11,439 * Five Prime Therapeutics Inc. 316,133 11,428 * Spectrum Pharmaceuticals Inc. 1,704,584 11,080 * Acceleron Pharma Inc. 374,142 9,904 * CorVel Corp. 227,317 9,888 *,^ Celldex Therapeutics Inc. 2,694,490 9,727 * Depomed Inc. 724,303 9,090 *,^ Novocure Ltd. 1,110,973 8,999 * Surgery Partners Inc. 457,126 8,914 *,^ Merrimack Pharmaceuticals Inc. 2,880,556 8,872 PDL BioPharma Inc. 3,898,708 8,850 *,^ ZIOPHARM Oncology Inc. 1,389,540 8,810 * Accuray Inc. 1,832,088 8,702 Invacare Corp. 707,648 8,421 * Arena Pharmaceuticals Inc. 5,711,026 8,338 *,^ Novavax Inc. 6,370,945 8,155 *,^ Insys Therapeutics Inc. 674,631 7,090 *,^ Aduro Biotech Inc. 623,893 6,707 *,^ Medpace Holdings Inc. 191,223 5,708 * Natera Inc. 614,021 5,446 *,^ Seres Therapeutics Inc. 473,209 5,333 *,^ American Renal Associates Holdings Inc. 254,453 4,295 *,^ Intellia Therapeutics Inc. 299,306 4,217 * PTC Therapeutics Inc. 379,591 3,735 *,^ ConforMIS Inc. 404,378 2,111 * Cempra Inc. 549,074 2,059 *,^ NantKwest Inc. 579,953 2,059 UnitedHealth Group Inc. 12,482 2,047 * Ophthotech Corp. 415,509 1,521 *,^ MannKind Corp. 58,817 87 * Adeptus Health Inc. Class A 602 1 Industrials (19.9%) Packaging Corp. of America 2,200,853 201,642 * HD Supply Holdings Inc. 4,685,589 192,695 Broadridge Financial Solutions Inc. 2,762,517 187,713 Valspar Corp. 1,670,240 185,296 AO Smith Corp. 3,435,000 175,735 Jack Henry & Associates Inc. 1,813,201 168,809 Allegion plc 2,229,945 168,807 IDEX Corp. 1,780,944 166,536 Spirit AeroSystems Holdings Inc. Class A 2,840,782 164,538 Carlisle Cos. Inc. 1,508,042 160,471 Cognex Corp. 1,909,466 160,300 Lennox International Inc. 953,707 159,555 * CoStar Group Inc. 761,258 157,748 * Keysight Technologies Inc. 4,273,638 154,449 Toro Co. 2,400,962 149,964 PerkinElmer Inc. 2,558,578 148,551 * Berry Plastics Group Inc. 3,008,395 146,118 Donaldson Co. Inc. 3,084,394 140,402 Nordson Corp. 1,140,406 140,087 Orbital ATK Inc. 1,367,729 134,037 Old Dominion Freight Line Inc. 1,540,458 131,817 * AECOM 3,627,677 129,109 * Quanta Services Inc. 3,379,202 125,402 MDU Resources Group Inc. 4,561,624 124,852 * XPO Logistics Inc. 2,589,462 124,009 Sonoco Products Co. 2,332,125 123,416 Graco Inc. 1,308,060 123,141 Lincoln Electric Holdings Inc. 1,388,038 120,565 Oshkosh Corp. 1,742,712 119,533 * Coherent Inc. 573,487 117,932 Booz Allen Hamilton Holding Corp. Class A 3,327,285 117,753 Hexcel Corp. 2,137,327 116,591 AptarGroup Inc. 1,464,315 112,738 Jabil Circuit Inc. 3,830,671 110,783 MSC Industrial Direct Co. Inc. Class A 1,047,536 107,645 Huntington Ingalls Industries Inc. 537,549 107,639 * Zebra Technologies Corp. 1,171,317 106,883 Bemis Co. Inc. 2,159,340 105,505 Eagle Materials Inc. 1,074,195 104,347 Watsco Inc. 709,228 101,547 BWX Technologies Inc. 2,086,033 99,295 * Euronet Worldwide Inc. 1,158,459 99,071 * TransUnion 2,543,076 97,527 * IPG Photonics Corp. 806,282 97,318 * Genesee & Wyoming Inc. Class A 1,431,823 97,163 AGCO Corp. 1,593,570 95,901 Trinity Industries Inc. 3,554,587 94,374 Ryder System Inc. 1,248,834 94,212 MAXIMUS Inc. 1,513,855 94,162 Graphic Packaging Holding Co. 7,289,314 93,813 * WEX Inc. 898,387 92,983 * Teledyne Technologies Inc. 734,565 92,893 National Instruments Corp. 2,722,960 88,660 Air Lease Corp. Class A 2,282,305 88,439 Woodward Inc. 1,291,712 87,733 EMCOR Group Inc. 1,393,687 87,733 Crane Co. 1,164,701 87,155 Curtiss-Wright Corp. 936,274 85,444 Universal Display Corp. 987,840 85,053 ITT Inc. 2,065,138 84,712 * Kirby Corp. 1,197,497 84,483 Littelfuse Inc. 526,454 84,185 * Louisiana-Pacific Corp. 3,371,435 83,679 Landstar System Inc. 975,991 83,594 * CoreLogic Inc. 2,017,732 82,162 Deluxe Corp. 1,135,297 81,934 Genpact Ltd. 3,251,092 80,497 EnerSys 1,014,775 80,106 * WESCO International Inc. 1,138,330 79,171 Regal Beloit Corp. 1,045,946 79,126 Valmont Industries Inc. 499,722 77,707 * Owens-Illinois Inc. 3,793,342 77,308 * Conduent Inc. 4,496,347 75,449 Timken Co. 1,631,407 73,740 Kennametal Inc. 1,873,997 73,517 * Colfax Corp. 1,866,123 73,264 Chicago Bridge & Iron Co. NV 2,338,848 71,920 * Sanmina Corp. 1,736,203 70,490 Terex Corp. 2,227,376 69,940 Belden Inc. 985,854 68,211 * Clean Harbors Inc. 1,204,885 67,016 Joy Global Inc. 2,308,220 65,207 *,^ USG Corp. 2,050,006 65,190 John Bean Technologies Corp. 732,218 64,399 * WageWorks Inc. 864,513 62,504 * MasTec Inc. 1,541,383 61,732 Barnes Group Inc. 1,195,349 61,369 * Summit Materials Inc. Class A 2,473,619 61,123 * Esterline Technologies Corp. 694,077 59,725 World Fuel Services Corp. 1,631,440 59,140 CEB Inc. 751,895 59,099 FLIR Systems Inc. 1,587,918 57,610 * On Assignment Inc. 1,175,902 57,067 ^ GATX Corp. 919,312 56,041 Brink's Co. 1,047,619 55,995 MSA Safety Inc. 791,166 55,928 * Rexnord Corp. 2,413,584 55,706 * Generac Holdings Inc. 1,492,703 55,648 * Masonite International Corp. 701,286 55,577 HEICO Corp. 635,155 55,385 * KLX Inc. 1,225,482 54,779 Tetra Tech Inc. 1,340,552 54,762 * Itron Inc. 894,797 54,314 ABM Industries Inc. 1,234,770 53,836 Applied Industrial Technologies Inc. 866,200 53,574 Silgan Holdings Inc. 901,202 53,495 * Anixter International Inc. 658,370 52,209 * RBC Bearings Inc. 531,582 51,611 HEICO Corp. Class A 685,645 51,423 Vishay Intertechnology Inc. 3,125,097 51,408 UniFirst Corp. 361,052 51,071 * Moog Inc. Class A 754,010 50,783 KBR Inc. 3,337,267 50,159 * Cardtronics plc Class A 1,065,894 49,831 * DigitalGlobe Inc. 1,455,520 47,668 * Trex Co. Inc. 685,775 47,586 * II-VI Inc. 1,315,106 47,410 Knight Transportation Inc. 1,495,483 46,883 *,^ Cimpress NV 543,917 46,880 Granite Construction Inc. 924,092 46,380 * MACOM Technology Solutions Holdings Inc. 960,094 46,373 Mueller Industries Inc. 1,338,034 45,801 * Plexus Corp. 785,647 45,410 * AMN Healthcare Services Inc. 1,114,739 45,258 Mueller Water Products Inc. Class A 3,787,686 44,770 * Armstrong World Industries Inc. 965,201 44,447 Universal Forest Products Inc. 450,455 44,388 * Advisory Board Co. 937,772 43,888 Covanta Holding Corp. 2,737,018 42,971 * NeuStar Inc. Class A 1,282,932 42,529 Convergys Corp. 1,982,414 41,928 * TopBuild Corp. 887,081 41,693 * Headwaters Inc. 1,746,284 41,003 Brady Corp. Class A 1,054,811 40,768 Simpson Manufacturing Co. Inc. 944,483 40,698 * FTI Consulting Inc. 988,201 40,684 Watts Water Technologies Inc. Class A 649,457 40,494 *,^ Ambarella Inc. 733,579 40,134 Apogee Enterprises Inc. 668,065 39,823 Franklin Electric Co. Inc. 917,805 39,511 *,^ Knowles Corp. 2,069,386 39,215 * Swift Transportation Co. 1,849,716 37,993 Korn/Ferry International 1,205,147 37,950 Methode Electronics Inc. 813,944 37,116 Insperity Inc. 416,256 36,901 * Benchmark Electronics Inc. 1,139,791 36,245 AZZ Inc. 606,651 36,096 * Meritor Inc. 2,056,540 35,229 EnPro Industries Inc. 494,839 35,213 * ExlService Holdings Inc. 742,365 35,158 Otter Tail Corp. 919,020 34,831 Actuant Corp. Class A 1,311,090 34,547 * Hub Group Inc. Class A 740,658 34,367 * Rogers Corp. 399,616 34,315 Exponent Inc. 567,624 33,802 Forward Air Corp. 704,955 33,535 ESCO Technologies Inc. 570,833 33,165 * SPX FLOW Inc. 940,324 32,639 AAON Inc. 920,639 32,545 Greif Inc. Class A 583,901 32,167 * TTM Technologies Inc. 1,990,207 32,102 Comfort Systems USA Inc. 867,900 31,809 Matson Inc. 999,314 31,738 Mobile Mini Inc. 1,032,780 31,500 Albany International Corp. 674,138 31,044 * OSI Systems Inc. 425,139 31,031 Aircastle Ltd. 1,282,840 30,955 * Atlas Air Worldwide Holdings Inc. 557,685 30,924 Kaman Corp. 632,410 30,438 Cubic Corp. 569,057 30,046 Wabash National Corp. 1,447,319 29,945 Tennant Co. 411,432 29,891 Standex International Corp. 298,012 29,846 * Tutor Perini Corp. 919,096 29,227 * Integer Holdings Corp. 719,799 28,936 * Proto Labs Inc. 557,459 28,486 * Imperva Inc. 693,672 28,475 Triumph Group Inc. 1,099,465 28,311 * Veeco Instruments Inc. 947,468 28,282 * Navistar International Corp. 1,143,909 28,163 Astec Industries Inc. 457,145 28,112 * TriNet Group Inc. 963,858 27,855 ^ Greenbrier Cos. Inc. 629,065 27,113 * Sykes Enterprises Inc. 904,000 26,578 * Cotiviti Holdings Inc. 636,563 26,500 Werner Enterprises Inc. 1,011,148 26,492 *,^ American Outdoor Brands Corp. 1,315,560 26,061 * TrueBlue Inc. 942,179 25,769 AAR Corp. 762,841 25,654 * JELD-WEN Holding Inc. 762,807 25,058 * Navigant Consulting Inc. 1,095,704 25,048 Triton International Ltd. 955,600 24,645 Raven Industries Inc. 842,482 24,474 * Boise Cascade Co. 905,162 24,168 * Harsco Corp. 1,873,210 23,883 Badger Meter Inc. 647,566 23,798 * Paylocity Holding Corp. 603,128 23,299 EVERTEC Inc. 1,454,834 23,132 * Continental Building Products Inc. 934,157 22,887 CIRCOR International Inc. 383,806 22,813 * SPX Corp. 929,745 22,546 Primoris Services Corp. 970,379 22,532 Altra Industrial Motion Corp. 575,879 22,430 * TriMas Corp. 1,063,480 22,067 * GMS Inc. 621,961 21,793 ^ Sturm Ruger & Co. Inc. 402,166 21,536 MTS Systems Corp. 390,280 21,485 Heartland Express Inc. 1,070,805 21,470 * Huron Consulting Group Inc. 507,873 21,381 Encore Wire Corp. 460,395 21,178 Lindsay Corp. 236,992 20,884 ManTech International Corp. Class A 597,757 20,700 Griffon Corp. 828,878 20,432 Advanced Drainage Systems Inc. 902,250 19,759 General Cable Corp. 1,098,582 19,720 * Atkore International Group Inc. 738,333 19,403 Sun Hydraulics Corp. 535,483 19,336 * Air Transport Services Group Inc. 1,190,377 19,106 RR Donnelley & Sons Co. 1,551,834 18,793 LSC Communications Inc. 733,334 18,451 H&E Equipment Services Inc. 749,506 18,378 *,^ Inovalon Holdings Inc. Class A 1,449,413 18,263 McGrath RentCorp 534,109 17,930 Quad/Graphics Inc. 708,698 17,888 * Team Inc. 658,738 17,819 *,^ Evolent Health Inc. Class A 797,639 17,787 * Aegion Corp. Class A 755,530 17,309 * Manitowoc Co. Inc. 2,925,528 16,675 * Builders FirstSource Inc. 1,117,627 16,653 * Milacron Holdings Corp. 880,262 16,382 Quanex Building Products Corp. 800,954 16,219 AVX Corp. 983,539 16,110 * PHH Corp. 1,259,705 16,036 * Thermon Group Holdings Inc. 760,230 15,843 Materion Corp. 468,321 15,712 Kelly Services Inc. Class A 695,594 15,206 * TimkenSteel Corp. 781,563 14,779 * Wesco Aircraft Holdings Inc. 1,276,976 14,558 ArcBest Corp. 539,728 14,033 * FARO Technologies Inc. 392,274 14,024 * Aerovironment Inc. 495,412 13,886 Kforce Inc. 573,512 13,621 *,^ TASER International Inc. 583,038 13,287 * RPX Corp. 1,091,977 13,104 Essendant Inc. 863,732 13,086 * Multi Packaging Solutions International Ltd. 726,069 13,033 Gorman-Rupp Co. 396,173 12,440 Schnitzer Steel Industries Inc. 595,268 12,292 * Donnelley Financial Solutions Inc. 612,601 11,817 * Advanced Disposal Services Inc. 516,782 11,679 Resources Connection Inc. 655,766 10,984 * InnerWorkings Inc. 1,091,187 10,868 * Babcock & Wilcox Enterprises Inc. 1,145,759 10,701 Landauer Inc. 214,213 10,443 * REV Group Inc. 373,525 10,298 Hyster-Yale Materials Handling Inc. 175,046 9,871 TeleTech Holdings Inc. 326,814 9,674 Greif Inc. Class B 146,512 9,567 * Ply Gem Holdings Inc. 483,534 9,526 * Armstrong Flooring Inc. 516,717 9,518 * Mistras Group Inc. 410,841 8,784 * Forterra Inc. 447,930 8,735 Park Electrochemical Corp. 448,783 8,015 American Railcar Industries Inc. 182,701 7,509 * Bazaarvoice Inc. 1,741,538 7,489 * International Seaways Inc. 322,154 6,160 * Astronics Corp. 172,570 5,476 Overseas Shipholding Group Inc. Class A 684,908 2,644 * Roadrunner Transportation Systems Inc. 357,233 2,454 * DHI Group Inc. 549,046 2,169 * Astronics Corp. Class B 56,563 1,799 Oil & Gas (4.8%) * Diamondback Energy Inc. 2,105,524 218,374 * Parsley Energy Inc. Class A 5,345,077 173,768 * Newfield Exploration Co. 4,647,076 171,524 Targa Resources Corp. 2,151,775 128,891 * WPX Energy Inc. 9,256,727 123,948 *,^ Chesapeake Energy Corp. 20,726,287 123,114 *,^ Transocean Ltd. 9,093,249 113,211 * RSP Permian Inc. 2,652,503 109,893 * Southwestern Energy Co. 11,630,408 95,020 Patterson-UTI Energy Inc. 3,884,982 94,289 * Rice Energy Inc. 3,785,802 89,724 Nabors Industries Ltd. 6,290,228 82,213 * PDC Energy Inc. 1,314,475 81,958 * Whiting Petroleum Corp. 8,473,707 80,161 * Oasis Petroleum Inc. 5,548,591 79,123 *,^ Weatherford International plc 11,484,319 76,371 * QEP Resources Inc. 5,597,986 71,150 Western Refining Inc. 1,908,443 66,929 Ensco plc Class A 7,085,675 63,417 SM Energy Co. 2,598,689 62,421 * Gulfport Energy Corp. 3,611,651 62,084 Oceaneering International Inc. 2,287,674 61,950 * Callon Petroleum Co. 4,691,003 61,734 * Energen Corp. 1,132,308 61,643 PBF Energy Inc. Class A 2,545,323 56,430 SemGroup Corp. Class A 1,543,915 55,581 Murphy Oil Corp. 1,910,451 54,620 * Superior Energy Services Inc. 3,549,235 50,612 * Laredo Petroleum Inc. 3,395,218 49,570 *,^ First Solar Inc. 1,822,669 49,394 *,^ Centennial Resource Development Inc. Class A 2,646,575 48,247 * Dril-Quip Inc. 879,151 47,958 *,^ Matador Resources Co. 1,978,709 47,073 * Rowan Cos. plc Class A 2,925,086 45,573 * NOW Inc. 2,506,240 42,506 * Carrizo Oil & Gas Inc. 1,442,799 41,351 * Oil States International Inc. 1,197,973 39,713 * MRC Global Inc. 2,101,665 38,524 * McDermott International Inc. 5,628,748 37,994 Noble Corp. plc 5,671,765 35,108 Pattern Energy Group Inc. Class A 1,631,728 32,847 * Forum Energy Technologies Inc. 1,550,367 32,093 Delek US Holdings Inc. 1,298,828 31,523 * Unit Corp. 1,201,836 29,036 ^ RPC Inc. 1,522,325 27,874 *,^ Extraction Oil & Gas Inc. 1,402,481 26,016 * SEACOR Holdings Inc. 364,436 25,215 * Chart Industries Inc. 718,242 25,095 * Helix Energy Solutions Group Inc. 3,204,304 24,897 *,^ Diamond Offshore Drilling Inc. 1,442,317 24,101 *,^ Denbury Resources Inc. 9,305,369 24,008 * Exterran Corp. 745,129 23,434 Archrock Inc. 1,565,035 19,406 *,^ Atwood Oceanics Inc. 1,791,840 17,076 * Clayton Williams Energy Inc. 122,979 16,243 *,^ Flotek Industries Inc. 1,260,457 16,121 * Newpark Resources Inc. 1,893,054 15,334 Green Plains Inc. 427,388 10,578 *,^ Keane Group Inc. 725,441 10,374 * TETRA Technologies Inc. 2,509,268 10,213 *,^ Jagged Peak Energy Inc. 750,248 9,783 Alon USA Energy Inc. 759,973 9,264 * Tesco Corp. 1,040,668 8,377 CVR Energy Inc. 410,471 8,242 Bristow Group Inc. 532,527 8,100 *,^ SunPower Corp. Class A 1,303,413 7,951 *,^ Sanchez Energy Corp. 766,959 7,317 *,^ WildHorse Resource Development Corp. 420,727 5,234 *,^ Cobalt International Energy Inc. 8,333,839 4,445 *,^ EP Energy Corp. Class A 875,056 4,157 * Bill Barrett Corp. 836,885 3,808 *,^ CARBO Ceramics Inc. 274,399 3,578 * Eclipse Resources Corp. 906,788 2,303 Other (0.0%)2 * Dyax Corp CVR Exp. 12/31/2019 2,940,655 3,264 * Media General Inc. CVR 2,475,062 736 * Clinical Data CVR 297,875 1 Technology (11.4%) CDW Corp. 3,748,899 216,349 * Cadence Design Systems Inc. 6,511,097 204,448 * CommScope Holding Co. Inc. 4,522,449 188,631 Leidos Holdings Inc. 3,511,987 179,603 * ON Semiconductor Corp. 9,738,759 150,853 Teradyne Inc. 4,699,888 146,166 *,^ Arista Networks Inc. 1,078,074 142,597 SS&C Technologies Holdings Inc. 4,026,547 142,540 * PTC Inc. 2,702,886 142,037 * Microsemi Corp. 2,693,221 138,782 * NCR Corp. 2,898,523 132,404 * Fortinet Inc. 3,435,371 131,746 * IAC/InterActiveCorp 1,716,758 126,559 * Ultimate Software Group Inc. 643,588 125,635 * Tyler Technologies Inc. 774,216 119,663 Brocade Communications Systems Inc. 9,522,337 118,839 * ARRIS International plc 4,430,383 117,184 * Veeva Systems Inc. Class A 2,282,556 117,049 Computer Sciences Corp. 1,647,181 113,672 CSRA Inc. 3,809,685 111,586 * Cavium Inc. 1,486,754 106,541 * Aspen Technology Inc. 1,776,839 104,691 *,^ athenahealth Inc. 923,093 104,023 Cypress Semiconductor Corp. 7,160,326 98,526 * Guidewire Software Inc. 1,716,966 96,717 * Teradata Corp. 3,034,029 94,419 Fair Isaac Corp. 725,519 93,556 DST Systems Inc. 747,255 91,539 * Cirrus Logic Inc. 1,500,378 91,058 j2 Global Inc. 1,066,411 89,483 MKS Instruments Inc. 1,251,936 86,071 * Manhattan Associates Inc. 1,644,559 85,599 * EPAM Systems Inc. 1,132,636 85,537 Blackbaud Inc. 1,110,362 85,131 * ViaSat Inc. 1,278,156 81,572 Monolithic Power Systems Inc. 855,377 78,780 SYNNEX Corp. 699,649 78,319 * Ciena Corp. 3,300,514 77,925 * NetScout Systems Inc. 2,037,327 77,317 * Tech Data Corp. 822,980 77,278 * Entegris Inc. 3,299,601 77,211 * Ellie Mae Inc. 749,697 75,172 * Medidata Solutions Inc. 1,279,472 73,813 * Lumentum Holdings Inc. 1,353,234 72,195 *,^ Proofpoint Inc. 961,307 71,483 * Finisar Corp. 2,586,563 70,717 * Integrated Device Technology Inc. 2,961,958 70,110 InterDigital Inc. 801,851 69,200 * Silicon Laboratories Inc. 930,129 68,411 * CACI International Inc. Class A 570,202 66,885 *,^ Dycom Industries Inc. 698,773 64,951 * Advanced Energy Industries Inc. 927,992 63,623 * Tableau Software Inc. Class A 1,282,870 63,566 * Verint Systems Inc. 1,465,155 63,551 Science Applications International Corp. 820,457 61,042 * Cree Inc. 2,276,919 60,862 * Square Inc. 3,492,308 60,347 *,^ Paycom Software Inc. 1,041,033 59,870 * Nuance Communications Inc. 3,408,306 58,998 * ACI Worldwide Inc. 2,741,957 58,650 * Viavi Solutions Inc. 5,372,955 57,598 Pitney Bowes Inc. 4,361,959 57,185 * Zendesk Inc. 2,002,427 56,148 * Allscripts Healthcare Solutions Inc. 4,323,140 54,817 * Electronics For Imaging Inc. 1,083,096 52,888 * Semtech Corp. 1,530,939 51,746 TiVo Corp. 2,686,384 50,370 * VeriFone Systems Inc. 2,609,642 48,879 Diebold Nixdorf Inc. 1,581,905 48,564 * CommVault Systems Inc. 949,179 48,218 * GoDaddy Inc. Class A 1,223,842 46,384 * Cornerstone OnDemand Inc. 1,183,092 46,010 * HubSpot Inc. 758,911 45,952 * RealPage Inc. 1,313,576 45,844 *,^ FireEye Inc. 3,602,565 45,428 Power Integrations Inc. 653,251 42,951 Cabot Microelectronics Corp. 554,543 42,484 * Inphi Corp. 865,076 42,233 Plantronics Inc. 773,818 41,871 * MicroStrategy Inc. Class A 219,241 41,173 Cogent Communications Holdings Inc. 954,652 41,098 * Synaptics Inc. 824,560 40,824 * Mercury Systems Inc. 1,042,641 40,715 * EchoStar Corp. Class A 703,506 40,065 *,^ 2U Inc. 991,104 39,307 Xperi Corp. 1,132,890 38,462 *,^ 3D Systems Corp. 2,489,114 37,237 * NETGEAR Inc. 732,772 36,309 * RingCentral Inc. Class A 1,269,173 35,918 Pegasystems Inc. 800,984 35,123 * Infinera Corp. 3,414,195 34,927 *,^ Twilio Inc. Class A 1,204,541 34,775 Brooks Automation Inc. 1,540,752 34,513 * Rambus Inc. 2,598,482 34,144 * Insight Enterprises Inc. 827,525 34,003 ^ Ebix Inc. 529,128 32,409 Progress Software Corp. 1,079,956 31,373 * Envestnet Inc. 954,035 30,815 * New Relic Inc. 801,674 29,718 NIC Inc. 1,462,621 29,545 *,^ Ubiquiti Networks Inc. 575,585 28,929 * BroadSoft Inc. 713,548 28,685 West Corp. 1,167,044 28,499 * Ixia 1,446,427 28,422 * Gigamon Inc. 761,343 27,066 CSG Systems International Inc. 715,407 27,050 * InvenSense Inc. 1,989,627 25,129 ADTRAN Inc. 1,130,477 23,457 * ScanSource Inc. 592,371 23,251 * Synchronoss Technologies Inc. 952,584 23,243 * Super Micro Computer Inc. 901,978 22,865 * Amkor Technology Inc. 1,955,739 22,667 * Web.com Group Inc. 1,129,253 21,795 * Bottomline Technologies de Inc. 902,362 21,341 *,^ Acacia Communications Inc. 359,227 21,058 * Cray Inc. 956,531 20,948 * Diodes Inc. 858,943 20,658 * FormFactor Inc. 1,658,080 19,648 Monotype Imaging Holdings Inc. 973,904 19,575 * MaxLinear Inc. 684,835 19,210 * Nimble Storage Inc. 1,536,759 19,209 * Lattice Semiconductor Corp. 2,707,053 18,733 *,^ Shutterstock Inc. 452,958 18,730 * Barracuda Networks Inc. 802,355 18,542 *,^ Box Inc. 1,100,300 17,946 * Quality Systems Inc. 1,169,348 17,821 * Ultratech Inc. 600,950 17,800 * CEVA Inc. 497,086 17,647 *,^ Unisys Corp. 1,174,010 16,377 *,^ Match Group Inc. 994,030 16,232 *,^ Pure Storage Inc. Class A 1,641,634 16,137 * Blucora Inc. 882,078 15,260 *,^ Gogo Inc. 1,318,513 14,504 Syntel Inc. 792,290 13,334 * Loral Space & Communications Inc. 300,595 11,843 * Endurance International Group Holdings Inc. 1,493,954 11,728 * CommerceHub Inc. 669,485 10,397 * Actua Corp. 729,014 10,243 * Virtusa Corp. 317,144 9,584 Forrester Research Inc. 233,413 9,278 *,^ Benefitfocus Inc. 310,858 8,688 ^ Computer Programs & Systems Inc. 300,394 8,411 * LivePerson Inc. 1,217,004 8,336 *,^ Hortonworks Inc. 849,257 8,331 *,^ Nutanix Inc. 402,639 7,558 * Blackline Inc. 237,799 7,077 * Calix Inc. 966,163 7,005 * Rapid7 Inc. 400,484 5,999 *,^ Coupa Software Inc. 231,804 5,888 * Jive Software Inc. 1,319,096 5,672 * Harmonic Inc. 872,453 5,191 * CommerceHub Inc. Class A 321,469 4,976 * Sonus Networks Inc. 547,012 3,605 * Castlight Health Inc. Class B 711,704 2,598 * Tangoe Inc. 480,619 2,547 * MobileIron Inc. 496,733 2,161 * SecureWorks Corp. Class A 191,377 1,818 Systemax Inc. 150,438 1,668 * Advanced Micro Devices Inc. 70,864 1,031 Comtech Telecommunications Corp. 1,032 15 * ChannelAdvisor Corp. 1,032 11 * Piksel Inc. 241 — Telecommunications (0.4%) ^ Frontier Communications Corp. 27,352,780 58,535 Telephone & Data Systems Inc. 2,157,283 57,190 * Vonage Holdings Corp. 4,575,574 28,918 Consolidated Communications Holdings Inc. 1,123,424 26,311 ^ Windstream Holdings Inc. 4,263,376 23,235 *,^ Iridium Communications Inc. 1,910,611 18,437 * Cincinnati Bell Inc. 985,950 17,451 ATN International Inc. 245,646 17,298 Shenandoah Telecommunications Co. 543,060 15,233 *,^ Globalstar Inc. 9,124,078 14,598 * United States Cellular Corp. 302,640 11,298 *,^ Intelsat SA 419,173 1,740 Utilities (3.7%) UGI Corp. 4,039,099 199,531 Atmos Energy Corp. 2,456,567 194,044 Westar Energy Inc. Class A 3,317,658 180,049 Great Plains Energy Inc. 5,030,646 146,995 NRG Energy Inc. 7,367,671 137,775 Aqua America Inc. 4,142,475 133,181 Vectren Corp. 1,936,829 113,518 National Fuel Gas Co. 1,893,452 112,888 WGL Holdings Inc. 1,196,371 98,736 IDACORP Inc. 1,177,183 97,659 * Calpine Corp. 8,386,310 92,669 Portland General Electric Co. 2,077,492 92,282 Southwest Gas Holdings Inc. 1,053,705 87,363 Hawaiian Electric Industries Inc. 2,535,141 84,446 ONE Gas Inc. 1,221,410 82,567 Black Hills Corp. 1,241,633 82,531 New Jersey Resources Corp. 2,016,583 79,857 ALLETE Inc. 1,169,358 79,177 PNM Resources Inc. 1,861,543 68,877 Spire Inc. 1,015,593 68,553 NorthWestern Corp. 1,130,167 66,341 South Jersey Industries Inc. 1,857,602 66,223 Avista Corp. 1,503,600 58,716 Ormat Technologies Inc. 928,618 53,005 MGE Energy Inc. 810,764 52,700 El Paso Electric Co. 944,986 47,722 California Water Service Group 1,118,460 40,097 Northwest Natural Gas Co. 663,115 39,190 American States Water Co. 853,159 37,795 * TerraForm Power Inc. Class A 2,126,085 26,300 *,^ Dynegy Inc. 2,604,497 20,471 *,^ Sunrun Inc. 1,695,340 9,155 *,^ Vivint Solar Inc. 536,697 1,503 Total Common Stocks (Cost $57,310,379) Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bond (0.0%) Industrial (0.0%) Capital Goods (0.0%) Mueller Industries Inc. (Cost $6,554) 6.000% 3/1/27 6,645 6,595 Shares Temporary Cash Investments (2.3%)1 Money Market Fund (2.2%) 3,4 Vanguard Market Liquidity Fund 0.965% 16,580,449 1,658,377 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) 5,6 United States Treasury Bill 0.564% 5/4/17 11,000 10,994 5 United States Treasury Bill 0.652% 5/18/17 2,000 1,998 5 United States Treasury Bill 0.608% 5/25/17 3,000 2,997 5,6 United States Treasury Bill 0.521% 6/1/17 4,000 3,995 5 United States Treasury Bill 0.638% 8/24/17 1,500 1,495 Total Temporary Cash Investments (Cost $1,679,647) Total Investments (101.7%) (Cost $58,996,580) Other Assets and Liabilities-Net (-1.7%)4,6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.7%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,213,077,000 of collateral received for securities on loan. 5 Securities with a value of $16,391,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $2,272,000 and cash of $1,290,000 have been segregated as collateral for open over- the-counter swap contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Small-Cap Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 74,441,329 — 4,001 Corporate Bonds — 6,595 — Temporary Cash Investments 1,658,377 21,479 — Futures Contracts—Assets 1 420 — — Swap Contracts—Assets — 1,753 — Swap Contracts—Liabilities — (1,575) — Total 76,100,126 28,252 4,001 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Small-Cap Index Fund At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2017 2,670 184,817 2,329 E-mini S&P Mid-Cap 400 Index June 2017 1,070 183,847 1,017 3,346 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Small-Cap Index Fund At March 31, 2017, the fund had the following open total return swap contracts: Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 4/6/17 GSCM 12,221 (1.254%) (1,575) SLM Corp. 5/22/17 GSI 40,948 (1.384%) 1,753 178 GSCM—Goldman Sachs Capital Management. GSI—Goldman Sachs International. At March 31, 2017 the counterparty had deposited in segregated accounts securities with a value of $1,445,000 in connection with amounts due to the fund for open swap contracts. E. At March 31, 2017, the cost of investment securities for tax purposes was $59,004,060,000. Net unrealized appreciation of investment securities for tax purposes was $17,127,721,000, consisting of unrealized gains of $20,769,845,000 on securities that had risen in value since their purchase and $3,642,124,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (99.8%)1 Basic Materials (2.6%) Royal Gold Inc. 834,318 58,444 NewMarket Corp. 121,046 54,862 US Silica Holdings Inc. 1,035,463 49,692 Balchem Corp. 405,645 33,433 * Ingevity Corp. 538,646 32,777 * Platform Specialty Products Corp. 2,492,734 32,455 * Stillwater Mining Co. 1,550,585 26,779 KapStone Paper and Packaging Corp. 1,112,595 25,701 * Cambrex Corp. 414,248 22,804 * Versum Materials Inc. 695,000 21,267 * Univar Inc. 618,023 18,948 Minerals Technologies Inc. 223,340 17,108 *,^ Fairmount Santrol Holdings Inc. 1,988,009 14,572 Hecla Mining Co. 2,520,938 13,336 Deltic Timber Corp. 138,669 10,833 Calgon Carbon Corp. 646,480 9,439 * Coeur Mining Inc. 1,160,718 9,378 * Ferro Corp. 532,052 8,082 American Vanguard Corp. 337,337 5,600 * Century Aluminum Co. 303,397 3,850 Consumer Goods (7.7%) * Middleby Corp. 735,480 100,356 Gentex Corp. 3,668,324 78,245 * Take-Two Interactive Software Inc. 1,294,903 76,749 * Toll Brothers Inc. 1,970,766 71,164 Brunswick Corp. 1,143,194 69,963 * Post Holdings Inc. 779,794 68,248 * TreeHouse Foods Inc. 725,337 61,407 Pool Corp. 501,473 59,841 Carter's Inc. 589,702 52,955 * Hain Celestial Group Inc. 1,321,354 49,154 * Skechers U.S.A. Inc. Class A 1,618,002 44,414 * Kate Spade & Co. 1,639,824 38,093 * Welbilt Inc. 1,771,094 34,767 * Dorman Products Inc. 420,402 34,528 B&G Foods Inc. 849,132 34,178 CalAtlantic Group Inc. 889,785 33,322 LCI Industries 299,273 29,867 *,^ Tempur Sealy International Inc. 629,923 29,266 * Zynga Inc. Class A 10,049,190 28,640 * Steven Madden Ltd. 697,805 26,900 * Blue Buffalo Pet Products Inc. 1,131,165 26,017 J&J Snack Foods Corp. 191,258 25,927 ^ Vector Group Ltd. 1,224,322 25,466 * TRI Pointe Group Inc. 1,928,138 24,179 * iRobot Corp. 331,536 21,928 WD-40 Co. 170,917 18,621 * Gentherm Inc. 466,357 18,305 * Meritage Homes Corp. 485,806 17,878 *,^ Wayfair Inc. 441,236 17,866 * Boston Beer Co. Inc. Class A 113,186 16,372 Lancaster Colony Corp. 122,356 15,764 Interface Inc. Class A 825,964 15,735 AdvancePierre Foods Holdings Inc. 492,770 15,360 * Select Comfort Corp. 572,995 14,205 * Hostess Brands Inc. 808,761 12,835 National Beverage Corp. 148,907 12,587 Coca-Cola Bottling Co. Consolidated 59,282 12,213 * Fitbit Inc. Class A 1,959,286 11,599 Oxford Industries Inc. 193,037 11,053 Columbia Sportswear Co. 177,762 10,444 *,^ GoPro Inc. Class A 1,078,621 9,384 * USANA Health Sciences Inc. 140,605 8,099 MDC Holdings Inc. 263,004 7,903 *,^ elf Beauty Inc. 249,549 7,187 Acushnet Holdings Corp. 282,480 4,881 * Revlon Inc. Class A 132,962 3,703 Phibro Animal Health Corp. Class A 119,485 3,358 *,^ Amplify Snack Brands Inc. 391,338 3,287 * Deckers Outdoor Corp. 80 5 * G-III Apparel Group Ltd. 96 2 Consumer Services (13.9%) Domino's Pizza Inc. 614,501 113,253 Vail Resorts Inc. 510,149 97,898 * VCA Inc. 990,661 90,646 * Burlington Stores Inc. 901,432 87,700 * Copart Inc. 1,245,238 77,118 *,^ Panera Bread Co. Class A 272,497 71,359 *,^ Liberty Media Corp-Liberty Formula One 1,941,838 66,314 Dunkin' Brands Group Inc. 1,173,943 64,191 Casey's General Stores Inc. 500,488 56,180 Six Flags Entertainment Corp. 931,994 55,444 Sabre Corp. 2,477,272 52,493 Dick's Sporting Goods Inc. 1,066,953 51,918 * Live Nation Entertainment Inc. 1,699,709 51,620 * Madison Square Garden Co. Class A 248,353 49,599 Rollins Inc. 1,251,361 46,463 * AMC Networks Inc. Class A 753,186 44,197 * Grand Canyon Education Inc. 609,859 43,672 * Bright Horizons Family Solutions Inc. 569,958 41,316 Jack in the Box Inc. 404,418 41,137 Nexstar Media Group Inc. Class A 568,954 39,912 * Sprouts Farmers Market Inc. 1,657,321 38,317 Texas Roadhouse Inc. Class A 811,491 36,136 * GrubHub Inc. 1,094,129 35,986 * Michaels Cos. Inc. 1,607,202 35,985 * ServiceMaster Global Holdings Inc. 861,517 35,968 Cheesecake Factory Inc. 545,939 34,591 * Buffalo Wild Wings Inc. 222,478 33,984 * Pandora Media Inc. 2,858,328 33,757 * Dave & Buster's Entertainment Inc. 537,885 32,859 * Liberty Expedia Holdings Inc. Class A 691,875 31,467 PriceSmart Inc. 330,075 30,433 * Five Below Inc. 701,777 30,394 * Hawaiian Holdings Inc. 649,487 30,169 * Yelp Inc. Class A 903,552 29,591 * Lions Gate Entertainment Corp. Class B 1,186,625 28,930 Papa John's International Inc. 352,196 28,190 Marriott Vacations Worldwide Corp. 277,345 27,715 Allegiant Travel Co. Class A 168,877 27,063 Churchill Downs Inc. 169,996 27,004 Choice Hotels International Inc. 430,396 26,943 *,^ Sotheby's 574,236 26,116 * Spirit Airlines Inc. 443,806 23,553 * WebMD Health Corp. 447,085 23,552 *,^ Stamps.com Inc. 196,519 23,258 *,^ RH 494,075 22,856 * Hilton Grand Vacations Inc. 759,421 21,765 *,^ Ollie's Bargain Outlet Holdings Inc. 621,125 20,808 Monro Muffler Brake Inc. 395,686 20,615 *,^ Groupon Inc. Class A 5,039,844 19,807 * Shutterfly Inc. 407,479 19,677 AMC Entertainment Holdings Inc. Class A 616,503 19,389 * Sally Beauty Holdings Inc. 908,552 18,571 * Cabela's Inc. 349,370 18,555 *,^ Lions Gate Entertainment Corp. Class A 671,559 17,837 Red Rock Resorts Inc. Class A 778,774 17,273 Morningstar Inc. 219,586 17,259 Planet Fitness Inc. Class A 830,467 16,003 * Scientific Games Corp. Class A 669,818 15,841 ILG Inc. 675,681 14,162 * SiteOne Landscape Supply Inc. 277,385 13,428 * Etsy Inc. 1,252,861 13,318 * Pinnacle Entertainment Inc. 674,235 13,161 ClubCorp Holdings Inc. 794,138 12,746 * Belmond Ltd. Class A 1,038,123 12,561 * Urban Outfitters Inc. 520,193 12,360 * Liberty TripAdvisor Holdings Inc. Class A 873,333 12,314 Sonic Corp. 477,732 12,115 * Caesars Acquisition Co. Class A 707,766 10,900 Wingstop Inc. 367,153 10,383 * BJ's Restaurants Inc. 253,110 10,226 *,^ TrueCar Inc. 656,467 10,156 * Liberty Media Corp-Liberty Formula One Class A 309,765 10,129 World Wrestling Entertainment Inc. Class A 444,029 9,866 National CineMedia Inc. 753,322 9,514 * Diplomat Pharmacy Inc. 553,435 8,827 * EW Scripps Co. Class A 361,999 8,485 Tile Shop Holdings Inc. 427,746 8,234 * Quotient Technology Inc. 846,327 8,082 *,^ Trade Desk Inc. Class A 210,022 7,823 * Fiesta Restaurant Group Inc. 308,701 7,471 *,^ Shake Shack Inc. Class A 222,995 7,448 * Francesca's Holdings Corp. 485,148 7,447 *,^ Lumber Liquidators Holdings Inc. 343,747 7,215 * Ascena Retail Group Inc. 1,173,016 4,997 New Media Investment Group Inc. 318,826 4,531 * Potbelly Corp. 320,252 4,452 * Habit Restaurants Inc. Class A 243,126 4,303 * Bojangles' Inc. 209,855 4,302 *,^ Hibbett Sports Inc. 139,163 4,105 * Clean Energy Fuels Corp. 1,561,014 3,981 * Caesars Entertainment Corp. 374,290 3,574 * El Pollo Loco Holdings Inc. 273,032 3,263 * Angie's List Inc. 485,306 2,766 * Global Eagle Entertainment Inc. 649,324 2,071 * comScore Inc. 34,451 744 * Penn National Gaming Inc. 186 3 * Party City Holdco Inc. 74 1 * Biglari Holdings Inc. 2 1 Financials (21.1%) * Signature Bank 663,121 98,401 Kilroy Realty Corp. 1,249,382 90,055 Colony NorthStar Inc. Class A 6,725,546 86,827 MarketAxess Holdings Inc. 456,003 85,496 WP Carey Inc. 1,358,297 84,513 CBOE Holdings Inc. 1,037,959 84,147 Gaming and Leisure Properties Inc. 2,415,815 80,737 American Campus Communities Inc. 1,686,725 80,271 Lamar Advertising Co. Class A 1,056,088 78,932 Equity LifeStyle Properties Inc. 997,698 76,883 Bank of the Ozarks Inc. 1,469,610 76,434 Douglas Emmett Inc. 1,859,103 71,390 Hudson Pacific Properties Inc. 1,976,326 68,460 Sun Communities Inc. 845,002 67,879 American Homes 4 Rent Class A 2,785,115 63,946 Spirit Realty Capital Inc. 6,174,646 62,549 * SVB Financial Group 332,647 61,902 CubeSmart 2,300,723 59,727 * Western Alliance Bancorp 1,207,541 59,278 Healthcare Trust of America Inc. Class A 1,810,412 56,956 DCT Industrial Trust Inc. 1,173,555 56,471 * Howard Hughes Corp. 460,916 54,042 Investors Bancorp Inc. 3,752,249 53,957 * Texas Capital Bancshares Inc. 632,423 52,776 Medical Properties Trust Inc. 4,092,975 52,758 CyrusOne Inc. 1,013,407 52,160 STORE Capital Corp. 2,172,262 51,874 DDR Corp. 3,978,680 49,853 Uniti Group Inc. 1,890,312 48,865 Life Storage Inc. 592,513 48,657 Healthcare Realty Trust Inc. 1,487,323 48,338 Gramercy Property Trust 1,796,730 47,254 * Liberty Ventures Class A 1,036,195 46,090 *,^ Zillow Group Inc. 1,325,282 44,622 Cousins Properties Inc. 5,345,014 44,203 Home BancShares Inc. 1,613,805 43,686 Colony Starwood Homes 1,211,867 41,143 Omega Healthcare Investors Inc. 1,246,873 41,134 PacWest Bancorp 768,648 40,938 Tanger Factory Outlet Centers Inc. 1,227,654 40,230 Pinnacle Financial Partners Inc. 598,564 39,775 CoreSite Realty Corp. 433,328 39,021 Physicians Realty Trust 1,952,303 38,792 Paramount Group Inc. 2,358,569 38,232 Education Realty Trust Inc. 932,847 38,107 Ryman Hospitality Properties Inc. 554,436 34,281 Forest City Realty Trust Inc. Class A 1,544,487 33,639 Urban Edge Properties 1,275,672 33,550 * Essent Group Ltd. 895,562 32,392 Financial Engines Inc. 715,684 31,168 Evercore Partners Inc. Class A 398,471 31,041 Retail Opportunity Investments Corp. 1,399,427 29,430 FirstCash Inc. 589,119 28,955 * Blackhawk Network Holdings Inc. 707,706 28,733 *,^ Credit Acceptance Corp. 139,965 27,910 PS Business Parks Inc. 242,886 27,874 ^ Pebblebrook Hotel Trust 922,582 26,949 Alexander & Baldwin Inc. 594,160 26,452 STAG Industrial Inc. 1,049,606 26,261 Kennedy-Wilson Holdings Inc. 1,181,310 26,225 Hilltop Holdings Inc. 942,815 25,899 * HealthEquity Inc. 608,005 25,810 * LendingClub Corp. 4,540,379 24,927 QTS Realty Trust Inc. Class A 509,001 24,814 Outfront Media Inc. 884,943 23,495 Towne Bank 713,020 23,102 * Eagle Bancorp Inc. 386,344 23,065 Kite Realty Group Trust 1,067,336 22,948 * Zillow Group Inc. Class A 661,666 22,371 Sabra Health Care REIT Inc. 794,096 22,179 * FCB Financial Holdings Inc. Class A 445,988 22,099 Park Hotels & Resorts Inc. 822,827 21,122 BNC Bancorp 601,151 21,070 Corporate Office Properties Trust 631,825 20,913 ServisFirst Bancshares Inc. 572,742 20,836 LegacyTexas Financial Group Inc. 521,123 20,793 Simmons First National Corp. Class A 358,766 19,786 Sterling Bancorp 819,151 19,414 *,^ BofI Holding Inc. 730,430 19,086 Acadia Realty Trust 515,442 15,494 Capital Bank Financial Corp. 356,282 15,463 Kearny Financial Corp. 1,012,388 15,236 CareTrust REIT Inc. 844,244 14,200 NRG Yield Inc. 800,439 14,168 Ramco-Gershenson Properties Trust 1,010,475 14,167 ^ WisdomTree Investments Inc. 1,478,372 13,424 HFF Inc. Class A 461,257 12,763 FelCor Lodging Trust Inc. 1,669,367 12,537 Moelis & Co. Class A 321,576 12,381 TFS Financial Corp. 718,556 11,942 *,^ Black Knight Financial Services Inc. Class A 306,403 11,735 Alexander's Inc. 25,889 11,180 New Senior Investment Group Inc. 1,043,521 10,644 Parkway Inc. 532,281 10,587 Monogram Residential Trust Inc. 1,060,143 10,570 American Assets Trust Inc. 251,698 10,531 Cohen & Steers Inc. 262,700 10,500 * St. Joe Co. 612,464 10,443 Ameris Bancorp 223,494 10,303 National Bank Holdings Corp. Class A 315,495 10,254 * Third Point Reinsurance Ltd. 748,722 9,060 Altisource Residential Corp. 586,360 8,942 Silver Bay Realty Trust Corp. 403,520 8,664 * OneMain Holdings Inc. Class A 346,175 8,602 InfraREIT Inc. 448,679 8,076 Urstadt Biddle Properties Inc. Class A 379,015 7,793 NRG Yield Inc. Class A 441,201 7,673 * Ocwen Financial Corp. 1,181,805 6,464 Northfield Bancorp Inc. 261,625 4,714 * Marcus & Millichap Inc. 191,528 4,708 * PennyMac Financial Services Inc. Class A 256,160 4,368 Greenhill & Co. Inc. 148,293 4,345 Houlihan Lokey Inc. Class A 125,377 4,319 * Tejon Ranch Co. 186,834 4,090 NewStar Financial Inc. 282,505 2,989 *,^ On Deck Capital Inc. 503,016 2,535 RMR Group Inc. Class A 42,508 2,104 Associated Capital Group Inc. Class A 38,960 1,408 Regency Centers Corp. 358 24 Washington Prime Group Inc. 460 4 Chesapeake Lodging Trust 148 4 * Nationstar Mortgage Holdings Inc. 72 1 * Altisource Portfolio Solutions SA 30 1 Health Care (14.5%) * Align Technology Inc. 916,647 105,149 * DexCom Inc. 1,080,471 91,548 * MEDNAX Inc. 1,197,595 83,089 * Exelixis Inc. 3,657,572 79,260 West Pharmaceutical Services Inc. 934,934 76,300 * Bioverativ Inc. 1,389,126 75,652 * ABIOMED Inc. 528,144 66,124 *,^ Ionis Pharmaceuticals Inc. 1,547,668 62,216 * Masimo Corp. 579,519 54,046 Bio-Techne Corp. 476,546 48,441 * NuVasive Inc. 646,347 48,269 * Neurocrine Biosciences Inc. 1,112,753 48,182 * Alnylam Pharmaceuticals Inc. 933,876 47,861 * Bluebird Bio Inc. 521,802 47,432 * Nektar Therapeutics Class A 1,952,624 45,828 * Catalent Inc. 1,514,541 42,892 *,^ ACADIA Pharmaceuticals Inc. 1,237,920 42,560 *,^ Medicines Co. 859,262 42,018 *,^ Acadia Healthcare Co. Inc. 950,394 41,437 * Wright Medical Group NV 1,324,347 41,214 * PAREXEL International Corp. 651,301 41,104 Healthcare Services Group Inc. 880,543 37,943 STERIS plc 542,861 37,707 * Seattle Genetics Inc. 591,955 37,210 *,^ TESARO Inc. 239,049 36,782 *,^ OPKO Health Inc. 4,277,024 34,216 Cantel Medical Corp. 426,795 34,186 * PRA Health Sciences Inc. 512,588 33,436 *,^ Exact Sciences Corp. 1,414,817 33,418 * Ultragenyx Pharmaceutical Inc. 480,317 32,556 *,^ Insulet Corp. 733,758 31,618 Bruker Corp. 1,332,432 31,086 * Horizon Pharma plc 2,063,152 30,493 * Neogen Corp. 460,460 30,183 * INC Research Holdings Inc. Class A 651,889 29,889 * Nevro Corp. 317,326 29,733 * Ironwood Pharmaceuticals Inc. Class A 1,699,479 28,993 *,^ Penumbra Inc. 344,106 28,716 * Akorn Inc. 1,121,326 27,002 * Bio-Rad Laboratories Inc. Class A 132,549 26,422 * Globus Medical Inc. 874,152 25,892 * Zeltiq Aesthetics Inc. 463,067 25,751 *,^ Ligand Pharmaceuticals Inc. 240,713 25,477 *,^ Agios Pharmaceuticals Inc. 432,414 25,253 *,^ Intercept Pharmaceuticals Inc. 206,005 23,299 * ICU Medical Inc. 146,325 22,344 * NxStage Medical Inc. 829,107 22,245 * HMS Holdings Corp. 1,081,696 21,991 * Pacira Pharmaceuticals Inc. 455,038 20,750 * Sarepta Therapeutics Inc. 664,367 19,665 *,^ Radius Health Inc. 494,535 19,114 * Theravance Biopharma Inc. 496,624 18,286 *,^ Halozyme Therapeutics Inc. 1,408,597 18,255 * Air Methods Corp. 417,432 17,950 * Amedisys Inc. 320,955 16,398 * Clovis Oncology Inc. 255,993 16,299 *,^ Varex Imaging Corp. 476,795 16,020 * FibroGen Inc. 644,132 15,878 * Puma Biotechnology Inc. 398,930 14,840 *,^ Avexis Inc. 194,129 14,760 * Glaukos Corp. 278,063 14,265 *,^ Intrexon Corp. 680,273 13,483 * Haemonetics Corp. 332,052 13,471 *,^ Innoviva Inc. 970,680 13,424 Abaxis Inc. 273,049 13,243 * Emergent BioSolutions Inc. 438,940 12,747 * Acorda Therapeutics Inc. 587,882 12,345 * Tivity Health Inc. 420,455 12,235 Analogic Corp. 158,838 12,056 * Momenta Pharmaceuticals Inc. 865,600 11,556 * Alder Biopharmaceuticals Inc. 546,608 11,369 *,^ Juno Therapeutics Inc. 508,216 11,277 *,^ Teladoc Inc. 449,722 11,243 * AMAG Pharmaceuticals Inc. 438,942 9,898 * Array BioPharma Inc. 1,081,277 9,667 Luminex Corp. 502,488 9,231 *,^ Lannett Co. Inc. 403,219 9,012 * Epizyme Inc. 516,561 8,859 * Merit Medical Systems Inc. 299,745 8,663 * Orthofix International NV 216,168 8,247 * Natus Medical Inc. 200,664 7,876 * Spark Therapeutics Inc. 147,515 7,868 * HealthStream Inc. 324,234 7,856 *,^ Lexicon Pharmaceuticals Inc. 534,499 7,665 *,^ Editas Medicine Inc. 340,383 7,597 * Quidel Corp. 334,703 7,578 * Genomic Health Inc. 234,719 7,391 Meridian Bioscience Inc. 534,934 7,382 *,^ TherapeuticsMD Inc. 1,011,357 7,282 *,^ Endologix Inc. 1,001,059 7,248 * Insmed Inc. 393,751 6,895 *,^ Amicus Therapeutics Inc. 915,817 6,530 * Achillion Pharmaceuticals Inc. 1,487,548 6,263 * Five Prime Therapeutics Inc. 172,793 6,246 *,^ Keryx Biopharmaceuticals Inc. 1,008,339 6,211 * Spectrum Pharmaceuticals Inc. 918,934 5,973 Ensign Group Inc. 307,743 5,786 * Acceleron Pharma Inc. 203,386 5,384 * CorVel Corp. 121,186 5,272 *,^ Novocure Ltd. 607,037 4,917 * Depomed Inc. 390,193 4,897 *,^ Merrimack Pharmaceuticals Inc. 1,586,776 4,887 * Surgery Partners Inc. 246,524 4,807 *,^ ZIOPHARM Oncology Inc. 754,590 4,784 * Accuray Inc. 993,966 4,721 * Arena Pharmaceuticals Inc. 3,108,813 4,539 *,^ Novavax Inc. 3,453,243 4,420 *,^ Insys Therapeutics Inc. 367,318 3,860 * Aduro Biotech Inc. 340,616 3,662 * Medpace Holdings Inc. 103,446 3,088 * Natera Inc. 336,409 2,984 *,^ Seres Therapeutics Inc. 256,474 2,890 * Intellia Therapeutics Inc. 160,096 2,256 * American Renal Associates Holdings Inc. 68,443 1,155 *,^ ConforMIS Inc. 220,031 1,149 * Wright Medical Group Inc. CVR 165,303 257 *,^ MannKind Corp. 31,311 46 * Impax Laboratories Inc. 184 2 * Adeptus Health Inc. Class A 32 — * AquaBounty Technologies Inc. 2 — Industrials (19.0%) * HD Supply Holdings Inc. 2,563,844 105,438 AO Smith Corp. 1,879,386 96,149 Jack Henry & Associates Inc. 992,089 92,363 Cognex Corp. 1,043,843 87,631 Lennox International Inc. 521,970 87,326 * CoStar Group Inc. 416,648 86,338 Toro Co. 1,312,560 81,982 * Berry Plastics Group Inc. 1,644,637 79,880 Nordson Corp. 623,451 76,585 Old Dominion Freight Line Inc. 842,219 72,069 * XPO Logistics Inc. 1,415,654 67,796 Graco Inc. 715,114 67,321 * Coherent Inc. 313,552 64,479 Hexcel Corp. 1,169,203 63,780 * Zebra Technologies Corp. 640,405 58,437 Eagle Materials Inc. 587,366 57,057 Watsco Inc. 387,791 55,524 Packaging Corp. of America 601,701 55,128 * Euronet Worldwide Inc. 633,340 54,163 * TransUnion 1,390,475 53,325 * IPG Photonics Corp. 440,944 53,222 * Genesee & Wyoming Inc. Class A 782,916 53,129 MAXIMUS Inc. 827,743 51,486 * WEX Inc. 491,214 50,841 National Instruments Corp. 1,489,717 48,505 Air Lease Corp. Class A 1,247,714 48,349 Woodward Inc. 706,343 47,975 Universal Display Corp. 540,146 46,507 Littelfuse Inc. 287,675 46,002 Landstar System Inc. 533,731 45,714 Genpact Ltd. 1,776,533 43,987 * Keysight Technologies Inc. 1,168,686 42,236 HEICO Corp. Class A 510,368 38,278 * Clean Harbors Inc. 659,110 36,660 *,^ USG Corp. 1,121,201 35,654 John Bean Technologies Corp. 400,217 35,199 * WageWorks Inc. 472,686 34,175 * Summit Materials Inc. Class A 1,356,254 33,513 CEB Inc. 412,260 32,404 FLIR Systems Inc. 869,464 31,544 * On Assignment Inc. 642,489 31,180 * Masonite International Corp. 383,333 30,379 * Itron Inc. 488,799 29,670 * RBC Bearings Inc. 291,157 28,268 * Cardtronics plc Class A 582,007 27,209 * Trex Co. Inc. 375,940 26,086 * II-VI Inc. 720,220 25,964 *,^ Cimpress NV 298,486 25,726 Knight Transportation Inc. 819,179 25,681 * MACOM Technology Solutions Holdings Inc. 526,907 25,450 Mueller Industries Inc. 734,326 25,136 * AMN Healthcare Services Inc. 610,639 24,792 Mueller Water Products Inc. Class A 2,076,259 24,541 * Advisory Board Co. 513,146 24,015 Covanta Holding Corp. 1,501,072 23,567 * TopBuild Corp. 486,987 22,888 * Louisiana-Pacific Corp. 920,002 22,834 * Headwaters Inc. 958,655 22,509 Simpson Manufacturing Co. Inc. 517,741 22,309 *,^ Ambarella Inc. 402,005 21,994 Apogee Enterprises Inc. 365,811 21,806 Franklin Electric Co. Inc. 501,624 21,595 Methode Electronics Inc. 446,205 20,347 AZZ Inc. 330,832 19,684 * ExlService Holdings Inc. 405,781 19,218 * Rogers Corp. 218,403 18,754 * Hub Group Inc. Class A 401,996 18,653 HEICO Corp. 212,315 18,514 Exponent Inc. 309,884 18,454 Forward Air Corp. 385,375 18,332 AAON Inc. 503,225 17,789 * OSI Systems Inc. 231,844 16,922 Tennant Co. 224,741 16,327 * Proto Labs Inc. 304,363 15,553 * Imperva Inc. 376,796 15,467 * Veeco Instruments Inc. 517,528 15,448 * TriNet Group Inc. 526,467 15,215 *,^ American Outdoor Brands Corp. 718,185 14,227 * JELD-WEN Holding Inc. 415,473 13,648 Raven Industries Inc. 459,963 13,362 * DigitalGlobe Inc. 396,583 12,988 Badger Meter Inc. 352,619 12,959 * Paylocity Holding Corp. 328,396 12,686 * Continental Building Products Inc. 509,908 12,493 Primoris Services Corp. 525,070 12,192 * Armstrong World Industries Inc. 263,979 12,156 Heartland Express Inc. 582,183 11,673 Lindsay Corp. 129,339 11,397 Advanced Drainage Systems Inc. 488,985 10,709 Sun Hydraulics Corp. 290,135 10,477 Insperity Inc. 114,280 10,131 *,^ Inovalon Holdings Inc. Class A 790,166 9,956 *,^ Evolent Health Inc. Class A 436,503 9,734 * Team Inc. 358,763 9,704 EnPro Industries Inc. 135,185 9,620 * Builders FirstSource Inc. 609,039 9,075 Quanex Building Products Corp. 437,456 8,858 Comfort Systems USA Inc. 237,982 8,722 * Thermon Group Holdings Inc. 413,177 8,611 Mobile Mini Inc. 281,521 8,586 Albany International Corp. 185,222 8,529 Cubic Corp. 154,526 8,159 * FARO Technologies Inc. 213,555 7,635 * Aerovironment Inc. 269,909 7,566 *,^ TASER International Inc. 317,978 7,247 * Multi Packaging Solutions International Ltd. 395,645 7,102 Gorman-Rupp Co. 216,643 6,803 * Advanced Disposal Services Inc. 280,501 6,339 * InnerWorkings Inc. 597,081 5,947 * REV Group Inc. 201,816 5,564 Griffon Corp. 224,671 5,538 * Ply Gem Holdings Inc. 259,640 5,115 * Mistras Group Inc. 222,543 4,758 * Bazaarvoice Inc. 946,328 4,069 * Astronics Corp. 91,091 2,890 * Armstrong Flooring Inc. 141,046 2,598 * Astronics Corp. Class B 33,227 1,057 ^ Sturm Ruger & Co. Inc. 48 3 * Donnelley Financial Solutions Inc. 64 1 * Roadrunner Transportation Systems Inc. 76 1 Oil & Gas (4.6%) * Diamondback Energy Inc. 1,151,920 119,471 * Parsley Energy Inc. Class A 2,925,146 95,096 * Newfield Exploration Co. 2,543,231 93,871 * RSP Permian Inc. 1,449,952 60,071 * Southwestern Energy Co. 6,359,786 51,959 Patterson-UTI Energy Inc. 2,124,520 51,562 * Rice Energy Inc. 2,070,615 49,074 * PDC Energy Inc. 718,845 44,820 * Gulfport Energy Corp. 1,975,427 33,958 * Callon Petroleum Co. 2,571,592 33,842 * Matador Resources Co. 1,082,220 25,746 * Carrizo Oil & Gas Inc. 792,219 22,705 Pattern Energy Group Inc. Class A 891,987 17,956 SM Energy Co. 709,144 17,034 ^ RPC Inc. 831,851 15,231 * Extraction Oil & Gas Inc. 766,828 14,225 * SEACOR Holdings Inc. 198,942 13,765 * Laredo Petroleum Inc. 927,835 13,546 *,^ Centennial Resource Development Inc. Class A 723,540 13,190 * Clayton Williams Energy Inc. 67,378 8,899 *,^ Flotek Industries Inc. 691,441 8,844 * Newpark Resources Inc. 1,029,076 8,336 *,^ Keane Group Inc. 398,615 5,700 *,^ Jagged Peak Energy Inc. 404,700 5,277 *,^ Sanchez Energy Corp. 412,353 3,934 *,^ WildHorse Resource Development Corp. 230,591 2,869 * Cobalt International Energy Inc. 4,542,157 2,423 * Bill Barrett Corp. 452,472 2,059 * Eclipse Resources Corp. 498,989 1,267 Other (0.0%)2 * Dyax Corp CVR Expire 12/31/2019 1,798,309 1,996 * Media General Inc. CVR 1,362,047 405 * Clinical Data CVR 132,154 — Technology (15.8%) * Cadence Design Systems Inc. 3,562,393 111,859 SS&C Technologies Holdings Inc. 2,203,556 78,006 * Arista Networks Inc. 589,248 77,940 * PTC Inc. 1,477,611 77,648 * Fortinet Inc. 1,878,165 72,028 * IAC/InterActiveCorp 938,502 69,186 * Ultimate Software Group Inc. 351,823 68,679 * Tyler Technologies Inc. 423,250 65,417 * Veeva Systems Inc. Class A 1,247,907 63,993 * Cavium Inc. 812,876 58,251 * Aspen Technology Inc. 971,448 57,238 *,^ athenahealth Inc. 504,674 56,872 * Guidewire Software Inc. 938,782 52,882 Fair Isaac Corp. 396,496 51,128 j2 Global Inc. 583,112 48,929 MKS Instruments Inc. 684,646 47,069 * Manhattan Associates Inc. 899,426 46,815 * EPAM Systems Inc. 619,420 46,779 Blackbaud Inc. 607,284 46,560 * ViaSat Inc. 698,693 44,591 Monolithic Power Systems Inc. 467,721 43,077 * Ciena Corp. 1,804,796 42,611 * NetScout Systems Inc. 1,114,210 42,284 * Entegris Inc. 1,804,543 42,226 * Ellie Mae Inc. 410,102 41,121 * Medidata Solutions Inc. 699,437 40,350 * Lumentum Holdings Inc. 739,991 39,478 * Proofpoint Inc. 525,817 39,100 * Finisar Corp. 1,414,682 38,677 * Integrated Device Technology Inc. 1,620,070 38,347 InterDigital Inc. 438,584 37,850 * Silicon Laboratories Inc. 508,582 37,406 * Dycom Industries Inc. 382,287 35,534 * Advanced Energy Industries Inc. 507,506 34,795 * Tableau Software Inc. Class A 701,610 34,765 * Square Inc. 1,914,207 33,077 * Paycom Software Inc. 570,698 32,821 * ACI Worldwide Inc. 1,499,546 32,075 * Zendesk Inc. 1,097,813 30,783 * Allscripts Healthcare Solutions Inc. 2,366,955 30,013 * Electronics For Imaging Inc. 593,046 28,958 * CommVault Systems Inc. 519,165 26,374 * GoDaddy Inc. Class A 671,562 25,452 * HubSpot Inc. 416,405 25,213 * Cornerstone OnDemand Inc. 646,460 25,141 * RealPage Inc. 719,889 25,124 * Cirrus Logic Inc. 411,013 24,944 *,^ FireEye Inc. 1,970,367 24,846 Power Integrations Inc. 355,250 23,358 * Inphi Corp. 474,888 23,184 Plantronics Inc. 423,415 22,911 Cogent Communications Holdings Inc. 524,167 22,565 * MicroStrategy Inc. Class A 120,007 22,537 * Synaptics Inc. 451,746 22,366 * Mercury Systems Inc. 571,286 22,309 * 2U Inc. 542,552 21,518 Xperi Corp. 622,091 21,120 *,^ 3D Systems Corp. 1,367,434 20,457 * RingCentral Inc. Class A 693,700 19,632 Pegasystems Inc. 437,804 19,198 * Infinera Corp. 1,868,841 19,118 *,^ Twilio Inc. Class A 660,754 19,076 * Rambus Inc. 1,417,043 18,620 * Envestnet Inc. 521,368 16,840 * New Relic Inc. 438,619 16,260 NIC Inc. 799,232 16,144 *,^ Ubiquiti Networks Inc. 314,472 15,805 * BroadSoft Inc. 388,297 15,610 * Gigamon Inc. 414,483 14,735 * InvenSense Inc. 1,090,972 13,779 * Synchronoss Technologies Inc. 520,129 12,691 * Super Micro Computer Inc. 492,213 12,478 * Bottomline Technologies de Inc. 489,832 11,584 *,^ Acacia Communications Inc. 196,592 11,524 * Cray Inc. 517,466 11,332 * Diodes Inc. 464,810 11,179 Monotype Imaging Holdings Inc. 527,528 10,603 * Nimble Storage Inc. 839,908 10,499 * MaxLinear Inc. 372,334 10,444 * Shutterstock Inc. 247,299 10,226 * Lattice Semiconductor Corp. 1,476,399 10,217 * Barracuda Networks Inc. 436,229 10,081 * Box Inc. 601,397 9,809 * Ultratech Inc. 326,396 9,668 * CEVA Inc. 271,995 9,656 *,^ Pure Storage Inc. Class A 895,474 8,802 *,^ Gogo Inc. 719,781 7,918 * Ixia 395,645 7,774 Syntel Inc. 431,769 7,267 * Loral Space & Communications Inc. 164,647 6,487 ADTRAN Inc. 310,815 6,449 * Endurance International Group Holdings Inc. 814,172 6,391 * CommerceHub Inc. 365,704 5,679 * Actua Corp. 397,985 5,592 * FormFactor Inc. 452,282 5,360 * Virtusa Corp. 172,297 5,207 Forrester Research Inc. 127,339 5,062 *,^ Benefitfocus Inc. 169,617 4,741 *,^ Hortonworks Inc. 467,457 4,586 * LivePerson Inc. 666,665 4,567 *,^ Nutanix Inc. 220,657 4,142 *,^ Blackline Inc. 129,984 3,868 * Calix Inc. 527,610 3,825 * Jive Software Inc. 792,102 3,406 *,^ Rapid7 Inc. 215,941 3,235 * CommerceHub Inc. Class A 173,338 2,683 * Harmonic Inc. 247,770 1,474 * Castlight Health Inc. Class B 397,239 1,450 * MobileIron Inc. 254,397 1,107 * SecureWorks Corp. Class A 101,746 967 * Advanced Micro Devices Inc. 1,952 28 Computer Programs & Systems Inc. 32 1 * Sonus Networks Inc. 116 1 * ChannelAdvisor Corp. 58 1 Telecommunications (0.3%) Windstream Holdings Inc. 2,326,645 12,680 * Cincinnati Bell Inc. 534,673 9,464 ATN International Inc. 133,976 9,434 Shenandoah Telecommunications Co. 297,498 8,345 *,^ Globalstar Inc. 4,930,477 7,889 Utilities (0.3%) Ormat Technologies Inc. 508,161 29,006 * Dynegy Inc. 1,425,229 11,202 * TerraForm Power Inc. Class A 585,581 7,244 *,^ Sunrun Inc. 929,074 5,017 *,^ Vivint Solar Inc. 285,505 799 Total Common Stocks (Cost $14,248,242) Face Maturity Amount Coupon Date ($000) Corporate Bond (0.0%) Industrial (0.0%) Capital Goods (0.0%) Mueller Industries Inc. (Cost $3,591) 6.000% 3/1/27 3,641 3,614 Shares Temporary Cash Investments (2.2%)1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.965% 3,883,550 388,432 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.564% 5/4/17 1,000 999 5 United States Treasury Bill 0.574% 5/11/17 2,000 1,999 United States Treasury Bill 0.756% 6/22/17 1,900 1,897 Total Temporary Cash Investments (Cost $393,271) Total Investments (102.0%) (Cost $14,645,104) Other Assets and Liabilities-Net (-2.0%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $348,906,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.0%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $365,867,000 of collateral received for securities on loan. 5 Securities with a value of $1,499,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—
